 

Exhibit 10.1

 

Execution Version

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE. ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE. Nothing contained in thIS RESTRUCTURING SUPPORT
AGREEMENT shall be an admission of fact or liability OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED BINDING ON
ANY OF THE PARTIES HERETO.

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 14.02, this “Agreement”) is made and
entered into as of August 18, 2020 (the “Execution Date”), by and among the
following parties (each of the following described in sub-clauses ((a)) and
((b)) of this preamble, collectively, the “Parties”):1

 

(a)Valaris plc, a company incorporated under the Laws of England and Wales
(“Valaris” or the “Company”), and each of its affiliates to this Agreement
listed in Exhibit D that have executed and delivered counterpart signature
pages to this Agreement to counsel to the Consenting Noteholders, or any
affiliates that have, following the Agreement Effective Date, executed and
delivered signature pages to a Joinder (as applicable) to counsel to the
Consenting Noteholders (the Entities in this clause (a), collectively, the
“Company Parties”); and

 

(b)the undersigned holders of, or investment advisors, sub-advisors, or managers
of discretionary accounts that hold, Senior Note Claims that have executed and
delivered counterpart signature pages to this Agreement, a Joinder, or a
Transfer Agreement to counsel to the Company Parties and counsel to the
Consenting Noteholders (the Entities in this clause (b), collectively,
the “Consenting Noteholders”).

 

RECITALS

 

WHEREAS, the Company Parties and the Consenting Noteholders have in good faith
and at arms’ length negotiated and agreed to seek to implement certain
restructuring and recapitalization transactions with respect to the Group’s and
Company Parties’ capital structure on the terms set forth in this Agreement and
as specified in the term sheet attached as Exhibit A hereto (the “Restructuring
Term Sheet”);

 

WHEREAS, the Company Parties intend to implement such restructuring and
recapitalization transactions consistent with the Restructuring Term Sheet, by
commencing voluntary cases under chapter 11 of the Bankruptcy Code in the
Bankruptcy Court (the “Chapter 11 Cases”) with respect to the Filing Entities,
and pursuing the implementation of the Plan in the Chapter 11 Cases, and through
Administration, a Shareholder Scheme, a UK Restructuring Plan or one or more of
the other Implementation Mechanisms (as determined with the consent of the
Required Consenting Noteholders (such consent not to be unreasonably withheld,
conditioned or delayed)) (such transactions being, the “Restructuring
Transactions”), provided that no such consent shall be required in relation to
the Ancillary Proceedings;

 

 

 

1 Capitalized terms used but not defined in the preamble and recitals to this
Agreement have the meanings ascribed to them in Section 1.

 





 

 

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring Transactions on the terms and conditions set forth in this
Agreement and the Restructuring Term Sheet;

 

WHEREAS, the members of the Ad Hoc Group have committed to provide $500 million
debtor-in-possession financing to the Company during the Chapter 11 Cases on
terms consistent with the DIP Commitment Letter and DIP Term Sheet (each as
defined herein); and

 

WHEREAS, the members of the Ad Hoc Group have committed to backstop a rights
offering of $500 million new money notes to be issued by the Company upon
consummation of the Plan on terms, and in accordance with, the New Secured Notes
Term Sheet and the Backstop Agreement (each as defined herein).

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

AGREEMENT

 

Section 1.               Definitions and Interpretation.

 

1.01.         Definitions. The following terms shall have the following
definitions:

 

“2020 Notes” means the 6.875% Senior Notes due 2020, issued by Pride
International, LLC., a Delaware limited liability company.

 

“2021 Notes” means the 4.700% Senior Notes due 2021, issued by Ensco plc, a
public limited company organized under the laws of England and Wales.

 

“2022 Notes” means the 4.875% Senior Notes due 2022, originally issued by Rowan
Companies, Inc., a Delaware corporation, and assumed by Valaris.

 

“2026 Notes” means the 7.75% Senior Notes due 2026, issued by Ensco plc, a
public limited company organized under the laws of England and Wales.

 

“2027 Debentures” or “Ensco International Bonds” means the 7.20% Debentures
due 2027, issued by ENSCO International Incorporated, a Delaware corporation.

 

“2040 Notes” means the 7.875% Senior Notes due 2040, issued by Pride
International, LLC., a Delaware limited liability company.

 



2

 

 

“2042 Notes” means the 5.40% Senior Notes due 2042, originally issued by Rowan
Companies, Inc., a Delaware corporation, and assumed by Valaris.

 

“3.0% 2024 Notes” or “Jersey Bonds” means the Exchangeable 3.0% Senior Notes
due 2024, issued by ENSCO Jersey Finance Limited, a Jersey corporation.

 

“4.5% 2024 Notes” means the 4.50% Senior Notes due 2024, issued by Ensco plc, a
public limited company organized under the laws of England and Wales.

 

“4.75% 2024 Notes” means the 4.75% Senior Notes due 2024, originally issued by
Rowan Companies, Inc., a Delaware corporation, and assumed by Valaris.

 

“5.2% 2025 Notes” means the 5.20% Senior Notes due 2025, issued by Ensco plc, a
public limited company organized under the laws of England and Wales.

 

“5.85% 2044 Notes” means the 5.85% Senior Notes due 2044, originally issued by
Rowan Companies, Inc., a Delaware corporation, and assumed by Valaris.

 

“5.75% 2044 Notes” means the 5.75% Senior Notes due 2044, issued by Ensco plc, a
public limited company organized under the laws of England and Wales.

 

“7.375% 2025 Notes” means the 7.375% Senior Notes due 2025, originally issued by
Rowan Companies, Inc., a Delaware corporation, and assumed by Valaris.

 

“8.0% 2024 Notes” means the 8.00% Senior Notes due 2024, issued by Ensco plc, a
public limited company organized under the laws of England and Wales.

 

“Ad Hoc Group” means the ad hoc group of noteholders represented by Kramer
Levin, Akin Gump, Houlihan Lokey, and Porter Hedges LLP.

 

“Administration” has the meaning set forth in the definition of “Implementation
Mechanisms.”

 

“Affiliate” has the meaning set forth in section 101(2) of the Bankruptcy Code
as if such entity was a debtor in a case under the Bankruptcy Code.

 

“Agreement” has the meaning set forth in the preamble to this Agreement and, for
the avoidance of doubt, includes all the exhibits, annexes, and schedules hereto
in accordance with Section 14.02 (including the Restructuring Term Sheet).

 

“Agreement Effective Date” means the date on which the conditions set forth in
Section 2 have been satisfied or waived by the appropriate Party or Parties in
accordance with this Agreement.

 

“Agreement Effective Period” means, with respect to a Party, the period from the
Agreement Effective Date to the Termination Date applicable to that Party.

 

“Akin Gump” means Akin Gump LLP as English legal counsel to the Ad Hoc Group.

 

3

 



“Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid,
term sheet, discussion, or agreement with respect to a sale, disposition,
new-money investment, restructuring, reorganization, merger, amalgamation,
acquisition, consolidation, dissolution, debt investment, equity investment,
liquidation, tender offer, recapitalization, plan of reorganization, share
exchange, business combination, or similar transaction involving any one or more
Company Parties or the debt, equity, or other interests in any one or more
Company Parties that is an alternative to one or more of the Restructuring
Transactions.

 

“Ancillary Proceedings” has the meaning set forth in the definition of
“Implementation Mechanisms.”

 

“Backstop Agreement” means that certain backstop agreement, dated as of the
Execution Date, by and among the Backstop Parties and Valaris, as may be
amended, supplemented, or modified from time to time, setting forth, among other
things, the terms and conditions of the Rights Offering, the Backstop
Commitments, and the payment of the Backstop Premium, and is attached as
Exhibit 3 to the Restructuring Term Sheet.

 

“Backstop Commitment” means the Backstop Parties’ commitment to backstop the
Rights Offering on the terms and conditions set forth in the Restructuring Term
Sheet and the Backstop Agreement.

 

“Backstop Parties” has the meaning set forth in the Restructuring Term Sheet.

 

“Backstop Premium” means the premium payable on, and as a condition to, the Plan
Effective Date, to the members of the Ad Hoc Group in consideration for the
Backstop Commitment on the terms set forth in the Restructuring Term Sheet and
the Backstop Agreement.

 

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, as now in effect or hereafter amended, and the rules and regulations
promulgated thereunder.

 

“Bankruptcy Court” means the United States Bankruptcy Court in which the Chapter
11 Cases are commenced or another United States Bankruptcy Court with
jurisdiction over the Chapter 11 Cases.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or in London, England.

 

“Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.

 

“Chosen Court” means the United States District Court for the Southern District
of New York or any New York state court; provided, that if any of the Company
Parties commence Chapter 11 Cases, then the Bankruptcy Court (or court of proper
appellate jurisdiction) shall be the exclusive Chosen Court.

 

“Claim” means any claim, as defined in section 101(5) of the Bankruptcy Code,
against any of the Company Parties.

 



4

 

 

“Company Claims/Interests” means any Claim against, or Equity Interest in, a
Company Party, including the Credit Facility Claims, DIP Claims, and the Senior
Notes Claims.

 

“Company Parties” has the meaning set forth in the recitals to this Agreement.

 

“Confidentiality Agreement” means an executed confidentiality agreement,
including with respect to the issuance of a “cleansing letter” or other public
disclosure of material non-public information agreement, in connection with any
proposed Restructuring Transactions.

 

“Confirmation Order” means the confirmation order with respect to the Plan.

 

“Consenting Noteholders” has the meaning set forth in the preamble to this
Agreement.

 

“Consenting Noteholders Advisors” means, collectively, (i) Kramer Levin,
(ii) Akin Gump, (iii) Houlihan Lokey, (iv) DNB Markets, (v) Porter Hedges LLP,
(vi) the compensation consultant to be engaged pursuant to the MIP Term Sheet,
and (vii) other local counsel and specialist advisors retained by the members of
the Ad Hoc Group.

 

“Credit Facility” means the Fourth Amended and Restated Credit Agreement, dated
as of May 7, 2013, among Valaris and Pride International, Inc., as borrowers,
the banks party thereto, Citibank, N.A., as Administrative Agent, DNB Bank ASA,
as Syndication Agent, Deutsche Bank Securities Inc., HSBC Bank USA, NA and Wells
Fargo Bank, National Association, as Co-Documentation Agents, and Citibank,
N.A., DNB Bank ASA, New York Branch, Deutsche Bank AG New York Branch, HSBC Bank
USA, NA and Wells Fargo Bank, National Association, each as an Issuing Bank (as
defined in the Credit Facility), as amended, restated, supplemented or modified
from time to time.

 

“Credit Facility Claims” means any Claim against any Company Party with respect
to: (a) the Credit Facility and (b) each Finance Document entered into pursuant
to or in connection with the Credit Facility.

 

“Debtor” means, as applicable, each of the Company Parties in its capacity as a
debtor in its respective Chapter 11 Case.

 

“Definitive Documents” means the documents listed in Section 3.01.

 

“DIP Claims” means any Claim on account of the DIP Facility Documents.

 

“DIP Commitment Letter” means the commitment letter setting forth the terms and
conditions of the DIP Facility, attached as Exhibit 1 to the Restructuring Term
Sheet.

 

“DIP Credit Agreement” means that certain debtor-in-possession credit agreement
by and among certain Company Parties, consistent with the terms and conditions
of the DIP Commitment Letter, the DIP Term Sheet and this Agreement and as
approved by the Financing Order.

 

“DIP Facility” means the $500 million new-money superpriority secured term loans
to be made by the members of the Ad Hoc Group in accordance with the DIP Credit
Agreement.

 



5

 

 

“DIP Facility Documents” means the DIP Credit Agreement and any other
documentation necessary to effectuate the incurrence of the DIP Facility.

 

“DIP Term Sheet” means the term sheet setting forth the terms and conditions of
the DIP Facility.

 

“Disclosure Statement” means the related disclosure statement with respect to
the Plan.

 

“Disclosure Statement Order” means an order entered by the Bankruptcy Court
approving the Disclosure Statement and Solicitation Materials as containing,
among other things, “adequate information” as required by sections 1125 and
1126(b) of the Bankruptcy Code.

 

“Enforcement Action” means any action of any kind to:

 

(a)            declare prematurely due and payable or otherwise seek to
accelerate payment of all or any part of any Company Claims/Interests;

 

(b)            recover, or demand cash cover in respect of, all or any part of
any Company Claims/Interests (including by exercising any set-off, save as
required by law);

 

(c)            petition for (or take or support any other step which may lead
to) any corporate action, legal process (including legal proceedings, execution,
distress, and diligence) or other procedure or step being taken in relation to
any Company Party entering into Insolvency Proceedings; or

 

(d)            sue, claim, institute, or continue any legal process (including
legal proceedings, execution, distress, and diligence) against any Company
Party;

 

provided that, for the avoidance of doubt, the Harris County Litigation and the
Pride Allegations shall be deemed Enforcement Actions.

 

“Ensco International Bond Claims” means any Claim against any Company Party with
respect to the 2027 Debentures.

 

“Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy
Code.

 

“Equity Interests” means, collectively, the shares (or any class thereof),
common stock, preferred stock, limited liability company interests, units, and
any other equity, ownership, or profits interests of any Company Party, and
options, warrants, rights, or other securities or agreements to acquire or
subscribe for, or which are convertible into the shares (or any class thereof)
of, common stock, preferred stock, limited liability company interests, units,
or other equity, ownership, or profits interests of any Company Party (in each
case whether or not arising under or in connection with any employment
agreement).

 

“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.

 

“Execution Date” has the meaning set forth in the preamble to this Agreement.

 



6

 

 

“Fiduciary Out” has the meaning set forth in Section 12.02(b).

 

“Filing Entities” means those Company Parties which are debtors in the
Chapter 11 Cases, in the first instance being those entities identified as such
on Exhibit D.

 

“Finance Documents” means, collectively, (a) the Credit Facility and the Senior
Notes Indentures and (b) all other documents entered into pursuant to or in
connection with the foregoing documents in clause (a) of this definition.

 

“Financing Order” means the order of the Bankruptcy Court setting forth the
terms of debtor-in-possession financing, which shall be consistent with the DIP
Term Sheet and DIP Commitment Letter.

 

“First Day Pleadings” means the first-day pleadings that the Company Parties
determine are necessary or desirable to file.

 

“Governing Body” means the board of directors, board of managers, manager,
general partner, investment committee, finance committee, special committee,
investigation committee, or such similar governing body of any Entity.

 

“Group” means Valaris and each of its direct and indirect subsidiaries in which
Valaris has at least a simple majority ownership or voting stake.

 

“Harris County Litigation” means the Original Petition captioned UMB Bank v.
Darin Gibbins, 2020-18184, Harris County, Texas that was filed on March 19,
2020, as may be amended.

 

“Houlihan Lokey” means Houlihan Lokey Capital, Inc., as financial advisor to the
Ad Hoc Group.

 

“Implementation Mechanisms” means one or more of the following implementation
mechanisms for the purpose of implementing the Restructuring Transactions in a
manner that conforms to and is consistent with the Restructuring Term Sheet and
gives effect to or facilitates the implementation of the Plan (including with
respect to (i) the compromise of all or a subset of the Company
Claims/Interests, and (ii) the issuance of the Newco Valaris Equity) in the
United Kingdom and (if and as applicable) the Cayman Islands, Jersey, or other
jurisdictions:

 

(a)            an administration of Valaris under Part II of the Insolvency Act
1986 (United Kingdom) (an “Administration”);

 

(b)            a members’ scheme of arrangement with respect to Valaris under
Part 26 of the Companies Act 2006 (United Kingdom) (a “Shareholder Scheme”);

 

(c)            a restructuring plan under Part 26A of the Companies Act 2006
(United Kingdom) (a “UK Restructuring Plan”); and/or

 

(d)            ancillary proceedings to the Chapter 11 Cases or any of the
foregoing Implementation Mechanisms including to implement or effect
cross-border recognition of the Chapter 11 Cases, the Restructuring Transactions
and the Plan including proceedings under the UK Cross-Border Insolvency
Regulations 2006, the appointment of administrators or equivalent officeholders
(howsoever described) under applicable law, dissolution proceedings under
applicable law, and joint provisional liquidations under the Laws of any other
relevant jurisdiction (collectively, the “Ancillary Proceedings”),

 

7

 

  

in each case as determined with the consent of the Required Consenting
Noteholders (such consent not to be unreasonably withheld, conditioned or
delayed), provided that no such consent shall be required in relation to any
Ancillary Proceedings.

 

“Insolvency Proceeding” means any corporate action, legal proceeding, or other
procedure or step taken in any jurisdiction in relation to:

 

(a)            the suspension of payments, a moratorium of any indebtedness,
winding-up, bankruptcy, liquidation, dissolution, administration, receivership,
administrative receivership, judicial composition or reorganization (by way of
voluntary arrangement, scheme or otherwise) of any member of the Group,
including under the Bankruptcy Code;

 

(b)            a composition, conciliation, scheme of arrangement, compromise or
arrangement with the creditors generally of any member of the Group or an
assignment by any member of the Group of its assets for the benefit of its
creditors generally or any member of the Group becoming subject to a
distribution of its assets;

 

(c)            the appointment of a liquidator, receiver, administrator,
administrative receiver, compulsory manager, or other similar officer in respect
of any member of the Group or any of its assets;

 

(d)            enforcement of any security over any assets of any member of the
Group; or

 

(e)            any procedure or step in any jurisdiction analogous to those set
out in paragraphs (a) to (d) above.

 

“Interest” means any common stock, limited liability company interest, equity
security (as defined in section 101(16) of the Bankruptcy Code), equity,
ownership, profit interests, unit, or share in a Company Party, including all
issued, unissued, authorized, or outstanding shares of capital stock of the
Company Parties, and any other rights, options, warrants, stock appreciation
rights, phantom stock rights, restricted stock units, redemption rights,
repurchase rights, convertible, exercisable or exchangeable securities or other
agreements, arrangements or commitments of any character relating to, or whose
value is related to, any such interest or other ownership interest in any
Company Party.

 

“Jersey Bond Claims” means any Claim against any Company Party with respect to
the 3.0% 2024 Notes.

 

“Joinder” means a joinder to this Agreement substantially in the form attached
hereto as Exhibit C.

 

“Kramer Levin” means Kramer Levin Naftalis & Frankel LLP, as legal counsel to
the Ad Hoc Group.

 



8

 

 

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, or judgment, in each
case, that is validly adopted, promulgated, issued, or entered by a governmental
authority of competent jurisdiction (including the Bankruptcy Court).

 

“Legacy Rowan Bond Claims” means any Claim against any Company Party with
respect to the Legacy Rowan Bonds.

 

“Legacy Rowan Bonds” means the 2022 Notes, the 2042 Notes, the 4.75% 2024 Notes,
the 5.85% 2044 Notes, and the 7.375% 2025 Notes.

 

“Material Adverse Effect” means one or more Events or a series of Events that
taken alone or together has a material adverse effect on (i) the Group’s ability
to implement the Restructuring Transactions or (ii) the financial condition of
the Group taken as a whole, other than the following:

 

(a)            a breach of any financing arrangement (i) which has been waived,
including, without limitation, under this Agreement or any other document in
each case with the consent of the Required Consenting Noteholders, (ii) which
arises as a result of the Restructuring Transactions (including any of the
factors identified in (e) below) or (iii) provided that Valaris or any other
Debtor is taking reasonable steps to remedy the breach;

 

(b)            (i) the failure to meet any projections or estimated revenues or
profits (provided that the underlying cause of any such failure may constitute,
or be taken into account in determining, a Material Adverse Effect to the extent
not otherwise excluded under this definition of “Material Adverse Effect”) or
(ii) the occurrence of exceeding any estimated costs or expenses;

 

(c)            any enforcement action which has been stayed, suspended or
dismissed;

 

(d)            any litigation or similar action against any Company Party which
arises from or relates to the Restructuring Transactions with respect to the
Company Parties’ capital structure and is being defended by a Company Party in
good faith;

 

(e)            the commencement or pendency of any UK Restructuring Plan, any
Chapter 11 Case, any Shareholder Scheme, any Administration or any Ancillary
Proceedings, if any, or any other aspect of the Implementation Mechanisms in
accordance with and materially consistent with this Agreement;

 

(f)            the execution, announcement or performance of this Agreement or
other Definitive Documents or the transactions contemplated hereby or thereby
(including any act or omission of Valaris or any other Debtor expressly required
or prohibited, as applicable, by this Agreement);

 

(g)           any matters known or expressly disclosed to any Consenting
Noteholder prior to the date of this Agreement; or

 

(j)            any material changes after the date of this Agreement in
applicable Law or GAAP or enforcement thereof, provided, that such exception
shall not apply to the extent that such event is disproportionately adverse to
the Group, taken as a whole, as compared to other companies in the industries in
which the Group operates.

 

9

 

 

“Milestones” means the dates set forth in Section 8, as they may be extended in
accordance with this Agreement.

 

“MIP Term Sheet” means the term sheet attached as Exhibit 6 to the Restructuring
Term Sheet.

 

“Newbuild Debtors” has the meaning set forth in the Restructuring Term Sheet.

 

“New Secured Notes” has the meaning set forth in the Restructuring Term Sheet.

 

“New Secured Notes Documents” means the New Secured Notes Indenture and any
other documentation necessary to effectuate the incurrence of the New Secured
Notes.

 

“New Secured Notes Indenture” means the indenture governing the New Secured
Notes which shall be consistent with the New Secured Notes Term Sheet.

 

“New Secured Notes Term Sheet” means the term sheet setting forth the terms of
the New Secured Notes Indenture attached as Exhibit 2 to the Restructuring Term
Sheet.

 

“New Warrants” means those certain warrants to purchase Newco Valaris Equity on
the terms set forth in the New Warrant Agreement.

 

“New Warrant Agreement” means that certain agreement providing for, among other
things, the issuance and terms of the New Warrants issued by Newco Valaris as
set forth in the Restructuring Term Sheet.

 

“Newco Valaris” means a newly-formed limited company, or other legal entity, in
form and substance and incorporated in such jurisdiction as is reasonably
determined in each case by the Company Parties and the Required Consenting
Noteholders (such determination not to be unreasonably withheld, conditioned or
delayed), that will be the ultimate parent of the Filing Entities (other than,
in certain scenarios, Valaris) and the issuer of the Newco Valaris Equity, as
from the Plan Effective Date.

 

“Newco Valaris Equity” means equity securities in Newco Valaris.

 

“Outside Date” has the meaning set forth in Section 8.

 

“Parties” has the meaning set forth in the preamble to this Agreement.

 

“Permitted Transfer” means each Transfer of Company Claims/Interests which meets
the requirements of Section 9.01.

 

“Permitted Transferee” means each transferee of any Company Claims/Interests who
meets the requirements of Section 9.01.

 



10

 

 

“Petition Date” means the first date any of the Filing Entities commences a
Chapter 11 Case.

 

“Plan” means the joint plan of reorganization filed by the Filing Entities under
chapter 11 of the Bankruptcy Code that embodies the Restructuring Transactions.

 

“Plan Effective Date” means the occurrence of the effective date of the Plan
according to its terms.

 

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Debtors with the
Bankruptcy Court.

 

“Pride Allegations” means any Claim or cause of action, whether known or
unknown, that is asserted or assertable against the Company Parties or any of
the Company Parties’ Related Parties, related to or arising out of: (a) certain
of the Company Parties’ arbitration with Samsung Heavy Industries in 2016, or
the settlement or proceeds thereof; or (b) historical transactions related to
the acquisition of Pride Global II by certain Company Parties.

 

“Pride Bond Claims” means any Claim against any Company Party with respect to
the Pride Bonds.

 

“Pride Bonds” means collectively the 2020 Notes and the 2040 Notes.

 

“Qualified Marketmaker” means an entity that (a) holds itself out to the public
or the applicable private markets as standing ready in the ordinary course of
business to purchase from customers and sell to customers Company
Claims/Interests (or enter with customers into long and short positions in
Company Claims/Interests), in its capacity as a dealer or market maker in
Company Claims/Interests and (b) is, in fact, regularly in the business of
making a market in claims against issuers or borrowers (including debt
securities or other debt).

 

“Related Party” means each of, and in each case in its capacity as such, current
and former directors, managers, officers, committee members, members of any
Governing Body, equity holders (regardless of whether such interests are held
directly or indirectly), affiliated investment funds or investment vehicles,
managed accounts or funds, predecessors, participants, successors, assigns,
subsidiaries, Affiliates, partners, limited partners, general partners,
principals, members, management companies, fund advisors or managers, employees,
agents, trustees, advisory board members, financial advisors, attorneys
(including any other attorneys or professionals retained by any current or
former director or manager in his or her capacity as director or manager of an
Entity), accountants, investment bankers, consultants, representatives, and
other professionals and advisors and any such person’s or Entity’s respective
heirs, executors, estates, and nominees.

 

“Required Consenting Noteholders” means, as of the relevant date, Consenting
Noteholders holding at least 50.01% of the aggregate outstanding principal
amount of Senior Notes that are held by Consenting Noteholders at the relevant
time.

 

“Restructuring Steps Plan” means the steps plan which sets out the relevant
steps for the Restructuring Transactions, including the reorganization of the
Company Parties and issuance of the Newco Valaris Equity, through the Chapter 11
Cases, the Plan and the Administration, Shareholder Scheme, UK Restructuring
Plan or other Implementation Mechanism.

 

11

 

  

“Restructuring Term Sheet” has the meaning set forth in the recitals to this
Agreement.

 

“Restructuring Transactions” has the meaning set forth in the recitals to this
Agreement.

 

“Rights Offering” has the meaning set forth in the Restructuring Term Sheet.

 

“Rights Offering Documents” means collectively, the Backstop Agreement and any
and all other agreements, documents, and instruments delivered or entered into
in connection with the Rights Offering, including the Rights Offering
Procedures.

 

“Rights Offering Procedures” means those certain rights offering procedures with
respect to the Rights Offering, which rights offering procedures shall be set
forth in the Rights Offering Documents.

 

“Rowan Ad Hoc Group Fees” means all pre- and post-petition fees of the ad hoc
group of Rowan bondholders including reimbursement of charges by Quinn Emanuel
Urquhart & Sullivan LLP, the indenture trustee and its counsel Katten Muchin
Rosenman LLP and local counsel, which for the avoidance of doubt includes all
fees and expenses related to the Harris County Litigation.

 

“Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

 

“Section 510(b) Claim” means any Claim against a Company Party arising from
rescission of a purchase or sale of a security (as defined in section 2(a)(1) of
the Securities Act) of any Company Party or an Affiliate of any of the Company
Parties, for damages arising from the purchase or sale of such a security, or
for reimbursement or contribution allowed under section 502 of the Bankruptcy
Code on account of such a Claim.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Senior Notes” means, collectively, the 2020 Notes, the 2021 Notes, the 2022
Notes, the 4.5% 2024 Notes, the 3.0% 2024 Notes, the 4.75% 2024 Notes, the 8.0%
2024 Notes, the 5.2% 2025 Notes; the 7.375% 2025 Notes, the 2026 Notes, the 2027
Debentures, the 2040 Notes, the 2042 Notes, the 5.85% 2044 Notes, and the 5.75%
2044 Notes.

 

“Senior Notes Claim” means any Claim on account of the Senior Notes.

 

“Senior Notes Indentures” means, collectively, those certain indentures or bond
agreements, as amended, supplemented or modified from time to time, for the
Senior Notes, as applicable.

 

“Solicitation Materials” means all solicitation materials in respect of the
Plan.

 

“Termination Date” means the date on which termination of this Agreement as to a
Party is effective in accordance with Sections 12.01, 12.02, 12.03, 12.04, or
12.05.

 



12

 

 

 

“Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer,
hypothecate, participate, donate or otherwise encumber or dispose of, directly
or indirectly (including through derivatives, options, swaps, pledges, forward
sales or other transactions).

 

“Transfer Agreement” means an executed form of the transfer agreement providing,
among other things, that a transferee is bound by the terms of this Agreement
and substantially in the form attached hereto as Exhibit B.

 

“Trustee” means any indenture trustee or other trustee or similar entity under
the Senior Notes Indentures.

 

“UK Restructuring Plan” has the meaning set forth in the definition of
Implementation Mechanisms.

 

“UK Restructuring Plan Meeting” means each meeting convened by a Company Party,
pursuant to an order of a court of competent jurisdiction, of the UK
Restructuring Plan Stakeholders in order to vote on the UK Restructuring Plan,
or in the event such meeting is adjourned, the date of such reconvened meeting.

 

“UK Restructuring Plan Stakeholder” means a creditor (whether actual or
contingent) or (as applicable) a member of the proposing Company Party, who is
entitled to consider and cast its vote in relation to the relevant UK
Restructuring Plan.

 

“Valaris” has the meaning set forth in the preamble to this Agreement.

 

“Valaris Bond Claims” means any Claim against any Company Party with respect to
the 2021 Notes, the 4.5% 2024 Notes, the 8.0% 2024 Notes, the 5.2% 2025 Notes,
the 7.75% 2026 Notes, and the 5.75% 2044 Notes (and collectively, the “Valaris
Bonds”).

 

1.02.        Interpretation. For purposes of this Agreement:

 

(a)            in the appropriate context, each term, whether stated in the
singular or the plural, shall include both the singular and the plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, feminine, and the neuter gender;

 

(b)            capitalized terms defined only in the plural or singular form
shall nonetheless have their defined meanings when used in the opposite form;

 

(c)            unless otherwise specified, any reference herein to a contract,
lease, instrument, order, release, indenture, or other agreement or document
being in a particular form or on particular terms and conditions means that such
document shall be substantially in such form or substantially on such terms and
conditions;

 

(d)            unless otherwise specified, any reference herein to an existing
document, schedule, or exhibit shall mean such document, schedule, or exhibit,
as it may have been or may be amended, restated, supplemented, or otherwise
modified from time to time; provided that any capitalized terms herein which are
defined with reference to another agreement, are defined with reference to such
other agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

 

13

 

 

(e)            unless otherwise specified, all references herein to “Sections”
are references to Sections of this Agreement;

 

(f)            the words “herein,” “hereof,” and “hereto” refer to this
Agreement in its entirety rather than to any particular portion of this
Agreement;

 

(g)            captions and headings to Sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the
interpretation of this Agreement;

 

(h)            references to “shareholders,” “directors,” and/or “officers”
shall also include “members” and/or “managers,” as applicable, as such terms are
defined under the applicable limited liability company Laws;

 

(i)             the use of “include” or “including” is without limitation,
whether stated or not; and

 

(j)             the phrase “counsel to the Consenting Noteholders” refers in
this Agreement to each counsel specified in Section 14.10 other than counsel to
the Company Parties.

 

Section 2.              Effectiveness of this Agreement. This Agreement shall
become effective and binding upon each of the Parties at 12:00 a.m., prevailing
Eastern Standard Time, on the Agreement Effective Date, which is the date on
which all of the following conditions have been satisfied or waived in
accordance with this Agreement:

 

(a)            each of the Company Parties shall have executed and delivered
counterpart signature pages of this Agreement to counsel to each of the Parties;

 

(b)            each of the Company Parties shall have executed and delivered
counterpart signature pages of the Backstop Agreement to counsel to each of the
Parties;

 

(c)            holders of at least 45% of the aggregate outstanding principal
amount of Senior Notes Claims shall have executed and delivered counterpart
signature pages of this Agreement to counsel to the Company Parties; and

 

(d)            counsel to the Company Parties shall have given notice to counsel
to the Consenting Noteholders in the manner set forth in Section 14.10 hereof
(by email or otherwise) that the other conditions to the Agreement Effective
Date set forth in this Section 2 have occurred.

 

Section 3.             Definitive Documents.

 

3.01.        The Definitive Documents governing the Restructuring Transactions
shall, subject always to Section 3.02, include:

 

(a)            irrespective of Implementation Mechanism:

 



14

 

 

(i)             the Restructuring Steps Plan;

 

(ii)            any organizational documents of Newco Valaris;

 

(iii)           the Backstop Agreement and all other Rights Offering Documents;

 

(iv)           the New Secured Notes Documents;

 

(v)            any and all documentation required to implement, issue, and
distribute the Newco Valaris Equity and New Warrants (including the New Warrant
Agreement); and

 

(vi)            all opinions, certificates, filings and other deliverables
required to satisfy the conditions precedent to the effectiveness of the
foregoing documents and agreements; and

 

(b)            if a UK Restructuring Plan is to be pursued:

 

(i)            a practice statement letter (to the extent applicable);

 

(ii)            an explanatory statement including the scheme/plan document
itself;

 

(iii)            an order of the relevant court in which the UK Restructuring
Plan has been filed, giving orders for directions with respect to, among other
things, the convening of creditor and/or member meetings to vote on the UK
Restructuring Plan;

 

(iv)            an order of the court in which the UK Restructuring Plan has
been filed sanctioning the relevant UK Restructuring Plan; and

 

(v)            any other document, deed, agreement, filing, notification, letter
or instrument necessary or desirable (in the opinion of the proponent of the UK
Restructuring Plan, acting reasonably) whether entered into by a Company Party
and/or Consenting Noteholder in connection with implementation of the UK
Restructuring Plan (including, for the avoidance of doubt, where such documents
are referred to or described in the explanatory statement) (the documents in
sub-paragraphs (b)(i) to (b)(v) together, the “UK Restructuring Plan
Documents”);

 

(c)            if a Shareholder Scheme is to be pursued:

 

(i)             a practice statement letter (to the extent applicable) and an
explanatory statement (including for the avoidance of doubt, the scheme document
itself);

 

(ii)            an order of the relevant court in which the Shareholder Scheme
has been filed, giving orders for directions with respect to, among other
things, the convening of member meetings to vote on the Shareholder Scheme;

 

(iii)            an order of the court in which the Shareholder Scheme has been
filed sanctioning the Shareholder Scheme; and

 

(iv)           any other document, deed, agreement, filing, notification, letter
or instrument necessary or desirable (in the opinion of the proponent of the
Shareholder Scheme, acting reasonably) entered into by a Company Party in
connection with implementation of the Shareholder Scheme (including, for the
avoidance of doubt, where such documents are referred to or described in the
explanatory statement); and

 



15

 

 

(d)            in relation to an Administration, an order of the relevant court
in which the application for Administration has been filed and any material
documents to which the Company is party in relation to the administration
process (including in relation to the quantum and structure of funding of the
administrators and any sale and purchase agreements and related documents to be
entered into or used in connection with the direct or indirect sale of any of
the Company Parties to Newco Valaris) where such documents are entered into
prior to the Restructuring Effective Date, provided that this shall not include,
without limitation, any witness statements in respect of the application for
Administration, any protocol entered into between any of the Company Parties and
an administrator, where such protocol otherwise complies with this Agreement,
nor any document, deed, agreement, filing, notification, letter or instrument
required to be issued, produced or otherwise created by an administrator
pursuant to applicable Law;

 

(e)            in relation to the Chapter 11 Cases: (i) the Plan; (ii) the
Confirmation Order; (iii) the Disclosure Statement; (iv) the Disclosure
Statement Order and the other Solicitation Materials and any related motions
seeking the approval thereof; (v) the DIP Facility Documents and the Financing
Order; (vi) the First Day Pleadings and all orders sought pursuant thereto and
all other material pleadings filed in the Chapter 11 Cases; (vii) the Plan
Supplement; and (viii) any other documentation relating to distributions
provided to the holders of any Claims or Equity Interests, exit financing or
other related documents and such other agreements and documentation reasonably
desired or necessary to consummate and document the transactions contemplated by
this Agreement and the Restructuring Term Sheet; and

 

(f)            such other documents as the Company Parties or the Required
Consenting Noteholders reasonably determine are necessary to implement the
Restructuring Transactions, or reasonably identify as documents which should be
treated as Definitive Documents.

 

3.02.        The Parties acknowledge that the Definitive Documents not executed
or in a form attached to this Agreement as of the Execution Date remain subject
to negotiation and completion. The final form of each of the Definitive
Documents and every other document, deed, agreement, filing, notification,
letter or instrument related to the Restructuring Transactions shall contain
terms, conditions, representations, warranties, and covenants materially
consistent in all respects with the terms of this Agreement and the
Restructuring Term Sheet, as they may be modified, amended, or supplemented in
accordance with Section 13. Each of the Definitive Documents not executed or in
a form attached to this Agreement as of the Execution Date shall be in a form
and substance reasonably acceptable to the Company Parties and the Required
Consenting Noteholders; provided that any Definitive Documents in respect of a
UK Restructuring Plan or Shareholder Scheme need only be reasonably acceptable
to the Required Consenting Noteholders with Company Claims/Interests against the
Company Parties subject to such UK Restructuring Plan or Shareholder Scheme.

 



16

 

 

Section 4.             Commitments of the Consenting Noteholders.

 

4.01.         General Commitments.

 

(a)            During the Agreement Effective Period, each Consenting Noteholder
agrees, in respect of all of its Company Claims/Interests, to:

 

(i)            support the Restructuring Transactions and vote and exercise any
powers or rights available to it (including in any board, shareholders’, or
creditors’ meeting or in any process requiring voting or approval to which they
are legally entitled to participate) in each case in favor of any matter
requiring approval to the extent necessary to implement the Restructuring
Transactions;

 

(ii)            use commercially reasonable efforts to cooperate with and assist
the Company Parties in obtaining additional support for the Restructuring
Transactions from the Company Parties’ other stakeholders;

 

(iii)            use commercially reasonable efforts to oppose any party or
person from taking any actions contemplated in Section 4.01(b);

 

(iv)            use commercially reasonable efforts to give any notice, order,
instruction, or direction to the applicable Trustees necessary to give effect to
the Restructuring Transactions;

 

(v)            consider in good faith any amendments to this Agreement proposed
by the Company Parties that may assist in obtaining approval of or additional
support for the Restructuring Transactions; and

 

(vi)            negotiate in good faith and use commercially reasonable efforts
to execute and implement the Definitive Documents that are materially consistent
with this Agreement, the Restructuring Term Sheet, and the Restructuring Steps
Plan, to which it is required to be a party.

 

(b)            During the Agreement Effective Period, each Consenting Noteholder
agrees, in respect of all of its Company Claims/Interests, that it shall not
directly or indirectly, or direct or encourage any person to:

 

(i)            object to, delay, impede, or take any other action to interfere
with acceptance, implementation, or consummation of the Restructuring
Transactions;

 

(ii)            propose, file, support, or vote for any Alternative
Restructuring Proposal;

 

(iii)            file any motion, pleading, or other document with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is not materially consistent with this
Agreement, any Implementation Mechanism or the Plan;

 



17

 

 

(iv)            initiate, or have initiated on its behalf, any litigation or
proceeding of any kind with respect to a UK Restructuring Plan, the Chapter 11
Cases, an Administration, this Agreement, a Shareholder Scheme, the Ancillary
Proceedings, or the other Restructuring Transactions contemplated herein against
the other Parties other than to enforce this Agreement or any Definitive
Document or as otherwise permitted under or contemplated by this Agreement, or
as otherwise agreed in writing to be necessary or desirable for the
implementation of the Restructuring Transactions by the Company Parties and the
Required Consenting Noteholders; provided, for the avoidance of doubt, that
nothing in this Agreement shall limit the right of any Party hereto to exercise
any right or remedy provided under this Agreement, the Confirmation Order, or
any other Definitive Document or to file any pleading in the Chapter 11 Cases,
UK Restructuring Plan, the Chapter 11 Cases, an Administration, a Shareholder
Scheme or any Ancillary Proceedings if the relief sought by the Company is
inconsistent with this Agreement, the Confirmation Order or any other Definitive
Document or was filed without the consent of the Required Consenting
Noteholders;

 

(v)            (A) take (directly or indirectly) any Enforcement Actions;
(B) direct or encourage any person to take any Enforcement Action; or (C) vote
or direct any proxy appointed by it to vote in favor of any Enforcement Action,
in each case except as contemplated by this Agreement or the Definitive
Documents or as otherwise agreed in writing to be necessary or desirable for the
implementation of the Restructuring Transactions by the Company Parties and the
Required Consenting Noteholders; or

 

(vi)           object to, delay, impede, or take any other action to interfere
with the Company Parties’ ownership and possession of their assets, wherever
located, or interfere with the automatic stay arising under section 362 of the
Bankruptcy Code.

 

4.02.         Commitments with Respect to a UK Restructuring Plan. During the
Agreement Effective Period, each Consenting Noteholder agrees in respect of each
of its Company Claims/Interests pursuant to this Agreement:

 

(a)            to use commercially reasonable efforts to (i) take all necessary
steps, and (ii) to execute all necessary documents, in order to authorize and
direct a vote on such Consenting Noteholder’s behalf in favor of any UK
Restructuring Plan proposed by a Company Party in respect of each of its Company
Claims/Interests against the Company Party that is subject to that UK
Restructuring Plan and any Ancillary Proceedings pursuant to this Agreement;

 

(b)            without limiting the binding nature of any UK Restructuring Plan,
to comply with the terms of each UK Restructuring Plan that it is subject to and
to take all commercially reasonable actions and steps (including executing any
document) to give effect to the terms of each UK Restructuring Plan and any
Ancillary Proceedings that it is subject to;

 

(c)            to the extent a class of Company Claims/Interests is permitted to
vote to accept or reject the UK Restructuring Plan, to attend (in person or by
proxy) any relevant UK Restructuring Plan Meeting (as appropriate) and vote (or
cause the relevant person to vote, to the extent it is legally entitled to cause
that person to vote) each of its Company Claims/Interests, in favor of any
matter necessary to facilitate, implement and/or consummate the relevant UK
Restructuring Plan (provided that its terms are consistent with the
Restructuring Term Sheet), including promptly instructing any relevant Trustee
to take any step to facilitate, implement, and/or consummate the UK
Restructuring Plan and to vote with respect to any amendment or modification to
the UK Restructuring Plan or adjournment to a UK Restructuring Plan Meeting (as
relevant) in each case to the extent consistent with the Restructuring Term
Sheet;

 



18

 

 

(d)            to not change, withdraw, amend, or revoke (or cause to be
changed, withdrawn, amended, or revoked) any vote referred to in clause
(c) above; and

 

(e)            to otherwise support and take all commercially reasonable actions
necessary or reasonably requested by Valaris or the relevant Company Party to
give effect to the UK Restructuring Plan and/or any Ancillary Proceedings.

 

4.03.         Commitments with Respect to Chapter 11 Cases

 

(a)            During the Agreement Effective Period, each Consenting Noteholder
that is entitled to vote to accept or reject the Plan pursuant to its terms
agrees that it shall, subject to receipt by such Consenting Noteholder, whether
before or after the commencement of the Chapter 11 Cases, of the Solicitation
Materials:

 

(i)            vote each of its Company Claims/Interests to accept the Plan by
delivering its duly executed and completed ballot accepting the Plan on a timely
basis following the commencement of the solicitation of the Plan and its actual
receipt of the Solicitation Materials and the ballot;

 

(ii)            to the extent it is permitted to elect whether to opt out of the
releases set forth in the Plan, elect not to opt out of the releases set forth
in the Plan by timely delivering its duly executed and completed
ballot(s) indicating such election; and

 

(iii)            not change, withdraw, amend, or revoke (or cause to be changed,
withdrawn, amended, or revoked) any vote or election referred to in clauses
(a)(i) and (a)(ii) above.

 

(b)            During the Agreement Effective Period, each Consenting
Noteholder, in respect of each of its Company Claims/Interests, will support the
Restructuring Transactions.

 

(c)            As soon as is reasonably practicable after the Agreement
Effective Date, each Consenting Noteholder agrees to: (i) consult in good faith
with the Company Parties regarding the form and substance of the Plan, the
Disclosure Statement, and the other proposed Definitive Documents, and
(ii) negotiate the form and substance of the Plan, the Disclosure Statement, and
the other proposed Definitive Documents in good faith.

 

4.04.         Backstop Commitments. Upon the terms and subject to the conditions
hereof, (i) Valaris shall conduct the Rights Offering and (ii) the Backstop
Parties shall provide their respective Backstop Commitment, in each case
pursuant to and in accordance with the Backstop Agreement.

 

4.05.         Forbearances and Waivers. Each Consenting Noteholder, during the
Agreement Effective Period, hereby temporarily waives, and agrees to forbear
from exercising or directing any Entity to exercise remedies on account of, any
breach by any Company Party of, and any default or event of default (howsoever
described) under, any Senior Notes Indenture which shall or may arise as a
result of, directly or indirectly:

 

(a)            the commencement of any Chapter 11 Cases, UK Restructuring Plans,
Administration, Ancillary Proceedings, or other Implementation Mechanisms or any
of the steps, actions, or transactions required by, specified or contemplated in
and/or implemented by or undertaken pursuant to this Agreement;

 



19

 

 

(b)            failing to make any payment of principal, amortization, interest,
or other amounts due under any Credit Facility or Senior Notes Indenture to any
Trustee or Consenting Noteholder; or

 

(c)            failing to comply with (i) prior to the commencement of any
Chapter 11 Cases, UK Restructuring Plans, Administration, Shareholder Scheme,
Ancillary Proceedings, or other Implementation Mechanisms, any affirmative
covenant, the financial covenants (including any minimum liquidity covenant) or
any other covenant (other than any negative covenant) under any Senior Notes
Indentures and (ii) upon and following the commencement of any Chapter 11 Cases,
UK Restructuring Plans, Administration, Shareholder Scheme, Ancillary
Proceedings, or other Implementation Mechanisms, any covenant under their Senior
Notes Indenture.

 

Section 5.             Additional Provisions Regarding the Consenting
Noteholders’ Commitments.

 

Notwithstanding anything contained in this Agreement, nothing in this Agreement
shall: (a) affect the ability of any Consenting Noteholder to consult with any
other Consenting Noteholder, the Company Parties, or any other party in interest
in the Restructuring Transactions or the Chapter 11 Cases (including any
official committee and the United States Trustee) or any other Implementation
Mechanism; (b) impair or waive the rights of any Consenting Noteholder to assert
or raise any objection permitted under this Agreement in connection with the
Restructuring Transactions; (c) be construed to prohibit any Consenting
Noteholder from appearing as a party-in-interest in a Chapter 11 Case,
Shareholder Scheme or any UK Restructuring Plan, so long as such appearance and
any positions advocated in connection therewith are not materially inconsistent
with this Agreement; (d) be construed to prohibit any Consenting Noteholder from
asserting, whether any matter, factor, or thing is a breach of, or is materially
inconsistent with, this Agreement; (e) obligate any Consenting Noteholder to
waive (to the extent waivable by such Consenting Noteholder) any condition set
forth in any Definitive Document; or (f) require any Consenting Noteholder to
incur any expenses, liabilities or other obligations, or agree to any
commitments, undertakings, concessions, indemnities or other arrangements that
are reasonably likely to result in expenses, liabilities, or other obligations
to any Consenting Noteholder or any of its affiliates; provided that nothing in
the foregoing clause (f) shall serve to limit, alter, or modify any Consenting
Noteholder’s obligations under the terms of this Agreement or the Definitive
Documents.

 

Section 6.             Commitments of the Company Parties.

 

6.01.         Affirmative Commitments. Except as set forth in Section 7, during
the Agreement Effective Period, the Company Parties agree to:

 

(a)            support and take all steps reasonably necessary and desirable to
consummate the Restructuring Transactions in accordance with this Agreement and
the Restructuring Term Sheet, including:

 



20

 

 

(i)            negotiate in good faith and use commercially reasonable efforts
to execute and implement the Restructuring Steps Plan;

 

(ii)            in consultation with the advisors to the Consenting Noteholders
and keeping them reasonably informed throughout, prepare to implement the
Restructuring Transactions in England and Wales pursuant to one or more of the
Implementation Mechanisms (as determined with the consent of the Required
Consenting Noteholders, such consent not to be unreasonably withheld,
conditioned or delayed), provided that no such consent shall be required in
relation to the Ancillary Proceedings;

 

(iii)           consult with the advisors to the Consenting Noteholders
throughout the Agreement Effective Period regarding any Implementation
Mechanisms that are being considered, and the proposed details thereof;

 

(iv)           use commercially reasonable efforts to agree with the Required
Consenting Noteholders as soon as reasonably practicable the preferred
Implementation Mechanism(s), provided that if the Company has not determined the
preferred Implementation Mechanism(s) by the date falling 14 Business Days after
the Disclosure Statement Order has been entered by the Bankruptcy Court and the
Debtors have commenced solicitation for the Plan, the Required Consenting
Noteholders may – by written notice to the Company – require that the Company
determines the preferred Implementation Mechanism(s) (with the consent of the
Required Consenting Noteholders, such consent not to be unreasonably withheld,
conditioned or delayed) within 7 Business Days (or such longer period as agreed
by the Required Consenting Noteholders, acting reasonably) of such written
notice;

 

(v)            if the Company determines to commence any UK Restructuring Plan
with the consent of the Required Consenting Noteholders (such consent not to be
unreasonably withheld, conditioned or delayed) (A) complete the preparation, as
soon as reasonably practicable of each of the UK Restructuring Plan Documents,
(B) provide the draft UK Restructuring Plan Documents to, and afford reasonable
opportunity of comment and review of such documents by counsel to the Consenting
Noteholders with Company Claims/Interests against the Company Parties subject to
such UK Restructuring Plan, (C) consult in good faith with counsel to the
Consenting Noteholders with Company Claims/Interests against the Company Parties
subject to such UK Restructuring Plan regarding the form and substance of the UK
Restructuring Plan Documents in advance of the filing, execution, distribution
or use (as applicable) thereof, and (D) negotiate in good faith, execute,
perform its obligations under, and consummate the transactions contemplated by,
the UK Restructuring Plan Documents to which it is (or will be) a party;
provided, however, that the obligations under this Section 6.01(a) shall in no
way alter or diminish any right expressly provided to any applicable Consenting
Noteholder under this Agreement to review, comment on, and/or consent to the
form and/or substance of any document; and/or

 



21

 

 

(vi)            in relation to the Chapter 11 Cases: (A) completing the
preparation, as soon as reasonably practicable after the Agreement Effective
Date, of each of the Plan, the Disclosure Statement and the other Definitive
Documents; (B) providing drafts of the Plan, the Disclosure Statement and all
other Definitive Documents and any other material pleadings to, and affording
reasonable opportunity of comment and review of such documents by, the
Consenting Noteholders in advance of any filing, execution, distribution or use
(as applicable) thereof; (C) consulting in good faith with the Consenting
Noteholders regarding the form and substance of the Plan, the Disclosure
Statement, and the other Definitive Documents in advance of the filing,
execution, distribution or use (as applicable) thereof, and negotiating in good
faith, executing, performing its obligations under, and consummating the
transactions contemplated by, the Definitive Documents to which it is (or will
be) a party; provided, however, that the obligations under this
Section 6.01(a) shall in no way alter or diminish any right expressly provided
to any applicable Consenting Noteholder under this Agreement to review, comment
on, and/or consent to the form and/or substance of any document; (D) timely
filing a formal objection to any motion filed with the Bankruptcy Court by any
person seeking the entry of an order (1) directing the appointment of an
examiner with expanded powers or a trustee, (2) converting any of the Chapter 11
Cases to a case under chapter 7 of the Bankruptcy Code (unless it is the Debtors
filing such motion with the consent of the Consenting Noteholders, not to be
unreasonably withheld, conditioned, or delayed), (3) dismissing the Chapter 11
Cases, or (4) for relief that (x) is materially inconsistent with this
Agreement, or (y) would, or would reasonably be expected to, frustrate the
purposes of this Agreement, including by preventing the consummation of the
Restructuring Transactions; and (E) timely filing a formal objection to any
motion filed with the Bankruptcy Court by any person seeking the entry of an
order modifying or terminating any Debtor’s exclusive right to file and/or
solicit acceptances of a plan of reorganization;

 

(b)            to the extent any legal or structural impediment arises that
would prevent, hinder, or delay the consummation of the Restructuring
Transactions contemplated herein, take all steps reasonably necessary and
desirable to address any such impediment;

 

(c)            use commercially reasonable efforts to obtain any and all
required regulatory and/or third-party approvals for the Restructuring
Transactions;

 

(d)            negotiate in good faith and use commercially reasonable efforts
to agree to the form of, execute, and deliver the Definitive Documents and any
other required agreements to effectuate and consummate the Restructuring
Transactions as contemplated by this Agreement;

 

(e)            use commercially reasonable efforts to seek additional support
for the Restructuring Transactions from their other material stakeholders to the
extent reasonably prudent;

 

(f)            in each case in a manner that is, taking into account the
Restructuring Transactions, consistent insofar as reasonably possible, with past
practices, and in compliance with Law (where non-compliance with such Law might
have a Material Adverse Effect), use commercially reasonable efforts to
(i) conduct, and cause their respective subsidiaries to conduct, their
businesses and operations in the ordinary course; (ii) maintain their physical
assets, properties, and facilities in their working order condition and repair;
(iii) maintain their respective books and records in the ordinary course;
(iv) maintain all insurance policies (including all directors and officers
policies), or suitable replacements therefor, in full force and effect, in the
ordinary course; and (v) use reasonable best efforts to preserve intact their
business organizations and relationships with third parties (including
creditors, lessors, licensors, suppliers, distributors, franchisors and
customers) and employees in the ordinary course;

 



22

 

 

(g)            promptly notify counsel to the Consenting Noteholders (and in any
event within two (2) Business Days after obtaining actual knowledge thereof) of
(i) any Material Adverse Effect; (ii) the happening or existence of any Event
that Valaris’ board of directors, special committee or similar governing bodies
of the Debtors determine, in good faith and based upon advice of legal counsel,
are likely to make any of the conditions precedent set forth in (or to be set
forth in) any of the Definitive Documents incapable of being satisfied prior to
the Outside Date; (iii) the occurrence of any termination event pursuant to
Section 12; and (iv) the receipt of notice from any governmental entity or other
third party alleging that the consent of such person is or may be required in
connection with the consummation of any part of the Restructuring Transactions,
unless such notice is disclosed on the docket maintained in the Chapter 11
Cases, provided that the foregoing obligation shall not require any Company
Party to (1) take any action which is restricted or prohibited by obligations of
confidentiality binding on the Company Parties, applicable Law or the rules of
any applicable securities exchange (provided, that such Company Party must only
withhold the portion of such information or materials that are actually subject
to such confidentiality obligations, applicable Law or rules of any applicable
securities exchange, and unless otherwise restricted from doing so by any of the
aforementioned, use commercially reasonable efforts to provide such withheld
information or materials to counsel to the Consenting Noteholders pursuant to a
Confidentiality Agreement) nor (2) disclose any document or share any
information over which any Company Party asserts any legal professional
privilege nor waive or forego the benefit of any applicable legal professional
privilege;

 

(h)            upon request keep the Consenting Noteholders reasonably informed
about the operations of the Company and its direct and indirect subsidiaries,
and, subject to applicable non-disclosure agreements and the terms thereof, use
commercially reasonable efforts to provide the Consenting Noteholders any
information reasonably requested regarding the Company or any of its direct and
indirect subsidiaries and provide, and direct the Company’s current employees,
officers, advisors and other representatives to provide, to the Consenting
Noteholders Advisors: (i) reasonable access to the Company’s books, records, and
facilities, and (ii) reasonable access to the senior management and advisors of
the Company for the purposes of evaluating the Company’s assets, liabilities,
operations, businesses, finances, strategies, prospects, and affairs, provided
that the foregoing obligation shall not require any Company Party or any of
their employees, officers, advisors or other representatives to (1) take any
action or share any information which is restricted or prohibited by obligations
of confidentiality binding on the Company Parties, applicable Law or the
rules of any applicable securities exchange (provided, that such Company Party
must only withhold the portion of such information or materials that are
actually subject to such confidentiality obligations, applicable Law or rules of
any applicable securities exchange, and unless otherwise restricted from doing
so by any of the aforementioned, use commercially reasonable efforts to provide
such withheld information or materials to counsel to the Consenting Noteholders
pursuant to a Confidentiality Agreement) nor (2) disclose any document or share
any information over which any Company Party asserts any legal professional
privilege nor waive or forego the benefit of any applicable legal professional
privilege;

 

(i)            unless otherwise required by the Bankruptcy Court, the rules of
any applicable securities exchange or applicable Law, cause the amount of the
Claims and Interests held by the Consenting Noteholders and the identity of the
Consenting Noteholders as set forth on the signature pages attached to this
Agreement (or, with respect to any Consenting Noteholder that becomes a party
hereto after the date hereof, to any Joinder Agreement) to be redacted to the
extent this Agreement or the Restructuring Term Sheet is (A) filed on the docket
maintained in the Chapter 11 Cases, or (B) otherwise made publicly available;
provided that if such disclosure is required, then the Debtors shall, unless
prohibited or restricted from doing so by applicable Law or the rules of any
applicable securities exchange, afford the relevant Consenting Noteholder a
reasonable opportunity to review and comment in advance of such disclosure and
shall take all reasonable measures to limit such disclosure; and

 

23

 

 

(j)            promptly pay the fees and expenses of the Consenting Noteholder
Advisors and Rowan Ad Hoc Group Fees pursuant to Section 14.21.

 

6.02.        Negative Commitments. Except as set forth in Section 7, during the
Agreement Effective Period, each of the Company Parties shall not directly or
indirectly:

 

(a)           object to, delay, impede, or take any other action to interfere
with acceptance, implementation, or consummation of the Restructuring
Transactions;

 

(b)            pursue an Implementation Mechanism in England and Wales without
the prior consent of the Required Consenting Noteholders (not to be unreasonably
withheld, conditioned, or delayed), provided that no such consent shall be
required in relation to the Ancillary Proceedings;

 

(c)            take any action that is inconsistent in any material respect
with, or is intended to frustrate or impede approval, implementation, and
consummation of the Restructuring Transactions described in, this Agreement or
the Plan, including, but not limited to, (i) initiating any Proceeding or taking
any other action to oppose the execution or delivery of any of the Definitive
Documents, the performance of any obligations of any party to any of the
Definitive Documents or the consummation of the transactions contemplated by any
of the Definitive Documents, (ii) initiating any Proceeding or taking any other
action to amend, supplement or otherwise modify any of the Definitive Documents,
which amendment, modification, or supplement is inconsistent with this Agreement
or otherwise not reasonably acceptable to the Required Consenting Noteholders,
or (iii) initiating any Proceeding or taking any other action that is barred by
or is otherwise inconsistent with this Agreement, the Restructuring Term Sheet,
or any of the other Definitive Documents;

 

(d)           announce publicly, or announce to any of the Consenting
Noteholders or other holders of Claims and Interests, its intention not to
support the Restructuring Transactions;

 

(e)            modify the Plan, in whole or in part, in a manner that is not
consistent with this Agreement in all material respects;

 

(f)             file any motion, pleading, or Definitive Documents with the
Bankruptcy Court or any other court (including any modifications or amendments
thereof) that, in whole or in part, is not materially consistent with this
Agreement or the Plan;

 

(g)           move for an order (which order may be the Confirmation Order) from
the Bankruptcy Court authorizing the assumption or rejection of any executory
contract or unexpired lease, other than any assumption or rejection except
(A) with the prior written consent of the Required Consenting Noteholders, not
to be unreasonably withheld, conditioned or delayed, or (B) as is expressly
contemplated by the Plan (which, for the avoidance of doubt, contemplates
assumption of all executory contracts and unexpired leases of the Debtors);

 



24

 

 

(h)            (A) prepare or commence an avoidance action or other legal
Proceeding that challenges the amount, validity, allowance, character,
enforceability, or priority of any Senior Notes Claim held by a Consenting
Noteholder, or (B) support any third party in connection with any of the acts
described in clause (A);

 

(i)            enter into any commitment or agreement with respect to
debtor-in-possession financing, cash collateral usage, exit financing and/or
other financing arrangements, other than as expressly contemplated under the
Plan or this Agreement;

 

(j)            in respect of any person who is an insider (as defined in the
Bankruptcy Code) of the Company Parties, and other than in the ordinary course
of business, (A) grant or agree to grant any increase in the wages, salary,
bonus, commissions, retirement benefits, severance or other compensation or
benefits of any director, manager, officer or employee of any of the Debtors or
any of their respective subsidiaries, except for any increase that is done with
the consent of the Required Consenting Noteholders (not to be unreasonably
withheld, conditioned, or delayed); or (B) enter into, adopt or establish any
new compensation or employee benefit plans or arrangements (including employment
agreements), or amend or agree to amend any existing compensation or employee
benefit plans or arrangements (including employment agreements), except for any
of the foregoing that is done with the written consent of the Required
Consenting Noteholders (not to be unreasonably withheld, conditioned, or
delayed); or

 

(k)            authorize, create or issue any additional Equity Interests, or
redeem, purchase, acquire, declare any distribution on or make any distribution
on any Equity Interests.

 

Section 7.              Additional Provisions Regarding Company Parties’
Commitments.

 

7.01.         Notwithstanding anything to the contrary in this Agreement,
nothing in this Agreement shall require a Company Party or the board of
directors, board of managers, or similar Governing Body of a Company Party,
after consulting with counsel, to take any action or to refrain from taking any
action with respect to the Restructuring Transactions, including terminating
this Agreement pursuant to Section 12.02(b), to the extent taking or failing to
take such action would be inconsistent with applicable Law or its fiduciary
obligations under applicable Law and any such action or inaction pursuant to
this Section 7.01 shall not be deemed to constitute a breach of this Agreement;
provided that this Section 7.01 shall not impede any Party’s right to terminate
this Agreement pursuant to Section 12, including, for the avoidance of doubt,
the Consenting Noteholder’s rights to terminate in accordance with
Section 12.01; provided, further, that the Company Parties shall provide notice
as soon as reasonably practicable (before or after) to the Ad Hoc Group (with
email to Kramer Levin being sufficient) of (a) any such action or inaction in
reliance on this Section 7 or (b) the board of directors, board of managers, or
such similar Governing Body of any Company Party having made a determination to
terminate this Agreement pursuant to Section 12.02(b).

 



25

 

 

7.02.        Notwithstanding anything to the contrary in this Agreement, each
Company Party and their respective directors, officers, employees, investment
bankers, attorneys, accountants, consultants, and other advisors or
representatives shall have the rights to: (a) solicit, encourage, consider,
respond to, and facilitate Alternative Restructuring Proposals; (b) provide
access to non-public information concerning any Company Party to any Entity or
enter into Confidentiality Agreements or nondisclosure agreements with any
Entity; (c) maintain or continue discussions or negotiations with respect to
Alternative Restructuring Proposals; (d) otherwise cooperate with, assist,
participate in, facilitate, and respond to any inquiries, proposals,
discussions, or negotiation of Alternative Restructuring Proposals; and
(e) enter into or continue discussions or negotiations with holders of Claims
against or Equity Interests in a Company Party (including any Consenting
Noteholder), any other party in interest in the Chapter 11 Cases (including any
official committee and the United States Trustee), or any other Entity regarding
the Restructuring Transactions or Alternative Restructuring Proposals.

 

7.03.        Nothing in this Agreement shall: (a) impair or waive the rights of
any Company Party to assert or raise any objection permitted under this
Agreement in connection with the Restructuring Transactions; or (b) prevent any
Company Party from enforcing this Agreement or contesting whether any matter,
fact, or thing is a breach of, or is inconsistent with, this Agreement.

 

Section 8.             Milestones.

 

8.01.         Milestones. The Company Parties shall use commercially reasonable
efforts to achieve each of the following Milestones, as applicable, unless
otherwise expressly and mutually agreed in writing among the Company Parties and
the Required Consenting Noteholders:

 

(a)            by no later than August 19, 2020, the Debtors shall have filed
their Chapter 11 Cases in the Bankruptcy Court;

 

(b)            by no later than September 30, 2020, the Debtors shall have
obtained final approval by the Bankruptcy Court of the Financing Order;

 

(c)            by no later than October 15, 2020, the Debtors shall have filed
the Plan, Disclosure Statement and motion seeking approval of the Disclosure
Statement and related solicitation procedures;

 

(d)            by no later than February 15, 2021, the Disclosure Statement
Order has been entered by the Bankruptcy Court;

 

(e)            by no later than May 15, 2021, the Debtors shall have obtained
entry of the Confirmation Order by the Bankruptcy Court; and

 

(f)             by no later than June 15, 2021, the Plan Effective Date shall
have occurred (the “Outside Date”).

 

8.02.        Milestone Extension. Upon payment by the Company Parties of the
Extension Fee (as defined in the Backstop Agreement), the Milestones in Sections
8.01(d) through 8.01(f) (Disclosure Statement Order, Confirmation Order, and
Plan Effective Date) shall be deemed extended by 60 days.

 



26

 

 

 

Section 9.              Transfer of Interests and Securities.

 

9.01.        During the Agreement Effective Period, no Consenting Noteholder
shall Transfer any ownership (including any beneficial ownership as defined in
the Rule 13d-3 under the Securities Exchange Act of 1934, as amended) in any
Company Claims/Interests to any affiliated or unaffiliated party, including any
party in which it may hold a direct or indirect beneficial interest, unless:

 

(a)           in the case of any Company Claims/Interests, the authorized
transferee is either (i) a qualified institutional buyer as defined in Rule 144A
of the Securities Act, (ii) a non-U.S. person in an offshore transaction as
defined under Regulation S under the Securities Act, (iii) an institutional
accredited investor (as defined in the Rules), or (iv) a Consenting Noteholder;
and

 

(b)           either (i) the transferee executes and delivers to counsel to the
Company Parties and counsel to the Consenting Noteholders, at or before the time
of the proposed Transfer, a Transfer Agreement or (ii) the transferee is a
Consenting Noteholder and the transferee provides notice of such Transfer
(including the amount and type of Company Claims/Interest Transferred) to
counsel to the Company Parties and counsel to the Consenting Noteholders at or
before the time of the proposed Transfer; provided, that if the transferor of
Senior Notes Claims is a Backstop Party, the transferee of such Senior Notes
Claims (or any subsequent transferee) may not become or be deemed to become a
Backstop Party with respect to such Senior Notes Claims.

 

9.02.        Upon compliance with the requirements of Section 9.01, the
transferor shall be deemed to relinquish its rights (and be released from its
obligations, subject to Section 14.19 herein) under this Agreement to the extent
of the rights and obligations in respect of such transferred Company
Claims/Interests. With respect to Company Claims/Interests held by the relevant
transferee upon consummation of a Transfer, such transferee is deemed to make
all of the representations and warranties of a Consenting Noteholder and
undertake all obligations relevant to such transferor (including, for the
avoidance of doubt, the commitments made in Section 4) set forth in this
Agreement. Any Transfer in violation of Section 9.01 shall be void ab initio.

 

9.03.        This Agreement shall in no way be construed to preclude the
Consenting Noteholders from acquiring additional Company Claims/Interests;
provided, however, that (a) such additional Company Claims/Interests shall
automatically and immediately upon acquisition by a Consenting Noteholder be
deemed subject to the terms of this Agreement (regardless of when or whether
notice of such acquisition is given to counsel to the Company Parties or counsel
to the Consenting Noteholders) and (b) such Consenting Noteholder must provide
notice of such acquisition (including the amount and type of Company
Claims/Interest acquired) to counsel to the Company Parties and counsel to the
Consenting Noteholders within five (5) Business Days of such acquisition.

 

9.04.        This Section 9 shall not impose any obligation on any Company Party
to issue any “cleansing letter” or otherwise publicly disclose information for
the purpose of enabling a Consenting Noteholder to Transfer any of its Company
Claims/Interests. Notwithstanding anything to the contrary herein, to the extent
a Company Party and another Party have entered into a Confidentiality Agreement,
the terms of such Confidentiality Agreement shall continue to apply and remain
in full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such Confidentiality
Agreements.

 



27

 

 

9.05.       Notwithstanding Section 9.01, a Qualified Marketmaker that acquires
any Company Claims/Interests with the purpose and intent of acting as a
Qualified Marketmaker for such Company Claims/Interests shall not be required to
execute and deliver a Transfer Agreement in respect of such Company
Claims/Interests if (a) such Qualified Marketmaker subsequently transfers such
Company Claims/Interests (by purchase, sale assignment, participation, or
otherwise) within five (5) Business Days of its acquisition to a transferee that
is an entity that is not an affiliate, affiliated fund, or affiliated entity
with a common investment advisor; (b) the transferee otherwise is a Permitted
Transferee under Section 9.01; and (c) the Transfer otherwise is a Permitted
Transfer under Section 9.01. To the extent that a Consenting Noteholder is
acting in its capacity as a Qualified Marketmaker, it may Transfer (by purchase,
sale, assignment, participation, or otherwise) any right, title or interests in
Company Claims/Interests that the Qualified Marketmaker acquires from a holder
of the Company Claims/Interests who is not a Consenting Noteholder without the
requirement that the transferee be a Permitted Transferee.

 

9.06.       Notwithstanding anything to the contrary in this Section 9, the
restrictions on Transfer set forth in this Section 9 shall not apply to the
grant of any liens or encumbrances on any claims and interests in favor of a
bank or broker-dealer holding custody of such claims and interests in the
ordinary course of business and which lien or encumbrance is released upon the
Transfer of such claims and interests.

 

Section 10.           Representations and Warranties.

 

(a)          Each Consenting Noteholder severally, and not jointly, represents
and warrants that, as of the date such Consenting Noteholder executes and
delivers this Agreement, on each date of a UK Restructuring Plan Meeting, and on
the Plan Effective Date:

 

(i)            it is the beneficial or record owner of the face amount of the
Company Claims/Interests or is the nominee, investment manager, or advisor for
beneficial holders of the Company Claims/Interests reflected in, and, having
made reasonable inquiry, is not the beneficial or record owner of any Company
Claims/Interests other than those reflected in, such Consenting Noteholder’s
signature page to this Agreement or a Joinder or a Transfer Agreement, as
applicable (as may be updated pursuant to Section 9);

 

(ii)           it has the full power and authority to act on behalf of, vote and
consent to matters concerning, such Company Claims/Interests;

 

(iii)          such Company Claims/Interests are free and clear of any pledge,
lien, security interest, charge, claim, equity, option, proxy, voting
restriction, right of first refusal, or other limitation on disposition,
transfer, or encumbrances of any kind, that would adversely affect in any way
such Consenting Noteholder’s ability to perform any of its obligations under
this Agreement at the time such obligations are required to be performed;

 

(iv)          it has the full power to vote, approve changes to, and transfer
all of its Company Claims/Interests referable to it as contemplated by this
Agreement subject to applicable Law; and

 

(v)           solely with respect to holders of Company Claims/Interests, (i) it
is either (A) a qualified institutional buyer as defined in Rule 144A of the
Securities Act, (B) not a U.S. person (as defined in Regulation S of the
Securities Act), or (C) an institutional accredited investor (as defined in the
Rules), and (ii) any securities acquired by the Consenting Noteholder in
connection with the Restructuring Transactions will have been acquired for
investment and not with a view to distribution or resale in violation of the
Securities Act.

 



28

 

 

(b)          Each Company Party severally, and not jointly, represents and
warrants that, as of the date such Company Party executes and delivers this
Agreement, on each date of a UK Restructuring Plan Meeting, and on the Plan
Effective Date:

 

(i)            it has not, and no member of the Group has, entered into an
arrangement in respect of any of the Finance Documents (including with any
individual lender thereunder) on terms that are not reflected in the
Restructuring Term Sheet; and

 

(ii)           following the incentive and retention programs put in place in
May 2020, it has not established any further, new or amended incentive or
retention programs.

 

Section 11.          Mutual Representations, Warranties, and Covenants. Each of
the Parties represents, warrants, and covenants to each other Party, as of the
date such Party executed and delivers this Agreement, on each date of a UK
Restructuring Plan Meeting and on the Plan Effective Date:

 

(a)          it is validly existing and in good standing under the Laws of the
state of its organization, and this Agreement is a legal, valid, and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by applicable Laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;

 

(b)          except as expressly provided in this Agreement (including the
Restructuring Term Sheet), the Plan, and the Bankruptcy Code or as expressly
contemplated by the Implementation Mechanisms, no consent or approval is
required by any other person or entity in order for it to effectuate the
Restructuring Transactions contemplated by, and perform its respective
obligations under, this Agreement;

 

(c)          the entry into and performance by it of, and the transactions
contemplated by, this Agreement do not, and will not, conflict in any material
respect with any Law or regulation applicable to it or with any of its articles
of association, memorandum of association or other constitutional documents;

 

(d)          except as expressly provided in this Agreement, it has (or will
have, at the relevant time) all requisite corporate or other power and authority
to enter into, execute, and deliver this Agreement and to effectuate the
Restructuring Transactions contemplated by, and perform its respective
obligations under, this Agreement; and

 

(e)          except as expressly provided by this Agreement, it is not party to
any restructuring or similar agreements or arrangements with the other Parties
to this Agreement that have not been disclosed to all Parties to this Agreement.

 



29

 

 

Section 12.           Termination Events.

 

12.01.      Consenting Noteholder Termination Events. This Agreement may be
terminated by the Required Consenting Noteholders by the delivery to the Company
Parties of a written notice in accordance with Section 14.10 hereof upon the
occurrence of the following events:

 

(a)           the breach in any material respect by a Company Party of any of
the representations, warranties, or covenants of the Company Parties set forth
in this Agreement that (i) is adverse to the one or more of the Consenting
Noteholders seeking termination pursuant to this provision and (ii) remains
uncured for seven (7) Business Days after such terminating Consenting
Noteholders transmit a written notice in accordance with Section 14.10 hereof
detailing any such breach;

 

(b)           the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any final,
non-appealable ruling or order that (i) enjoins the consummation of a material
portion of the Restructuring Transactions and (ii) remains in effect for ten
(10) Business Days after such terminating Consenting Noteholders transmit a
written notice in accordance with Section 14.10 hereof detailing any such
issuance; provided, that this termination right may not be exercised by any
Party that sought or requested such ruling or order in contravention of any
obligation set out in this Agreement;

 

(c)           the court enters an order denying the convening or sanctioning of
the UK Restructuring Plan; provided, that no termination event shall occur under
this Section 12.01(c) if it remains reasonably possible to implement the
Restructuring Transactions notwithstanding such order (including, without
limitation, through an alternative Implementation Mechanism in England and
Wales);

 

(d)           the Bankruptcy Court enters an order denying confirmation of the
Plan, or the Confirmation Order is reversed, stayed, dismissed, vacated,
reconsidered, modified, or amended without the consent of the Required
Consenting Noteholders (not to be unreasonably withheld, conditioned, or
delayed), or a motion for reconsideration, reargument, or rehearing with respect
to any such order has been filed and the Company Parties have failed to timely
object to such motion;

 

(e)           the entry of an order by the Bankruptcy Court, or the filing of a
motion or application by any Company Party seeking an order (without the prior
written consent of the Required Consenting Noteholders, not to be unreasonably
withheld, conditioned, or delayed), (i) converting one or more of the Chapter 11
Cases of a Filing Entity to a case under Chapter 7 (other than the Newbuild
Debtors) of the Bankruptcy Code absent the consent of the Required Consenting
Noteholders to such conversion (not to be unreasonably withheld, conditioned, or
delayed), (ii) appointing an examiner with expanded powers beyond those set
forth in sections 1106(a)(3) and 1106(a)(4) of the Bankruptcy Code or a trustee
in one or more of the Chapter 11 Cases of a Company Party, (iii) rejecting this
Agreement, or (iv) terminating any Debtor’s exclusive right to file and/or
solicit acceptances of a chapter 11 plan without the approval of the Required
Consenting Noteholders;

 

(f)            the acceleration of amounts outstanding under the DIP Facility
pursuant to a DIP Termination Event (as defined in the Financing Order) and
expiration of the applicable Remedies Notice Period (as defined in the Financing
Order) without reversal by the Bankruptcy Court;

 



30

 

 

(g)           termination of the DIP Commitment Letter prior to the DIP Facility
being funded, or the termination of the DIP Facility;

 

(h)           the Bankruptcy Court grants relief terminating, annulling, or
modifying the automatic stay (as set forth in section 362 of the Bankruptcy
Code) with regard to any assets (other than the assets underlying the Newbuild
Contracts) of any Debtor having an aggregate fair market value in excess of $50
million without the approval of the Required Consenting Noteholders and which
remains uncured for seven (7) Business Days after such terminating Consenting
Noteholders transmit a written notice in accordance with Section 14.10 hereof
detailing any such Event;

 

(i)            the Bankruptcy Court grants relief that (A) (i) is materially
inconsistent with this Agreement in any respect or (ii) would, or would
reasonably be expected to, materially frustrate the purposes of this Agreement,
including by preventing the consummation of the Restructuring Transactions
without the approval of the Required Consenting Noteholders and (B) (i) is
adverse to one or more of the Consenting Noteholders seeking termination
pursuant to this provision and (ii) remains uncured for seven (7) Business Days
after such terminating Consenting Noteholders transmit a written notice in
accordance with Section 14.10 hereof detailing any such breach;

 

(j)            the Bankruptcy Court enters an order authorizing or directing the
assumption, assumption and assignment, or rejection of an executory contract or
unexpired lease which remains uncured for seven (7) Business Days after such
terminating Consenting Noteholders transmit a written notice in accordance with
Section 14.10 hereof detailing any such Event; provided, however, that this
clause (j) shall not apply to any assumption, assumption and assignment, or
rejection that (A) is consented to by the Required Consenting Noteholders, which
consent shall not be unreasonably withheld, conditioned, or delayed, or (B) is
expressly contemplated by the Plan;

 

(k)           any of the Debtors file or seek the approval of a chapter 11 plan
which is not the Plan without the approval of the Required Consenting
Noteholders (not to be unreasonably withheld, conditioned, or delayed) and which
remains uncured for seven (7) Business Days after such terminating Consenting
Noteholders transmit a written notice in accordance with Section 14.10 hereof
detailing any such breach;

 

(l)            any Debtor (A) withdraws the Plan; (B) publicly announces or
states in writing its intention to (i) withdraw the Plan or not support the Plan
or the UK Restructuring Plan (if relevant) or (ii) enter into an Alternative
Restructuring Proposal; (C) moves to voluntarily dismiss any of the Chapter 11
Cases (other than the cases of the Newbuild Debtors) absent the consent of the
Required Consenting Noteholders (not to be unreasonably withheld, conditioned,
or delayed); (D) moves for conversion of any of the Chapter 11 Cases (other than
the cases of the Newbuild Debtors) to cases under chapter 7 under the Bankruptcy
Code absent the consent of the Required Consenting Noteholders (not to be
unreasonably withheld, conditioned, or delayed); or (E) moves for the
appointment of an examiner with expanded powers or a chapter 11 trustee;

 



31

 

 

(m)          the waiver, amendment, or modification of any material term or
condition of the Plan, any UK Restructuring Plan (as applicable), or any of the
other Definitive Documents, or the filing by any Debtor of a pleading seeking to
waive, amend, or modify any material term or condition of the Plan, any UK
Restructuring Plan (as applicable), or any of the other Definitive Documents, in
each case which waiver, amendment, modification, or filing contains any
provision that is inconsistent with this Agreement, unless it is otherwise
acceptable to the Required Consenting Noteholders (not to be unreasonably
withheld, conditioned, or delayed), in each case which remains uncured for seven
(7) Business Days after such terminating Consenting Noteholders transmit a
written notice in accordance with Section 14.10 hereof detailing any such Event;

 

(n)           any of the Debtors files any action or initiates any Proceeding,
or the Debtors publicly or in writing support any action or Proceeding seeking
to challenge the amount, validity, allowance, character, enforceability, or
priority of any Senior Notes Claim held by a Consenting Noteholder, in each case
which remains uncured for seven (7) Business Days after such terminating
Consenting Noteholder transmits a written notice in accordance with
Section 14.10 hereof detailing any such Event; provided, however, that only
holders of the affected Senior Notes may terminate this Agreement pursuant to
this subsection (n) and each such holder shall have an individual termination
right under this subsection (n);

 

(o)           any of the Debtors takes any action inconsistent with this
Agreement that materially and adversely affects the holders of Senior Notes or
adversely modifies the treatment of the related Claims of such Senior Notes,
without the approval of the Consenting Noteholders who own or control at least
50.1% of the aggregate principal amount of the respective Senior Notes as of
such date and which remains uncured for seven (7) Business Days after such
terminating Consenting Noteholder transmits a written notice in accordance with
Section 14.10 hereof detailing any such Event; provided, however, that only
holders of the affected Senior Notes may terminate this Agreement pursuant to
this subsection (o) and each such holder shall have an individual termination
right under this subsection (o);

 

(p)           the failure to obtain entry of the Financing Order substantially
on the terms set forth in the DIP Commitment Letter except to the extent such
Financing Order is modified with the consent of the Required Consenting
Noteholders (not to be unreasonably withheld, conditioned, or delayed), or the
Debtors file a motion seeking authority to secure post-petition or exit
financing without the consent of the Required Consenting Noteholders other than
as contemplated by this Agreement, and which Event remains uncured for seven
(7) Business Days after such terminating Consenting Noteholders transmit a
written notice in accordance with Section 14.10 hereof detailing any such Event;
or

 

(q)           the failure to satisfy any one of the Milestones unless such
Milestone is extended with the express prior written consent of the Required
Consenting Noteholders, which consent may be provided via email from counsel;
provided, further, that the determination of whether the Company Parties failed
to satisfy any Milestone on a date specified in Section 8 above (as modified,
waived, or extended in accordance with this Agreement) shall be without regard
to the Company Parties’ use of commercially reasonable efforts to satisfy such
Milestone.

 

12.02.      Company Party Termination Events.  Any Company Party may terminate
this Agreement as to all Parties upon prior written notice to all Parties in
accordance with Section 14.10 hereof upon the occurrence of any of the following
events:

 



32

 

 

(a)           the breach in any material respect by one or more of the
Consenting Noteholders of any provision set forth in this Agreement that (i) is
adverse to the Company Parties seeking termination pursuant to this provision,
but only if the non-Breaching Consenting Noteholders then hold less than 66.67%
of the outstanding aggregate principal amounts of the Senior Notes and
(ii) remains uncured for a period of seven (7) Business Days after such
terminating Company Parties transmit a written notice in accordance with
Section 14.10 hereof detailing any such breach;

 

(b)           the board of directors, board of managers, or such similar
Governing Body of any Company Party determines, after consulting with counsel,
(i) that proceeding with any of the Restructuring Transactions would be
inconsistent with the exercise of its fiduciary duties or applicable Law or
(ii) in the exercise of its fiduciary duties, to pursue an Alternative
Restructuring Proposal;

 

(c)           the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any final,
non-appealable ruling or order that (i) enjoins the consummation of a material
portion of the Restructuring Transactions and (ii) remains in effect for fifteen
(15) Business Days after such terminating Company Party transmits a written
notice in accordance with Section 14.10 hereof detailing any such issuance;
provided, that this termination right shall not apply to or be exercised by any
Company Party that sought or requested such ruling or order in contravention of
any obligation or restriction set out in this Agreement; or

 

(d)           the Bankruptcy Court enters an order denying confirmation of the
Plan.

 

12.03.      UK Restructuring Plan Termination. The obligations under
Section 4.02 of this Agreement may be terminated with respect to the Consenting
Noteholders, by the Required Consenting Noteholders by the delivery to the
Company Parties of a written notice in accordance with Section 14.10 hereof upon
the occurrence of a Material Adverse Effect.

 

12.04.      Mutual Termination.  This Agreement, and the obligations of all
Parties hereunder, may be terminated by mutual written agreement among all of
the following: (a) the Required Consenting Noteholders and (b) each Company
Party.

 

12.05.      Automatic Termination.  This Agreement shall terminate automatically
without any further required action or notice (i) upon termination of the
Backstop Agreement in accordance with its terms or (ii) immediately after the
Plan Effective Date.

 



33

 

 

12.06.      Effect of Termination.  Upon the occurrence of a Termination Date as
to a Party, this Agreement shall be of no further force and effect as to such
Party and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring Transactions or otherwise, that it would have been
entitled to take had it not entered into this Agreement, including with respect
to any and all Claims or causes of action.  Upon the occurrence of a Termination
Date prior to the Confirmation Order being entered by a Bankruptcy Court, any
and all consents or ballots tendered by the Parties subject to such termination
before a Termination Date shall be deemed, for all purposes, to be null and void
from the first instance and shall not be considered or otherwise used in any
manner by the Parties in connection with the Restructuring Transactions and this
Agreement or otherwise; provided, however, that any Consenting Noteholder
withdrawing or changing its vote pursuant to this Section 12.06 shall promptly
provide written notice of such withdrawal or change to each other Party to this
Agreement and, if such withdrawal or change occurs on or after the Petition
Date, file notice of such withdrawal or change with the Bankruptcy Court.
Nothing in this Agreement shall be construed as prohibiting a Company Party or
any of the Consenting Noteholders from contesting whether any such termination
is in accordance with its terms or to seek enforcement of any rights under this
Agreement that arose or existed before a Termination Date. Except as expressly
provided in this Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair, or restrict (a) any right of any Company Party or
the ability of any Company Party to protect and reserve its rights (including
rights under this Agreement), remedies, and interests, including its claims
against any Consenting Noteholder, and (b) any right of any Consenting
Noteholder, or the ability of any Consenting Noteholder, to protect and preserve
its rights (including rights under this Agreement), remedies, and interests,
including its claims against any Company Party or Consenting Noteholder. No
purported termination of this Agreement shall be effective under this
Section 12.06 or otherwise if the Party seeking to terminate this Agreement is
in material breach of this Agreement, except a termination pursuant to
Section 12.02(b) or Section 12.02(d). Nothing in this Section 12.06 shall
restrict any Company Party’s right to terminate this Agreement in accordance
with Section 12.02(b). Termination by any individual Consenting Noteholder
pursuant to Section 12 shall only be effective as to such Consenting Noteholder
and this Agreement shall continue in full force and effect as to all other
Parties.

 

Section 13.            Amendments and Waivers.

 

(a)           This Agreement may not be modified, amended, or supplemented, and
no condition or requirement of this Agreement may be waived, in any manner
except in accordance with this Section 13.

 

(b)           This Agreement may be modified, amended, or supplemented, or a
condition or requirement of this Agreement may be waived, in a writing
(including by email through counsel) by each Company Party and the Required
Consenting Noteholders; provided, however, that if the proposed modification,
amendment, waiver, or supplement has a material, disproportionate, and adverse
effect on any of the Company Claims/Interests held by a Consenting Noteholder,
then the consent of each such affected Consenting Noteholder shall also be
required to effectuate such modification, amendment, waiver or supplement.

 

(c)           Any proposed modification, amendment, waiver or supplement that
does not comply with this Section 13 shall be ineffective and void ab initio.

 

(d)           The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise of such right, power or remedy or the exercise of any other
right, power or remedy. All remedies under this Agreement are cumulative and are
not exclusive of any other remedies provided by Law.

 



34

 

 

Section 14.           Miscellaneous.

 

14.01.      Acknowledgement. Notwithstanding any other provision herein, this
Agreement is not and shall not be deemed to be an offer with respect to any
securities or solicitation of votes for the acceptance of a plan of
reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code or
otherwise.  Any such offer or solicitation will be made only in compliance with
all applicable securities Laws, provisions of the Bankruptcy Code, and/or other
applicable Law.

 

14.02.      Exhibits Incorporated by Reference; Conflicts. Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules. In the event
of any inconsistency between this Agreement (without reference to the exhibits,
annexes, and schedules hereto) and the exhibits, annexes, and schedules hereto,
this Agreement (without reference to the exhibits, annexes, and schedules
thereto) shall govern.

 

14.03.      Further Assurances.  Subject to the other terms of this Agreement,
the Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, or as may be required by order of the Bankruptcy
Court, from time to time, to effectuate the Restructuring Transactions, as
applicable.

 

14.04.      Complete Agreement.  Except as otherwise explicitly provided herein,
this Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements, oral or
written, among the Parties with respect thereto, other than any Confidentiality
Agreement.

 

14.05.      GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  Each
Party hereto agrees that it shall bring any action or proceeding in respect of
any claim arising out of or related to this Agreement, to the extent possible,
in the Chosen Court, and solely in connection with claims arising under this
Agreement: (a) irrevocably submits to the exclusive jurisdiction of the Chosen
Court; (b) waives any objection to laying venue in any such action or proceeding
in the Chosen Court; and (c) waives any objection that the Chosen Court is an
inconvenient forum or does not have jurisdiction over any Party hereto.

 

14.06.      Trial by Jury Waiver. EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14.07.      Execution of Agreement.  This Agreement may be executed and
delivered in any number of counterparts and by way of electronic signature and
delivery, each such counterpart, when executed and delivered, shall be deemed an
original, and all of which together shall constitute the same agreement.  Except
as expressly provided in this Agreement, each individual executing this
Agreement on behalf of a Party has been duly authorized and empowered to execute
and deliver this Agreement on behalf of said Party.

 



35

 

 

14.08.      Rules of Construction.  This Agreement is the product of
negotiations among the Company Parties and the Consenting Noteholders, and in
the enforcement or interpretation hereof, is to be interpreted in a neutral
manner, and any presumption with regard to interpretation for or against any
Party by reason of that Party having drafted or caused to be drafted this
Agreement, or any portion hereof, shall not be effective in regard to the
interpretation hereof. The Company Parties and the Consenting Noteholders were
each represented by counsel during the negotiations and drafting of this
Agreement and continue to be represented by counsel.

 

14.09.      Successors and Assigns; Third Parties.  This Agreement is intended
to bind and inure to the benefit of the Parties and their respective successors
and permitted assigns, as applicable. There are no third party beneficiaries
under this Agreement, and the rights or obligations of any Party under this
Agreement may not be assigned, delegated, or transferred to any other person or
entity, except in compliance with Section 9.

 

14.10.      Notices.  All notices hereunder shall be deemed given if in writing
and delivered, by electronic mail, courier, or registered or certified mail
(return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)           if to a Company Party, to:

 

Valaris plc
110 Cannon Street

London EC4N 6EU

Attention: Michael McGuinty, General Counsel
E-mail address: Michael.McGuinty@valaris.com

 

with copies to:

 

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654
Attention: Anup Sathy, P.C., Ross M. Kwasteniet, P.C., and Spencer Winters
E-mail addresses: anup.sathy@kirkland.com; ross.kwasteniet@kirkland.com;
spencer.winters@kirkland.com

 

and

 

Slaughter and May
One Bunhill Row
London EC1Y 8YY
Attention: Hywel Davies and Ian Johnson
E-mail addresses: hywel.davies@slaughterandmay.com;
ian.johnson@slaughterandmay.com; ProjectPhoenixSM@slaughterandmay.com

 



36

 

 

(b)           if to a Consenting Noteholder, to:

 

Kramer Levin Naftalis & Frankel LLP

1177 Avenue of the Americas

New York, NY 10036

Attention: Thomas Moers Mayer, Stephen Zide, and Nathaniel Allard

E-mail addresses: TMayer@kramerlevin.com; SZide@kramerlevin.com; and
NAllard@kramerlevin.com

 

and

 

Akin Gump Strauss Hauer & Feld

Ten Bishops Square, Eighth Floor
London, E1 6EG United Kingdom

Attention: James Terry, Jakeob Brown and Diana Dai

E-mail address: james.terry@akingump.com; jakeob.brown@akingump.com; and
diana.dai@akingump.com

 

Any notice given by delivery, mail, or courier shall be effective when received.

 

14.11.      Independent Due Diligence and Decision Making. Each Consenting
Noteholder hereby confirms that its decision to execute this Agreement has been
based upon its independent investigation of the operations, businesses,
financial and other conditions, and prospects of the Company Parties.

 

14.12.      Enforceability of Agreement. Each of the Parties to the extent
enforceable waives any right to assert that the exercise of termination rights
under this Agreement is subject to the automatic stay provisions of the
Bankruptcy Code, and expressly stipulates and consents hereunder to the
prospective modification of the automatic stay provisions of the Bankruptcy Code
for purposes of exercising termination rights under this Agreement, to the
extent the Bankruptcy Court determines that such relief is required.

 

14.13.      Waiver. If the Restructuring Transactions are not consummated, or if
this Agreement is terminated for any reason, the Parties fully reserve any and
all of their rights. This Agreement shall in no event be construed as, or deemed
to be evidence of, an admission or concession on the part of any Party of any
claim or fault or liability or damages whatsoever. Each of the Parties denies
any and all wrongdoing or liability of any kind and does not concede any
infirmity in the claims and defenses which it has asserted or could assert. No
Party shall have, by reason of this Agreement, a fiduciary relationship in
respect of any other Party or any person, or the Company, and nothing in this
Agreement, expressed or implied, is intended to, or shall be construed as to,
impose upon any Party any obligation in respect of this Agreement except as
expressly set forth herein. This Agreement is part of a proposed settlement of
matters that could otherwise be the subject of litigation among the Parties. To
the extent applicable under Rule 408 of the Federal Rules of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, (a) this Agreement and all negotiations relating hereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms or the payment of damages to which a Party may be entitled under this
Agreement, and (b) this Agreement, the Restructuring Term Sheet and the Plan
shall not be construed as or be deemed to be evidence of an admission or
concession on the part of any Party of any claim, fault, liability or damages
whatsoever. Each of the Parties denies any and all wrongdoing or liability of
any kind and does not concede any infirmity in the claims or defenses which it
has asserted or could assert.

 



37

 

 

14.14.      Specific Performance. It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party, and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief (without the
posting of any bond and without proof of actual damages) as a remedy of any such
breach, including an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

 

14.15.      Several, Not Joint, Claims. Except where otherwise specified, the
agreements, representations, warranties, and obligations of the Parties under
this Agreement are, in all respects, several and not joint.

 

14.16.      Severability and Construction. If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

 

14.17.      Remedies Cumulative. All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at Law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

 

14.18.      Capacities of Consenting Noteholders. Each Consenting Noteholder has
entered into this agreement on account of all Company Claims/Interests that it
holds (directly or through discretionary accounts that it manages or advises)
and, except where otherwise specified in this Agreement, shall take or refrain
from taking all actions that it is obligated to take or refrain from taking
under this Agreement with respect to all such Company Claims/Interests.

 

14.19.      Survival. Notwithstanding (i) any Transfer of any Company
Claims/Interests in accordance with Section 9 or (ii) the termination of this
Agreement in accordance with its terms, the agreements and obligations of the
Parties in Section 14 shall survive such Transfer and/or termination and shall
continue in full force and effect for the benefit of the Parties in accordance
with the terms hereof and thereof.

 

14.20.      Email Consents. Where a written consent, acceptance, approval, or
waiver is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.02, Section 13, or otherwise, including a written approval by the
Company Parties or the Required Consenting Noteholders or any subset thereof,
such written consent, acceptance, approval, or waiver shall be deemed to have
occurred if, by agreement between counsel to the Parties submitting and
receiving such consent, acceptance, approval, or waiver, it is conveyed in
writing (including electronic mail) between each such counsel without
representations or warranties of any kind on behalf of such counsel.

 



38

 

 

14.21.      Fees & Expenses. Upon the Agreement Effective Date, the Company
shall pay all reasonable and documented unpaid fees and expenses of the
Consenting Noteholder Advisors and the Rowan Ad Hoc Group fees (other than those
fees and expenses incurred in pursuing the Harris County Litigation) incurred
prior to the Execution Date. Through the Plan Effective Date, the Debtors shall
pay currently in cash all reasonable and documented fees and expenses of the
Consenting Noteholders Advisors; provided, however, the Debtors shall not be
required to make any payments during the Chapter 11 Cases absent authorization
by the Bankruptcy Court. On the Plan Effective Date, all remaining unpaid and/or
unreimbursed reasonable and documented fees and expenses (including for the
avoidance of doubt, any value added tax or equivalent tax) of the Consenting
Noteholders Advisors and the Rowan Ad Hoc Group Fees in connection with the
Company Parties or the Restructuring Transactions shall be paid in full in cash
by the Debtors, and the Debtors hereby agree, on a joint and several basis, to
pay such fees and expenses in full in cash, without any requirement for
Bankruptcy Court review or further Bankruptcy Court order.

 

14.22.      Public Disclosure. Under no circumstances may any Party make any
public disclosure of any kind that would disclose either: (i) the holdings of
any Consenting Noteholders (including the signature pages hereto, which shall
not be publicly disclosed or filed) or (ii) the identity of any Consenting
Noteholder, in each case without the prior written consent of such Consenting
Noteholder or the order of a Bankruptcy Court or other court with competent
jurisdiction.

 

IN WITNESS WHEREOF, the undersigned Parties hereto have executed this Agreement
on the day and year first above written.

 



39

 

 

 

Company Parties’ Signature Page to
the Restructuring Support Agreement

 

Valaris plc

Alpha Achiever Company

Alpha Admiral Company

Alpha Archer Company

Alpha Offshore Drilling Services Company

Alpha Orca Company

Atlantic Maritime Services LLC

Atwood Australian Waters Drilling Pty Ltd

Atwood Deep Seas, Ltd.

Atwood Oceanics Australia Pty. Limited

Atwood Oceanics LLC

Atwood Oceanics Pacific Limited

Atwood Offshore Drilling Limited

Atwood Offshore Worldwide Limited

Ensco (Thailand) Limited

ENSCO Asia Pacific Pte. Limited

Ensco Associates Company

Ensco Australia Pty Limited

ENSCO Capital Limited

ENSCO Corporate Resources LLC

ENSCO Development Limited

Ensco do Brasil Petroleo E Gas Ltda.

Ensco Drilling I Ltd.

ENSCO Drilling Mexico LLC

Ensco Endeavors Limited

ENSCO Global GmbH

ENSCO Global Investments LP

Ensco Global IV Ltd

ENSCO Global Resources Limited

ENSCO Holding Company

Ensco Holdings I Ltd.

Ensco Holland B.V.

ENSCO Incorporated

ENSCO Intercontinental GmbH

ENSCO International Inc.

Ensco International Ltd.

ENSCO Investments LLC

ENSCO Jersey Finance Limited

ENSCO Limited

Ensco Management Corp.

ENSCO Maritime Limited

Ensco Mexico Services, S. de R.L. de C.V.

Ensco Ocean 2 Company

ENSCO Oceanics Company LLC

Ensco Oceanics International Company

Ensco Offshore Company

ENSCO Offshore International Company

 

[Company Parties' Signature Page to Restructuring Support Agreement]

 



 

 

 

ENSCO Offshore International Holdings Limited

Ensco Offshore International Inc.

ENSCO Offshore U.K. Limited

ENSCO Overseas Limited

ENSCO Transcontinental II LP

Ensco Transnational I Limited

Ensco UK Drilling Limited

ENSCO United Incorporated

ENSCO Universal Limited

Ensco Vistas Limited

ENSCO Worldwide GmbH

Great White Shark Limited

Green Turtle Limited

Offshore Drilling Services LLC

Pride Foramer S.A.S.

Pride Forasol S.A.S.

Pride Global II Ltd.

Pride International LLC

Pride International Management Company LP

Ralph Coffman Limited

Ralph Coffman Luxembourg S.a r.l.

RCI International, Inc.

RD International Services Pte. Ltd.

RDC Arabia Drilling, Inc.

RDC Holdings Luxembourg S.a r.l.

RoCal Cayman Limited

Rowan Companies Limited

Rowan Companies LLC

Rowan Drilling (Trinidad) Limited

Rowan Drilling (U.K.) Limited

Rowan Drilling, S. de R.L. de C.V.

Rowan International Rig Holdings S.a r.l.

Rowan Marine Services, LLC

Rowan N-Class (Gibraltar) Limited

Rowan No. 1 Limited

Rowan Norway Limited

Rowan Offshore (Gibraltar) Limited

Rowan Offshore Luxembourg S.a r.l.

Rowan Rex Limited

Rowan Rigs S.a r.l.

Rowan Services LLC

Rowan, S. de R.L. de C.V.

Rowandrill, LLC

 

By: /s/ Jonathan H. Baksht       Name: Jonathan H. Baksht       Authorized
Signatory  

 

[Company Parties' Signature Page to Restructuring Support Agreement]

 



 

 

 

Consenting Noteholder Signature Page to
the Restructuring Support Agreement

 

[Consenting Noteholder SIGNATURE PAGE OMITTED]

 

    Name:   Title:  

 

 

Address:

 

 

E-mail address(es):

 

 

principal amount of beneficially owned Valaris Bonds:1 $_____________

 

principal amount of beneficially owned Legacy Rowan Bonds: $_____________

 

principal amount of beneficially owned Jersey Bonds: $_____________

 

principal amount of beneficially owned Pride Bonds: $_____________

 

principal amount of beneficially owned Ensco International Bonds: $_____________

 

Credit Facility Claims: $_____________

 

Equity Interests in VAL: $_____________

 



 

1 Capitalized terms as defined in the Restructuring Support Agreement.

 

[Consenting Noteholder Signature Page to Restructuring Support Agreement]

 



 

 

 

EXHIBIT A

 

Restructuring Term Sheet

 



 

 

 

Valaris plc

 

Restructuring Term Sheet

 

August 18, 2020



 

 

This term sheet (the “Restructuring Term Sheet”) sets forth certain material
terms of a restructuring (the “Restructuring Transactions”) of the debt
obligations and equity of Valaris plc (“Valaris”) on the terms set forth in the
restructuring support and lock-up agreement (the “Restructuring Support
Agreement”) to which this Restructuring Term Sheet is attached as Exhibit A.1

 

This Restructuring Term Sheet and the information contained herein are entitled
to protection from any use or disclosure to any party or person pursuant to
Rule 408 of the Federal Rules of Evidence and any other applicable rule,
statute, or doctrine of similar import protecting the use or disclosure of
confidential settlement discussions. This Restructuring Term Sheet is
confidential and subject to applicable confidentiality provisions and
agreements.

 

The transactions described herein will be subject to the negotiation and
completion of definitive documents incorporating the terms set forth herein and
the closing of any transaction shall be subject to the terms and conditions set
forth in such agreed and executed definitive documents.

 

Overview of Restructuring Transactions Implementation The Restructuring Support
Agreement contemplates the Restructuring Transactions will be implemented, by
commencing voluntary cases under chapter 11 of title 11 of the United States
Code (the “Chapter 11 Cases”) with respect to the Filing Entities, and pursuing
the implementation of the Plan in the Chapter 11 Cases, through an
Administration, a Shareholder Scheme, a UK Restructuring Plan or one or more of
the other Implementation Mechanisms (as determined with the consent of the
Required Consenting Noteholders (such consent not to be unreasonably withheld,
conditioned, or delayed), provided that no such consent shall be required in
relation to any Ancillary Proceedings). DIP Facility The members of the Ad Hoc
Group shall provide a $500 million new-money debtor-in-possession financing
facility (the “DIP Facility”), which shall be on the terms set forth in the term
sheet attached hereto as Exhibit 1 (the “DIP Commitment Letter”).  In addition
to funding the $500 million DIP Facility, the members of the Ad Hoc Group will
backstop the $500 million new money notes to the Company upon consummation of
the Plan on the terms set forth below.  The deadline for entering into the
Restructuring Support Agreement (as set forth in the DIP Commitment Letter) and
commencement of the 75 basis points crediting shall be extended to August 18,
2020.

 



 

1        Capitalized terms used but not immediately defined herein have the
meaning given to them in the Restructuring Support Agreement. 

 



 

 

 

Rights Offering

Newco Valaris shall effectuate a rights offering (the “Rights Offering”) for
$500 million of first lien secured notes (the “New Secured Notes”) on the terms
set forth in the term sheet attached hereto as Exhibit 2 (the “New Secured Notes
Term Sheet”) backstopped by the members of the Ad Hoc Group2 (the “Initial
Backstop Parties,” and, together with any additional backstop parties the
“Backstop Parties”) on the terms set forth in the backstop commitment agreement
attached hereto as Exhibit 3 (the “Backstop Agreement”). The rights issued
pursuant to the Rights Offering (the “Subscription Rights”) shall be offered to
record holders as of a specified record date (the “Record Date”) of Senior Notes
Claims.

 

The recipients of the Subscription Rights will not have oversubscription
privileges.

 

Subject to the Holdback, each holder that participates in the Rights Offering
shall receive its pro rata share (in respect of the Subscription Rights
exercised by such holder) of 30.0% of the New Shares (subject to dilution by the
New Warrants and the MIP) (the “Participation Equity”).

 

The Backstop Parties shall have the exclusive right and obligation to purchase
37.5% of the New Secured Notes offered in the Rights Offering (such amount, the
“Holdback”). In addition to participating in the Holdback, the Backstop Parties
shall be permitted to participate in the Rights Offering.

 

The Initial Backstop Parties shall receive a backstop premium (the “Backstop
Premium”), paid-in-kind, of Notes equal to 10% of aggregate amount of New
Secured Notes (i.e., $50 million principal amount of New Secured Notes)
multiplied by such Initial Backstop Party’s Backstop Commitment Percentage (as
defined in the Backstop Agreement).

 

The Backstop Parties shall receive 2.7% of the New Shares multiplied by such
Backstop Party’s Backstop Commitment Percentage (subject to dilution by the New
Warrants and the MIP).

 

All Backstop Parties shall maintain their commitment under the Backstop
Agreement for 10 months commencing from the Agreement Effective Date. In
connection with such commitment, the Initial Backstop Parties shall receive a
commitment fee (the “Backstop Commitment Fee”) of 4.0% of the aggregate amount
of New Senior Notes, paid in cash, multiplied by such Initial Backstop Party’s
Backstop Commitment Percentage (as defined in the Backstop Agreement). On the
Plan Effective Date, an amount equal to the Backstop Commitment Fee shall be
lent to the Reorganized Company (as defined below). The Company Parties shall
have the option to extend the commitment from all Backstop Parties for an
additional two months in exchange for an incremental fee of 2.0% of the
aggregate amount of New Senior Notes, paid in cash, to the Initial Backstop
Parties in accordance with the Initial Backstop Party’s Backstop Commitment
Percentage.

 

For a period of at least 15 business days after the commencement of the chapter
11 cases (the “Joinder Period”), qualified holders of Senior Notes Claims shall
be eligible to become Backstop Parties; provided that if holders of Senior Notes
Claims (by principal amount) that are entitled to more than 23% of the Senior
Note Equity Pool become additional Backstop Parties, the percentage of the
Holdback available to the Initial Backstop Parties shall not be diluted by such
excess, unless otherwise agreed between the Initial Backstop Parties and the
Company Parties. All Backstop Parties shall be required to join the
Restructuring Support Agreement.

 

The Rights Offering shall be conducted by Newco Valaris and consummated on the
terms and conditions of, and in accordance with procedures that are consistent
in all material respects with, this Restructuring Term Sheet, the Backstop
Agreement, and applicable securities laws and otherwise in form and substance
reasonably acceptable to the Company Parties and the Required Consenting
Noteholders in all respects (the “Rights Offering Procedures”).

 



 



2        “Ad Hoc Group” means the ad hoc group of noteholders represented by
Kramer Levin Naftalis & Frankel LLP, Akin Gump LLP, Houlihan Lokey, and Porter
Hedges LLP.

 



 2 

 

 



Equitization

On the Plan Effective Date:

 

·       if an Administration is pursued with the consent of the Required
Consenting Noteholders (such consent not to be unreasonably withheld,
conditioned, or delayed) (“Alternative A”), Newco Valaris will issue 34.8% of
the Newco Valaris Equity to holders of the Senior Notes and 32.5% of the Newco
Valaris Equity to holders of the Credit Facility Claims; or

 

·       if a Shareholder Scheme or a UK Restructuring Plan is pursued with the
consent of the Required Consenting Noteholders (such consent not to be
unreasonably withheld, conditioned, or delayed) (“Alternative B”) and such
Shareholder Scheme or UK Restructuring Plan (as relevant) is sanctioned by a
court of competent jurisdiction, Newco Valaris will issue Newco Valaris Equity
with the Existing Shareholders holding shares in Newco Valaris on a diluted
basis, such that holders of the Senior Notes shall hold at least 34.8% of the
Newco Valaris Equity, holders of the Credit Facility Claims shall hold at least
32.5% of the Newco Valaris Equity (if applicable, in each case, minus an amount
to allow for the Existing Shareholder Allocation), and the Existing Shareholders
shall hold up to 0.01% of the Newco Valaris Equity (the “Existing Shareholder
Allocation”). The Existing Shareholder Allocation shall be allocated to Existing
Shareholders pro rata to their holdings of equity securities in Valaris as of a
specified record date as determined by the Company in consultation with the
Required Consenting Noteholders.

New Warrants

On the Plan Effective Date, Newco Valaris will issue to the Existing
Shareholders, as applicable, 7-year warrants, with no Black Scholes protection,
to purchase up to 7% of the Newco Valaris Equity with a strike price set at a
price per share equal to the value at which holders of the Senior Notes would
receive a 100% recovery on their Claims (calculated as of the Petition Date),
subject to dilution on account of the Management Incentive Plan, as applicable
(the “New Warrants”), provided that no New Warrants shall be issued to Existing
Shareholders in the event that:

 

(i)             Alternative B is pursued (including if, Alternative A is
subsequently pursued) and the requisite majority of Existing Shareholders does
not approve the Shareholder Scheme or with respect to the UK Restructuring Plan,
if (1) the Existing Shareholders are (at the discretion of the Company in
consultation with the Required Consenting Noteholders) not requested to vote on
the UK Restructuring Plan and have not, as a class, voted in favor of the Plan
or, (2) if requested to vote, do not approve the UK Restructuring Plan; or

 

(ii)          Alternative A is pursued and the Existing Shareholders do not, as
a class, vote in favor of the Plan.

Newbuild Claims On or before the Plan Effective Date, those certain contracts
for the construction and delivery of rigs (the “Newbuild Contracts”) between
Alpha Admiral Company and Alpha Archer Company, each respectively as purchaser,
and Atwood Oceanics Pacific Limited, as guarantor (collectively, the “Newbuild
Debtors”) and the shipyard party to the Newbuild Contracts (the “Shipyard”)
shall be rejected under section 365 of the Bankruptcy Code, unless otherwise
agreed between the Shipyard and the Company Parties with the consent of the
Required Consenting Noteholders (not to be unreasonably withheld, conditioned,
or delayed).

 



 3 

 

 

Treatment of Claims and Interests Each holder of an allowed Claim or Interest,
as applicable in the Chapter 11 Cases, shall receive under the Plan the
treatment described below in full and final satisfaction, settlement, release,
and discharge of and in exchange for such holder’s allowed Claim or Interest,
except to the extent different treatment is agreed to by the reorganized Debtors
(the “Reorganized Debtors” or “Reorganized Company”) and the holder of such
allowed Claim or Interest, as applicable. DIP Facility Claims On the Plan
Effective Date, all DIP Claims shall (i) be paid in full in cash, or
(ii) receive such other treatment as may be consented to by the holders of DIP
Claims. Administrative, Priority Tax,  and Other Priority Claims Each holder of
an allowed administrative, priority tax, or other priority claim (the
“Administrative and Priority Claims”) shall be paid in full in cash on the Plan
Effective Date or in the ordinary course of business as and when due, or
otherwise receive treatment consistent with the provisions of section 1129(a) of
the Bankruptcy Code. Other Secured Claims On or as soon as practicable after the
Plan Effective Date, in full and final satisfaction, compromise, settlement,
release, and discharge of and in exchange for any secured claim that is not an
Administrative and Priority Claim (an “Other Secured Claim”), the holder of such
Other Secured Claim shall receive (i) payment in cash in an amount equal to such
Other Secured Claim, (ii) the collateral securing such Other Secured Claim, or
(iii) such other treatment so as to render such Other Secured Claim unimpaired
pursuant to section 1124 of the Bankruptcy Code. Credit Facility Claims On the
Plan Effective Date, each holder of an allowed Credit Facility Claim shall
receive its pro rata share of 32.5% of Newco Valaris Equity. Pride Bond Claims
On the Plan Effective Date, each holder of an allowed Pride Bond Claim shall
receive its pro rata share of (x) 8.8% of (i) the Senior Note Equity Pool,3
(ii) the Subscription Rights, and (y) an aggregate $1.25 million payment in
cash. Ensco International Bond Claims On the Plan Effective Date, each holder of
an allowed Ensco International Bond Claim shall receive its pro rata share of
1.5% of (i) the Senior Note Equity Pool and (ii) the Subscription Rights. Jersey
Bond Claims On the Plan Effective Date, each holder of an allowed Jersey Bond
Claim shall receive its pro rata share of 20.2% of (i) the Senior Note Equity
Pool and (ii) the Subscription Rights. Valaris Bond Claims On the Plan Effective
Date, each holder of an allowed Valaris Bond Claim shall receive its pro rata
share of 36.8% of (i) the Senior Note Equity Pool and (ii) the Subscription
Rights. Legacy Rowan Bond Claims On the Plan Effective Date, each holder of an
allowed Legacy Rowan Bond Claim shall receive its pro rata share of (x) 32.6% of
(i) the Senior Note Equity Pool, (ii) the Subscription Rights, and (y) an
aggregate $23.75 million payment in cash.

 



 



3        “Senior Note Equity Pool” shall mean (a) if the Restructuring is
implemented through Alternative A, 34.8% of the new equity securities of Newco
Valaris, subject to dilution on account of the Management Incentive Plan and the
New Warrants, as applicable; or (b) if the Restructuring is implemented through
Alternative B, at least 34.8% of the Newco Valaris Equity (if applicable, minus
an amount to allow for the Existing Shareholder Allocation), subject to dilution
on account of the Management Incentive Plan and the New Warrants, as applicable.
The allocation of the Senior Note Equity Pool among holders of Senior Note
Claims is based on the methodology set forth on Exhibit 5.

 



 4 

 

 

General Unsecured Claims

Each holder of an allowed General Unsecured Claim against the Debtors (other
than the Newbuild Debtors) shall receive payment in full in cash within 90 days
after the later of (x) the Plan Effective Date and (y) the date such Claim comes
due under applicable Law or in the ordinary course of business in accordance
with the terms and conditions of the particular transaction giving rise to such
Claim.

Claims Against the Newbuild Debtors

On the Plan Effective Date, holders of Claims against the Newbuild Debtors shall
receive their liquidation recovery amount in cash, unless otherwise agreed
between the Shipyard and the Company Parties with the consent of the Required
Consenting Noteholders (not to be unreasonably withheld, conditioned, or
delayed).

Intercompany Claims

Subject to any specific provisions contained in the Plan
Supplement, Intercompany Claims shall be, at the option of the Reorganized
Debtors with the consent of the Required Consenting Noteholders (not to be
unreasonably withheld, conditioned, or delayed), reinstated, set off, settled,
distributed, contributed, cancelled, or released without any distribution on
account of such Claims, or such other treatment as reasonably determined by the
Reorganized Debtors and the Required Consenting Noteholders.

Intercompany Interests

Subject to any specific provisions contained in the Plan
Supplement, Intercompany Interests shall be, at the option of the Reorganized
Debtors with the consent of the Required Consenting Noteholders (not to be
unreasonably withheld, conditioned, or delayed), reinstated, set off, settled,
distributed, contributed, cancelled and released without any distribution on
account of such Claims, or such other treatment as reasonably determined by the
Reorganized Debtors and the Required Consenting Noteholders.  

Section 510(b) Claims

Any Claims arising under section 510(b) of the Bankruptcy Code shall be
discharged without any distribution.

Equity Interests

On the Plan Effective Date, each holder of an allowed Interest in Valaris (an
“Existing Shareholder”) shall:

 

(a)    if determined by the Company with the consent of the Required Consenting
Noteholders (such consent not to be unreasonably withheld, conditioned, or
delayed) to pursue Alternative B, and if the Shareholder Scheme or UK
Restructuring Plan (as relevant) is sanctioned by a court of competent
jurisdiction, (i) receive or retain its pro rata share of the Existing
Shareholder Allocation (as defined and described above); and (ii) receive its
pro rata share of the New Warrants. If the requisite majority of Existing
Shareholders does not approve the Shareholder Scheme, no New Warrants shall be
issued to Existing Shareholders and there shall be no Existing Shareholder
Allocation (including in circumstances where Alternative A is subsequently
pursued). If the Existing Shareholders (1) are, at the discretion of the Company
in consultation with the Required Consenting Noteholders, not requested to vote
on the UK Restructuring Plan and have not, as a class, voted in favor of the
Plan or (2) if requested to vote, do not approve the UK Restructuring Plan, no
New Warrants shall be issued to the Existing Shareholders and there shall be no
Existing Shareholder Allocation (unless required for the UK Restructuring Plan
to be legally feasible), including in circumstances where Alternative A is
subsequently pursued; or

 

(b)    if determined by the Company with the consent of the Required Consenting
Noteholders (such consent not to be unreasonably withheld, conditioned, or
delayed) to pursue Alternative A, and the Existing Shareholders, as a class vote
in favor of the Plan, each Existing Shareholder shall receive its pro rata share
of the New Warrants. If the Existing Shareholders do not, as a class, vote in
favor of the Plan, no New Warrants shall be issued to Existing Shareholders. For
the avoidance of doubt, there shall be no Existing Shareholder Allocation in
connection with Alternative A.

 



 5 

 

 

Other Provisions Harris County Litigation

The Plan shall implement a settlement of the Harris County Litigation4 under
which the Legacy Rowan Bonds shall receive the recoveries provided for in this
Restructuring Term Sheet in exchange for the release of all claims asserted in
the Harris County Litigation.

 

Within 1 Business Day after the Agreement Effective Date, the parties to the
Harris County Litigation shall file a joint notice of stay that stays the Harris
County Litigation and all deadlines in the Harris County Litigation shall be
tolled until the earlier of (i) 60-days following the termination of the
Restructuring Support Agreement or (ii) the Plan Effective Date.  Within 3
Business Days after the Plan Effective Date, the plaintiff in the Harris County
Litigation, UMB Bank, shall file a notice of nonsuit with prejudice dismissing
the Harris County Litigation.

Governance

The new board of directors or managers of Newco Valaris (as applicable) (the
“New Board”) shall consist of 7 members, comprised of (i) the Chief Executive
Officer of Newco Valaris; (ii) 4 members appointed by the Ad Hoc Group; and
(iii) 2 members appointed by a majority of holders by principal amount of Credit
Facility Claims.

 

Excluding the appointment of the members of the New Board as set forth above,
all corporate governance matters related to Newco Valaris, and the definitive
documents governing all corporate governance matters will be determined by the
Required Consenting Noteholders in their reasonable discretion.

Reorganized Equity Interests / Listing

On the Plan Effective Date, Newco Valaris shall issue new ordinary shares (the
“New Shares”) in accordance with the terms of the Plan, any organization
documents of Newco Valaris, and applicable Law (including applicable securities
laws). The New Shares will be issued pursuant to section 1145 of the Bankruptcy
Code or otherwise be freely transferrable under applicable securities laws
without further registration, subject to certain restrictions on affiliates and
underwriters under applicable securities laws.

 

The New Secured Notes issued pursuant to the Rights Offering will be issued in
reliance on the Section 1145 Exemption to the maximum extent possible and, to
the extent the Section 1145 Exemption is unavailable, will be issued only to
persons that are QIBs or IAIs in reliance on the exemption provided by
Section 4(a)(2) under the Securities Act or another applicable exemption.

 

The New Secured Notes issued pursuant to the Backstop Agreement and the Holdback
will be issued in reliance on the exemption provided by Section 4(a)(2) under
the Securities Act or another applicable exemption.

The New Secured Notes issued pursuant to the Backstop Premium will be issued in
reliance on the Section 1145 Exemption.

 

All New Shares not issued in reliance on the Section 1145 Exemption will be
subject to a Registration Rights Agreement (as defined in the Backstop
Agreement) providing for customary registration rights including, among other
things, a resale shelf registration statement (the “Registration Statement”) to
be filed by the Company within 30 days of the Plan Effective Date if the Company
is eligible to use Form S-3, and 45 days if the Company is not eligible to use
Form S-3 and, in the case of New Shares, customary piggyback registration
rights. For the avoidance of doubt, the Registration Rights Agreement will
provide for underwritten shelf takedowns. In addition, on the Plan Effective
Date, to the extent that the Depository Trust Company (“DTC”) will accept such
securities, all New Shares and New Secured Notes will be issued through DTC. The
Company shall use commercially reasonable efforts to ensure that the New Secured
Notes will be rated as promptly as possible.

 

Upon the Plan Effective Date, (i) the New Shares shall be registered under the
Securities Act, and shall be listed for public trading on a securities exchange,
and (ii) the Reorganized Debtors will be a reporting company under the Exchange
Act.

 



 

4         “Harris County Litigation” means the Original Petition captioned UMB
Bank v. Darin Gibbins, 2020-18184, Harris County, Texas that was filed on March
19, 2020, as may be amended. 

 



 6 

 

 

Employee Matters

Pursuant to the Restructuring Support Agreement and this Restructuring Term
Sheet, the Consenting Noteholders consent to (i) the continuation of the Company
Parties’ wages, compensation, and benefits programs according to existing terms
and practices, including executive compensation programs, and (ii) any motions
in the Bankruptcy Court for approval thereof.

 

On the Plan Effective Date, Newco Valaris (as applicable) shall (i) amend,
adopt, assume, and/or honor in the ordinary course of business any contracts,
agreements, policies, programs, and plans, in accordance with their respective
terms, for, among other things, compensation, including any incentive plans,
retention plans, health care benefits, disability benefits, deferred
compensation benefits, savings, severance benefits, retirement benefits, welfare
benefits, workers’ compensation insurance, supplemental executive retirement
plans, change-in-control agreements, and accidental death and dismemberment
insurance for the directors, officers, and employees of any of the Company
Parties who served in such capacity before and after the effective date of the
Restructuring Support Agreement; and (2) honor, in the ordinary course of
business, Claims of employees employed as of the Plan Effective Date for accrued
vacation time arising prior to the effective date of the Restructuring Support
Agreement and not otherwise paid in the ordinary course of business or pursuant
to a court order. Notwithstanding the foregoing, in the event Chapter 11 Cases
are commenced, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and
after the Plan Effective Date, all retiree benefits (as such term is defined in
section 1114 of the Bankruptcy Code), if any, shall continue to be paid in
accordance with applicable law. For avoidance of doubt, nothing herein shall
impact or limit the ability of Newco Valaris to amend, modify, or terminate such
arrangements in accordance with their terms following the Plan Effective Date.

 

The Company Parties shall not terminate or otherwise reduce the coverage under
any directors’ and officers’ insurance policies in effect prior to the Plan
Effective Date, and any directors and officers of the Company Parties who served
in such capacity at any time before or after the Plan Effective Date shall be
entitled to the full benefits of any such policy for the full term of such
policy regardless of whether such directors and/or officers remain in such
positions after the Plan Effective Date. Notwithstanding anything herein to the
contrary, the Company Parties shall retain the ability to supplement such
directors’ and officers’ insurance policies as the Company Parties deem
necessary, including by purchasing any tail coverage (including, without
limitation, a tail policy).

 

Notwithstanding anything to the contrary above: (1) (i) all existing employment
and change in control agreements, (ii) all existing severance arrangements,
including the Executive Severance Plan, and (iii) all existing incentive awards
denominated in cash shall be assumed subject to the modifications set forth in
the Management Incentive Plan Term Sheet (defined below) and will be listed in
the Plan Supplement, (2) in respect of any person who is an insider (as defined
in the Bankruptcy Code) of the Company Parties, and other than in the ordinary
course of business, there shall be no new or further incentive or retention
programs put into place during the Chapter 11 Cases absent the consent of the Ad
Hoc Group (such consent not to be unreasonably withheld, conditioned, or
delayed), (3) the assets of the 2005 Benefit Reserve Trust and the Trust
Agreement executed August 27, 2003 and revised and restated, effective
January 1, 2004, by and between ENSCO International Incorporated, each
participating affiliated company who is or becomes a signatory thereto and T.
Rowe Price Trust Company rabbi trusts shall be used to satisfy the claims of
creditors and shall be terminated, (4) no change in control provision under any
employment or severance agreement shall be triggered as a result of the Plan or
the Restructuring Transactions, and (5) any equity grant requirement in an
employment agreement will be superseded by the MIP.

 



 7 

 

 

Indemnification Obligations

On and after the Plan Effective Date, the obligations of each of the Company
Parties pursuant to its certificate of incorporation, bylaws, deeds of
indemnity, or other agreements to indemnify the current and former officers,
directors, agents, and/or employees with respect to all present and future
actions, suits, and proceedings against the Company Parties, or such directors,
officers, agents, and/or employees, based upon any act or omission relating to
the Company Parties (collectively, the “Company Indemnity Obligations”), will be
assumed and irrevocable and survive the effectiveness of the Restructuring
Transactions. Newco Valaris’s new organizational documents, if any, will provide
for the indemnification, defense, reimbursement, exculpation, and/or limitation
of liability of, and advancement of fees and expenses to the Company Parties’
and Valaris’s or Newco Valaris’s, as applicable, current and former directors,
officers, employees, and agents to the fullest extent permitted by law and at
least to the same extent as the organizational documents of each of the
respective Company Parties, against any claims or causes of action whether
direct or derivative, liquidated or unliquidated, fixed or contingent, disputed
or undisputed, matured or unmatured, known or unknown, foreseen or unforeseen,
asserted or unasserted.

 

None of the Company Parties, or Newco Valaris, as applicable, will amend and/or
restate their respective governance documents before or after the Plan Effective
Date to amend, augment, terminate, or adversely affect any of the Company
Parties’ or Newco Valaris’s obligations to provide such indemnification rights
or such directors’, officers’, employees’, or agents’ indemnification rights.

Management Incentive Plan

The Plan will provide for a MIP (as defined in the Management Incentive Plan
Term Sheet) consistent with the term sheet (the “Management Incentive Plan Term
Sheet”) attached hereto as Exhibit 6.

Reasonable Assistance The Company and the Consenting Noteholders shall use
commercially reasonable efforts to provide assistance to each other with the
matters contained in this Restructuring Term Sheet. Releases, Third-Party
Releases, and Exculpation The Plan will include releases and exculpations on the
terms set forth Exhibit 4 to this Restructuring Term Sheet. Tax Structure To the
extent practicable, the Restructuring Transactions and the consideration
received in the Restructuring Transactions shall be structured in a manner that
(i) minimizes any current taxes payable as a result of the consummation of the
Restructuring Transactions and (ii) optimizes the tax efficiency (including, but
not limited to, by way of the preservation or enhancement of favorable tax
attributes, or potentially moving certain businesses to new entities
incorporated in different jurisdictions) of the Restructuring Transactions to
the Debtors (including Valaris), the Reorganized Debtors and the holders of
equity or debt in the Reorganized Debtors going forward, in each case as
reasonably determined by the Debtors and the Required Consenting Noteholders. 

 



 8 

 

 

Executory Contracts and Unexpired Leases

All executory contracts and unexpired leases will be assumed under the Plan on
the Plan Effective Date, except those executory contracts and unexpired leases
that the Company Parties determine to reject with the consent of the Required
Consenting Noteholders (not to be unreasonably withheld, conditioned, or
delayed). The Company shall reasonably provide the Ad Hoc Group and its advisors
with all reasonable information needed to analyze such decision to reject any
material executory contract or material unexpired lease; provided that this
shall not require any Company Party to (1) take any action which is restricted
or prohibited by obligations of confidentiality binding on any Company Party,
applicable Law or the rules of any applicable securities exchange (provided that
the Company must only withhold the portion of such information or materials that
are actually subject to such confidentiality obligations, applicable Law or
rules of any applicable securities exchange) nor (2) disclose any document or
share any information over which any Company Party asserts any legal
professional privilege nor waive or forego the benefit of any applicable legal
professional privilege.

 

Any executory contracts and unexpired leases assumed on the Plan Effective Date
shall be deemed amended and modified to provide that the confirmation and
consummation of the Plan shall not trigger any “change of control” provisions in
such contract or lease.

Fees The Plan will provide that on the Plan Effective Date, the Company will pay
in cash all unpaid reasonable and documented fees and expenses of the Consenting
Noteholder Advisors and the Rowan Ad Hoc Group Fees. Conditions Precedent to the
Plan Effective Date

The occurrence of the Plan Effective Date shall be subject to the following
additional conditions precedent:

 

·     the Restructuring Support Agreement shall not have been terminated and
shall remain in full force and effect;

 

·     the Restructuring Transactions have been implemented in accordance with
the Restructuring Steps Plan in all material respects;

 

·     the orders approving the Disclosure Statement and the Plan shall have been
entered and such orders shall not have been stayed, modified, or vacated on
appeal;

 

·     the Backstop Agreement shall not have been terminated and shall remain in
full force and effect;

 

·     the Plan, confirmation order, and all schedules, documents, supplements,
and exhibits to the Plan, and any other Definitive Documents shall have become
effective, subject to the consent and approval rights set forth in the
Restructuring Support Agreement;

 

·     issuance of the New Secured Notes (with all conditions precedent thereto
having been satisfied or waived);

 

·     payment of all invoiced professional fees and other amounts required to be
paid pursuant to the Restructuring Support Agreement, in any Definitive
Document, or in any order of the Bankruptcy Court related thereto;

 

·     any and all requisite governmental, regulatory, and third-party approvals
and consents shall have been obtained; and

 

·     such other conditions as may be mutually agreed to by Valaris and the Ad
Hoc Group.

 



 9 

 

 

Governing Law The governing law for all applicable documentation shall be New
York law (except in the event Newco Valaris is incorporated in the United
Kingdom, in which case the corporate governance documents of the Newco Valaris
shall be governed by English law). Reservation of Rights

The execution of the Restructuring Term Sheet is without prejudice to the
Company’s and the Ad Hoc Group’s respective rights to negotiate the Definitive
Documents.

 

Nothing herein is an admission of any kind. If the Restructuring Transactions
are not consummated for any reason, all parties reserve any and all of their
respective rights.

 



 10 

 

 

Exhibit 1

 

DIP Commitment Letter

 





 

 

 

Execution Version

 

August 11, 2020

 

Valaris plc 

110 Cannon Street 

London, EC4N 6EU United Kingdom

 

Attention: Michael T. McGuinty, Senior Vice President and General Counsel

 

Commitment Letter

 

Ladies and Gentlemen:

 

Valaris plc, an English public limited company (the “Company” or “you”), has
advised persons signatory hereto and as identified on Schedule I hereto as “DIP
Lenders” (each, a “DIP Lender” and collectively, the “DIP Lenders”) that the
Company, together with certain of its subsidiaries, is considering filing
voluntary petitions for relief under chapter 11 of the Bankruptcy Code, and that
the Company desires to establish, subject to the conditions set forth herein, a
senior secured super-priority debtor-in-possession term loan facility under
Sections 364(c) and 364(d)(1) of the Bankruptcy Code in an aggregate principal
amount not to exceed $500 million (the “DIP Facility”), on the terms and
conditions set forth herein and in the Summary of Proposed Material Terms and
Conditions attached as Exhibit A hereto (the “Term Sheet” and together with this
commitment letter, the “Commitment Letter”). Each capitalized term used but not
defined herein shall have the meaning assigned to such term in the Term Sheet.

 

As used herein, the term “Transactions” means, collectively, the negotiation,
entering into and funding of the DIP Facility and all other transactions
described in and contemplated by the Commitment Letter and the DIP Agent Fee
Letter (as defined below) and all transactions related thereto. The date on
which the conditions precedent to effectiveness of the DIP Facility are
satisfied is referred to herein as the “Closing Date”.

 

1.            Commitments.

 

In connection with the foregoing, each of the DIP Lenders, severally but not
jointly with one another, is pleased to advise you of its commitment to provide
100% of the principal amount of the DIP Facility set forth opposite its name on
Schedule I hereto (the aggregate amount of all such commitments, the “DIP
Commitments”), solely upon the terms and subject to the conditions set forth in
this Commitment Letter and the DIP Agent Fee Letter.

 

Notwithstanding any other provision of the Commitment Letter to the contrary,
all or any of the DIP Lenders may, at their option, arrange for the
documentation for the DIP Facility to be executed and their DIP Commitment to be
funded by, one or more financial institutions selected by the applicable DIP
Lenders and reasonably acceptable to the Company (the “Fronting Lender(s)”),
each as an initial lender, in which case, the applicable DIP Lenders shall no
later than five (5) business days after the Closing Date (or, if later, no later
than five (5) business days after the first funding date of the DIP Facility)
acquire 100% of their portion of the DIP Facility that is funded by their
applicable Fronting Lender(s) by assignment from such Fronting Lender(s) in
accordance with the assignment provisions of the documentation for the DIP
Facility.

 





 

 

2.            Titles and Roles.

 

Wilmington Savings Fund Society, FSB (“WSFS”, and collectively with the DIP
Lenders, the “Financial Institutions”, “we” or “us”), will (through itself and
its designees and sub-agents) act as the sole administrative agent and
collateral agent for the DIP Facility (in such capacities, the “DIP Agent”),
upon the terms and subject to the conditions set forth or referred to in this
Commitment Letter. You agree that no other agents or arrangers will be appointed
and no other titles will be awarded, in each case unless you and we shall so
agree. Other than that compensation expressly contemplated by this Commitment
Letter and the DIP Agent fee letter by and between the Company and the DIP
Agent, dated on or about the date hereof and delivered herewith with respect to
the Transactions (the “DIP Agent Fee Letter”), no compensation will be paid to
the DIP Lenders in connection with providing commitments in respect of the DIP
Facility except in accordance with the Credit Agreement and otherwise unless you
and we shall so agree.

 

3.            Information.

 

You hereby represent that (a) all written information and written materials
concerning you or any of your subsidiaries or the Transactions other than the
Projections and information of a general economic or industry specific nature
(the “Information”) that has been or will be made available to us by you or any
of your representatives on your behalf, when taken as a whole, is or will be,
when furnished, correct in all material respects and does not or will not, when
furnished, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements are made
(after giving effect to all supplements and updates thereto) and (b) the
financial and/or business projections, estimates, budgets and other
forward-looking information (the “Projections”) that have been or will be made
available to us by you or any of your representatives on your behalf have been
or will be prepared in good faith based upon assumptions that you believed to be
reasonable at the time such Projections are delivered to us; it being recognized
that (i) such Projections are merely a prediction as to future events and are
not to be viewed as facts and are subject to significant uncertainties and
contingencies, many of which are beyond your control, (ii) actual results during
the period or periods covered by any such Projections may differ significantly
from the projected results and such differences may be material, and no
assurance can be given that the projected results will be realized and (iii) are
not a guarantee of performance. In particular, where the Projections take into
account the current market volatility and widespread impact of the COVID-19
outbreak, the extent of the impact of these developments on the Company’s and
its subsidiaries’ operational and financial performance will depend on future
developments, including the duration and spread of the outbreak and related
governmental advisories and restrictions, and the impact of the COVID-19
outbreak on overall demand for the Company’s and its subsidiaries’ products and
services, all of which are outside of the control of the Company or its
subsidiaries, highly uncertain and cannot be predicted. You agree that if at any
time prior to the Closing Date, you become aware that any of the representations
of the preceding sentence would be incorrect in any material respect if the
Information or the Projections previously furnished were being furnished, and
such representations were being made, at such later time, then you will promptly
supplement the Information and Projections so that such representations remain
correct in all material respects; provided, for the avoidance of doubt, there
will be no requirement to update previously delivered Projections to reflect new
assumptions so long as the assumptions were reasonable at the time made and made
available to us or any of our affiliates and there shall be no requirement to
update previously delivered Information or Projections that by their terms speak
to a specified date or period, if, at any later time, the representations of the
preceding sentence would remain correct in all material respects with respect to
such Information or Projections pertaining to such earlier specified date or
period. In providing the DIP Facility, we will be entitled to use and rely on
the Information and the Projections without responsibility for independent
verification thereof and we do not assume responsibility for the accuracy and
completeness of the Information or the Projections.

 



2

 

 



4.            Fees.

 

As consideration for our commitments hereunder, and the DIP Agent’s agreement to
perform the services, if any, described herein, you agree to pay to us the fees
set forth in and in accordance with (a) the Term Sheet, including the Upfront
Fee (as such term is defined in the Term Sheet), which shall be be due, earned
and paid in cash on the date of execution of this Commitment Letter and shall be
non-refundable under any and all circumstances; provided however part of the
Upfront Fee may be credited back to Borrower as offset against any other fees or
interest due and payable under the DIP Loan Documents as expressly set forth in
the Term Sheet, (b) the DIP Agent Fee Letter and (c) any other fee letter that
may be agreed and entered into among the Company and the Financial Institutions
subject to the conditions set forth therein and herein; it being understood
that, to the extent any such payments are to be made after the commencement of
the Chapter 11 Cases under the Bankruptcy Code, such payments will also be
subject to the entry of an order of the Bankruptcy Court authorizing the Company
and its subsidiaries that are debtors under such Chapter 11 Cases to perform
their obligations under this Commitment Letter and the DIP Agent Fee Letter and
to pay the fees and expenses set forth herein.

 

5.            Conditions Precedent.

 

Our commitments under this Commitment Letter are subject solely to the terms and
conditions set forth in the Term Sheet section titled “Conditions Precedent” and
there shall be no other conditions (implied or otherwise) to the availability of
the DIP Facility including compliance with the terms of this Commitment Letter
or the Credit Agreement other than those set forth in the Term Sheet section
titled “Conditions Precedent”.

 

6.            Indemnification; Expenses.

 

You agree (a) notwithstanding anything herein or in the DIP Agent Fee Letter to
the contrary, to indemnify the Indemnified Parties (as defined in the Term
Sheet) from and against any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, liabilities, actions,
costs, expenses and disbursements (including irrecoverable VAT, reasonable and
documented fees and out-of-pocket costs and expenses of the DIP Lender
Professionals), joint or several, of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnified
Party (including, without limitation, in connection with any investigation,
litigation or proceeding or the preparation of any defense or defending against,
or participating in any such loss, damage, penalty, claim, demand, action,
judgment, suit, liability or action or other proceeding or in connection
therewith), in each case arising out of or in connection with or by reason of
this Commitment Letter, the DIP Agent Fee Letter or the DIP Loan Documents or
any of the Transactions contemplated hereby or thereby, or the actual or
proposed use of the proceeds DIP Facility (any of the foregoing, an “Action”),
regardless of whether any such Indemnified Party is a party thereto (and
regardless of whether such Action is initiated by your equity holders, creditors
or any other third party or any of its respective subsidiaries or affiliates),
except solely with respect to an Indemnified Party, to the extent such
liability, obligation, loss, damage, penalty, claim, demand, action, judgment,
suit, cost, expense or disbursement (i) is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party, or (ii) arises out
of a dispute solely among Indemnified Parties and not arising out of any act or
omission of the Company or any of its subsidiaries (other than any claims,
damages, losses, liabilities and expenses against the DIP Agent in its capacity
as such); provided, however, Indemnified Parties shall not include Quinn Emanuel
Urquhart & Sullivan, LLP or any other counsel or advisors in connection with any
investigations, actions, claims or suits brought by any holders of the
Borrower’s Prepetition Senior Notes against the Borrower or any of its
affiliates or the respective directors, officers, employees, advisors, agents or
representatives with respect to prepetition facts and circumstances (other than
the DIP Facility), including the litigation filed on March 19, 2020, in Harris
County District Court in Houston, Texas by UMB Bank relating to four series of
bonds styled as UMB Bank Nat’l Ass’n v Rowan Cos. LLC, et al., No. 202018184-7
(Tex. Dist. Ct. Mar. 19, 2020) (collectively, “Noteholder Litigation”) and the
Borrower shall have no obligation to indemnify any Indemnified Parties under
this Commitment Letter for any liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements in relation to any Noteholder Litigation and (b) to promptly pay
or reimburse each of the Financial Institutions from time to time, upon
presentation of a reasonably detailed summary statement, for all reasonable and
documented out-of-pocket costs and expenses (including but not limited to
expenses of our due diligence investigation, syndication expenses, travel
expenses and fees, disbursements, irrecoverable VAT and other charges of counsel
(including the reasonable and documented fees and out-of-pocket costs and
expenses of the DIP Lender Professionals)), in each case, incurred in connection
with the Chapter 11 Cases, the DIP Facility and the preparation, negotiation,
administration and enforcement of this Commitment Letter, the DIP Agent Fee
Letter, the DIP Loan Documents and any ancillary documents or security
arrangements in connection therewith; provided, however, no Financial
Institutions shall be entitled hereunder to any payment or reimbursement for any
costs or expenses of any kind or nature whatsoever in any way related to or in
connection with any Noteholder Litigation.

 



3

 

 

No Indemnified Party shall be liable for any damages arising from the use by
others of any information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems, so
long as such use and obtainment is not in violation of the confidentiality and
information sharing provisions of this Commitment Letter and except to the
extent such damages have resulted from (in each case as finally determined by a
court of competent jurisdiction in a final and non-appealable judgment) the
willful misconduct or gross negligence of such Indemnified Party. None of the
Indemnified Parties or you or any of your affiliates or the respective
directors, officers, employees, advisors, agents and representatives of the
foregoing shall be liable for any indirect, special, punitive or consequential
damages in connection with this Commitment Letter, the DIP Agent Fee Letter, the
DIP Facility or the Transactions; provided, that the foregoing shall not limit
your indemnification or reimbursement obligations set forth herein to the extent
any such indirect, special, punitive or consequential damages are included in
any third-party claim with respect to which the applicable Indemnified Party is
entitled to indemnification pursuant to this Section 6. You shall not be liable
for any settlement, compromise or consent to the entry of any judgment in any
Action effected without your prior written consent (which consent shall not be
unreasonably withheld or delayed), but if settled with your written consent or
if there is a final judgment in any such Action, you agree to indemnify and hold
harmless each Indemnified Party from and against any and all losses, claims,
damages, liabilities and expenses by reason of such settlement or judgment in
accordance with, and to the extent required by, this Section 6. You shall not,
without the prior written consent of the applicable Indemnified Party (which
consent shall not be unreasonably withheld or delayed, it being understood that
any consent withheld in connection with any settlement not effected in
accordance with the succeeding clauses (a) and (b) shall be reasonable), effect
any settlement of any pending or threatened Action in respect of which indemnity
could have been sought hereunder by such Indemnified Party unless such
settlement (a) includes an unconditional release of such Indemnified Party in
form and substance reasonably satisfactory to such Indemnified Party from all
liability or claims that are the subject matter of such Action and (b) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of such Indemnified Party.

 



4

 

 

7.            Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities.

 

You acknowledge that each Financial Institution may be providing debt financing,
equity capital or other services (including financial advisory services) to
other companies in respect of which you may have conflicting interests regarding
the transactions described herein or otherwise. We will not use or furnish
confidential information obtained from you or your subsidiaries, affiliates or
representatives by virtue of the transactions contemplated by this Commitment
Letter or our other relationships with you, your subsidiaries or your affiliates
in connection with or to other companies. You also acknowledge that we do not
have any obligation to use in connection with the transactions contemplated by
this Commitment Letter, or to furnish to you, confidential information obtained
by us from other companies.

 

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and any Financial Institution is intended to be or has
been created in respect of any of the transactions contemplated by this
Commitment Letter, irrespective of whether any Financial Institution has advised
or is advising you on other matters, (b) no Financial Institution has provided
any legal, accounting, regulatory or tax advice with respect to any of the
Transactions and you have consulted your own legal, accounting, regulatory and
tax advisors to the extent you have deemed appropriate and you are not relying
on the Financial Institutions for such advice, (c) each Financial Institution,
on the one hand, and you, on the other hand, have an arm’s-length business
relationship that does not directly or indirectly give rise to, nor do you rely
on, any fiduciary duty on the part of any Financial Institutions, (d) you are
capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (e) you have been advised that each Financial Institution is engaged in
a broad range of transactions that may involve interests that differ from your
interests and that the Financial Institutions do not have any obligation to
disclose such interests and transactions to you by virtue of any fiduciary,
advisory or agency relationship, and (f) you waive, to the fullest extent
permitted by law, any claims you may have against any Financial Institution for
breach of fiduciary duty or alleged breach of fiduciary duty arising hereunder
and agree that no Financial Institution shall have any liability (whether direct
or indirect) to you in respect of such a fiduciary duty claim or to any person
asserting such a fiduciary duty claim on behalf of or in right of you, including
your stockholders, employees or creditors.

 

You further acknowledge that certain of the Financial Institutions and their
affiliates (collectively, the “Group”) are investment advisors, full service
securities firms engaged in securities trading and/or brokerage activities as
well as providing investment banking and other financial services. In the
ordinary course of business, members of the Group may provide investment
advisory, investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, you and your subsidiaries and other companies with which you or
your subsidiaries may have commercial or other relationships. With respect to
any securities and/or financial instruments so held by any member of the Group,
or any of its customers, all rights in respect of such securities and financial
instruments, including any voting rights, will be exercised by the holder of the
rights, in its sole discretion. Accordingly, there may be situations where parts
of the Group and/or their clients either now have or may in the future have
interests, or take actions, that may conflict with the Company’s interests. For
example, the Group may, in the ordinary course of business, engage in trading in
financial products or undertake other investment businesses for their own
account or on behalf of other clients, including, without limitation, trading in
or holding long, short or derivative positions in securities, loans or other
financial products of the Company or its affiliates or other entities connected
with the DIP Facility or the transactions contemplated hereby.

 



5

 

 

In recognition of the foregoing, the Company agrees that the Group is not
required to restrict its activities as a result of this Commitment Letter (other
than in respect of any confidentiality obligations hereunder) and that the Group
may undertake any such business activity without further consultation with or
notification to the Company. Neither this Commitment Letter nor the receipt by
any Financial Institution of confidential information nor any other matter will
give rise to any fiduciary, equitable or contractual duties (including, without
limitation, any duty of trust or confidence) that would prevent or restrict the
Group from acting on behalf of other customers or for its own account except to
the extent agreed herein. Furthermore, the Company agrees that neither the Group
nor any member or business of the Group is under a duty to disclose to the
Company or use on behalf of the Company any information whatsoever about or
derived from those activities or to account for any revenue or profits obtained
in connection with such activities.

 

8.            Assignments; Amendments; Governing Law, Etc.

 

This Commitment Letter shall not be assignable by any party without the prior
written consent of the other parties hereto (and any attempted assignment
without such consent shall be null and void), is intended to be solely for the
benefit of the parties hereto (and Indemnified Parties), and is not intended to
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto (and Indemnified Parties). Any and all obligations of,
and services, if any, to be provided by, any Financial Institution hereunder may
be performed and any and all rights of such Financial Institution hereunder may
be exercised by or through any of its respective affiliates (other than a
Disqualified Lender), branches or any Fronting Lender and the provisions of
Section 6 shall apply with equal force and effect to any such entities duly so
performing any such duties or activities, but no DIP Lender shall be relieved of
its obligations under this Commitment Letter, including, without limitation, its
obligation to fund or cause to be funded, the DIP Loans in accordance with the
terms herein. This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of us
(which shall not include, for the avoidance of doubt, any Fronting Lender) and
you. This Commitment Letter may be executed in any number of counterparts, each
of which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page of this Commitment Letter by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart hereof.
Section headings used herein are for convenience of reference only, are not part
of this Commitment Letter and are not to affect the construction of, or to be
taken into consideration in interpreting, this Commitment Letter. You
acknowledge that information and documents relating to the Transactions may be
transmitted through Syndtrak, IntraLinks, the internet, e-mail or similar
electronic transmission systems, and that none of us shall be liable for any
damages arising from the unauthorized use by others of information or documents
transmitted in such manner unless resulting from the gross negligence or willful
misconduct, in each case as determined by a court of competent jurisdiction in a
final and non-appealable judgment, of such Financial Institution, Fronting
Lender or any of its affiliates. Each Financial Institution may, in consultation
with you, place customary advertisements in financial and other newspapers and
periodicals or on a home page or similar place for dissemination of customary
information on the Internet or worldwide web as they may choose, and circulate
similar promotional materials, after the closing of the Transactions in the form
of a “tombstone” or otherwise describing the names of you and your affiliates
(or any of them), and the amount, type and closing date of such Transactions,
all at the expense of such Financial Institution. You irrevocably designate and
appoint C T Corporation System, with an office as of the date hereof at 28
Liberty Street, New York, New York, 10005 (the “Process Agent”) as your
authorized agent upon which process may be served in any action, suit or
proceeding arising out of or relating to this Commitment Letter or the DIP Agent
Fee Letter that may be instituted by any Financial Institution or any other
Indemnified Person in any Federal court or New York State court. You hereby
agree that service of any process, summons, notice or document by U.S.
registered mail addressed to the Process Agent, with written notice of said
service to you at the address specified on the first page of this Commitment
Letter, shall be effective service of process for any suit, action or proceeding
brought in any such court. THIS COMMITMENT LETTER AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS COMMITMENT LETTER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



6

 

 

9.           Jurisdiction.

 

Each party hereto hereby irrevocably and unconditionally (a) submits, for itself
and its property, to the non-exclusive jurisdiction of the New York State court
or Federal court of the United States of America sitting in the County of
New York, Borough of Manhattan and any appellate court from any thereof, and
after the Closing Date, the Bankruptcy Court or, if such court denies
jurisdiction or the Company has not filed cases under the Bankruptcy Code, then
any New York State court or Federal court of the United States of America
sitting in the County of New York, Borough of Manhattan and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Commitment Letter, the DIP Agent Fee Letter or the Transactions, and agrees that
all claims in respect of any such action or proceeding may be heard and
determined only in such court, (b) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter, the DIP Agent Fee Letter or the Transactions,
(c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court, and (d) agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each party hereto agrees that
service of any process, summons, notice or document by registered mail addressed
to you or us shall be effective service of process for any suit, action or
proceeding brought in any such court.

 

10.         Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE DIP AGENT FEE LETTER OR
THE PERFORMANCE OF SERVICES, IF ANY, HEREUNDER OR THEREUNDER.

 

11.         Confidentiality.

 

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the DIP Agent Fee Letter nor any of their terms or
substance, shall be disclosed, directly or indirectly, by you to any other
person except (a) to the DIP Lenders, the DIP Agent, any Fronting Lender(s), and
their and your officers, directors, employees, attorneys, accountants, advisors,
affiliates, agents, in each case involved in the consideration of the DIP
Facility on a confidential and “need to know” basis, (b) as required by
applicable law or regulation or legal, judicial or administrative proceedings or
other compulsory process or as requested by any governmental authority (or
necessary in connection with any of the foregoing) (in which case you agree, to
the extent reasonably practicable and permitted by law, promptly to inform in
writing in advance thereof), including as may be required to obtain court
approval in connection with any acts or obligations to be taken pursuant to this
Commitment Letter or the DIP Agent Fee Letter or the transactions contemplated
hereby or thereby (but subject to the provisions of clause (ii) of the following
sentence), and (c) in connection with any remedy or enforcement of any right
under this Commitment Letter or the DIP Agent Fee Letter. Notwithstanding
anything to the contrary in the foregoing, you shall be permitted to (i) provide
unredacted copies of the Commitment Letter and the DIP Agent Fee Letter to the
Bankruptcy Court and the Office of the United States Trustee in connection with
any motion seeking approval of this Commitment Letter, the DIP Agent Fee Letter,
the DIP Facility, the Transactions and any acts or obligations required
thereunder, (ii) publicly disclose the Commitment Letter and the DIP Agent Fee
Letter to the extent necessary to obtain approval of the Bankruptcy Court for
the DIP Facility (including the Commitment Letter and the DIP Agent Fee Letter),
the Transactions or any acts or obligations required thereunder, provided, that
you agree to use commercially reasonable efforts to file and diligently pursue a
motion or an ex parte request seeking an order authorizing you to file the DIP
Agent Fee Letter under seal, (iii) provide unredacted copies of the Commitment
Letter and the DIP Agent Fee Letter to the counsel and financial advisors to any
official committee of unsecured creditors appointed in any of the Chapter 11
Cases, in each case so long as such disclosure is on a confidential
“professionals eyes only” basis, (iv) publicly file the Commitment Letter in
order to comply with any public disclosure requirements under the applicable
rules of the Securities Exchange Commission, (v) publicly disclose the aggregate
fee amounts as part of projections, pro forma information or a generic
disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering and marketing
materials and (vi) otherwise share or disclose this Commitment Letter or the DIP
Agent Fee Letter or the contents hereof and thereof as agreed to by us.

 



7

 

 

Each Financial Institution (and each any Fronting Lender) shall use all
confidential information received by it in connection with this Commitment
Letter and the transactions contemplated hereby solely for the purposes of
providing the services, if any, and entering into the Transactions and shall
treat confidentially, together with the terms and substance of this Commitment
Letter and the DIP Agent Fee Letter, all such information; provided, however,
that nothing herein shall prevent a Financial Institution from disclosing any
such information (a) to rating agencies (provided that we will disclose such
information only through you and with your prior consent (not to be unreasonably
withheld, delayed or conditioned)), (b) to any DIP Lenders or participants or
bona fide prospective DIP Lenders (other than a Disqualified Lender) or
participants or any potential counterparty (or its advisors) to any swap or
derivative transaction relating to the Company or any of its affiliates or any
of their respective obligations; provided that the disclosure of any such
information to any DIP Lenders or prospective DIP Lenders (other than a
Disqualified Lender) or participants or prospective participants referred or any
potential counterparty (or its advisors) to any swap or derivative transaction
(in accordance with the terms of the Credit Agreement) relating to the Company
or any of its affiliates or their respective obligations shall be made subject
to the acknowledgment and acceptance by such DIP Lender or prospective DIP
Lender (other than a Disqualified Lender) or participant or prospective
participant or potential counterparty that such information is being
disseminated on a confidential basis for the benefit of the Company and its
affiliates (on substantially the terms set forth in this paragraph or as is
otherwise reasonably acceptable to you and each Financial Institution,
including, without limitation, as agreed in any confidential information
memorandum or other marketing materials or pursuant to customary “click-through”
or similar electronic agreements) in accordance with the standard syndication
processes of such Financial Institution or customary market standards for
dissemination of such type of information, (c) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable law or regulations (in which case such Financial Institution or
Fronting Lender, if applicable, shall promptly notify you, in advance, to the
extent reasonably practicable and permitted by law), (d) upon the request or
demand of any regulatory authority having jurisdiction over such Financial
Institution, Fronting Lender or its affiliates, (e) to the officers, directors,
employees, legal counsel, independent auditors, professionals and other experts
or agents (collectively, “Representatives”) of such Financial Institution or
Fronting Lender, as applicable, who are informed of the confidential nature of
such information and are or have been advised of their obligation to keep
information of this type confidential and each Financial Institution and
Fronting Lender, as applicable, shall be responsible for its Representatives’
compliance with this paragraph, (f) to any of its respective affiliates and its
affiliates’ Representatives (including any Representative of a Fronting Lender)
(provided that any such affiliate and Representative is advised of its
obligation to retain such information as confidential and each Financial
Institution and Fronting Lender, as applicable, shall be responsible for its
affiliates’ (and any Fronting Lenders’) compliance with this paragraph) solely
in connection with the Transactions, (g) to the extent any such information
becomes publicly available other than by reason of disclosure by such Financial
Institution, a Fronting Lender or any of its affiliates or its or their
Representatives in breach of this Commitment Letter, (h) to the extent that such
information is received by such Financial Institution from a third party that is
not, to such Financial Institution’s knowledge, subject to confidentiality
obligations owing to you or any of your respective affiliates or related
parties, (i) to the extent that such information is independently developed by
any Financial Institution without reference to any Confidential Information or
(j) for purposes of establishing a “due diligence” defense.

 



8

 

 

The provisions of this paragraph 11 shall automatically terminate on the earlier
of (i) one year following the date of this Commitment Letter, (ii) the date of
the filing of the Chapter 11 Cases and (iii) the date the DIP Loan Documents are
entered into at which point any confidentiality undertaking in the DIP Loan
Documents shall supersede the provisions of this paragraph. Notwithstanding the
foregoing confidentiality obligation of any DIP Lender, to the extent such DIP
Lender and you are party to any previously executed non-disclosure or similar
confidentiality agreement(s) (each a “Prior NDA”), as between you and such DIP
Lender and solely with respect to such DIP Lender and its Representatives (and
not any other Person, including you), the confidentiality provisions of such
Prior NDA shall apply to such DIP Lender and its Representatives and the
foregoing confidentiality provision shall not apply to such DIP Lender and/or
its Representatives.

 

Please note that the Financial Institutions and their affiliates do not provide
tax, accounting or legal advice.

 

12.          Surviving Provisions.

 

The survival, compensation, reimbursement, indemnification, confidentiality (to
the extent provided in Section 11 above), jurisdiction, governing law and waiver
of jury trial provisions contained herein and in the DIP Agent Fee Letter shall
remain in full force and effect regardless of whether the DIP Loan Documents
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or the DIP Lenders’ commitments hereunder and our agreements,
if any, to perform the services, if any, described herein; provided that your
obligations under this Commitment Letter and the DIP Agent Fee Letter, other
than those provisions relating to confidentiality and the first sentence of
Section 3 above, shall automatically terminate and be superseded by the
definitive documentation relating to the DIP Facility to the extent covered
thereby upon the initial funding thereunder, and you shall automatically be
released from all liability in connection therewith at such time under this
Commitment Letter to the extent such provisions are covered by the definitive
documentation relating to the DIP Facility.

 

13.          PATRIOT Act Notification, Etc.

 

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”) and 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), each DIP
Lender is required to obtain, verify and record information that identifies the
Company and the Guarantors, which information includes the name, address, tax
identification number, beneficial owners and other information regarding the
Company and the Guarantors that will allow such DIP Lender to identify such
person in accordance with the PATRIOT Act and the Beneficial Ownership
Regulation. This notice is given in accordance with the requirements of the
PATRIOT Act and the Beneficial Ownership Regulation and is effective as to each
Financial Institution and each DIP Lender.

 



9

 

 

14.          Miscellaneous.

 

All payments under this Commitment Letter and the DIP Agent Fee Letter will,
except as otherwise provided herein, be made in U.S. Dollars in New York, New
York and will be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto (other than taxes imposed on or
measured by net income and taxes resulting from any failure of a Financial
Institution to timely provide any tax forms, certificates or other documents
prescribed by law that are reasonably necessary to claim an exemption from or
reduction in such taxes provided that the relevant Financial Institution is
legally able to claim such exemption or reduction) (collectively, “Taxes”). If
the Company is required by law to deduct any Taxes from or in respect of any sum
payable to any Financial Institution, such sum will be increased as may be
necessary so that after making the required deductions, such Financial
Institution receives an amount equal to the sum it would have received had no
such deductions been made. The Company will promptly pay any and all such Taxes
and will indemnify each Financial Institution for and hold it harmless against
any such Taxes and any liability arising therefrom or with respect thereto. In
addition, the Company will pay any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made under this Commitment Letter or the DIP Agent Fee Letter or
from the execution or delivery of, or otherwise with respect to, this Commitment
Letter or the DIP Agent Fee Letter.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under the Fee Letter in dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures, the Financial Institutions could
purchase (and remit in New York City) U.S. Dollars with such other currency on
the business day preceding that on which final judgment is given.

 

The obligation of the Company in respect of any sum due from it to any Financial
Institution under this Commitment Letter or the DIP Agent Fee Letter will,
notwithstanding any judgment in a currency other than U.S. Dollars, be
discharged only to the extent that on the business day following receipt by such
Financial Institution of any sum adjudged to be so due in such other currency
such Financial Institution may in accordance with normal banking procedures
purchase U.S. Dollars with such other currency; if the amount of the U.S.
Dollars so purchased is less than the sum originally due to such Financial
Institution from the Company in U.S. Dollars, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Financial
Institution to whom such obligation was owing against such loss, and if the
amount of U.S. Dollars so purchased exceeds the sum originally due to such
Financial Institution in U.S. Dollars, such Financial Institution agrees to
remit to the Company such excess (or to any other Person who may be entitled
thereto under applicable law). The Company waives any right it may have in any
jurisdiction to pay any amount under this Commitment Letter and under the DIP
Agent Fee Letter in a currency or currency unit other than that in which it is
expressed to be payable.

 

This Commitment Letter supersedes all prior discussions, agreements,
commitments, arrangements, negotiations and understandings, whether oral or
written, of the parties with respect to the DIP Facility.

 

The parties hereto hereby expressly agree (a) that this Commitment Letter and
the DIP Facility are entered into in contemplation of the Company commencing
cases under chapter 11 of the Bankruptcy Code and are not subject to section
365(c)(2) of the Bankruptcy Code and (b) not to assert to the contrary in any
court proceeding or otherwise. To the extent such section is applicable, the
parties hereto hereby waive its applicability to this Commitment Letter and the
DIP Facility. Notwithstanding anything to the contrary in this Commitment
Letter, commencement of cases under chapter 11 of the Bankruptcy Code shall not
be a breach of or default under, or give rise to a termination event under, this
Commitment Letter.

 



10

 

 

15.          Acceptance and Termination.

 

If the foregoing correctly sets forth our agreement with you, please
(x) indicate your acceptance of the terms of this Commitment Letter and of the
DIP Agent Fee Letter by returning to us executed counterparts hereof and of the
DIP Agent Fee Letter and (y) pay to the DIP Lenders or cause to be paid to the
DIP Lenders in cash the Upfront Fee (as such term is defined in the Term Sheet)
in a total aggregate amount equal to $20,000,000, which shall be fully earned,
due, non refundable and payable to the DIP Lenders by the Borrower, in each case
of clauses (x) and (y), by not later than 6:00 p.m., New York City time, on
August 11, 2020. Our commitments hereunder, and our agreements, if any, to
perform the services, if any, described herein, will expire automatically and
without further action or notice and without further obligation to you at such
time in the event that we have not received such executed counterparts, the
Upfront Fee in accordance with the immediately preceding sentence. In the event
that the Closing Date does not occur by 11:59 p.m., New York City time, on
September 30, 2020 (or, if earlier, not later than 45-days after the filing of
the Chapter 11 Cases), then, this Commitment Letter and our commitments
hereunder, and the DIP Agent’s agreements to perform the services, if any,
described herein, shall automatically terminate without further action or notice
and without further obligation to you unless each of us shall, in our
discretion, agree in writing (which writing may be from the DIP Lender
Professionals) to an extension. You may terminate this Commitment Letter and the
DIP Lenders commitments, in whole and not in part, at any time for any reason.

 

[Remainder of this page intentionally left blank]

 



11

 



 

We are pleased to have been given the opportunity to assist you in connection
with the financings.

 

  Very truly yours,       DIP Agent:           WILMINGTON SAVINGS FUND SOCIETY,
FSB, as DIP Agent           By: /s/ Patrick J. Healy           Name: Patrick J.
Healy           Title: Senior Vice President

 

[Valaris – Signature Page to DIP Commitment Letter]

 





 



 

[DIP Lenders Signature Pages Omitted]



 

  DIP Lenders:       By:               Name:             Title:

 

[Valaris – Signature Page to DIP Commitment Letter]

 





 



 

Accepted and agreed to as of the date first above written:       VALARIS PLC    
      By /s/ Darin Gibbins      Name: Darin Gibbins      Title:   An Authorized
Signatory  

 

[Valaris – Signature Page to DIP Commitment Letter]

 





 



 

SCHEDULE I

 

DIP Lenders and/or, in each case, its
participant funds, investment funds
and/or investment vehicles

Commitment Amounts:

DIP Facility

Schedule I, reflecting each of the DIP Lender’s total Commitment Amounts, has
been sent to the Borrower’s counsel and the DIP Agent’s counsel by the DIP
Lenders’ counsel via electronic mail sent at 5:45 p.m. New York City time on
August 11, 2020. TOTAL $500,000,000



 

Schedule I

 





 

 

EXHIBIT A

 

Summary of Proposed Material Terms and Conditions

 





   

 

 

VALARIS PLC

 

SENIOR SECURED SUPERPRIORITY
DEBTOR-IN-POSSESSION CREDIT FACILITY TERM SHEET

 

Summary of Proposed Material Terms and Conditions

 

This Summary of Proposed Material Terms and Conditions (the “DIP Term Sheet”),
dated as of August 11, 2020, sets forth the terms of the DIP Facility (as
defined below) committed to be provided, subject to the conditions set forth
below, pursuant to the Commitment Letter to which this DIP Term Sheet is
attached (the “Commitment Letter”), by the DIP Lenders (as defined below) to
Valaris plc. Valaris plc and its wholly-owned Subsidiaries (as defined below)
that have filed on the petition date (the “Petition Date”) cases under chapter
11 of Title 11 of the United States Code, 11 U.S.C. § 101 et seq. (the
“Bankruptcy Code”) which cases are pending before the United States Bankruptcy
Court for the Southern District of Texas (the “Bankruptcy Court”), and listed
hereto on Annex A, are referred to, collectively, as the “Debtors” and, such
cases, the “Chapter 11 Cases”.

 

Facility

The facility will be a senior secured superpriority debtor-in-possession credit
facility (the “DIP Facility”, and the loans thereunder, the “DIP Loans” and the
commitments thereunder the “DIP Commitments”) in an aggregate principal amount
not to exceed $500 million (the aggregate principal amount of the DIP
Commitments, the “Total DIP Commitments”).

 

The DIP Loans shall, subject to the borrowing conditions described below under
the heading “Conditions Precedent”, be made in (i) an initial draw (the “Initial
DIP Draw”) on the Closing Date (as defined below), in an aggregate principal
amount up to $200 million, and (ii) additional draws of not less than $25
million (such additional draws under this clause (ii), collectively, the
“Additional DIP Draws”, and together with the Initial DIP Draw, the “DIP Draws”)
after the Closing Date, in each case in an aggregate amount not to exceed the
then-remaining principal balance of the undrawn Total DIP Commitments at the
time of such Additional DIP Draw. The DIP Draws shall be made available in U.S.
Dollars and, at the option of the applicable DIP Lenders, the following
currencies: Euros and Pounds Sterling.

DIP Lenders

Certain of the holders of the Borrower’s Prepetition Senior Notes (as defined
below) and/or one or more of their respective affiliates, related/advised funds
and/or managed accounts and/or designees (including fronting banks in accordance
with the terms of the Commitment Letter) (the “DIP Lenders”) that have agreed to
provide the DIP Facility on the terms and conditions set forth herein.

 



 1 

 

 

 

The DIP Lenders’ DIP Commitments as of the Closing Date are set forth in
Schedule I attached to the Commitment Letter. The DIP Lenders’ DIP Commitments
are several and not joint with one another.

 

“Required DIP Lenders” shall mean, at any time, two or more unaffiliated DIP
Lenders holding at least a majority of the undrawn Total DIP Commitments and
aggregate outstanding principal amount of the DIP Loans at such time.

DIP Agent Wilmington Savings Fund Society, FSB will be the administrative agent
and collateral agent for the DIP Facility (the “DIP Agent”). Borrower Valaris
plc, an English public limited company (the “Borrower”, and collectively with
the Material Subsidiaries (as defined below), the “Loan Parties”).   Guarantors

The Borrower’s obligations under the DIP Facility will be unconditionally
guaranteed by each Subsidiary (as defined below) (i) that is as of the Closing
Date, or after the Closing Date becomes, a Debtor and is not an Excluded
Subsidiary (as defined below) and/or (ii) that as of the Closing Date owns, or
after the Closing Date becomes the owner of, the equity interest of any owner of
a Rig (as defined below) that is DIP Collateral (as defined below) and is not an
Excluded Subsidiary (clauses (i) and (ii), each, a “Guarantor”, and
collectively, the “Guarantors”).

 

Annex A attached hereto identifies, as of the date of the Commitment Letter,
which of the Borrower’s Subsidiaries would be the (i) Debtors, (ii) Guarantors,
(iii) Material Subsidiaries, (iv) Immaterial Subsidiaries and (v) Excluded
Subsidiaries, in each case, as of the Closing Date; provided that Annex A is
subject to ongoing analysis through the Closing Date with respect to whether any
such Subsidiary is an Excluded Subsidiary under clause (b) of the definition
thereof. “Subsidiary” shall mean any direct or indirect Subsidiary (as defined
in the Prepetition Revolving Facility) of the Borrower.

 

For purposes hereof, “Excluded Subsidiaries” shall mean, at any time, (a) Rowan
Rex Limited (“Rowan Rex”), (b) each person that is a Subsidiary on the Closing
Date or that becomes a Subsidiary after the Closing Date, if as of the Closing
Date or as of such time such person becomes a Subsidiary, as applicable, such
Subsidiary’s guarantee is prohibited by (i) any governmental authority with
authority over such Subsidiary, (ii) applicable law or regulation or analogous
restriction, or such Subsidiary’s guarantee would result in a substantial risk
to the officers or directors of such Subsidiary of civil or criminal liability
or (iii) contractual restrictions not entered into in contemplation of such
Subsidiary providing a guarantee (and not entered into in contemplation of, or
following entry of, the Commitment Letter and/or the DIP Facility), and (c) any
Subsidiary that is not wholly-owned directly or indirectly by the Borrower.

 



 2 

 

 

 

For the avoidance of doubt, none of the following entities shall be Debtors nor
Guarantors: Saudi Aramco Rowan Offshore Drilling Company (“ARO”), P.T. ENSCO
Sarida Offshore; Ocean Deep Drilling ESV Nigeria Limited; Ensco Ocean 1 Company;
Sonamer Perfuracoes Ltd.; and ENSCO Arabia Co. Ltd.

 

Notwithstanding any provision of the DIP Loan Documents to the contrary, no
corporate authorizations, guaranty agreements or local law governed documents
shall be required to be delivered by any Guarantor (x) that is organized in a
jurisdiction listed on Annex B (any such jurisdiction an “Excluded
Jurisdiction”; provided that Annex B shall be amended from time to time to
reflect that no Material Subsidiary shall be formed and organized in an Excluded
Jurisdiction other than Pride Forasol S.A.S.) or (y) where the Required DIP
Lenders determine (in consultation with the Borrower) that the cost (including,
without limitation, legal fees, registration fees, notarization fees, stamp
duty, taxes and adverse effects on interest deductibility), burden, difficulty
or consequence of providing such guarantee at such time is excessive in relation
to the value afforded thereby. In addition, notwithstanding any provision of the
DIP Loan Documents to the contrary, the timing of delivery of corporate
authorizations, guaranty agreements and local law governed documents, as
applicable, by any such Guarantors that are not organized in an Excluded
Jurisdiction shall be delivered in accordance with Annex D and the Collateral
Principles (as defined below).

Prepetition Indebtedness “Prepetition Indebtedness” means the indebtedness of
the applicable Debtors and the non-Debtor Subsidiaries party thereto from time
to time outstanding immediately prior to the Petition Date, which includes
(a) indebtedness pursuant to that certain Fourth Amended and Restated Credit
Agreement, dated as of May 7, 2013, by and among, inter alios, the Borrower and
Pride International LLC, a Delaware limited liability company (“Pride”), as
borrowers thereunder, the lenders party thereto (the “Prepetition Revolving
Lenders”) from time to time, Citibank, N.A., as administrative agent (the
“Prepetition Revolving Agent” and, collectively with the Prepetition Revolving
Lenders, the “Prepetition Revolving Lender Parties”), and the lenders party
thereto from time to time (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Prepetition Revolving Facility”); and
(b) (i) the 6.875% Senior Notes due 2020 issued by Pride, (ii) the 7.875% Senior
Notes due 2040 issued by Pride, (iii) the 7.20% Debentures due 2027 issued by
ENSCO International Inc., a Delaware corporation, (iv) the 3.00% Exchangeable
Senior Notes due 2024 issued by ENSCO Jersey Finance Limited, a company
incorporated under the laws of Jersey, (v) the 4.70% Senior Notes due 2021
issued by the Borrower, (vi) the 8.00% Senior Notes due 2024 issued by the
Borrower, (vii) the 4.50% Senior Notes due 2024 issued by the Borrower,
(viii) the 5.20% Senior Notes due 2025 issued by the Borrower, (ix) the 7.75%
Senior Notes due 2026 issued by the Borrower, (x) the 5.75% Senior Notes due
2044 issued by the Borrower, (xi) the 4.875% Senior Notes due 2022 issued by
Rowan Companies, Inc.  (“Rowan”), (xii) the 4.75% Senior Notes due 2024 issued
by Rowan, (xiii) the 7.375% Senior Notes due 2025 issued by Rowan, (xiv) the
5.40% Senior Notes due 2042 issued by Rowan and (xv) the 5.85% Senior Notes due
2044 issued by Rowan (collectively, the notes in this clause (b), the
“Prepetition Senior Notes”).  

 



 3 

 

 

Term The DIP Facility will mature and all DIP obligations will be due and
payable in full in cash on the earliest to occur of (such date, the “DIP
Maturity Date”): (i) the date that is 364 days following the Petition Date;
(ii) the date of acceleration of the DIP Loans and the termination of the DIP
Lenders’ DIP Commitments under the DIP Facility pursuant to the terms of the DIP
Credit Agreement; (iii) the substantial consummation (as defined in Section 1101
of the Bankruptcy Code, and which, for purposes hereof, shall be no later than
the “effective date”) of any plan filed in the Chapter 11 Cases that is
confirmed pursuant to an order entered by the Bankruptcy Court; and (iv) the
consummation of a sale of all or substantially all of the assets of the Borrower
and the other Debtors under section 363 of the Bankruptcy Code. Interest Rate At
the option of the Borrower, 8.0% per annum payable in kind or 7.0% payable in
cash, in each case monthly in arrears. Default Interest Rate 2% in excess of the
“Interest Rate” described above on overdue principal, interest and other overdue
amounts, paid in cash, during the existence of an Event of Default (as defined
below). Fees

The Borrower shall pay in cash a “Commitment Fee” of 4.00% (based on the Total
DIP Commitments) (the “Upfront Fee”), which shall be fully earned, due,
nonrefundable and payable in cash to the DIP Lenders by the Borrower upon the
execution of the Commitment Letter; provided that if the DIP Lenders and the
Borrower enter into a Restructuring Support Agreement by August 16, 2020, 0.75%
of the Upfront Fee will be credited back to the Borrower as offset against any
other fees or interest due and payable under the DIP Loan Documents.

 

In addition, from and after the Closing Date, the Borrower shall pay to the DIP
Lenders an “Undrawn Commitment Fee” of 1.00% per annum on the average daily
unused portion of the DIP Facility, calculated based on the actual number of
days elapsed over a 360-day year, which fee shall be payable in kind monthly in
arrears and on the DIP Maturity Date.

 



 4 

 

 

  All such fees will, at the option of the DIP Lenders, be treated as original
issue discount for U.S. income tax purposes. Use of Proceeds The proceeds of the
DIP Facility shall be used by the Debtors to (i) provide working capital to the
Borrower and its subsidiaries and for other general corporate purposes, in each
case, as provided for in the then applicable Approved Budget (as defined below)
(subject to the Permitted Variance (as defined below)) unless otherwise
described below, (ii) pay interest, fees, costs and expenses related to the DIP
Facility (including the fees, costs, disbursements and expenses of the DIP Agent
and the DIP Lenders and their counsel and financial advisors, consultants and
other professionals), (iii) pay the fees, costs and expenses of the estate
professionals retained in the Chapter 11 Cases and approved by the Bankruptcy
Court as provided for in the then applicable Approved Budget, (iv) make all
permitted payments of costs of administration of the Chapter 11 Cases (including
funding the Carve-Out (as defined below)), (v) pay such prepetition expenses as
are consistent with the Approved Budget (subject to the Permitted Variance (as
defined below)) and approved by the Bankruptcy Court, (vi) to fund the
reasonable activities, costs and fees of administrators appointed in respect of
the Borrower in England under the Insolvency Act 1986 of the United Kingdom
(including by funding into a bank account held by the administrators such
amounts required by the administrators to undertake this role), and (vii) make
any other payments permitted by the then applicable Approved Budget. Optional
Prepayments The Borrower may, at any time upon at least three (3) business days’
notice and at the end of any applicable monthly interest period, prepay in full
or in part, without premium or penalty, the DIP Loans; provided that each such
partial prepayment shall be in an aggregate amount of $10,000,000 or multiples
of $1,000,000 in excess thereof (or, if less, the then outstanding principal
amount of the DIP Loans).  Any amounts so repaid shall not be available to be
reborrowed. Mandatory Prepayments Subject to the DIP Order (as defined below),
limited to mandatory prepayment of the DIP Loans with 100% of (a) the net cash
proceeds of any non-ordinary course asset sales or other dispositions of assets
constituting DIP Collateral (subject to thresholds, exclusions and reinvestment
rights to be agreed), (b) the net cash proceeds of any incurrence of
indebtedness (other than any incurrence permitted under the DIP Credit
Agreement) and equity (subject, in respect of equity, to thresholds and
exclusions to be agreed), (c) insurance and condemnation proceeds received by
any of the Borrower and/or any Guarantor not otherwise required to be
transferred or turned over to an affiliate or any other third-party in
connection with a previously binding contractual obligation that is not entered
in contemplation of such receipt of such proceeds, excluding proceeds related to
the Valaris ENSCO DS-8 non-drilling incident (subject to thresholds, exclusions
and reinvestment/repair/replacement rights to be agreed) and (d) the net cash
proceeds received by the Borrower and/or any Guarantor (including to the extent
received by the Borrower and/or any Guarantor from Rowan Rex), in each case,
from any asset sales or other dispositions of equity interest in or the assets
of Rowan Rex, ARO JV or any other joint venture or any Rig (other than Rigs
listed on Annex E) that is not DIP Collateral (subject to thresholds and
exclusions to be agreed).  Any proceeds of asset and equity sales and insurance
and condemnation proceeds (in each case other than proceeds that are Excluded
Collateral) received by any of the Debtors shall, whether or not required or
used to pay the DIP Loans, constitute DIP Collateral.

 



 5 

 

 

DIP Collateral

Subject to the Carve-Out, the DIP obligations will be secured by all present and
after-acquired property and assets of the Borrower and Guarantors and all
proceeds thereof, including substantially all inventory, real property,
equipment (including, but not limited to, spare parts), accounts, cash and cash
equivalents, general intangibles, intercompany receivables and rights in
intercompany arrangements, contract rights, supporting obligations and
letter-of-credit rights, instruments (including, but not limited to,
intercompany notes, receivables and other payment obligations), deposit
accounts, investment property (including, but not limited to, 100% of the equity
interests held by the Borrower and/or any Guarantor in their respective direct
Subsidiaries), intellectual property, books and records, investments, vessels
and mobile offshore drilling units (including without limitation any jackup rig,
semi-submersible rig, drillship, and barge rig) (each such vessel or unit now or
hereafter owned by the Borrower and/or any Guarantor, an “Owned Rig” and each
such vessel or unit now or hereafter chartered or managed by the Borrower and/or
any Guarantor and not owned by the Borrower and/or any Guarantor, a “Third Party
Rig”) (each Owned Rig and Third Party Rig, individually a “Rig” and
collectively, the “Rigs”), charters, intercompany charters, drilling contracts,
rig or vessel construction contracts, any kind of agreement relating to the
employment of Rigs, services agreement, insurance, insurance claims, rig or
vessel earnings, proceeds of all owned and leased real estate and subject to and
after entry of the DIP Order (on a final basis, if applicable), all proceeds or
other assets recovered, unencumbered or otherwise, whether by judgment,
settlement or otherwise, that is the subject of the Debtors’ claims and causes
of action under Chapter 5 of the Bankruptcy Code (such claims and causes of
action, the “Avoidance Actions”) (the assets described above, collectively the
“DIP Collateral”). The DIP Collateral shall be secured by (i) first priority
senior liens pursuant to section 364(c)(1) of the Bankruptcy Code to the extent
such DIP Collateral is unencumbered as of the Petition Date and (ii) junior
perfected liens pursuant to section 364(c)(3) of the Bankruptcy Code to the
extent such DIP Collateral is subject to valid, properly perfected, enforceable
and unavoidable liens existing as of the Petition Date or that are perfected as
permitted by Section 546(b) of the Bankruptcy Code (collectively the
“Prepetition Permitted Liens”); provided that, notwithstanding anything herein
to the contrary, the DIP Collateral shall not include any Excluded Collateral
(as defined below).

 



 6 

 

 

 

“Excluded Collateral” shall be: (i) the Rowan Rex ownership interests and any
assets owned by Excluded Subsidiaries (other than, for the avoidance of doubt,
any proceeds of any sale of equity interest of Rowan Rex and/or any Excluded
Subsidiaries or any dividends and other distributions received from Rowan Rex
and/or any Excluded Subsidiary, to the extent such proceeds, dividends or other
distributions are received by the Borrower and/or any Guarantor, do not
otherwise constitute Excluded Collateral and are not otherwise required to be
transferred or turned over to an affiliate or any other third-party in
connection with a previously binding contractual obligation that is not entered
in contemplation of such receipt of such proceeds); (ii) equity interests in
non-wholly owned Subsidiaries or any other person not a wholly-owned Subsidiary
and rights in and to any joint venture agreements or shareholder agreements,
including (without limitation) the Shareholder Instruments (as defined in that
certain Shareholders’ Agreement dated November 21, 2016 between Saudi Aramco
Development Company and Rowan Rex Limited (the “ARO JV Agreement”) and any
rights in and to the ARO JV Agreement), in each case (other than in the case of
ARO and the ARO JV Agreement) to the extent the relevant joint venture or
shareholder agreement would prohibit, or would require the consent of any third
party prior to, the granting of a security interest or lien on such equity
interests or rights; (iii) all Avoidance Actions (other than, for the avoidance
of doubt, any proceeds of Avoidance Actions); (iv) any motor vehicles and other
assets (other than, for the avoidance of doubt, Rigs) subject to certificates of
title (v) all commercial tort claims below $15,000,000, (vi) any governmental
licenses or state or local franchises, charters and authorizations, to the
extent a security interest in any such license, franchise, charter or
authorization is prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code (or similar
provisions under applicable foreign law), other than proceeds and receivables
thereof, the assignment of which is expressly deemed effective under the Uniform
Commercial Code (or similar provisions under applicable foreign law)
notwithstanding such prohibition or restriction; (vii) pledges and security
interests prohibited or restricted by applicable law or by legally binding
contractual restrictions (including any requirement to obtain the consent of any
governmental authority or third party and any pledge by a Subsidiary that would
result in a substantial risk to the officers or directors of such Subsidiary of
civil or criminal liability) not entered into in contemplation thereof;
(viii) margin stock; (ix) any lease, license or agreement or any property
subject to a purchase money security interest or similar arrangement, in each
case entered into in accordance with or otherwise permitted under the DIP Credit
Agreement and to the extent that a grant of a security interest therein would
violate or invalidate such lease, license or agreement or purchase money
arrangement or create a right of termination in favor of any other party thereto
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code (or similar provisions under applicable foreign law), other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code (or similar provisions under
applicable foreign law) notwithstanding such violation or invalidation; (x) any
assets to the extent a security interest in such assets would result in material
adverse tax consequences to the Borrower, any of its direct or indirect
Subsidiaries, as reasonably determined by the Borrower in consultation with the
Required DIP Lenders; (xi) letter of credit rights, except to the extent
constituting a supporting obligation for other DIP Collateral as to which
perfection of the security interest in such other DIP Collateral may be
accomplished by the filing of a UCC financing statement (it being understood
that no actions shall be required to perfect a security interest in letter of
credit rights, other than the filing of a Uniform Commercial Code financing
statement); (xii) any intent-to-use trademark application prior to the filing of
a “Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;
(xiii) any accounts used solely as payroll and other employee wage and benefit
accounts, tax accounts (including, without limitation, sales tax accounts) and
any tax benefits, escrow accounts, fiduciary or trust accounts and any funds and
other property held in or maintained in any such accounts; (xiv) assets where
the cost of obtaining a security interest therein exceeds the practical benefit
to the DIP Lenders afforded thereby as mutually agreed by the Borrower and the
Required DIP Lenders; and (xv) any other assets mutually agreed by the Borrower
and the Required DIP Lenders on or prior to the Closing Date. Notwithstanding
the foregoing, proceeds of Excluded Collateral shall be DIP Collateral to the
extent such proceeds are received by the Borrower and/or any Guarantor and do
not otherwise constitute Excluded Collateral.

 



 7 

 

 

 

All liens granted to the DIP Lenders shall be subject to the Carve-Out.

 

All of the liens on the DIP Collateral securing the DIP Facility shall, to the
fullest extent permitted by applicable law and bankruptcy jurisdiction, be
effective and perfected upon entry of the DIP Order, all without the necessity
of the execution of any mortgages, security agreements, pledge agreements,
financing statements or other collateral agreements.

 

None of the Borrower or the Guarantors shall be required to take any other
actions with respect to the creation or perfection of liens on any assets within
or subject to the laws of the United States (except for the execution and
delivery of, and performance under, the DIP Loan Documents, entry of the DIP
Order, the Control Agreements and Mortgages, each as defined in the Collateral
Principles, and UCC-1 financing statements).

 

In addition, no party other than the Borrower and the Material Subsidiaries (or
with respect to cash and control agreements, Borrower and the Guarantors) shall
be required to take any actions with respect to the creation or perfection of
liens on any assets that are outside of, or subject to the laws of any
jurisdiction other than, the United States and the United Kingdom. The
Collateral Principles shall govern all actions and documentation with respect to
any creation and perfection of security interests beyond the DIP Order
(including with respect to security interests granted under the DIP Order that
would not be enforceable or recognized in the relevant jurisdiction).

 

“Material Subsidiary” means any Subsidiary that is a Guarantor and that
satisfies one or more of the foregoing criteria (a) is an issuer, borrower or
guarantor of any of the Prepetition Indebtedness (as defined below), (b) either
currently is, or in the future becomes, a charterer or an owner of any Owned
Rig, (c) either currently is, or in the future becomes, a party to any
charterparty agreement, pool agreement, agreement to operate or drilling
contract in respect of any Owned Rig (in each case, whether owned by such or
another Guarantor or the Borrower), (d) either currently is, or in the future
becomes, a party to an agreement pursuant to which it manages a Third Party Rig,
and/or (e) either currently has or in the future has intercompany receivables or
other promissory notes or like receivables in an aggregate amount equal to
greater than $50,000,000. In addition, the Subsidiary that owns the real
property located at 620 Moulin Road, Broussard, LA, 70518, shall be a Material
Subsidiary, but shall not be required to enter into a real property mortgage or
deed of trust or any other documentation in respect of the security interests
granted thereon. For the avoidance of doubt, no Material Subsidiary shall be
formed and organized in an Excluded Jurisdiction (other than Pride Forasol
S.A.S.).

 



 8 

 

 

 

“Immaterial Subsidiary” means any Subsidiary that (a) is not a Material
Subsidiary and (b) (i) owns assets having a book value of less than 5%
individually, of the book value of all assets of the Borrower and its
consolidated Subsidiaries, and (ii) has annual revenue less than 5% individually
of the annual revenue of the Borrower and its consolidated Subsidiaries, in each
case as of the last day of the most recently ended fiscal year for which
financial statements are available or required to be delivered. For purposes of
this definition, any intercompany equity investments, loans, advances, or
receivables shall not be deemed to constitute “assets” of a Debtor.

Superpriority DIP Claims Subject to the Carve-Out, all of the claims of the DIP
Agent and the DIP Lenders in respect of all obligations of the Debtors under the
DIP Facility shall be entitled to the benefits of section 364(c)(1) of the
Bankruptcy Code, having a superpriority over any and all administrative expenses
of the kind that are specified in, or contemplated by, sections 105, 326, 328,
330, 331, 503(b), 506(c), 507(a), 507(b), 546(c), 726, 1114 or any other
relevant provisions of the Bankruptcy Code. DIP Budget and Reporting

The Debtors shall, at the times and in the manner specified below, deliver to
the DIP Agent and the DIP Lenders rolling 13-week cash flow forecasts setting
forth all forecasted receipts and disbursements of the Borrower and its
consolidated subsidiaries on a consolidated basis for such period, broken down
by week (each, a “Budget”). The initial Budget shall cover the period beginning
as of the week in which the Closing Date occurs through the week commencing 13
weeks thereafter, and shall be reasonably acceptable to the Required DIP Lenders
(as the same may be reaffirmed or revised with the consent of the Required DIP
Lenders (such consent not to be unreasonably withheld, conditioned or delayed),
prior to the Closing Date, the “Initial Approved Budget”).

 

The Borrower shall thereafter deliver to the DIP Agent (which may be through
delivery to the financial or legal advisors to the DIP Agent and the DIP
Lenders) a Budget on or before the last business day of the end of every
four-week period (commencing with the fifth week beginning after the week in
which the Closing Date occurs), and each such Budget shall cover a subsequent
consecutive 13 weeks, beginning with the week in which such Budget is delivered
(each such subsequent Budget delivered after the Initial Approved Budget, a
“Budget Update”) in form and substance consistent with the Initial Approved
Budget, and otherwise approved by the Required DIP Lenders (it being
acknowledged and agreed that if the Required DIP Lenders do not object to any
such Budget Update within five (5) days of delivery thereof, it shall be deemed
to be approved by the Required DIP Lenders) (any such approved Budget Update, an
“Approved Budget Update”); provided that if an Approved Budget Update is not
approved (or deemed approved) by the Required DIP Lenders, the Approved Budget
in effect immediately prior to the delivery of such latest Budget Update shall
continue to govern and the DIP Lender Professionals shall work together with the
Debtors in good faith to establish a Budget Update that is an Approved Budget
Update for the same 13-week period (any such Approved Budget Update, together
with the Initial Approved Budget, the “Approved Budget” in respect of the
periods covered thereby).

 



 9 

 

 

 

The Borrower shall also deliver to the DIP Agent (i) on or before the last
business day of the second week beginning after the week in which the Closing
Date occurs, and every other week thereafter (such that, for the avoidance of
doubt, beginning with the second such report, a report is delivered during the
same week in which a Budget Update has been delivered), a budget variance report
(each, a “Budget Variance Report”) for the immediately preceding four-week
period; provided that the first and second Budget Variance Reports shall be in
respect of the period from the Closing Date to the Saturday last ended prior to
the date each such report is delivered (each, a “Test Period”), (1) showing for
such Test Period actual total disbursements on a weekly and cumulative basis and
in the same form as the Approved Budget, (2) noting therein cumulative variances
from projected disbursements set forth for such Test Period in the Approved
Budget in effect during such Test Period and (3) explaining all material
variances (meaning variances in excess of 10% in actual disbursements (unless
the dollar amount corresponding to such percentage variance is less $1,000,000)
in reasonable detail for such Test Period.

 

Extensions to delivery timeframes for any Initial Approved Budget or Budget
Update may be granted by electronic mail from the Required DIP Lender’s counsel.

Waivers of Section 506(c) and 552(b); No Marshaling

The DIP Order shall provide that the Debtors (and any successors thereto or any
representatives thereof, including any trustees appointed in the Chapter 11
Cases) shall be deemed to have waived any rights or benefits of section
506(c) of the Bankruptcy Code with respect to the DIP Agent, the DIP Lenders and
the DIP Collateral.

 

The DIP Order shall provide that the liens securing the extensions of credit
under the DIP Facility shall not be subject to an assertion by the Debtors of
the “equities of the case” exception of section 552 of the Bankruptcy Code.

 

The DIP Agent and the DIP Lenders shall not be subject to the equitable doctrine
of “marshaling” or any other similar doctrine with respect to any of the DIP
Collateral.

 



 10 

 

 

 



Conditions Precedent

Upon the satisfaction (or waiver) of the below exclusive conditions precedent,
the DIP Facility shall be effective and the funding of the Initial DIP Draw
shall be available (the date on which such effectiveness and availability
occurs, the “Closing Date”):

 

(a)   the preparation, authorization, execution and delivery by the Borrower and
Guarantors of the DIP Loan Documents in form and substance consistent with this
DIP Term Sheet, the Commitment Letter and the Documentation Principles;

 

(b)   subject to the Collateral Principles, the DIP Agent shall have received,
with respect to each of the Borrower and the applicable Guarantors and subject
to the Collateral Principles, (i) customary officer’s certificates (or
equivalent), (ii) customary evidence of corporate authority with respect to
officers executing the DIP Loan Documents, (iii) good standing certificates (or
the equivalent thereof, if any, in applicable foreign jurisdictions), and
(iv) customary opinions of counsel to the Debtors (or, where customary in the
relevant jurisdiction, the DIP Lenders’ counsel), addressing customary matters
including, due authorization, capacity, consents, execution and delivery, status
and incorporation, good standing (or the equivalent thereof, if any, in
applicable foreign jurisdictions), legal validity, no conflicts with
organizational documents or applicable law, no registration or filings, the
enforceability of all DIP Loan Documents entered into as of the Closing Date
(including, but not limited to the Guarantees contemplated hereby to be entered
into on the Closing Date), and, where customary and applicable to the relevant
entities, 1940 Act, Regulation T, U and X, margin stock, the creation of
security interests as of the Closing Date, enforcement of judgments, choice of
law, and submission to jurisdiction pursuant to the DIP Order;

 

(c)   entry by the Bankruptcy Court of all “first day orders” and “second day
orders” (if applicable) in the Chapter 11 Cases, and the form and substance of
such orders shall be reasonably satisfactory to the DIP Agent and the Required
DIP Lenders;

 

(d)   entry by the Bankruptcy Court of an order satisfactory to the DIP Agent
and the Required DIP Lenders and otherwise on terms consistent with this DIP
Term Sheet, which shall approve the DIP Facility and the granting to the DIP
Agent superpriority claims and liens securing the DIP Facility with the priority
specified herein, and provide that any Subsidiary of the Borrower that becomes a
Debtor shall be bound by the terms of such order and the DIP Loan Documents
(whether entered on an interim or a final basis, each and collectively, the “DIP
Order” and which shall be a reference to the DIP Order then in effect unless
otherwise specified herein), which DIP Order shall not have been reversed,
modified, amended, appealed, stayed or vacated;



 



 11 

 

 

 

(e)   entry by the Bankruptcy Court of an order (which shall be in form and
substance reasonably satisfactory to the DIP Agent and the Required DIP Lenders)
authorizing continued use of the Debtors’ existing cash management system, which
cash management order shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed;

 

(f)    subject to the Collateral Principles, the DIP Agent for the benefit of
the DIP Lenders shall have a valid and perfected lien on and security interest
(subject to permitted liens to be agreed in the Loan Documents) in the DIP
Collateral having the priorities set forth in “DIP Collateral” above pursuant to
the DIP Order and the applicable collateral documents (subject to any applicable
exceptions described in “DIP Collateral” above and the Collateral Principles)
necessary to, with respect to any non-U.S. DIP Collateral, create, and with
respect to DIP Collateral wherever located, maintain or further evidence such
valid and perfected lien and security interest; and provisions reasonably
satisfactory to the DIP Agent;

 

(g)   the DIP Agent shall have received copies of a recent lien and judgment
search in the relevant jurisdictions within the U.S.;

 

(h)   the Borrower shall have delivered an Initial Approved Budget, dated as of
a date not more than five (5) business days prior to the Closing Date, and a
business plan for a period of four quarters, broken down by quarter, including,
projected income statements, capital expenditures, and asset sales (the
“Business Plan”), to the DIP Agent, which shall be in form and substance
reasonably satisfactory to the Required DIP Lenders (it being acknowledged and
agreed that the Business Plan received by the DIP Agent on or about August 10,
2020 satisfies this condition in respect of the Business Plan);

 

(i)    the Closing Date shall have occurred on or prior to September 30, 2020
(or, if earlier, not later than 45-days after the filing of the Chapter 11
Cases), the Borrower shall have not terminated the Commitment Letter (and the
commitments thereunder) and all fees required to have been paid, including the
Upfront Fee, shall have been paid and shall not be subject to any challenge or
motion to or other application;



 



 12 

 

 

 

(j)    as of the Petition Date, except as set forth on a schedule to the DIP
Credit Agreement, there shall exist no action, suit, investigation, litigation
or proceeding pending or (to the knowledge of the Loan Parties) threatened in
any court or before any arbitrator or governmental instrumentality (other than
the Chapter 11 Cases and any action, suit, investigation or proceeding arising
from the commencement and continuation of the Chapter 11 Cases or the
consequences that would normally result from the commencement and continuation
of the Chapter 11 Cases) that is not stayed and could reasonably be expected to
result in a Material Adverse Change (as defined below) (any such action, suit,
investigation, litigation or proceeding, a “Material Litigation”);

 

“Material Adverse Change” means any event or occurrence which could reasonably
be expected to result in a material adverse change in (i) the business,
financial condition, operations or properties of the Loan Parties, taken as a
whole, (ii) the ability of the Loan Parties to perform their respective material
obligations under the DIP Loan Documents, or (iii) the ability of the DIP Agent
and the DIP Lenders to realize the material benefits intended to be provided by
the Borrower and the Guarantors under the DIP Loan Documents, in each case of
the foregoing clauses (i), (ii) and (iii), other than material adverse changes,
events or occurrences arising from the commencement or existence of the Chapter
11 Cases.

 

(k)   the representations and warranties under the DIP Loan Documents shall be
true and correct in all material respects (or in the case of representations and
warranties with a “materiality” or similar qualifier, true and correct in all
respects) immediately prior to, and after giving effect to, such funding;

 

(l)    the Borrower shall have given the DIP Lenders three (3) business days’
notice of its request for the Initial DIP Draw under the DIP Facility;

 

(m)  no default or Event of Default under any of the DIP Loan Documents shall
have occurred and be continuing;

 

(n)   other than the DIP Order, there shall not exist any law, regulation,
ruling, judgment, order, injunction or other restraint that prohibits, restricts
or imposes a materially adverse condition on the DIP Facility or the exercise by
the DIP Agent at the direction of the Required DIP Lenders of its rights as a
secured party with respect to any Owned Rig that is DIP Collateral and a
material portion of the other DIP Collateral;









 



 13 

 

 

 

(o)   the Loan Parties shall have paid all reasonable and documented fees,
costs, disbursements and expenses accrued or incurred by the DIP Lender
Professionals (as defined herein) through the date that is three (3) business
days prior to the Initial DIP Draw, in accordance herewith (and shall not
include, for the avoidance of doubt, any Noteholder Litigation Fees (as defined
herein));

 

(p)   no trustee, examiner, or receiver having expanded powers (beyond those set
forth under section 1106(a)(3) and (4) of the Bankruptcy Code) shall have been
appointed or designated with respect to any of the Debtors, their businesses,
properties or assets; and

 

(q)   to the extent requested at least ten (10) business days prior to the
Closing Date, the Borrower shall have delivered the documentation and other
information to each DIP Lender that are required by regulatory authorities under
applicable “know your customer”, beneficial ownership and anti-money laundering
rules and regulations, including the USA Patriot Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001), at least three (3) business days
prior to the Closing Date.

 

The funding of all Additional DIP Draws shall be available upon the satisfaction
(or waiver) of the below conditions:

 

(a)   the applicable DIP Order shall not have been reversed, modified, amended,
appealed, stayed or vacated;

 

(b)   the representations and warranties under the DIP Loan Documents shall be
true and correct in all material respects (or in the case of representations and
warranties with a “materiality” or similar qualifier, true and correct in all
respects) immediately prior to, and after giving effect to, such funding (other
than any such representation and warranty that by its terms refers to a
specified earlier date, in which case such representation and warranty shall be
true and correct in all material respects or all respects, as applicable, as of
such earlier date);

 

(c)   the Borrower shall have given the DIP Lenders three (3) business days’
notice of any request for such DIP Draw under the DIP Facility; and

 

(d)   no default or Event of Default under any of the DIP Loan Documents shall
have occurred and be continuing.

 





 14 

 

 



Representations and Warranties

The DIP Loan Documents will exclusively contain the following representations
and warranties applicable to the Debtors and their Subsidiaries (or, in certain
cases, the Borrower, the Borrower and the Guarantors and/or the Material
Subsidiaries, consistent with the Documentation Principles, but excluding,
except as expressly set forth below, Rowan Rex), which shall be consistent with
the Documentation Principles and subject to certain materiality thresholds,
carve-outs and exceptions consistent with the Documentation Principles:

 

(a)   requisite power, due authorization, approvals and consents;

 

(b)   no conflict with constituent agreements (limited to agreements that are
enforceable post-petition), judgments, material charter contracts (limited to
charter contracts that are enforceable post-petition) or applicable law;

 

(c)   due execution, delivery, and enforceability of the DIP Loan Documents;

 

(d)   ownership of Subsidiaries;

 

(e)   material accuracy of financial statements and all other information
provided;

 

(f)    no materially misleading information;

 

(g)   absence of Material Adverse Change since December 31, 2019;

 

(h)   absence of Material Litigation;

 

(i)    taxes;

 

(j)    margin regulations;

 

(k)   compliance with laws (including environmental laws) and governmental
regulations;

 

(l)    sanctions, anti-corruption and anti-money laundering provisions;

 

(m)  beneficial ownership certification;

 

(n)   no Event of Default under the DIP Loan Documents;

 

(o)   no prior existing security interest in the DIP Collateral except Permitted
Prior Liens;

 

(p)   inapplicability of Investment Company Act;

 

(q)   insurance;

 

(r)    ERISA;

 

(s)   ownership of and title to properties;



 



 15 

 

 

 

(t)    an accurate list of all Owned Rigs as of the Closing Date shall be
attached to the DIP Credit Agreement, and as of the Closing Date, the Loan
Parties are qualified to own each Owned Rig as being owned by such person under
the laws of the jurisdiction where such Owned Rig is flagged as of the Closing
Date and no Loan Party operates any Owned Rig in any jurisdiction in which it is
not qualified to operate such Rig, as applicable;

 

(u)   Borrower’s obligations are pari passu obligations; and

 

(v)   neither Rowan Rex nor any of its affiliates are in material breach of or
have defaulted in performance of any material covenants under the ARO JV
Agreement (other than as may arise from any ipso facto clause that purports to
be triggered upon the filing of the Cases).

 

The representation and warranties are deemed to be made by each of the Debtors
and other Guarantors (with respect to the Debtors and their Subsidiaries, where
applicable) on the date of the Closing Date and shall be deemed to be repeated
on each DIP Draw date.

Affirmative Covenants

The DIP Loan Documents will exclusively contain the following affirmative
covenants applicable to the Borrower and its Subsidiaries (or, in certain cases,
the Borrower, the Borrower and the Guarantors and/or the Material Subsidiaries,
consistent with the Documentation Principles, but excluding, except as set forth
below, Rowan Rex), which shall be consistent with the Documentation Principles
and subject to materiality thresholds, carve-outs and exceptions consistent with
the Documentation Principles:

 

(a)   Preservation of corporate existence;

 

(b)   Obtain all required authorizations, consents and approvals;

 

(c)   Compliance with laws (including ERISA (or similar foreign laws) and
applicable environmental laws);

 

(d)   Compliance with anti-terrorism laws, sanctions laws, FCPA and OFAC
(including, with respect to use or proceeds and maintenance of policies);

 

(e)   Payment of taxes in accordance with the Approved Budget (subject to the
Permitted Variance); provided that the Debtors may also pay tax assessments and
governmental charges that were unforeseen as determined by the Debtors in their
reasonable business judgment based on prior past practice regardless of whether
such amounts have been provided for in the Approved Budget then in effect
(provided that any such payment not provided for in the Approved Budget then in
effect shall constitute a variance to such applicable Approved Budget), in each
case except to the extent contested in good faith and with respect to which
adequate reserves are maintained;



 



 16 

 

 

 

(f)    Access to books and records, visitation rights and inspection rights for
Owned Rigs;

 

(g)   Maintenance of books and records;

 

(h)   Maintenance of insurance;

 

(i)    Operation of business;

 

(j)    Use of proceeds (consistent with the “Use of Proceeds” section above);

 

(k)   KYC and beneficial ownership regulations;

 

(l)    Maintenance of properties, including maintenance of title in the Rigs;

 

(m)  Maintain material licenses, permits and IP rights;

 

(n)   compliance with guarantee and collateral requirements and further
assurances (subject to applicable exceptions described herein and the Collateral
Principles);

 

(o)   compliance with applicable Bankruptcy Code, Bankruptcy Rules, the DIP
Order and other court orders in all material respects;

 

(p)   Delivery to the DIP Agent as soon as reasonably practicable in advance of
filing with the Bankruptcy Court, drafts of the DIP Order, a plan of
reorganization or liquidation, and/or any disclosure statement related to such
plan and delivery of drafts of all other material Bankruptcy Court filings to
counsel to the DIP Agent with commercially reasonable time to review and
comment, including (but not limited to) first day motions/orders (other than
retention applications), and if applicable, second day motions/orders, any
motions to establish a bar date, any motions to approve bidding procedures for
or to approve a sale of substantially all of the assets of the Loan Parties, any
motions to extend exclusivity, any motions to approve a disclosure statement and
seeking confirmation of a plan of reorganization, and any motions to approve
deadlines and procedures related to the solicitation of votes on a plan of
reorganization;

 

(q)   Maintenance of the Loan Parties’ existing cash management system, subject
to the DIP Order or any cash management order entered by the Bankruptcy Court;

 

(r)    Contest, if requested by the DIP Agent, any motion seeking entry of an
order, and entry of an order, that is materially adverse to the interests of the
DIP Agent, the DIP Lenders or their respective rights and remedies in any of the
Chapter 11 Cases;



 



 17 

 

 

 

(s)   the Borrower shall use its commercially reasonable efforts to deliver to
the DIP Agent, within 60 days (subject to extensions agreed upon by the Required
DIP Lenders (consent not to be unreasonably withheld, delayed or conditioned))
of the Closing Date certificates evidencing insurance and corresponding loss
payee and/or additional insured endorsements naming the DIP Agent, on behalf of
the DIP Lenders, as an additional insured and loss payee, as applicable, under
all liability and property insurance policies covering the DIP Collateral; and

 

(t)   Following receipt of (i) any dividend or other distribution from ARO and
(ii) any payment (whether of principal, interest or otherwise) under any
“Shareholder Instrument” (as defined in the ARO JV Agreement), the Loan Parties
shall cause Rowan Rex and/or any of its parent entities to further dividend or
distribute (or apply to repayment of an intercompany loan) such dividend,
distribution or payment to a Loan Party, excluding an amount equal to general
and administrative expenses required by Rowan Rex to operate its business as it
is operated as of the date hereof (including amounts for taxes, if any, payable
by Rowan Rex or its subsidiaries); provided, however, that notwithstanding
anything herein to the contrary, Rowan Rex will not be required to make any
dividend or distribution to any Loan Party to the extent that such dividend or
distribution would be prohibited by any applicable laws, rules or regulations
but only to the extent of such prohibition or would have a material adverse tax
impact but only with respect to amount subject to such impact, in which case
such amounts shall be placed into an account that is subject to a Control
Agreement.



Other Reporting

In addition, the Borrower shall provide the DIP Agent, the DIP Lenders and their
advisors:

 

(a)   quarterly unaudited consolidated financial statements of the Borrower and
its Subsidiaries within 60 days of quarter-end for the first three fiscal
quarters of the fiscal year, certified by the Borrower’s chief financial
officer, accompanied by a customary management’s discussion and analysis;
provided that such financial statements shall be deemed delivered upon filing of
the same with the Securities and Exchange Commission;

 

(b)   annual audited consolidated financial statements of the Borrower and its
Subsidiaries (together with consolidating financial statements of the Borrower’s
foreign Subsidiaries) within 120 days of year-end, certified by the Borrower
chief financial officer and, with respect to such consolidated statements, by
KPMG LLC or other independent certified public accountants of recognized
national standing acceptable to the Required DIP Lenders, accompanied by a
customary management’s discussion and analysis; provided that such financial
statements shall be deemed delivered upon filing of the same with the Securities
and Exchange Commission;



 



 18 

 

 

 

(c)   copies of all reports on Form 10-K, 10-Q or 8-K filed with the Securities
and Exchange Commission; provided that such reports shall be deemed delivered
upon filing; and

 

(d)   other customary reporting requirements for similar debtor-in-possession
financings and other reporting requirements appropriate to the specific
transaction to be agreed, including, without limitation, with respect to
litigation, contingent liabilities, collateral, ERISA or environmental events
including, without limitation, reporting provided for in the Prepetition
Revolving Facility.

 

For the avoidance of doubt, financial reporting packages shall include
information on the Borrower and its consolidated subsidiaries consistent with
the Prepetition Revolving Facility. Delivery of financial statements shall be
deemed satisfied by publicly filing the 10-Q or 10-K, as applicable, with the
Securities and Exchange Commission.

 

At the DIP Agent’s request, the Borrower shall also arrange for conference calls
with the DIP Agent, the DIP Lenders, the Borrower and their respective advisors,
on terms to be agreed, to discuss and analyze cash flow and related forecast,
the financial condition, liquidity and results of operations of each of the Loan
Parties, and the status of the Chapter 11 Cases; provided that such conference
calls shall not be more frequent than one call per month.

 

The Borrower shall determine in a manner consistent with Borrower’s previous
practices what information provided by or on behalf of the Borrower or its
Subsidiaries under the DIP Loan Documents (as defined below) will be
confidential or public information. The Borrower agrees that any information
that would have been disclosed or available to the public pursuant to the
Borrower’s previous practices (or any agreement, law, rule or regulation by
which the Borrower is bound) shall continue to be public information consistent
with such previous practices; provided that each Approved Budget Update (and the
information and detail set forth therein or referred to therein), shall not be
marked confidential and shall be timely filed on the docket of the Chapter 11
Cases as soon as reasonably practicable, but in any event not later than three
(3) days of approval thereof by the Required DIP Lenders. Further, without
limiting its requirement to make other disclosures required by law, the Borrower
shall continue to file all reports under the Exchange Act, including, without
limitation, reports under Forms 10-K, 10-Q and 8-K.

 



 19 

 

 

 

Financial Covenant

On every other date that a Budget Variance Report is delivered in accordance
herewith (each, a “Test Date”) (commencing with the Budget Variance Report
delivered during the fifth week commencing after the week in which the Closing
Date occurs, and, for the avoidance of doubt, such subsequent Test Date
occurring every fourth week thereafter), the actual total cash disbursements,
excluding professional fees and other items consistent with the Initial Approved
Budget, for the applicable Test Period shall not exceed the sum of the aggregate
amount forecasted therefor, excluding professional fees and other items
consistent with the Initial Approved Budget, in the Approved Budget in effect
for such Test Period, by more than 15% of the forecasted amount (such 15%
variance being referred to herein as the “Permitted Variance”). For the
avoidance of doubt, the Approved Budget (other than the Initial Approved Budget)
in effect for the first week of each Test Period shall be the Approved Budget
delivered in such week in accordance herewith.

 

Concurrently with the delivery of a Budget Variance Report on a Test Date, the
Loan Parties shall provide the DIP Lenders with a certification of compliance
with this covenant for such Test Date, certified by a responsible officer of the
Borrower, and in a form reasonably satisfactory to the advisors to the DIP Agent
and the Required DIP Lenders; provided, however that the amount of any loans to,
investments in and contributions to Non-Debtor Subsidiaries and joint ventures,
made in accordance with clauses (x) and (y) of paragraph (d)(2) under the
heading “Negative Covenants” set forth below shall be deemed to be permitted
variances and, to the extent not set forth in the DIP Budget, shall not be
included in the calculation of variances to determine compliance with this
financial covenant.

Negative Covenants

The DIP Loan Documents will exclusively contain the following negative covenants
applicable to the Borrower and its Subsidiaries (or, in certain cases, the
Borrower and/or the Borrower and the Guarantors, consistent with the
Documentation Principles, but excluding, except as set forth below, Rowan Rex),
which shall subject to materiality thresholds, carve outs and exceptions set
forth below or otherwise be consistent with the Documentation Principles:

 

(a)   Limitations on indebtedness and guarantees of indebtedness, which will
exclusively contain the following exceptions:

 

1.           additional secured indebtedness up to $10,000,000; provided that no
lien would extend to Rigs owned by Material Subsidiaries, equity interest of
Rowan Rex and ARO JV or Cash that is in a Specified Account;



 



 20 

 

 

 

2.           guarantees and similar obligations up to $25,000,000;

 

3.           unsecured indebtedness up to $10,000,000;

 

4.           the DIP Facility;

 

5.           secured or unsecured indebtedness in respect of credit cards or
purchase cards up to $2,500,000 and secured indebtedness in respect of cash
management services up to $10,000,000;

 

6.           indebtedness not otherwise permitted up to $5,000,000;

 

7.           all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described under clauses (2), (3) and (5);

 

8.           any obligations and payments permitted or required to be made under
any order or orders of the Bankruptcy Court which, among other things,
authorizes the Debtors to pay certain prepetition wages, benefits, and other
amounts owing to employees, in each case to the extent constituting
indebtedness;

 

9.           indebtedness incurred in the ordinary course of business to finance
take-or-pay obligations contained in supply arrangements;

 

10.         secured and unsecured indebtedness of the Borrower or any of its
Subsidiaries in respect of bids, trade contracts, performance guaranties,
leases, letters of credit, statutory obligations, performance bonds, bid bonds,
appeal bonds, surety bonds, customs bonds and similar obligations, in each case
provided in the ordinary course of business;

 

11.         indebtedness existing on the Closing Date (including the Prepetition
Indebtedness) and as set forth on a schedule to be agreed;

 

12.         secured indebtedness in respect of interest rate agreements, foreign
exchange agreements, or derivative obligations, provided that such agreements or
obligations are not entered into for any speculative purpose;



 



 21 

 

 

 

13.         subordinated intercompany indebtedness (including indebtedness owing
to non-Debtor Subsidiaries);

 

14.         indebtedness to acquire, construct, renovate or upgrade any drilling
rig or marine transportation in an aggregate amount not to exceed $15,000,000;
provided that none of the Loan Parties shall guaranty such indebtedness to
extent incurred by any non-Guarantor or any Guarantor that is formed and
organized in an Excluded Jurisdiction;

 

15.         subject to the Required DIP Lenders’ prior written consent, secured
indebtedness incurred by Alpha Admiral Company, Alpha Archer Company, and Atwood
Oceanics Pacific Limited (the foregoing entities, the “DS-13 and DS-14 Debtors”)
pursuant to the DS-13 and DS-14 new-build contracts existing as of the Petition
Date (the “DS-13 and DS-14 New-Build Debt”) and any parent guarantee thereof
which guarantee shall be unsecured;

 

16.         any subsequent extension, refinancing or renewal of the foregoing,
provided that the aggregate principal amount of the indebtedness to be extended,
refinanced or renewed does not increase from that amount outstanding at any time
of any such extension, refinancing or renewal, plus accrued and unpaid interest
and cash fees and expenses (including premium) incurred in connection with such
renewal, refinancing or extension;

 

(b)    Limitations on liens, but subject exclusively to the following
exceptions:

 

1.            incurrence of liens up to $20,000,000; provided that no lien would
extend to Rigs owned by Material Subsidiaries, equity interest of Rowan Rex and
ARO JV or Cash that is in a Specified Account;

 

2.            liens securing the DIP Facility;



 



 22 

 

 

 

3.            with respect to U.S.-flag vessels, “preferred maritime liens” as
defined in 46 U.S. §31301, and, with respect to non-U.S.-flag vessels, those
maritime liens that are given preferred status over a mortgage under the laws of
the applicable foreign-flag jurisdiction, in each case arising by law in the
ordinary course of business for sums either not yet due or being contested in
good faith by appropriate action promptly initiated and diligently conducted,
with such accruals as shall be required by GAAP having been made therefor;

 

4.            shipyard liens and other liens arising by operation of law in the
ordinary course of business in constructing, operating, maintaining and
repairing the vessels, including any liens for charters or leases of a vessel,
for sums either not yet due or being contested in good faith by appropriate
action promptly initiated and diligently conducted, with such accruals as shall
be required by GAAP having been made therefor, provided, that, in each case,
such contest will, more likely than not, not result in (x) the sale, forfeiture,
confiscation, distraint, seizure, or loss of any mortgaged vessels or any
interest therein in the course of any such proceedings, or as a result of any
such lien or (y) any materially adverse effect on the interests of any mortgagee
under the applicable mortgage or security;

 

5.            legal or equitable liens deemed to exist by reason of negative
pledge covenants and other covenants or undertakings of a like nature;

 

6.            liens incurred in the ordinary course of business to secure
performance of tenders, bids or contracts entered into in the ordinary course of
business, including without limitation any rights of offset or liquidated
damages, penalties, or other fees that may be contractually agreed to in
conjunction with any tender, bid, or contract entered into by the Borrower or
its Subsidiaries in the ordinary course of business;

 

7.            liens encumbering inventory, work-in-process and related property
in favor of customers or suppliers securing obligations and other liabilities
(other than indebtedness) to such customers or suppliers to the extent such
liens are granted in the ordinary course of business and are consistent with
past business practices;

 



 23 

 

 

 

8.            liens arising from the incurrence of secured indebtedness
permitted in the DIP Credit Agreement (including liens on accounts used to cash
collateralize permitted indebtedness in respect of credit cards or purchase
cards, hedging obligations, cash management obligations or letters of credit,
leases, statutory obligations, customs bonds and similar obligations, in each
case provided in the ordinary course of business) and any liens securing the
DS-13 and DS-14 New-Build Debt); and

 

9.           liens of the type described in the definition of “Permitted Liens”
in the Prepetition Revolving Facility, other than under clauses (d), (m), (n),
(o), or (p) thereof;

 

(c)   Prohibition on creating or permitting to exist any superpriority claims
against the Debtors that are pari passu with or senior to the claims of the DIP
Lenders under the DIP Facility;

 

(d)   Limitations on loans and investments but subject exclusively to the
following exceptions:

 

1.            loans and investments of up to $10,000,000;

 

2.            loans to, investments in and contributions to non-Guarantor
Subsidiaries, Guarantors organized in Excluded Jurisdictions and joint ventures,
(w) in the ordinary course of business consistent with past practice for
payroll, general overhead and administrative services, tax payments and cash
management activities, (x) to the extent required pursuant to the applicable
joint venture agreement or other constituent agreement in accordance with the
cash management order, (y) in the case of ARO and Rowan Rex, to the extent
required by the ARO JV Agreement, and, in addition, an amount up to the
aggregate amount of any dividends, distributions or loan repayments previously
received by Rowan Rex from ARO (including all amounts paid pursuant to the
“Shareholder Instruments” (as defined in the ARO JV Agreement)), as of any date
of determination, or (z) in accordance with the DIP Order, cash management
order, or the Approved Budget (subject to the Permitted Variance);

 



 24 

 

 

 

3.            loans or advances to employees of Borrower or any of its
Subsidiaries (or guaranties of loans and advances made by a third party to
employees of the Debtors (excluding any Immaterial Subsidiaries)) in the
ordinary course of business in an aggregate outstanding principal amount not to
exceed $1,000,000 at any time;

 

4.           investments received in settlement of amounts due to the Borrower
or any Subsidiary of the Borrower effected in the ordinary course of business;

 

5.            (x) loans and investments in the ordinary course of business, or
if not consistent with past practice, for a legitimate business purpose among
the Borrower and the Guarantors that are not formed and organized in an Excluded
Jurisdiction, and (y) loans and investments among the Borrower and its
subsidiaries in effect as of the Closing Date (as amended or extended from time
to time, excluding any amendment to increase the principal amount thereof other
than by payment of interest in kind);

 

6.            redemption, retirement, sinking fund or similar payment, purchase
or acquisition for value, direct or indirect, of any stock of stock equivalents
of the Borrower or any of its Subsidiaries and repurchase, redemption or other
acquisition for value of any stock or stock equivalents of Borrower or any
Subsidiary held by any current or former officer, director or employee pursuant
to any equity based compensation plan, equity subscription agreement, stock
option agreement, shareholders agreement etc., in accordance with the Approved
Budget (subject to the Permitted Variance); and

 



 25 

 

 

 

7.            funding an amount necessary to fund the activities, costs and fees
of administrators appointed in respect of the Borrower in England under the
Insolvency Act 1986 of the United Kingdom (including by funding into a bank
account held by the administrators such amounts required by the administrators
to undertake this role).

 

(e)   Limitations on asset dispositions, including, without limitation, the
issuance and sale of capital stock of the Debtors and their Subsidiaries, but
subject exclusively to the following exceptions:

 

1.            the sale of the Rigs listed on Annex E hereto;

 

2.            the sale of the Rigs to joint ventures or non-affiliated third
parties in connection with a new charter party agreement or drilling contract to
comply with local jurisdictional requirements; provided that such Rig is sold at
fair market value (as determined by the Borrower acting reasonably) and in
exchange for at least 75% cash consideration (or, in the case of a sale to a
joint venture, a promissory note in favor of a Loan Party);

 

3.            the sale of inventory (which for the avoidance of doubt shall not
include any Rig) in the ordinary course of business (including, for the
avoidance of doubt, sale of inventory to any Subsidiary); and the sale of any
assets that are obsolete or no longer used or usable in the business of the
Borrower and its Subsidiaries;

 

4.            any assignment, contribution, transfer or other disposition of
ENSCO Offshore Company’s ownership interest in ENSCO Global Investments LP to
any Guarantor that is not formed and organized in an Excluded Jurisdiction;
provided that such disposition is for fair market value (as determined by the
transferor acting reasonably) and for cash consideration or a promissory note;

 

5.            the transfer, sale, disposition, or assignment of any assets to
the Borrower or any Guarantor that is not formed and organized in an Excluded
Jurisdiction;

 



 26 

 

 

 

6.           any other sales or dispositions authorized by the Bankruptcy Court
and consented to by the Required DIP Lenders; and

 

7.            the sale of any individual asset (other than Rigs) not otherwise
permitted pursuant to the foregoing clauses, up to $20,000,000 and in the
aggregate for all such sales not to exceed $50,000,000; provided, however,
amounts from any sale of any asset from the Borrower or any Guarantor that is
not formed and organized in an Excluded Jurisdiction to a Subsidiary that is not
the Borrower or any Guarantor that is formed and organized in an Excluded
Jurisdiction pursuant to this clause (7) shall not be subject to the foregoing
cap to the extent such asset is subsequently transferred to the Borrower or any
Guarantor that is not formed and organized in an Excluded Jurisdiction;

 

(f)    Limitations on dividends, redemptions and repurchases with respect to
capital stock of any Loan Party (other than among the Guarantors and among the
Borrower and the Guarantors and in the ordinary course of business consistent
with past practice for payroll, general overhead and administrative services and
cash management activities);

 

(g)   Limitations on (i) cancellation of debt and (ii) prepayments, redemptions
and repurchases of subordinated debt and prepetition debt, except in the case of
the prepetition debt pursuant to “first day” or other orders entered by the
Bankruptcy Court in accordance with the Approved Budget (including any ordinary
course payments among the Borrower and any of its Subsidiaries that are
permitted under the cash management order);

 

(h)   Limitations on mergers, consolidations and acquisitions (other than among
the Subsidiaries and among the Borrower and its Subsidiaries, subject to
customary conditions);

 

(i)    Limitations on material changes in business;

 

(j)    Limitations on transactions with affiliates;

 



 27 

 

 

 

(k)   Limitations on restrictions on distributions from Subsidiaries and
granting of negative pledges subject to restrictions pursuant to (i) the DIP
Order, (ii) covenants and agreements made in connection with any agreement
relating to secured debt permitted by this agreement but only if such covenant
or agreement applies solely to the specific asset or assets to which such lien
relates, (iii) imposed by law, (iv) customary restrictions and conditions
contained in agreements relating to any sale of assets or equity interests
pending such sale, provided such restrictions and conditions apply only to the
person or property that is to be sold, (v) restrictions on cash deposits imposed
by customers under contracts in the ordinary course of business and (vi) any
joint venture agreements in effect as of the Closing Date;

 

(l)    Each of Green Turtle Limited (and any successor Loan Party that owns
equity interests in Rowan Offshore (Gibraltar) Limited) and Rowan Offshore
(Gibraltar) Limited (and any successor Loan Party that owns equity interests in
Rowan Rex) shall procure that (1) Rowan Offshore (Gibraltar) Limited (and any
successor Loan Party that owns equity interests in Rowan Rex) and (2) Rowan Rex
(and any successor Loan Party that owns a “Shareholder Instrument” (as defined
in the ARO JV Agreement)) will not (i) sell or grant a security interest in any
directly owned assets of Rowan Rex (and any successor Loan Party that owns a
“Shareholder Instrument” (as defined in the ARO JV Agreement)) (including any
“Shareholder Instrument” (as defined in the ARO JV Agreement)) or the equity
interests in Rowan Rex, to any third party creditor or other entity that is not
a successor Loan Party to Rowan Offshore (Gibraltar) Limited; (ii) sell the
equity interest of ARO JV or any “Shareholder Instrument” (as defined in the ARO
JV Agreement) to any person other than a Loan Party unless the net proceeds of
such sale received by the Loan Parties are used to prepay the DIP Facility; and
(iii) Rowan Rex shall not incur any indebtedness outside the ordinary course;

 

(m)  Neither the Borrower nor any Guarantor shall encumber or grant any security
interest in or lien upon any property or asset that is excluded pursuant to
clause R of the Collateral Principles;

 

(n)   Limitations on amendment of constituent documents and agreements governing
material subordinated debt, except for modifications that could not reasonably
be expected to materially adversely affect the interests of the DIP Lenders;

 

(o)   Limitations on changes to the fiscal year (or financial year, as
applicable) without the consent of the DIP Agent and the Required DIP Lenders;
and

 

(p)   The Debtors shall not propose, file, or otherwise support any plan of
reorganization or liquidation that does not (i) contain releases in favor of the
DIP Agent, the DIP Lenders and their respective affiliates and advisors and
(ii) provide for the indefeasible payment in full in cash and full discharge of
the Loan Parties’ obligations under the DIP Facility at emergence, but excluding
payment of contingent indemnity obligations, which shall survive confirmation of
such plan, unless otherwise agreed to by the Debtors and any DIP Lender that
will not be paid in full in cash. 



 



 28 

 

 



Events of Default



The DIP Loan Documents will exclusively contain the following events of default
(each, an “Event of Default”) which will be applicable to the Borrower and its
Subsidiaries (or, in certain cases, the Borrower, the Borrower and the
Guarantors and/or the Material Subsidiaries, consistent with the Documentation
Principles, but excluding, except as set forth below, Rowan Rex) and subject to
customary grace periods, thresholds and exceptions consistent with the
Documentation Principles:

 

(a)   failure to make any payment (within three (3) business days) when due on
the DIP Loans and all other obligations relating to the DIP Loans and the DIP
Facility or any other payments due to the DIP Agent or the DIP Lenders under the
DIP Loan Documents;

 

(b)   failure to make any payment (within three (3) business days) when due of
the fees and expenses of the DIP Agent or the DIP Lenders or any of their
respective professional advisors pursuant to the DIP Loan Documents;

 

(c)    any representation or warranty is incorrect in any material respect when
made or deemed made;

 

(d)   failure to comply with any covenant, including, without limitation,
failure to comply with covenants with respect to the Approved Budget (subject to
the Permitted Variance);

 

(e)   cross-default to payment defaults, or default or event of default if the
effect is to accelerate or permit acceleration or permit the termination of
commitments with respect to any indebtedness in a principal amount of at least
$40,000,000 (excluding with respect to any Prepetition Indebtedness and any
indebtedness that is subject to the automatic stay imposed in the Chapter 11
Cases);

 

(f)    entry of a final non-appealable judgment by courts of competent
jurisdiction (to the extent not covered by insurance and other than as a result
of filing the Chapter 11 Cases), which (to the extent not covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage), is in excess of $40,000,000 against the Debtors, and either (x) such
judgment shall remain unpaid or not have been vacated or the enforcement thereof
stayed (by operation of law (including the automatic stay in the Chapter 11
Cases)), within 30 consecutive days after the entry thereof with respect to any
such judgment rendered in the United States or 60 consecutive days after entry
thereof with respect to any such judgment rendered outside of the United States
or (y) enforcement proceedings shall have been commenced by any creditor upon
such judgment;

 



 29 

 

 

 

 

(g)   the occurrence of certain ERISA events (or similar events under applicable
foreign law) that create liabilities that could reasonably be expected to result
in a Material Adverse Change;

 

(h)   bankruptcy or insolvency of ARO;

 

(i)    actual failure or invalidity in any respect of any lien granted pursuant
to the DIP Order or failure in any respect to maintain the priority thereof as
specified herein or in the DIP Order (or any assertion by any Loan Party of the
foregoing);

 

(j)    change of ownership or control (to be defined);

 

(k)   entry by the Bankruptcy Court of the DIP Order shall not have occurred
within 45 days after the Petition Date (or such later date as the DIP Agent may
approve in writing in its sole discretion); or the DIP Order shall cease to be
in full force and effect or shall have been reversed, modified, amended, stayed,
vacated or subject to stay pending appeal, in the case of any modification or
amendment other than at the applicable hearing to approve such DIP Order,
without the prior written consent of the DIP Agent and the Required DIP Lenders
to the extent required under the DIP Credit Agreement, or any filing by the
Debtors of a motion or other pleading seeking entry of such an order;

 

(l)    without the prior written consent of the DIP Agent and the Required DIP
Lenders, the entry of an order requiring the Debtors to make adequate protection
payments with respect to (i) any Prepetition Indebtedness (other than the
payment of professional fees and expenses in accordance with the Approved
Budget) or (ii) any other prepetition claims, except in each case as expressly
provided for pursuant to “first day” or other orders entered upon pleadings in
form and substance reasonably satisfactory to the Required DIP Lenders;

 

(m)  the entry of an order of the Bankruptcy Court granting any claim, other
than as permitted under the DIP Loan Documents, entitled to superpriority
administrative expense claim status pari passu with or senior to the claims in
favor of the DIP Lenders under the DIP Facility (other than the Carve-Out);

 



 30 

 

 

 

(n)   there shall be a material breach by any Loan Party of the provisions of
the applicable DIP Order that remains uncured for a period of five (5) days;

 

(o)   (i) entry of an order dismissing any of the Chapter 11 Cases or converting
any of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code
without the prior written consent of the Required DIP Lenders (excluding the
Chapter 11 Cases of the DS-13 and DS-14 Debtors); (ii) a trustee, responsible
officer or an examiner having expanded powers (beyond those set forth under
section 1106(a)(3) and (4) of the Bankruptcy Code) under section 1104 of the
Bankruptcy Code (other than a fee examiner) is appointed or elected in the
Chapter 11 Cases, the Debtors apply for, consent to or acquiesce in, any such
appointment, or the Bankruptcy Court shall have entered an order providing for
such an appointment, in each case without the prior written consent of the
Required DIP Lenders in their sole discretion; (iii) without the consent of the
Required DIP Lenders, the entry of an order in any of the Chapter 11 Cases
seeking authority to obtain financing under section 364 of the Bankruptcy Code
(other than the DIP Facility); or (iv) the filing or support of any pleading by
any Loan Party or affiliate thereof seeking, or otherwise consenting to, any of
the matters set forth in clauses (i) through (iii) above;

 

(p)   the entry of an order in the Chapter 11 Cases charging any of the DIP
Collateral under section 506(c) of the Bankruptcy Code against the DIP Lenders
or the commencement of other actions by any Loan Party or affiliate thereof that
challenges the rights and remedies of any of the DIP Agent or the DIP Lenders
under the DIP Loan Documents in any of the Chapter 11 Cases or in a manner
inconsistent with the DIP Loan Documents;

 

(q)   if the DIP Order does not include a waiver, in form and substance
satisfactory to the Required DIP Lenders in their sole and absolute discretion,
of (A) the right of the Debtors to surcharge the DIP Collateral under section
506(c) of the Bankruptcy Code; (B) the right of the Debtors to assert against
the liens securing the DIP Loans under the DIP Facility the “equities of the
case” exception of section 552 of the Bankruptcy Code; and (C) the doctrine of
marshalling;

 

(r)    the filing of a motion, pleading or proceeding by or on behalf of any of
the Loan Parties or any other Subsidiary, which could reasonably be expected to
result in a material impairment of the rights or interests of the DIP Lenders or
a determination by a court with respect to a motion, pleading or proceeding
brought by another party that results in a material impairment of the rights or
interests of the DIP Lenders; provided that such motion, pleading, or proceeding
has not been withdrawn or adjourned within five (5) days of such filing;

 



 31 

 

 

 

(s)   the entry of any order terminating any Debtors’ exclusive right to file a
chapter 11 plan or the expiration of any Debtors’ exclusive right to file a
chapter 11 plan;

 

(t)    unless otherwise agreed by the Required DIP Lenders, the filing or
support of any pleading by any Loan Party (or any affiliate thereof) seeking, or
otherwise consenting to, any relief the granting of which could reasonably be
expected to result in the occurrence of an Event of Default;

 

(u)   the entry of an order granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party
to proceed with foreclosure (or granting of a deed in lieu of foreclosure)
against (i) any Owned Rig or (ii) any other material asset of the Debtors in
excess of $40,000,000, individually, or to permit other actions that could
reasonably be expected to result in a Material Adverse Change; provided that the
Debtors shall have five (5) Business Days after the entry of such an order to
obtain a court order vacating, staying, or otherwise obtaining relief from the
Bankruptcy Court or another court to address any such court order; and

 

(v)   the entry of an order in any of the Chapter 11 Cases denying or
terminating use of cash collateral by the Loan Parties;

 

provided that notwithstanding anything to the contrary contained herein, the
occurrence of any of the foregoing events with respect to any Immaterial
Subsidiary shall not constitute a default or an Event of Default unless such
occurrence is with respect to Immaterial Subsidiaries that, in the aggregate,
(x) own assets (excluding intercompany investments, loans, advances or
receivables) having a book value of greater than 10% of the book value of all
assets of the Borrower and its consolidated subsidiaries or (y) have annual
revenue of greater than 10% of the annual revenue of the Borrower and its
consolidated subsidiaries, in each case as of the last day of the most recently
ended fiscal year for which financial statements are available or required to be
delivered.

Remedies upon an Event of Default

The DIP Loan Documents will allow for remedies by the DIP Agent upon direction
by the Required DIP Lenders upon Events of Default upon five business days’
notice (the period between delivery of notice and purported exercise of
remedies, the “Remedies Notice Period”).

 

During the Remedies Notice Period, the Debtors shall be permitted to use cash
collateral (i) in the ordinary course of business, subject to the Approved
Budget in accordance with the DIP Loan Documents, and (ii) for the funding of
the Carve-Out. During the Remedies Notice Period, the Debtors, the committee (if
any) and/or any party in interest shall be entitled to seek an emergency hearing
with the Bankruptcy Court, but solely to present a case that no default or Event
of Default exists.

 



 32 

 

 

Assignments and Participations

Assignments must be in a minimum amount of $10.0 million (or, if less, the
remaining commitments and/or DIP Loans of the assigning DIP Lender). Assignments
are subject to the consent of the DIP Agent and the Borrower (in each case not
to be unreasonably withheld or delayed), provided that (i) no consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing, (ii) neither the consent of the Borrower nor the DIP Agent shall be
required for an assignment of DIP Loans to another DIP Lender or an affiliate or
approved fund of a DIP Lender; (iii) the Borrower shall be deemed to have
consented to an assignment if the Borrower does not object within five
(5) business days of a request therefor; and (iv) notwithstanding the foregoing,
no assignment shall be made to any Disqualified Lender (as defined below) or to
any defaulting DIP Lender.

 

Without the consent of or prior notice to any Loan Party, DIP Lenders will be
permitted to sell participations in DIP Loans or DIP Commitments under the DIP
Facility (other than to a Disqualified Lender, so long as the DIP Agent has
received the list of Disqualified Lenders). No participation shall include
voting rights, other than for matters requiring consent of all DIP Lenders or
all affected DIP Lenders. Each DIP Lender shall provide the Borrower with
written notice of any such participations as soon as reasonably practicable to
the extent such participations grant to the participant voting rights over
matters requiring consent of all DIP Lenders or all affected DIP Lenders.

 

“Disqualified Lender” means (a) those persons identified by the Borrower on a
written list delivered to the DIP Agent and the DIP Lenders on or before the
date of the Commitment Letter, (b) competitors of the Borrower identified by the
Borrower on a written list delivered to the DIP Agent and the DIP Lenders before
the execution of the Commitment Letter, which list may be supplemented from time
to time after the date of the Commitment Letter by the Borrower delivering a
written supplement thereto to the DIP Agent, listing the name of the relevant
new competitors and (c) any person that is or becomes an affiliate of the
entities described in the preceding clauses (a) and (b) and that is readily
identifiable on the basis of such affiliate’s name; provided that no written
supplement delivered to the DIP Agent after the Closing Date shall apply
retroactively to disqualify any person that shall have acquired an assignment or
participation prior to the delivery of such written supplement.

 



 33 

 

 

Carve-Out “Carve-Out” shall have the meaning set forth in Annex C hereto.
Professional Fees and Indemnification

The Debtors shall pay, on a monthly basis all reasonable and documented fees,
costs, disbursements and expenses of the DIP Agent and the DIP Lenders
(including in connection with the Chapter 11 Cases, and the preparation,
negotiation, documentation, administration and enforcement of the Commitment
Letter, the DIP Agent Fee Letter, the DIP Loan Documents, the DIP Facility and
any ancillary documents or security arrangements in connection therewith and any
due diligence investigation, syndication expenses, travel expenses and fees,
disbursements and irrecoverable VAT and other charges of counsel (including,
without limitation, the reasonable and documented fees, costs, disbursements and
expenses of Kramer Levin Naftalis & Frankel LLP, Akin Gump LLP, Porter Hedges
LLP, and Houlihan Lokey, Inc., one maritime counsel to the DIP Lenders and the
DIP Agent, as a whole, and, to the extent the Required DIP Lenders deem
necessary, in light of the Documentation Principles and the Collateral
Principles, one local counsel to the DIP Lenders and the DIP Agent, as a whole,
in each relevant jurisdiction (and excluding, for the avoidance of doubt, the
Excluded Jurisdictions) (collectively, the “DIP Lender Professionals”))). For
the avoidance of doubt, DIP Lender Professionals and Indemnified Parties (as
defined below) shall not include Quinn Emanuel Urquhart & Sullivan, LLP or any
other counsel or advisors in connection with any investigations, actions, claims
or suits brought by any holders of the Borrower’s Prepetition Senior Notes
against the Borrower or any of its affiliates or the respective directors,
officers, employees, advisors, agents or representatives with respect to
prepetition facts and circumstances (other than the DIP Facility), including the
litigation filed on March 19, 2020, in Harris County District Court in Houston,
Texas by UMB Bank relating to four series of bonds styled as UMB Bank Nat’l
Ass’n v Rowan Cos. LLC, et al., No. 202018184-7 (Tex. Dist. Ct. Mar. 19, 2020)
(“Noteholder Litigation Fees”).

 

In addition, the Loan Parties shall indemnify the DIP Agent, the DIP Lenders and
each of their respective affiliates and their affiliates’ respective officers,
directors, employees, agents, advisors, attorneys and representatives (each, an
“Indemnified Party”) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits,
liabilities, actions, costs, expenses and disbursements (including irrecoverable
VAT, reasonable and documented fees and out-of-pocket costs and expenses of the
DIP Lender Professionals), joint or several, of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of any defense or
defending against, or participating in any such loss, damage, penalty, claim,
demand, action, judgment, suit, liability or action or other proceeding or in
connection therewith), in each case arising out of or in connection with or by
reason of the Commitment Letter, the DIP Agent Fee Letter or the DIP Loan
Documents or any of the Transactions contemplated hereby or thereby, or the
actual or proposed use of the proceeds DIP Facility (any of the foregoing, an
“Action”), regardless of whether any such Indemnified Party is a party thereto
(and regardless of whether such Action is initiated by your equity holders,
creditors or any other third party or any of its respective subsidiaries or
affiliates), except solely with respect to an Indemnified Party, to the extent
such liability, obligation, loss, damage, penalty, claim, demand, action,
judgment, suit, cost, expense or disbursement (i) is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnified Party, or
(ii) arises out of a dispute solely among Indemnified Parties and not arising
out of any act or omission of the Borrower or any of its subsidiaries (other
than any claims, damages, losses, liabilities and expenses against the DIP Agent
in its capacity as such); provided, however, the Borrower shall have no
obligation to indemnify any Indemnified Parties under the DIP Loan Documents for
any liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements in relation to any
Noteholder Litigation.

 



 34 

 

 

Documentation

This term sheet shall be documented by a Superpriority Senior Secured
Debtor-in-Possession Credit Agreement (the “DIP Credit Agreement”), and, subject
to the Collateral Principles, related guaranties, the DIP Order and all the
security and collateral agreements and other relevant documentation as otherwise
required hereby, that are in form and substance reasonably satisfactory to, the
DIP Agent and the Required DIP Lenders (collectively, the “DIP Loan Documents”),
which form shall be based upon the definitive documentation for the Prepetition
Revolving Facility, except as otherwise mutually agreed and subject to
modifications to reflect the terms and conditions set forth in the Commitment
Letter and this DIP Term Sheet and to take into account (a) customary borrowing,
administrative, agency and other provisions for similar debtor-in-possession
financings, (b) giving due regard to the status of the Debtors as
debtors-in-possession and the proposed business plan and the proposed budget,
(c) the nature of the DIP Facility as a senior secured superpriority debt in
possession term loan facility, (d) changes in applicable law since the date of
the precedent credit agreement, and (e) any applicable non-U.S. laws or
requirements, including, without limitation customary withholding tax provisions
in respect of English companies’ “short interest” withholding which will include
customary qualifications reflecting, amongst other things, the jurisdiction of
incorporation and tax residency of the Borrower) (the foregoing, collectively,
the “Documentation Principles”). The DIP Credit Agreement shall not become
effective or binding until the date on which the DIP Credit Agreement is fully
executed and the DIP Order is entered.

      In all matters subject to the determination or discretion of the DIP
Agent, any DIP Lender or any group of DIP Lenders under the Commitment Letter or
the DIP Loan Documents, such discretion shall be exercised solely in such
Person’s capacity as the “DIP Agent” or “DIP Lender” hereunder and not with
respect to any other capacity, including in any other capacity as a pre-petition
creditor to any Debtor or affiliate thereof; provided that the foregoing shall
not limit or prohibit any such Persons rights and/or remedies under any other
capacity. Governing Law Except as governed by the Bankruptcy Code (and
applicable federal law), State of New York.

 



 35 

 

 

Annex A

 

Debtors and Guarantors

 

Entity Name Jurisdiction of
Organization Guarantor Debtor Alpha Achiever Company Cayman Islands Y Y Alpha
Admiral Company Cayman Islands Y Y Alpha Archer Company Cayman Islands Y Y Alpha
Offshore Drilling Services Company Cayman Islands Y Y Alpha Orca Company Cayman
Islands Y Y Atlantic Maritime Services LLC Delaware Y Y Atwood Australian Waters
Drilling Pty Ltd Australia Y Y Atwood Deep Seas, Ltd. Texas Y Y Atwood Oceanics
Australia Pty Limited Australia Y Y Atwood Oceanics Pacific Limited Cayman
Islands Y Y Atwood Oceanics, LLC Texas Y Y Atwood Offshore Drilling Limited Hong
Kong Y Y Atwood Offshore Worldwide Limited Cayman Islands Y Y Ensco (Thailand)
Limited Thailand Y Y Ensco Asia Company LLC Texas Y Y Ensco Asia Pacific Pte.
Limited Singapore Y Y Ensco Associates Company Cayman Islands Y Y ENSCO
Australia Pty Limited Australia Y Y Ensco Capital Limited Cayman Islands Y Y
Ensco Corporate Resources LLC Delaware Y Y Ensco Development Limited Cayman
Islands Y Y Ensco do Brasil Petróleo e Gás Ltda. Brazil Y Y Ensco Drilling I
Ltd. Cayman Islands Y Y ENSCO Drilling Mexico LLC Delaware Y Y Ensco Endeavors
Limited Cayman Islands / UK Y Y ENSCO Global GmbH Switzerland Y Y Ensco Global
II Ltd. Cayman Islands Y N Ensco Global Investments LP United Kingdom Y Y Ensco
Global IV Ltd. British Virgin Islands Y Y Ensco Global Limited United Kingdom Y
Y Ensco Global Resources Limited United Kingdom Y Y Ensco Holdco Limited United
Kingdom Y N Ensco Holding Company Delaware Y Y Ensco Holdings I Ltd. Cayman
Islands Y Y Ensco Holland B.V. Netherlands Y Y Ensco Incorporated Texas Y Y
ENSCO Intercontinental GmbH Switzerland Y Y ENSCO International Incorporated
Delaware Y Y Ensco International Ltd. British Virgin Islands / UK Y Y

 



 36 

 

 

Ensco Investments LLC Nevada Y Y Ensco Jersey Finance Limited Jersey /  UK Y Y
ENSCO Limited Cayman Islands Y Y Ensco Management Corp. British Virgin Islands Y
Y ENSCO Maritime Limited Bermuda Y Y Ensco Mexico Services, S. de R.L. de C.V.
Mexico Y Y ENSCO Ocean 2 Company Cayman Islands Y Y ENSCO Oceanics Company LLC
Delaware Y Y Ensco Oceanics International Company Cayman Islands Y Y Ensco
Offshore Company Delaware Y Y ENSCO Offshore International Company Cayman
Islands Y Y ENSCO Offshore International Holdings Limited Cayman Islands / UK Y
Y ENSCO Offshore International Inc. Marshall Islands Y Y ENSCO Offshore U.K.
Limited United Kingdom Y Y ENSCO Overseas Limited Cayman Islands Y Y Ensco
Services Limited United Kingdom Y N Ensco Transcontinental II LP United Kingdom
Y Y Ensco Transnational I Ltd. Cayman Islands Y Y Ensco UK Drilling Limited
United Kingdom Y Y ENSCO United Incorporated Delaware Y Y ENSCO Universal
Limited United Kingdom Y Y Ensco Vistas Limited Cayman Islands Y Y ENSCO
Worldwide GmbH Switzerland Y Y Great White Shark Limited Gibraltar Y Y Green
Turtle Limited Gibraltar Y Y Offshore Drilling Services LLC Delaware Y Y Pride
Foramer S.A.S. France Y Y Pride Forasol S.A.S. France Y Y Pride Global II Ltd.
British Virgin Islands Y Y Pride International LLC Delaware Y Y Pride
International Management Company LP Texas Y Y Ralph Coffman Limited Gibraltar Y
Y Ralph Coffman Luxembourg S.à r.l Luxembourg Y Y RCI International, Inc. Cayman
Islands Y Y RD International Services Pte. Ltd. Singapore Y Y RDC Arabia
Drilling, Inc. Cayman Islands Y Y RDC Holdings Luxembourg, S.à r.l Luxembourg Y
Y RDC Malta Limited Malta Y N RDC Offshore Malta Limited Malta Y N RoCal Cayman
Limited Gibraltar Y Y Rowan Companies Limited United Kingdom Y Y Rowan
Companies, LLC Delaware Y Y Rowan Drilling (Gibraltar) Limited Gibraltar Y N

 



 37 

 

 

Rowan Drilling (Trinidad) Limited Cayman Islands Y Y Rowan Drilling (U.K.)
Limited United Kingdom Y Y Rowan Drilling, S. de R.L. de C.V. Mexico Y Y Rowan
International Rig Holdings S.à r.l Luxembourg Y Y Rowan Marine Services LLC
Texas Y Y Rowan N-Class (Gibraltar) Limited Gibraltar Y Y Rowan No. 1 Limited
United Kingdom Y Y Rowan Norway Limited Gibraltar Y Y Rowan Offshore (Gibraltar)
Limited Gibraltar Y Y Rowan Offshore Luxembourg S.à r.l Luxembourg Y Y Rowan
Rigs S.à r.l Luxembourg Y Y Rowan Services LLC Delaware Y Y Rowan, S. de R.L. de
C.V. Mexico Y Y Rowandrill, LLC Texas Y Y Valaris plc United Kingdom Y Y Rowan
Rex Limited Cayman Islands N Y

 

Excluded Subsidiaries1

 

Entity Name Jurisdiction of Organization Rowan Rex Limited Cayman Islands Ensco
Ocean 1 Company Cayman Islands Sonamer Perfuracoes Ltd. Bahamas

 



 



1 NTD: Please note that Annex A is subject to ongoing analysis through the
Closing Date with respect to whether any such Subsidiary is an Excluded
Subsidiary under clause (b) of the definition thereof.

 



 38 

 

 



Material Subsidiaries

 

Entity Name Jurisdiction of Organization Alpha Achiever Company Cayman Islands
Alpha Admiral Company Cayman Islands Alpha Archer Company Cayman Islands Alpha
Offshore Drilling Services Company Cayman Islands Alpha Orca Company Cayman
Islands Atlantic Maritime Services LLC Delaware Atwood Oceanics Pacific Limited
Cayman Islands Atwood Offshore Drilling Limited Hong Kong Atwood Offshore
Worldwide Limited Cayman Islands ENSCO Australia Pty Limited Australia Ensco
Capital Limited Cayman Islands ENSCO Drilling Mexico LLC Delaware Ensco
Endeavors Limited Cayman Islands / UK ENSCO Global GmbH Switzerland Ensco Global
Investments LP United Kingdom Ensco Global Limited United Kingdom Ensco Holdco
Limited United Kingdom Ensco Incorporated Texas ENSCO Intercontinental GmbH
Switzerland ENSCO International Incorporated Delaware Ensco International Ltd.
British Virgin Islands / UK Ensco Jersey Finance Limited Jersey /  UK Ensco
Management Corp. British Virgin Islands ENSCO Maritime Limited Bermuda ENSCO
Ocean 2 Company Cayman Islands Ensco Offshore Company Delaware ENSCO Offshore
International Company Cayman Islands ENSCO Offshore International Holdings
Limited Cayman Islands / UK ENSCO Offshore International Inc. Marshall Islands
ENSCO Offshore U.K. Limited United Kingdom ENSCO Overseas Limited Cayman Islands
Ensco Transcontinental II LP United Kingdom Ensco Transnational I Ltd. Cayman
Islands Ensco UK Drilling Limited United Kingdom ENSCO Universal Limited United
Kingdom Ensco Vistas Limited Cayman Islands ENSCO Worldwide GmbH Switzerland
Great White Shark Limited Gibraltar Green Turtle Limited Gibraltar Pride Forasol
S.A.S. France Pride Global II Ltd. British Virgin Islands Pride International
LLC Delaware Ralph Coffman Limited Gibraltar Ralph Coffman Luxembourg S.à r.l
Luxembourg RCI International, Inc. Cayman Islands RDC Arabia Drilling, Inc.
Cayman Islands RDC Holdings Luxembourg, S.à r.l Luxembourg RDC Malta Limited
Malta RDC Offshore Malta Limited Malta RoCal Cayman Limited Gibraltar Rowan
Companies Limited United Kingdom Rowan Drilling (Gibraltar) Limited Gibraltar
Rowan Drilling (Trinidad) Limited Cayman Islands Rowan Drilling (U.K.) Limited
United Kingdom Rowan Drilling, S. de R.L. de C.V. Mexico Rowan International Rig
Holdings S.à r.l Luxembourg Rowan N-Class (Gibraltar) Limited Gibraltar Rowan
No. 1 Limited United Kingdom Rowan Norway Limited Gibraltar Rowan Offshore
(Gibraltar) Limited Gibraltar Rowan Offshore Luxembourg S.à r.l Luxembourg Rowan
Rigs S.à r.l Luxembourg Valaris plc United Kingdom

 



 39 

 

   

Immaterial Subsidiaries

 

Entity Name Jurisdiction of Organization Atwood Australian Waters Drilling Pty
Ltd Australia Atwood Deep Seas, Ltd. Texas Atwood Oceanics Australia Pty Limited
Australia Ensco (Thailand) Limited Thailand Ensco Asia Company LLC Texas Ensco
Asia Pacific Pte. Limited Singapore Ensco Associates Company Cayman Islands
Ensco Corporate Resources LLC Delaware Ensco do Brasil Petróleo e Gás Ltda.
Brazil Ensco Drilling I Ltd. Cayman Islands Ensco Global IV Ltd. British Virgin
Islands Ensco Global Resources Limited United Kingdom Ensco Holland B.V.
Netherlands ENSCO Limited Cayman Islands Ensco Mexico Services, S. de R.L. de
C.V. Mexico ENSCO Oceanics Company LLC Delaware Ensco Oceanics International
Company Cayman Islands Ensco Services Limited United Kingdom ENSCO United
Incorporated Delaware Offshore Drilling Services LLC Delaware Pride Foramer
S.A.S. France Pride International Management Company LP Texas RD International
Services Pte. Ltd. Singapore Rowan Marine Services LLC Texas Rowan Services LLC
Delaware Rowan, S. de R.L. de C.V. Mexico Rowandrill, LLC Texas

 



 40 

 

 

Annex B

 

Excluded Jurisdictions

 

1.Bahrain



2.Belgium



3.Chad



4.Channel Islands



5.Congo



6.Cyprus



7.Equatorial Guinea



8.France



9.Germany



10.India



11.Israel



12.Kazakhstan



13.Labuan / Labuan FT



14.Libya



15.Mauritius



16.Morocco



17.Myanmar



18.Netherlands



19.Senegal



20.South Africa



21.Surinam



22.Tunisia



23.Turkey



24.Venezuela



25.Vietnam

 



 41 

 

 

Annex C

 

Carve Out

 

1.             Carve Out.

 

 

(a)            Carve Out.  As used in this DIP Order, the “Carve Out” means the
sum of (i) all fees required to be paid to the Clerk of the Court and to the
Office of the United States Trustee under section 1930(a) of title 28 of the
United States Code plus interest at the statutory rate (without regard to the
notice set forth in (iii) below); (ii) all reasonable fees and expenses up to
$300,000.00 incurred by a trustee under section 726(b) of the Bankruptcy Code
(without regard to the notice set forth in (iii) below); (iii) to the extent
allowed at any time, whether by interim order, procedural order, or otherwise,
all unpaid fees and expenses (the “Allowed Professional Fees”) incurred by
persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of
the Bankruptcy Code (the “Debtor Professionals”) and the Creditors’
Committee pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee
Professionals” and, together with the Debtor Professionals, the “Professional
Persons”) at any time before or on the first business day following delivery by
the DIP Agent of a Carve Out Trigger Notice (as defined below), whether allowed
by the Court prior to or after delivery of a Carve Out Trigger Notice; and
(iv) Allowed Professional Fees of Professional Persons in an aggregate amount
not to exceed $20,000,000.00 incurred after the first business day following
delivery by the DIP Agent of the Carve Out Trigger Notice, to the extent allowed
at any time, whether by interim order, procedural order, or otherwise (the
amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice
Cap”).  For purposes of the foregoing, “Carve Out Trigger Notice” shall mean a
written notice delivered by email (or other electronic means) by the DIP Agent
to the Debtors, their lead restructuring counsel, the U.S. Trustee, and counsel
to the Creditors’ Committee, which notice may be delivered following the
occurrence and during the continuation of an Event of Default or acceleration of
the DIP Obligations under the DIP Facility, stating that the Post-Carve Out
Trigger Notice Cap has been invoked.



 



 

 

(b)            Carve Out Reserves.  On the day on which a Carve Out Trigger
Notice is given by the DIP Agent to the Debtors with a copy to counsel to the
Creditors’ Committee (the “Termination Declaration Date”), the Carve Out Trigger
Notice shall (i) be deemed a draw request and notice of borrowing by the Debtors
for DIP Loan under the DIP Loan Commitment (each, as defined in the DIP Credit
Agreement) (on a pro rata basis based on the then outstanding DIP Loan
Commitments), in an amount equal to the then unpaid amounts of the Allowed
Professional Fees (any such amounts actually advanced shall constitute DIP
Loans) and (ii) also constitute a demand to the Debtors to utilize all cash on
hand as of such date and any available cash thereafter held by any Debtor to
fund a reserve in an amount equal to the then unpaid amounts of the Allowed
Professional Fees.  The Debtors shall deposit and hold such amounts in a
segregated account at the DIP Agent in trust to pay such then unpaid Allowed
Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to any and
all other claims.  On the Termination Declaration Date, the Carve Out Trigger
Notice shall also (i) be deemed a request by the Debtors for DIP Loans under the
DIP Loan Commitment (on a pro rata basis based on the then outstanding DIP Loan
Commitments), in an amount equal to the Post-Carve Out Trigger Notice Cap (any
such amounts actually advanced shall constitute DIP Loans) and (ii) constitute a
demand to the Debtors to utilize all cash on hand as of such date and any
available cash thereafter held by any Debtor, after funding the Pre-Carve Out
Trigger Notice Reserve, to fund a reserve in an amount equal to the Post-Carve
Out Trigger Notice Cap.  The Debtors shall deposit and hold such amounts in a
segregated account at the DIP Agent in trust to pay such Allowed Professional
Fees benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out
Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice
Reserve, the “Carve Out Reserves”) prior to any and all other claims.  On the
first business day after the DIP Agent gives such notice to such DIP Lenders (as
defined in the DIP Credit Agreement), notwithstanding anything in the DIP Credit
Agreement to the contrary, including with respect to the existence of a Default
(as defined in the DIP Credit Agreement) or Event of Default, the failure of the
Debtors to satisfy any or all of the conditions precedent for DIP Loans under
the DIP Facility, any termination of the DIP Loan Commitments following an Event
of Default, or the occurrence of the Maturity Date, each DIP Lender with an
outstanding Commitment (on a pro rata basis based on the then outstanding
Commitments) shall make available to the DIP Agent such DIP Lender’s pro rata
share with respect to such borrowing in accordance with the DIP Facility.  All
funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the
obligations set forth in clauses (i) through (iii) of the definition of Carve
Out set forth above (the “Pre-Carve Out Amounts”), but not, for the avoidance of
doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to
the extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to
zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the DIP
Obligations have been indefeasibly paid in full, in cash, and all Commitments
have been terminated, in which case any such excess shall be paid to the
Debtors’ prepetition creditors in accordance with their rights and priorities as
of the Petition Date.  All funds in the Post-Carve Out Trigger Notice Reserve
shall be used first to pay the obligations set forth in clause (iv) of the
definition of Carve Out set forth above (the “Post-Carve Out Amounts”), and
then, to the extent the Post-Carve Out Trigger Notice Reserve has not been
reduced to zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless
the DIP Obligations have been indefeasibly paid in full, in cash, and all
Commitments have been terminated, in which case any such excess shall be paid to
the Debtors’ prepetition creditors in accordance with their rights and
priorities as of the Petition Date.  Notwithstanding anything to the contrary in
the DIP Documents, or this DIP Order, if either of the Carve Out Reserves is not
funded in full in the amounts set forth in this paragraph 1, then, any excess
funds in one of the Carve Out Reserves following the payment of the Pre-Carve
Out Amounts and Post-Carve Out Amounts, respectively, shall be used to fund the
other Carve Out Reserve, up to the applicable amount set forth in this paragraph
1, prior to making any payments to the DIP Agent or the Debtors’ prepetition
creditors, as applicable.  Notwithstanding anything to the contrary in the DIP
Documents or this DIP Order, following delivery of a Carve Out Trigger Notice,
the DIP Agent and the Debtors’ prepetition creditors shall not sweep or
foreclose on cash (including cash received as a result of the sale or other
disposition of any assets) of the Debtors until the Carve Out Reserves have been
fully funded, but shall have a security interest in any residual interest in the
Carve Out Reserves, with any excess paid to the DIP Agent for application in
accordance with the DIP Documents.  Further, notwithstanding anything to the
contrary in this DIP Order, (i) disbursements by the Debtors from the Carve Out
Reserves shall not constitute Loans (as defined in the DIP Credit Agreement) or
increase or reduce the DIP Obligations, (ii) the failure of the Carve Out
Reserves to satisfy in full the Allowed Professional Fees shall not affect the
priority of the Carve Out, and (iii) in no way shall the Initial Budget, Budget,
Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any of the
foregoing be construed as a cap or limitation on the amount of the Allowed
Professional Fees due and payable by the Debtors.  For the avoidance of doubt
and notwithstanding anything to the contrary in this DIP Order or the DIP
Facility, the Carve Out shall be senior to all liens and claims securing the DIP
Facility and the 507(b) Claim, and any and all other forms of adequate
protection, liens, or claims securing the DIP Obligations or any prepetition
secured obligations.





 



 

 

(c)            Payment of Allowed Professional Fees Prior to the Termination
Declaration Date.  Any payment or reimbursement made prior to the occurrence of
the Termination Declaration Date in respect of any Allowed Professional Fees
shall not reduce the Carve Out.

 

(d)            No Direct Obligation To Pay Allowed Professional Fees.  None of
the DIP Agent, DIP Lenders, or the Debtors’ prepetition creditors shall be
responsible for the payment or reimbursement of any fees or disbursements of any
Professional Person incurred in connection with the Chapter 11 Cases or any
successor cases under any chapter of the Bankruptcy Code.  Nothing in this DIP
Order or otherwise shall be construed to obligate the DIP Agent, the DIP
Lenders, or the Debtors’ prepetition creditors, in any way, to pay compensation
to, or to reimburse expenses of, any Professional Person or to guarantee that
the Debtors have sufficient funds to pay such compensation or reimbursement.





 

 



 

(e)            Payment of Carve Out On or After the Termination Declaration
Date.  Any payment or reimbursement made on or after the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
permanently reduce the Carve Out on a dollar-for-dollar basis.  Any funding of
the Carve Out shall be added to, and made a part of, the DIP Obligations secured
by the DIP Collateral and shall be otherwise entitled to the protections granted
under this DIP Order, the DIP Documents, the Bankruptcy Code, and applicable
law.





 







 

Annex D

 

Collateral Principles

 

With respect to the granting or perfecting of liens (beyond the DIP Order, which
for the avoidance of doubt shall, upon entry thereof by the Bankruptcy Court,
grant and provide for perfection under Section 364 of the Bankruptcy Code, of
Liens on DIP Collateral other than Excluded Collateral) on any DIP Collateral to
secure the Obligations, the obligations of the Debtors shall be subject to the
following collateral principles (the “Collateral Principles”). To the extent of
any conflict between these Collateral Principles and any other provisions of
this Term Sheet, the Collateral Principles shall govern and control.

 

A.No documentation with respect to the granting or perfecting of liens securing
the obligations under the DIP Facility shall be required for DIP Collateral that
is owned by a Subsidiary organized under the laws of any Excluded Jurisdiction,
and for which perfection would be required under the laws of such Excluded
Jurisdiction.

 

B.The security documentation shall be limited to those documents agreed among
counsel for the Borrower and for the DIP Lenders, which documentation shall in
each case be in form and substance consistent with the Documentation Principles,
these Collateral Principles, customary for the form of DIP Collateral and as
mutually agreed between the Required DIP Lenders and the Borrower.

 

C.With respect to any Owned Rigs existing as of the date of the initial
borrowing under the DIP Facility and any related equipment constituting DIP
Collateral, the Borrower or the applicable Material Subsidiary, as applicable,
shall deliver duly executed first preferred vessel mortgages (each, a
“Mortgage”) over such Owned Rigs; provided that to the extent the consent or
approval of any unaffiliated third party is required prior to granting such
Mortgage, the Borrower or such Material Subsidiary, as applicable, shall use its
commercially reasonably efforts to obtain such consent or approval and to
deliver such duly recorded first preferred vessel mortgages within sixty (60)
days of the Closing Date (or, in any case, such longer periods as the Required
DIP Lenders may agree in their reasonable discretion).

 

D.With respect to the equity interests of any Material Subsidiary that owns an
Owned Rig the Borrower or the Guarantor that owns such equity interests, as
applicable, shall use its commercially reasonably efforts to deliver to the DIP
Agent for the benefit of the DIP Lenders, equity pledges in respect thereof
within ninety (90) days of the Closing Date (or such longer period as the
Required DIP Lenders may agree in their sole discretion).

 

E.With respect to Material Contracts (as defined below), the Borrower and the
Material Subsidiaries shall use commercially reasonable efforts to deliver fixed
charges and security documents, within ninety (90) days after the Closing Date
(or such longer period as the Required DIP Lenders may agree in their sole
discretion); provided that to the extent the consent or approval of any
unaffiliated third party is required prior to granting such fixed charge or
security agreement, the Borrower or such Material Subsidiary, as applicable,
shall use its commercially reasonably efforts to obtain such consent or approval
and to deliver such fixed charge or security agreement within ninety (90) days
of the Closing Date (or such longer period as the Required DIP Lenders may agree
in their sole discretion).

 





 

 

 

 “Material Contracts” means the present and future contracts entered into by any
Debtor that satisfy the description included in clauses (c) or (d) of the
definition of “Material Subsidiary”, it being agreed that all Material Contracts
as of the date of the Credit Agreement will be listed on a schedule to be
attached to the Credit Agreement.

 

F.The Borrower and the Guarantors shall provide (i) springing account control
agreements or (ii) fixed charges with respect to their respective deposit
accounts (excluding any Excluded Accounts) that have been established in the
United States or the United Kingdom, and any deposit account of theirs
(excluding any Excluded Accounts) that has been established in any other
jurisdiction to the extent that such account, at any time in the last six
months, has had an average balance over a 5-day period in excess of $10,000,000
(or, in each case, with respect to an account that is established at a later
date, has had an average balance over a 5-day period in excess of $10,000,000
during any previous 30-day period) (collectively, the “Specified Accounts”), the
terms of which shall reflect that the relevant Debtor will have full operational
control of such accounts absent the occurrence of and continuance of an Event of
Default (such account control agreements and fixed charges, collectively,
“Control Agreements”), within thirty (30) days following the Closing Date or the
end of such 30-day period for accounts established at a later date (or such
longer period as the Required DIP Lenders may agree in their sole discretion).
As used herein, “Excluded Accounts” shall mean (a) deposit accounts specially
and exclusively used in the ordinary course of business for payroll, payroll
taxes and other employee wage and benefit payments (or the equivalent thereof in
non-U.S. jurisdictions) to or for the benefit of any Debtor’s salaried
employees, which accounts are funded only in the ordinary course of business,
(b) pension fund accounts, 401(k) accounts and trust accounts (or the equivalent
thereof in non-U.S. jurisdictions) and (c) withholding tax and other tax
accounts, fiduciary accounts, escrow accounts and other accounts in which any
Debtor holds funds on behalf of any third party (or the equivalent thereof in
any non-U.S. jurisdiction).

 

G.With respect to any DIP Collateral other than Owned Rigs, Material Contracts,
equity pledges, or deposit accounts, the Borrower and the Material Subsidiaries
shall use commercially reasonable efforts to deliver customary security
documents (including fixed and floating charges in jurisdictions where
customary), within ninety (90) days after the Closing Date (or such longer
period as the Required DIP Lenders may agree in their sole discretion).

 

H.Other than the Control Agreements, the Mortgages, equity pledges and the
collateral assignments with respect to the Material Contracts, the Borrower and
the Guarantors shall have no obligation to deliver any security document which
requires the counter-signature of any unaffiliated third party and (y) with
respect to affiliated third parties, shall use their commercially reasonable
efforts to obtain third party deliverables (other than the Control Agreements)
within ninety (90) days after the Closing Date (or such longer period as the
Required DIP Lenders may agree in their sole discretion).

 

I.Security interests granted by any entity organized in the United Kingdom,
Australia or any other jurisdiction in which all-asset security is customary
shall be limited to (i) a fixed charge over (w) equity interests of any
Subsidiaries, (x) Material Contracts, (y) subject to clause (F), Specified
Accounts and (z) insurance policies, and (ii) a floating charge over all other
assets constituting DIP Collateral, in each case subject to any applicable
consent requirements.

 





 

 

J.Notwithstanding anything to the contrary herein, no additional steps to
perfect liens shall be required with respect to (i) any leasehold interests,
(ii) any fee owned real property located in the United States and (iii) any fee
owned real property located in any other jurisdiction other than an Excluded
Jurisdictions with a book value (as reasonably determined by the Borrower) of
less than $20,000,000.

 

K.A Debtor shall not be required to provide a guarantee of the DIP Facility if
the Required DIP Lenders determine in consultation with the Borrower that the
cost (including, without limitation, legal fees, registration fees, notarization
fees, stamp duty, taxes and adverse effects on interest deductibility), burden,
difficulty or consequence of providing such guarantee at such time is excessive
in relation to the value afforded thereby.

 

L.No Borrower or Material Subsidiary shall be required to provide any
documentation for granting or perfecting liens over any DIP Collateral if the
Required DIP Lenders (in consultation with the Borrower) determine that the cost
of obtaining a security interest therein exceeds the practical benefit to the
DIP Lenders afforded thereby.

 

M.No documentation with respect to the granting or perfection of liens securing
the obligations under the DIP Facility shall be required for spare part
equipment other than, if applicable, as would be provided for in a Mortgage over
the applicable Owned Rig.

 

N.No lien searches shall be required other than those that are required to be
delivered as a condition precedent under the Term Sheet.

 

O.If not otherwise provided herein, the Borrower and the Material Subsidiaries
shall use commercially reasonable efforts to deliver any security documents or
guaranty agreements required hereunder within ninety (90) days of the Closing
Date (or such longer period as the Required DIP Lenders may agree in their sole
discretion).

 

P.The Required DIP Lenders may grant an extension for the delivery of any
security document required to be delivered hereunder in its sole discretion and
such extension may be granted to the Borrower in electronic format (including
via e-mail).

 

Q.Any time period set forth herein for execution, delivery and/or registration
of any local law governed document shall be extended by an additional 30 days
(or such longer period as the Required DIP Lenders may agree) to the extent that
the Borrower is advised by its relevant local counsel that such additional time
is required to execute, deliver and/or register any such document as a result of
delays caused by COVID-19 that cannot be prevented by the Borrower’s exercise of
commercially reasonable efforts.

 

R.Notwithstanding anything herein to the contrary, neither the Borrower nor any
Material Subsidiaries shall be required to take any action to grant, perfect or
maintain a security interest in any assets to the extent that it would be
necessary to obtain the consent or approval (or any signature of) Saudi Aramco
or any of its affiliates or ARO in connection with or as a condition to
granting, perfecting or maintaining such security interest, and shall have no
obligation to seek any such consent or approval from such parties; provided that
neither the Borrower nor any Guarantor shall encumber or grant any security
interest in or lien upon any property or asset that is excluded pursuant to this
clause R of the Collateral Principles.

 





 

 

Annex E



Specified Rig Dispositions 

Rig DS-3 DS-5 DS-6 E8500 E8501 E8502 E8504 E105 E100 E70 E71 E92 E67 E54 E84 E88
Arch Rowan Charles Rowan Rowan Middletown E87 E5004

 





 

 



Exhibit 2

 

New Secured Notes Term Sheet

 





 

 

Execution Version

 

VALARIS PLC

 

SENIOR SECURED NOTES TERM SHEET

Summary of Proposed Material Terms and Conditions

 

This Summary of Proposed Material Terms and Conditions (this “Term Sheet”),
dated as of August 18, 2020, sets forth the material terms and conditions of the
senior secured notes (the “New Secured Notes”) to be issued in connection with a
proposed restructuring to be implemented through a chapter 11 plan (the “Plan”)
of Valaris plc (the “Company” or the “Issuer”) and certain of its subsidiaries
(collectively, the “Debtors”) that have filed on August 18, 2020 (the “Petition
Date”) cases under chapter 11 of Title 11 of the United States Code, 11 U.S.C. §
101 et seq. (the “Bankruptcy Code”) which cases are pending before the United
States Bankruptcy Court for the Southern District of Texas (the “Bankruptcy
Court”). Capitalized terms used and not otherwise defined in this Term Sheet
have the meanings assigned thereto in the Restructuring Term Sheet or the
Restructuring Support Agreement, as applicable. This Term Sheet shall be subject
to the disclaimers and other provisions of the Restructuring Term Sheet, as if
more fully set forth herein. Matters not covered by the provisions hereof and in
the Restructuring Term Sheet (including, without limitation, the terms of any
security and guaranty documentation) are subject to mutual approval and
agreement of the Ad Hoc Group and the Company.

 

Issuer Newco Valaris New Secured Notes; Issue Amount

Senior secured first lien notes (the “New Secured Notes”); aggregate principal
amount equal to $500 million plus the aggregate principal amount of $[50]
million of New Secured Notes issued as Backstop Premium (as defined in the
Backstop Commitment Agreement).

 

The parties intend that the issue price of the New Secured Notes for United
States federal income tax purposes will be determined by including the value of
the Rights Offering (as defined below) in the investment unit consisting of the
New Secured Notes and New Shares.

 

If Newco Valaris is a UK tax resident company, the New Secured Notes shall be
listed on a nationally recognized exchange, which is a “recognised stock
exchange” for UK tax purposes.

Trustee and Collateral Agent To be mutually selected by the Company and the Ad
Hoc Group Initial Purchasers

(i) All Eligible Holders1 that validly exercise (and do not validly revoke)
their subscription rights in the Rights Offering; and

 

(ii) Members of the Ad Hoc Group2 and any Joining Parties3 that purchase and/or
receive an allocation of the New Secured Notes (a) pursuant to the “holdback”
allocated to them in the Rights Offering (as further described in the
Restructuring Term Sheet and the Backstop Commitment Agreement), (b) pursuant to
the Backstop Commitment Agreement (as further described below) and (c) in
respect of their backstop premium under the Backstop Commitment Agreement.

 



 

1 “Eligible Holders” means all record holders of Senior Notes Claims against the
Company in connection with the Plan; provided that, to the extent any issuance
of New Secured Notes would not qualify for the exemption provided for under
Section 1145 of the Bankruptcy Code, a holder that certifies that it is either
(A) a qualified institutional buyer as defined in Rule 144A of the Securities
Act, (B) an institutional accredited investor (as defined in Rule 501(a)(1),
(2), (3), or (7) under the Securities Act), or (C) a non-U.S. person under
Regulation S under the Securities Act this is located outside of the U.S.
(within the meaning of Regulation S under the Securities Act), shall be an
eligible participant.

 

2 “Ad Hoc Group” means that ad hoc group of noteholders represented by Kramer
Levin Naftalis & Frankel LLP, Akin Gump LLP and Houlihan Lokey.

 

3 Holders of existing Company notes who join the backstop are referred to as
“Joining Parties.” In order to qualify as a Joining Party any such holder shall
be a QIB or IAI.

 





1

 

 

Purchase Price $500 million Use of Proceeds The cash proceeds from the issuance
and sale of the New Secured Notes shall be used to fund the Company’s cash needs
in connection with and subsequent to consummation of the Plan, including to (i)
repay the Company’s debtor-in-possession credit facility, (ii) provide working
capital to the Company and for other general corporate purposes and (iii) pay
interest, fees, costs and expenses related to the New Secured Notes. Closing
Date The effective date of the consummation of the Plan (the “Closing Date”).
Maturity The seven (7) year anniversary of the Closing Date (the “Maturity
Date”). All references herein to the anniversaries shall be from the date of the
issue of the New Secured Notes. Interest

With respect to any interest period, solely at the Issuer’s option:

 

(i) 8.25% per annum, payable in cash semi-annually in arrears commencing on the
date that is six months after the Closing Date, computed on the basis of a
360-day year composed of twelve 30-day months;

 

(ii) 10.25% per annum, payable semi-annually in arrears commencing on the date
that is six months after the Closing Date, computed on the basis of a 360-day
year composed of twelve 30-day months, with 5.125% of such interest to be
payable in cash and 5.125% of such interest to be payable-in-kind by issuing
additional New Secured Notes (“PIK Notes”); or

 

(iii) 12% per annum, payable semi-annually in arrears commencing on the date
that is six months after the Closing Date, computed on the basis of a 360-day
year composed of twelve 30-day months, with the entirety of such interest to be
payable-in-kind by issuing PIK Notes.

 



2

 

 

Notes Offering

The Company will issue rights (the “Subscription Rights”) to purchase New
Secured Notes to Eligible Holders in connection with the Plan (the “Rights
Offering”). The Rights Offering terms are described in the Backstop Commitment
Agreement.

 

The Ad Hoc Group shall enter into an agreement to subscribe for, in accordance
with the Backstop Commitment Agreement, any portion of the New Secured Notes not
subscribed for in the Rights Offering (including with respect to any holders of
eligible claims against the Company that are not Eligible Holders), on the terms
and conditions set forth therein.

Exemptions / Transfer The issuance of Subscription Rights to the creditors and
the exercise of the Subscription Rights are intended to be exempt from
registration under the Securities Act pursuant to Section 1145 of the Bankruptcy
Code to the maximum extent allowable and otherwise pursuant to private placement
exemptions, as further set forth in the Backstop Commitment Agreement.
Denomination The New Secured Notes shall be issued in a minimum denomination of
US$[__] per New Secured Note (and integral multiples thereof). Guarantees

The New Secured Notes will be unconditionally guaranteed (the “Guarantees”) by
the Issuer’s restricted (direct and indirect) subsidiaries (definition to be
agreed), subject to exclusions to be agreed, including exclusions for (a)
non-wholly owned subsidiaries and (b) any subsidiary that is prohibited from
providing a guarantee by (i) any governmental authority with authority over such
subsidiary, (ii) applicable law or regulation or analogous restriction, or such
subsidiary’s guarantee would result in a substantial risk to the officers or
directors of such restricted subsidiary of civil or criminal liability as
determined by the Issuer acting reasonably or (iii) contractual restrictions not
entered into in contemplation of such subsidiary providing a guarantee (and not
entered into in contemplation of, or following entry of, the indenture)
(provided that in the case of clause (i), (ii) or (iii), the Issuer or
applicable subsidiary shall use its commercially reasonable efforts to obtain
any relevant governmental consent or other authority that would permit such
restricted subsidiary to become a Guarantor, to mitigate any risk of liability
in connection therewith or to lift any such contractual restriction)
(collectively, each, a “Guarantor”, and collectively, the “Guarantors,” and
together with the Issuer, each an “Obligor” and collectively, the “Obligors”).
Rowan Rex Limited or any other wholly-owned subsidiary of the Issuer
(collectively, “Rowan Rex”) that, directly or indirectly, owns equity interests
in the ARO JV or notes issued by the ARO JV (as defined below) shall be a
restricted subsidiary and a Guarantor.

 

“ARO JV” means Saudi Aramco Rowan Offshore Drilling Company (or any successor)
that is the entity formed pursuant to the joint venture agreement dated November
21, 2016, as amended, between Rowan Rex Limited and Saudi Armco Development
Company (or its assignee) (and such joint venture agreement, the “ARO JV
Agreement”).

 



3

 

 

First Lien Priority The New Secured Notes will be at least pari passu in right
of payment with other permitted senior indebtedness of the Obligors (baskets to
be agreed, as further described below). First Lien Security

All amounts owing under the New Secured Notes (and all obligations under the
Guarantees) will be secured by, subject to customary exceptions and other
exceptions to be agreed, a first priority security interest in and lien on: (i)
all present and after-acquired property and assets of each Obligor and all
proceeds thereof, including substantially all inventory, real property,
equipment (including, but not limited to, spare parts), accounts, cash and cash
equivalents, general intangibles, intercompany receivables and rights in
intercompany arrangements, contract rights, supporting obligations and
letter-of-credit rights, instruments (including, but not limited to,
intercompany notes, receivables and other payment obligations), deposit
accounts, investment property (including, but not limited to, 100% of the equity
interests held by the Obligors in their respective direct subsidiaries to the
extent permitted under the relevant joint venture or shareholder agreement
without consent; provided, that the Company or applicable Obligor shall use
commercially reasonable efforts to seek such consent), intellectual property,
books and records, investments, vessels and mobile offshore drilling units
(including without limitation any jackup rig, semi-submersible rig, drillship,
and barge rig) (each such vessel or unit now or hereafter owned by any of the
Obligors, an “Owned Rig” and each such vessel or unit now or hereafter chartered
or managed by any Obligor and not owned by a Obligor, a “Third Party Rig”) (each
Owned Rig and Third Party Rig, individually a “Rig” and collectively, the
“Rigs”), charters, intercompany charters, drilling contracts, rig or vessel
construction contracts, any kind of agreement relating to the employment of
Rigs, services agreement, insurance, insurance claims, rig or vessel earnings,
proceeds of all owned and leased real estate, and (ii) any other asset or
property that secures the obligations and amounts owned under any other
permitted first lien senior indebtedness of the Obligors, and in each case,
proceeds thereof (the assets described in clauses (i) and (ii) above,
collectively the “Collateral”).

 

Rowan Rex shall use its commercially reasonable efforts to grant a first
priority security interest in all of its rights to the ARO JV Related Assets and
each applicable Obligor shall use its commercially reasonable efforts to grant a
first priority security interest in the equity interests in non-wholly owned
subsidiaries owned by such Obligor.

 

“ARO JV Related Assets” means collectively, (i) the equity interest of the ARO
JV owned, directly or indirectly, by Rowan Rex or any other Obligor, (ii) any
loans, notes or other obligations of the ARO JV to any Obligor, (iii) any
charterparty, pool agreement, agreement to operate or drilling contract between
any Obligor and the ARO JV in respect of any Rig and (iv) any agreement pursuant
to which any Obligor manages a Third Party Rig for the ARO JV; provided, that,
if any ARO JV Related Assets are, at any time, to be held by any Obligor that is
not Rowan Rex, such Obligor shall use its commercially reasonable efforts to
grant a first priority security interest in all of its rights to the ARO JV
Related Assets.

 

Creation and perfection of security interests in Collateral will be subject to
certain “collateral principles” to be agreed.

 



4

 

 

Offer to Purchase from Asset Sale Proceeds

The Issuer will be required to make an offer to repurchase the New Secured Notes
on a pro rata basis with the net cash proceeds from non-ordinary course asset
sales or dispositions (subject to customary exclusions and thresholds to be
agreed, including an exclusion for net cash proceeds received by the Issuer or
any Guarantor from scrapping any Owned Rigs listed on a schedule to be agreed)
(each, an “Asset Sale”), by the Issuer or any Guarantor to the extent such net
cash proceeds exceed an amount to be agreed (on a basis consistent with the
Applicable Secured Bond Standard (as defined below)) and are not, within 365
days, reinvested in the business of the Company or its subsidiaries with such
proceeds being applied to the New Secured Notes in a manner to be agreed,
subject to other exceptions and baskets consistent with the Applicable Secured
Bond Standard.

 

Such repurchase shall be at a purchase price equal to 100% of the principal
amount of the New Secured Notes to be purchased plus accrued and unpaid
interest, if any, to, but excluding, the date of purchase; provided, that, if
the Asset Sale results in a disposition or sale of any of the ARO JV Related
Assets, or any of the equity interests, held by Rowan Rex to any non-Obligor
party, then the applicable purchase price shall instead equal the sum of (1) the
lesser of (A) 103% of the principal amount of the New Secured Notes to be
repurchased and (B) the applicable call protection premium at such time, plus
(2) accrued and unpaid interest, if any, which may be, with respect to such
interest, paid-in-kind by issuing PIK Notes in accordance with the interest
provisions noted above, to, but excluding, the date of purchase.

 

Such purchase shall be subject to the right of the holder of record on the
relevant record date to receive interest due on the relevant interest payment
date.

 



5

 

 

Optional Redemption

At any time, or from time to time, prior to the second anniversary of the
Closing Date, the Issuer may redeem all or a part of the New Secured Notes, upon
at least 30 but not more than 60 days prior written notice before the redemption
date, at a redemption price equal to 104% of the principal amount of the New
Secured Notes to be redeemed plus the Applicable Premium (as defined below) as
of, and accrued and unpaid interest, if any, to, but excluding, the date of
redemption (any applicable date of redemption hereunder, the “Redemption Date”),
subject to the rights of holders of record on the relevant record date to
receive interest due on the relevant interest payment date.

 

“Applicable Premium” means, with respect to any New Secured Note on any
Redemption Date, the present value at such Redemption Date of all required
interest payments due on such New Secured Note (assuming cash interest payments)
through, in each case, the second year anniversary of the Closing Date, computed
using a discount rate equal to the treasury rate as of such Redemption Date plus
50 basis points.

 

On or after the second anniversary of the Closing Date, the Issuer may from time
to time redeem for cash all or part of the outstanding New Secured Notes at a
redemption price (the “Redemption Price”) equal to the sum of (1) (a) from and
after the second anniversary until (but not including) the third anniversary of
the Closing Date, 104% of the principal amount of the New Secured Notes to be
redeemed, (b) from and after the third anniversary until (but not including) the
fourth anniversary of the Closing Date, 103% of the principal amount of the New
Secured Notes to be redeemed, (c) from and after the fourth anniversary until
(but not including) the fifth anniversary of the Closing Date, 102% of the
principal amount of the New Secured Notes to be redeemed, (d) from and after the
fifth anniversary, 100% of the principal amount of the New Secured Notes to be
redeemed; plus (2) accrued and unpaid interest, if any, to, but excluding, the
Redemption Date.

 

In each case, redemptions shall be subject to the right of the holder of record
on the relevant record date to receive interest due on the relevant interest
payment date. The optional redemption provisions will be otherwise customary for
high yield debt securities and consistent with the Applicable Secured Bond
Standard.

 



6

 

 

Mergers & Acquisitions; Change of Control

The indenture governing the New Secured Notes will generally allow for the New
Secured Notes to continue to be outstanding or assumed by a successor entity in
connection with mergers and/or acquisitions, subject to certain “change of
control” restrictions (e.g., pursuant to covenants or events of default) to be
agreed (provided that (x) “stock-for-stock” mergers (or any similar
combinations), (y) transactions or series of related transactions following
which the aggregate value of the Collateral is at least 200% of the then
outstanding aggregate obligations under the New Secured Notes, and (z)
transactions pursuant to which assets are exchanged with another strategic
purchaser subject to an equivalent asset appraisal valuation, shall not be
deemed to constitute a “change of control”); provided, that, for the avoidance
of doubt, the guarantees of and Collateral securing the New Secured Notes, shall
not be materially and adversely affected by such transactions; provided,
further, that upon any consolidation or merger, or any sale, assignment,
transfer, lease, conveyance or other disposition of all or substantially all of
the assets or equity of the Issuer and its subsidiaries (taken as a whole), the
successor formed by such consolidation or into or with which the Issuer is
merged or to which such sale, assignment, transfer, lease, conveyance or other
disposition is made shall succeed to, and be substituted for the Issuer (so that
from and after the date of such consolidation, merger, sale, lease, conveyance
or other disposition, the provisions of the indenture governing the New Secured
Notes referring to the Issuer shall refer instead to the successor and not to
the Issuer), and such successor Person may exercise every right and power of the
Issuer under the indenture with the same effect as if such successor Person had
been named as the Issuer therein; provided, however, that the predecessor Issuer
shall not be relieved from the obligation to pay the principal of and interest
on the New Secured Notes except in the case of a sale, assignment, transfer,
conveyance or other disposition of all or substantially all of the Issuer’s
assets that meets the requirements of the indenture.

 

The New Secured Notes will provide that holders of greater than 50% of the then
outstanding amount may waive any event of default resulting from a “change of
control”.

 

Any optional redemption of the New Secured Notes shall remain subject to the
provisions in “Optional Redemption” above. Holders of the New Secured Notes may
(in their sole discretion) require Issuer to purchase for cash all or part of
their New Secured Notes in connection with or anticipation of a “change of
control” at the customary 101% of par.

 



7

 

 

Covenants

The indenture governing the New Secured Notes will contain affirmative and
incurrence-based negative covenants (to be applicable to the Issuer and its
restricted subsidiaries) substantially consistent with those that would be found
in a customary senior secured high-yield indenture, giving due regard to the
operational requirements of the Issuer and its subsidiaries, their size,
industries, businesses, business practices, and proposed business plan (the
“Applicable Secured Bond Standard”).

 

In addition to customary negative covenants, if Rowan Rex is unable to grant the
holders of the New Secured Notes a security interest in all of its rights to the
ARO JV Related Assets, it shall be prohibited from granting a guaranty (other
than a guaranty of the New Secured Notes), security interest or other interest
or claim over such assets to any other creditor or incurring any intercompany
claims.

 

Covenants with respect to incurrence of pari passu and subordinated indebtedness
to be agreed, but to include a basket of up to $275 million of permitted senior
secured indebtedness ranking pari passu with the New Secured Notes, which shall
increase by the amount of any future reduction in the outstanding obligations
under the New Secured Notes, subject to terms to be agreed.

 

Other covenants and/or baskets to be addressed at the documentation stage; for
the avoidance of doubt, the indenture will include limitations on unsecured or
junior secured debt and will be no less favorable to the Company than those that
would be found in a customary first lien secured high yield indenture for a
similarly situated issuer.

 

For the avoidance of doubt, the New Secured Notes will include no financial
covenants.

 

Defeasance and Discharge Provisions Customary for high yield debt securities and
consistent with the Applicable Secured Bond Standard. Modification Customary for
high yield debt securities and consistent with the Applicable Secured Bond
Standard. Events of Default The indenture governing the New Secured Notes will
include customary events of default that are customary for high yield debt
securities and consistent with the Applicable Secured Bond Standard (to be
applicable to the Issuer and its restricted subsidiaries) with certain customary
exceptions, qualifications and grace periods to be set forth therein, including
(i) nonpayment of principal when due or interest, fees or other amounts after a
customary grace period; (ii) failure to perform or observe covenants set forth
in the indenture governing the New Secured Notes, subject (where customary and
appropriate) to notice and an appropriate grace period; (iii) cross-defaults and
cross-acceleration to other indebtedness in an amount to be set forth in the
indenture; (iv) bankruptcy, insolvency proceedings, etc. (with a customary grace
period for involuntary proceedings); (v) inability to pay debts, attachment,
judgments, etc.; (vi) monetary judgment defaults in an amount to be set forth in
the indenture; and (vii) invalidity of the security documentation or the
Guarantees or impairment of security interests in the Collateral.

 



8

 

 

Expenses and Indemnification The indenture will contain customary and
appropriate provisions relating to indemnity, reimbursement, exculpation and
other related matters. Documentation The terms of the indenture, the form of New
Secured Notes, and other applicable documentation related to the New Secured
Notes to be in form and substance satisfactory to the Company and the Ad Hoc
Group, which shall be consistent with the Applicable Secured Bond Standard and
shall include an AHYDO savings clause (if relevant) as well as any applicable
non-U.S. laws or requirements, including, without limitation customary
withholding tax provisions and qualifications reflecting, amongst other things,
the jurisdiction of incorporation and tax residency of the Issuer. Transfer
Restrictions To the extent any New Secured Notes are not issued pursuant to
Section 1145 of the Bankruptcy Code, customary transfer restrictions in order to
comply with applicable securities laws. Governing Law State of New York Forum
State of New York

 



9

 

  

Exhibit 3

 

Backstop Agreement



 

 





 

Execution Version



 

 

BACKSTOP COMMITMENT AGREEMENT

 

AMONG

 

VALARIS PLC

 

AND

 

THE OTHER DEBTORS PARTY HERETO

 

AND

 

THE BACKSTOP PARTIES PARTY HERETO

 

Dated as of August 18, 2020



 

 





 



 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 2       Section 1.1 Definitions 2      
Section 1.2 Additional Defined Terms 13       Section 1.3 Construction 15      
ARTICLE II BACKSTOP COMMITMENT 16       Section 2.1 The Rights Offering 16      
Section 2.2 Backstop Commitment; Holdback Commitment 17       Section 2.3
Backstop Party Default 17       Section 2.4 Backstop Escrow Account Funding 18  
    Section 2.5 Closing 19       Section 2.6 Designation and Assignment Rights
20       Section 2.7 Additional Backstop Parties 21       ARTICLE III BACKSTOP
PREMIUM, EQUITY ALLOCATION AND EXPENSE REIMBURSEMENT 22       Section 3.1
Backstop Premium; Commitment Fee 22       Section 3.2 Payment of Backstop
Premium 23       Section 3.4 Equity Allocation 24       Section 3.5 New Secured
Notes 24       ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE DEBTORS 25      
Section 4.1 Organization and Qualification 25       Section 4.2 Corporate Power
and Authority 25       Section 4.3 Execution and Delivery; Enforceability 26    
  Section 4.4 Authorized and Issued Share Capital 26       Section 4.5 Issuance
27       Section 4.6 No Conflict 27       Section 4.7 Consents and Approvals 28
      Section 4.8 Arm’s Length 28       Section 4.9 Financial Statements;
Undisclosed Liabilities 29       Section 4.10 Company SEC Documents and
Disclosure Statement 29       Section 4.11 Absence of Certain Changes 29      
Section 4.12 No Violation; Compliance with Laws 29       Section 4.13
Proceedings 30       Section 4.14 Labor Relations 30

 

i

 



 

TABLE OF CONTENTS

 

    Page       Section 4.15 Intellectual Property 31       Section 4.16 Title to
Real and Personal Property 31       Section 4.17 No Undisclosed Relationships 32
      Section 4.18 Licenses and Permits 32       Section 4.19 Environmental 33  
    Section 4.20 Tax Matters 34       Section 4.21 Company Plans 35      
Section 4.22 Internal Control Over Financial Reporting 37       Section 4.23
Disclosure Controls and Procedures 37       Section 4.24 Material Contracts 37  
    Section 4.25 No Unlawful Payments 37       Section 4.26 Compliance with
Money Laundering Laws 38       Section 4.27 Compliance with Sanctions Laws 38  
    Section 4.28 No Broker’s Fees 38       Section 4.29 No Registration Rights
38       Section 4.30 Ownership of Drilling Units 39       Section 4.31
Insurance 39       Section 4.32 Investment Company Act 39       Section 4.33
Alternative Restructuring 39       Section 4.34 No Other Representations or
Warranties 39       ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP
PARTIES 40       Section 5.1 Incorporation 40       Section 5.2 Corporate Power
and Authority 40       Section 5.3 Execution and Delivery 40       Section 5.4
No Conflict 40       Section 5.5 Consents and Approvals 40       Section 5.6 No
Registration. 41       Section 5.7 Purchasing Intent 41       Section 5.8
Sophistication; Investigation 41       Section 5.9 No Broker’s Fees 41      
Section 5.10 Sufficiency of Funds 41       Section 5.11 Proceedings 42      
Section 5.12 Arm’s Length 42

 

ii

 



 

TABLE OF CONTENTS

 

    Page       ARTICLE VI ADDITIONAL COVENANTS 42       Section 6.1 Approval of
the Requisite Backstop Parties 42       Section 6.2 Orders; Plan and Disclosure
Statement 42       Section 6.3 Covenants of the Company 43       Section 6.4
Antitrust Approval 45       Section 6.5 Access to Information 47      
Section 6.6 Financial Information 47       Section 6.7 Alternative Restructuring
Proposals 47       Section 6.8 Commercially Reasonable Efforts 48      
Section 6.9 Issuer Joinder. 49       Section 6.10 New Board of Directors 49    
  Section 6.11 Registration Rights Agreement 49       Section 6.12 Form D and
Blue Sky 50       Section 6.13 No Integration; No General Solicitation 50      
Section 6.14 Fungibility and Liquidity 50       Section 6.15 Use of Proceeds 51
      Section 6.16 Legends 51       ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF
THE PARTIES 52       Section 7.1 Conditions to the Obligation of the Backstop
Parties 52       Section 7.2 Waiver of Conditions to Obligation of Backstop
Parties 54       Section 7.3 Conditions to the Obligation of the Company 54    
  ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION 55       Section 8.1
Indemnification Obligations 55       Section 8.2 Indemnification Procedure 56  
    Section 8.3 Settlement of Indemnified Claims 57       Section 8.4
Contribution 57       Section 8.5 Treatment of Indemnification Payments 57      
Section 8.6 Survival 57       ARTICLE IX TERMINATION 58       Section 9.1
Termination Rights 58       Section 9.2 Effect of Termination 60       ARTICLE X
GENERAL PROVISIONS 61       Section 10.1 Notices 61       Section 10.2
Assignment; Third Party Beneficiaries 62       Section 10.3 Prior Negotiations;
Entire Agreement 62

 



iii

 

 

TABLE OF CONTENTS

 

    Page       Section 10.4 Governing Law; Venue 63       Section 10.5 Waiver of
Jury Trial 63       Section 10.6 Counterparts 63       Section 10.7 Waivers and
Amendments; Rights Cumulative 64       Section 10.8 Headings 64      
Section 10.9 Specific Performance 65       Section 10.10 Damages 65      
Section 10.11 No Reliance 65       Section 10.12 Publicity 65      
Section 10.13 Settlement Discussions 65



 

SCHEDULES AND EXHIBITS

 

Schedule 1        Backstop Commitment Percentage and Holdback Commitment
Percentage

 

Exhibit A          Joinder Agreement- Backstop Parties

Exhibit B          Joinder Agreement - Issuer

 



iv

 



 

BACKSTOP COMMITMENT AGREEMENT

 

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of August 18,
2020, is made by and among Valaris plc, a company organized under the Laws of
England and Wales (the “Company”) and each of its direct and indirect debtor
subsidiaries that file chapter 11 cases (the “Chapter 11 Cases”) under Title 11
of the United States Code, 11 U.S.C. §§ 101-1532 (as it may be amended from time
to time, the “Bankruptcy Code”) in the Bankruptcy Court (together with the
Company, each a “Debtor” and, collectively, the “Debtors”), on the one hand, and
the Backstop Parties set forth on Schedule 1 hereto, as may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement (each referred to herein, individually, as a “Backstop Party” and,
collectively, as the “Backstop Parties”), on the other hand. The Company, the
other Debtors and each Backstop Party is referred to herein, individually, as a
“Party” and, collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, the Company, the other Debtors and the Backstop Parties have entered
into a Restructuring Support Agreement, dated as of August 18, 2020 (including
the terms and conditions set forth in the Restructuring Term Sheet attached as
Exhibit B to the Restructuring Support Agreement (the “Restructuring Term Sheet”
and collectively, including all exhibits attached thereto, as may be amended,
supplemented or otherwise modified from time to time, the “Restructuring Support
Agreement”)), which provides for the restructuring of the Debtors’ capital
structure and financial obligations pursuant to a plan of reorganization (the
“Plan”) to be filed in the Chapter 11 Cases implementing the terms and
conditions of the Restructuring;

 

WHEREAS, the Debtors plan to file with the Bankruptcy Court, in accordance with
the terms of the Restructuring Support Agreement, motions seeking entry of,
among others, the Disclosure Statement Order and the Confirmation Order;

 

WHEREAS, pursuant to the Restructuring Support Agreement, the Plan and this
Agreement, the Issuer will conduct the Rights Offering (as defined below) of
rights (the “Rights”) to purchase on the Effective Date, for an aggregate
purchase price of Five Hundred Million Dollars ($500,000,000), Five Hundred
Million Dollars ($500,000,000) in aggregate principal amount of New Secured
Notes (as defined below);

 

WHEREAS, participants in the Rights Offering shall receive New Shares equal to
30% of the New Shares issued and outstanding immediately after the Effective
Date (subject to dilution by the New Warrants and the MIP) (the “Participation
Equity”), allocated proportionally among such participants based on the
principal amount of New Secured Notes purchased by each such participant
relative to the total principal amount of New Secured Notes offered in the
Rights Offering;

 

WHEREAS, pursuant to the terms of this Agreement, the members of the Ad Hoc
Group (the “Initial Backstop Parties”) have agreed to purchase, in the
aggregate, One Hundred Eight-Seven Million Five Hundred Thousand Dollars
$187,500,000 in principal amount of New Secured Notes (“Holdback Notes”) to be
offered in the Rights Offering, representing in the aggregate 37.5% of the total
principal amount of New Secured Notes issued in the Rights Offering, and shall
receive the corresponding amount of Participation Equity (the “Holdback Shares”
and together with the Holdback Notes, the “Holdback Securities”); and



 



 

 



WHEREAS, subject to the terms and conditions contained in this Agreement and the
Restructuring Support Agreement, each Initial Backstop Party has agreed to
purchase (on a several and not joint basis) its Backstop Commitment Percentage
of the Unsubscribed Securities and Additional Notes.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1   Definitions. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Restructuring Support
Agreement. Except as otherwise expressly provided in this Agreement, or unless
the context otherwise requires, whenever used in this Agreement (including any
Exhibits and Schedules hereto), the following terms shall have the respective
meanings specified therefor below:

 

“Ad Hoc Group” means the ad hoc group of noteholders represented by Kramer Levin
Naftalis & Frankel LLP, Akin Gump LLP, Houlihan, and Porter Hedges LLP.

 

“Additional Backstop Party” means each Person that is a qualified institutional
buyer (as defined in Rule 144A under the Securities Act) or an Institutional
Accredited Investor (which is an “accredited investor” as such term is defined
in Rule 501(a)(1), (2), (3) or (7) under the Securities Act) and that is a
holder of an Senior Notes Claim that agrees to participate in the Backstop
Commitment by joining this Agreement and the Restructuring Support Agreement
pursuant to Article II of this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made; provided that no Backstop Party
shall be deemed an Affiliate of the Company or any of the other Debtors. For
purposes of this definition, the term “control” (including the correlative
meanings of the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management policies of such
Person.

 

“Akin Gump” means Akin Gump LLP, as English legal counsel to the Ad Hoc Group.

 

“Alternative Restructuring Proposal” has the meaning set forth in the
Restructuring Support Agreement.

 

“American Deposit Management” means American Deposit Management, LLC.

 



2

 

 

“Antitrust Authorities” means any Governmental Entity having jurisdiction
pursuant to the Antitrust Laws, including the United States Federal Trade
Commission, the Antitrust Division of the United States Department of Justice,
and the attorneys general of the several states of the United States, and
“Antitrust Authority” means any of them.

 

“Antitrust Approvals” means any notification, authorization, approval, consent,
filing, application, non-objection, expiration or termination of applicable
waiting period (including any extension thereof), exemption, determination of
lack of jurisdiction, waiver, variance, filing, permission, qualification,
registration or notification required or, if agreed between the Company and the
Requisite Backstop Parties (in each case, acting reasonably) advisable, under
any Antitrust Laws.

 

“Antitrust Laws” means any Law governing agreements in restraint of trade,
monopolization, merger or pre-merger notification, the lessening of competition
through merger or acquisition or anti-competitive conduct, including the Sherman
Act, as amended, the Clayton Act, as amended, the HSR Act and the Federal Trade
Commission Act.

 

“ARO Note” shall mean that certain 10-year shareholder note receivable issued to
the Group by Saudi Aramco Rowan Offshore Drilling Company (or any successor
thereto), which is described in the Company’s Form 10-Q for the quarter ended
June 30, 2020.

 

“ARO JVA” shall mean that certain joint venture agreement, dated November 21,
2016, as amended, by and between Rowan Rex Limited and Saudi Aramco Development
Company and any documents related thereto.

 

“Articles of Association” means the amended and restated articles of association
of the Company as of the Closing Date or the articles of association or similar
organizational documents of Newco Valaris (as applicable), which shall be in
form and substance reasonably satisfactory to the Requisite Backstop Parties.

 

“Available Securities” means the Backstop Securities, Holdback Securities and/or
Additional Notes that any Backstop Party fails to purchase as a result of a
Backstop Party Default by such Backstop Party.

 

“Backstop Commitment Percentage” means, with respect to any Initial Backstop
Party, such Initial Backstop Party’s percentage of the Backstop Commitment as
set forth opposite such Backstop Party’s name under the column titled “Backstop
Commitment Percentage” on Schedule 1 and with respect to any Additional Backstop
Party, a percentage equal to the Deemed Claim Amount of such Additional Backstop
Party relative to the Deemed Claim Amount of all Backstop Parties, as set forth
opposite such Backstop Party’s name under the column titled “Backstop Commitment
Percentage” on Schedule 1 (as it may be amended, supplemented or otherwise
modified from time to time in accordance with this Agreement). Schedule 1 shall
be redacted in any public filings with the SEC, the Bankruptcy Court or
otherwise and shall be updated from time to time to reflect the addition of
Additional Backstop Parties that become party hereto, which updates shall be
provided to the Initial Backstop Parties upon reasonable request of counsel. Any
adjustment to Schedule 1 to reflect Additional Backstop Parties shall be
calculated by adjusting downwards each Initial Backstop Party’s then-existing
Backstop Commitment Percentage on a pro rata basis, based on the relative Deemed
Claim Amount of any such new Additional Backstop Parties divided by the Deemed
Claim Amounts of all Backstop Parties.

 



3

 

 

“Backstop Party” means an Initial Backstop Party or an Additional Backstop
Party.

 

“Backstop Party Default” means the failure by any Backstop Party to deliver and
pay the aggregate Purchase Price for such Backstop Party’s (i) Backstop
Commitment Percentage of Backstop Securities or Additional Notes and/or
(ii) Holdback Commitment Percentage of Holdback Securities by the Backstop
Escrow Funding Date in accordance with Section 2.4(b) and Section 3.5.

 

“Backstop Securities” means the Unsubscribed Securities purchased by the
Backstop Parties pursuant to the terms hereof.

 

“Bankruptcy Court” means the United States Bankruptcy Court in which the Chapter
11 Cases are commenced or another United States Bankruptcy Court with
jurisdiction over the Chapter 11 Cases.

 

“Board” means the board of directors of the Company.

 

“Business Day” means any day, other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or in London, England.

 

“Claims Amount” means the amount of the Claim with respect to each of
(i) Valaris Bond Claims, (ii) Jersey Bond Claims, (iii) Pride Bond Claims,
(iv) Ensco International Bond Claims and (v) Legacy Rowan Bond Claims.

 

“Claims Multiplier” means, with respect to (i) Valaris Bond Claims, 1.0x,
(ii) Jersey Bond Claims, 2.0x, (iii) Pride Bond Claims, 1.7x, (iv) Ensco
International Bond Claims, 1.15x and (v) Legacy Rowan Bond Claims, 1.27x.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated and the rulings issued thereunder.

 

“Collective Bargaining Agreements” means any and all written agreements,
memoranda of understanding, contracts, letters, side letters and contractual
obligations of any kind, nature and description, that have been entered into
between any employer and any Employee Representative.

 

“Company Disclosure Schedule” means the disclosure schedules delivered by the
Company to the Backstop Parties on the date of this Agreement.

 

“Company Plans” means each“employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, and all other
compensation and benefits plans, policies, programs, contracts, or arrangements,
whether or not subject to ERISA, in each case, that are sponsored, maintained,
contributed or required to be contributed to by the Company or any of the other
Debtors, or under which the Company or any of the other Debtors has any
liability.

 

4

 



 

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company.

 

“Competitor” means (i) any Person whose primary business consists of offshore
oil and gas drilling and (ii) any Affiliate of any such Person identified in
clause (i).

 

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding any Company Plan.

 

“Cover Purchaser” means each Person (excluding any Debtors) acquiring Available
Securities pursuant to a Cover Transaction.

 

“Cover Transaction” means a circumstance in which the Issuer, Company or any
Affiliate thereof funds all or a portion of the Deficiency Amount through
available cash and/or the Issuer, Company or any Affiliate thereof arranges for
the sale of any remaining Available Securities to any other Person.

 

“COVID-19” means both the viral pneumonia named coronavirus disease 2019
(COVID-19) by the World Health Organization and the virus named Severe Acute
Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) by the International Committee
on Taxaonomy of Viruses and any mutations thereof or related or associated
epidemics, pandemics or disease outbreaks.

 

“Deemed Claim Amount” means, for any Person, the sum of each Claims Amount of
such Person multiplied by the applicable Claims Multiplier.

 

“Defaulting Backstop Party” means, at any time, any Backstop Party that caused a
Backstop Party Default that is continuing at such time.

 

“Deficiency Amount” means the difference between (x) the Rights Offering Amount
plus the Commitment Fee, minus (y) the aggregate amount on deposit in the Rights
Offering Escrow Accounts, calculated as of the first (1st) Business Day
following the expiration of the Backstop Party Replacement Period (after giving
effect to a Backstop Party Replacement).

 

“Disqualified Person” means any Person if, at such time, such Person or any of
its Affiliates (other than any such Affiliate that is separated from such Person
by a full information wall) (a) is a Competitor, (ii) is a portfolio company or
(iii) owns a Disqualifying Interest.

 

“Disqualifying Interest” means the beneficial ownership of more than 25% of the
Equity Securities in a Competitor (after giving effect to a hypothetical
conversion, or exercise, as applicable, of any issued and outstanding Equity
Securities of such Competitor which are convertible or exercisable (directly or
indirectly) into such Equity Security, without regard to whether such other
Equity Securities are then convertible or exercisable in accordance with their
terms or the terms of the organizational documents of such Competitor).

 



5

 



 



“DTC” means The Depository Trust Company.

 

“Effective Date” has the meaning of the term “Plan Effective Date” as set forth
in the Restructuring Support Agreement.

 

“End Date” means the date that is ninety days (90) days after the Outside Date.

 

“Equity Securities” means, collectively, the shares (or any class thereof),
common stock, preferred stock, limited liability company interests, units, and
any other equity, ownership, or profits interests of any Person, and options,
warrants, rights, or other securities or agreements to acquire or subscribe for,
or which are convertible into the shares (or any class thereof) of, common
stock, preferred stock, limited liability company interests, units, or other
equity, ownership, or profits interests of any Person (in each case whether or
not arising under or in connection with any employment agreement).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulation of the SEC thereunder.

 

“Final Order” means, as applicable, an order or judgment of the Bankruptcy
Court, or any other court of competent jurisdiction, as entered on the docket in
any Chapter 11 Case or the docket of any other court of competent jurisdiction,
that has not been reversed, stayed, modified or amended, and as to which the
time to appeal or seek certiorari or move, under Bankruptcy Rule 9023 or Rule 59
of the Federal Rules of Civil Procedure, for a new trial, reargument or
rehearing has expired, and no appeal or petition for certiorari or other
proceeding for a new trial, reargument or rehearing has been timely taken, or as
to which any appeal that has been taken or any petition for certiorari that has
been timely filed has been withdrawn or resolved by the highest court to which
the order or judgment was appealed or from which certiorari was sought or the
new trial, reargument or rehearing shall have been denied or resulted in no
modification of such order, or has otherwise been dismissed with prejudice;
provided that the possibility that a motion under Rule 60 of the Federal
Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules, may
be filed relating to such order shall not prevent such order from being a Final
Order.

 

“General Rights Offering Escrow Account” means the escrow account established
pursuant to the Rights Offering Procedures pursuant to which Rights Offering
Participants are required to fund the Purchase Price for the Rights Offering
Securities purchased in the Rights Offering.

 

“Governmental Entity” means any U.S. or non-U.S. multinational, federal, state,
municipal, local, judicial, administrative, legislative or regulatory or
competition, antitrust or foreign investment authority, agency, department,
commission, regulator court, or tribunal of competent jurisdiction or any
quasi-governmental or private body exercising any administrative, executive,
judicial, legislative, police, regulatory, taxing, importing or other
governmental or quasi-governmental authority (including any branch, department
or official thereof).



 



6

 

 

“Government Approvals” means any notification, authorization, approval, consent,
filing, application, non-objection, expiration or termination of applicable
waiting period (including any extension thereof), exemption, determination of
lack of jurisdiction, waiver, variance, filing, permission, qualification,
registration or notification required under any applicable Laws, including
Antitrust Approvals.

 

“Group” has the meaning set forth in the Restructuring Support Agreement.

 

“Holdback Commitment Percentage” means, with respect to any Backstop Party, the
percentage set forth opposite such Backstop Party’s name under the column titled
“Holdback Commitment Percentage” on Schedule 1 (as it may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement); provided that such amount shall be subject to adjustment in
accordance with Section 2.7(b). Schedule 1, which shall be redacted in any
public filings with the SEC, the Bankruptcy Court or otherwise, shall be updated
from time to time to reflect the addition of Additional Backstop Parties that
become party hereto, which such updates shall be provided to the Initial
Backstop Parties upon reasonable request of counsel.

 

“Houlihan” means Houlihan Lokey Capital, Inc., as financial advisor to the Ad
Hoc Group.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“HSR Filing” means the filing of the Notification and Report Form pursuant to
the HSR Act with respect to the transactions contemplated by this Agreement with
the Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuer” means the Company or other Person which is or is to be the ultimate
parent company of the Reorganized Debtors on the date of the Closing.

 

“Knowledge of the Company” means the actual knowledge, after reasonable inquiry
of their direct reports, of the chief executive officer, chief financial
officer, chief operating officer or general counsel of the Company.

 

“Kramer Levin” means Kramer Levin Naftalis & Frankel LLP, as legal counsel to
the Ad Hoc Group.

 

“Law” means any federal, state, local, or foreign law (including common law),
statute, code, ordinance, rule, regulation, order, ruling, judgment, treaty, or
convention in each case, that is validly adopted, promulgated, issued, or
entered by a Governmental Entity of competent jurisdiction (including the
Bankruptcy Court).



 



7

 

 

“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title or other restrictions of a similar kind.

 

“Market Event” means:

 

(a)            a change in the global, national or regional political conditions
(including civil unrest, riots, hostilities, acts of war, sabotage, terrorism or
military actions, or any escalation or material worsening of any such actions)
or in the general global, national or regional financial or economic conditions
affecting the industries, regions and markets in which the Issuer or any of the
Debtors operates, including any change in the United States or applicable
foreign economies or securities, commodities or financial markets, or force
majeure events or “acts of God”;

 

(b)           changes in the market price or trading volume of the Claims or
equity or debt securities of the Company, the Issuer or any other Debtor (but
not the underlying facts giving rise to such changes unless such fast are
otherwise excluded pursuant to the clauses contained in this definition);

 

(c)           any changes or developments in prices for oil, natural gas or
other commodities;

 

(d)           any action by OPEC+;

 

(e)           a suspension or material limitation in trading of securities on
the New York Stock Exchange;

 

(f)            any change in exchange controls or a disruption of settlement
systems;

 

(g)           earthquakes, any weather-related event, natural disasters or
outbreak or escalation of hostilities or acts of war or terrorism;

 

(h)           a material disruption of commercial banking activities;

 

(i)            any changes after the date hereof in applicable Law or GAAP or
enforcement thereof;

 

(j)            any epidemic, pandemic or disease outbreak (including the
COVID-19 pandemic), or any Law, regulation, statute, directive, pronouncement or
guideline issued by a Governmental Entity, the Centers for Disease Control and
Prevention, the World Health Organization or industry group providing for
business closures, “sheltering-in-place,” curfews or other restrictions that
relate to, or arise out of, an epidemic, pandemic or disease outbreak (including
the COVID-19 pandemic) or any change in such Law, regulation, statute,
directive, pronouncement or guideline or interpretation thereof following the
date of this Agreement or any material worsening of such conditions threatened
or existing as of the date of this Agreement; and

 



8

 

 

(l)            declarations of national emergencies in the countries where the
Issuer or any Debtor conducts a material portion of its business.



 

“Material Adverse Effect” means one or more Events or a series of Events that
taken alone or together has a material adverse effect on (i) the Group’s ability
to implement the Restructuring Transactions or (ii) the financial condition of
the Group taken as a whole, other than any Event arising from or related to the
following:

 

(a)           a breach of any financing arrangement (i) which has been waived,
including, without limitation, under this Agreement or any other document in
each case with the consent of the Requisite Backstop Parties, (ii) which arises
as a result of the Restructuring Transactions (including any of the factors
identified in (e) below) or (iii) provided that the Company or any other Debtor
is taking reasonable steps to remedy the breach;

 

(b)           (i) the failure to meet any projections or estimated revenues or
profits or (ii) the occurrence of exceeding any estimated costs or expenses
(provided that the underlying cause of any such failure or occurrence may
constitute, or be taken into account in determining, a Material Adverse Effect
to the extent not otherwise excluded under this definition of “Material Adverse
Effect”);

 

(c)           any enforcement action which has been stayed, suspended or
dismissed;

 

(d)           any litigation or similar action against the Issuer or any Debtor
which arises from or relates to the Restructuring Transactions with respect to
the Issuer’s or Debtors’ capital structure and is being defended by the Issuer
or a Debtor in good faith;

 

(e)            any Market Event, provided that this exception shall not apply to
the extent that any such Market Event is disproportionately adverse to the
Group, taken as a whole, as compared to other companies in the industries in
which the Group operates;

 

(f)            the commencement or pendency of any UK Restructuring Plan, any
Chapter 11 Case, any Shareholder Scheme, any Administration or any Ancillary
Proceedings, if any, or any other aspect of the Implementation Mechanisms in
accordance and consistent with this Agreement;

 

(g)            the execution, announcement or performance of this Agreement or
other Definitive Documents or the transactions contemplated hereby or thereby
(including any act or omission of the Issuer or any other Debtor expressly
required or prohibited, as applicable, by this Agreement or consented to or
required by the Requisite Backstop Parties in writing); or

 

(j)            the occurrence of a Backstop Party Default.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactive materials, and any other hazardous or toxic substances, that are
regulated pursuant to or could give rise to liability under any Environmental
Law.

 



9

 

 

“MIP” has the meaning set forth in the Restructuring Term Sheet.



 

“New Secured Notes” has the meaning set forth in the Restructuring Term Sheet.

 

“New Shares” shall mean the ordinary shares issued by the Issuer on the
Effective Date in accordance with the Plan and the Reorganized Valaris Corporate
Documents.

 

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator.

 

“Outside Date” means June 18, 2021, subject to extension to August 18, 2021 in
accordance with Section 3.1(e) or otherwise as agreed by the Requisite Backstop
Parties in their sole discretion; provided that no Backstop Party’s Backstop
Commitment and/or Holdback Commitment may be extended beyond the End Date
without prior written consent of such Backstop Party.

 

“Owned Real Property” means all real property and interests in real property
owned, in whole or in part, directly or indirectly by the Company and its
Subsidiaries, together with all buildings, structures, fixtures and improvements
now or subsequently located thereon, and all easements, rights of way,
reservations, privileges, appurtenances and other estates and rights pertaining
thereto.

 

“Permitted Liens” means (i) Liens for Taxes, assessments, and other governmental
levies, fees or charges that (A) are not due and payable as of the Closing Date
or (B) are being contested in good faith by appropriate proceedings and for
which adequate reserves have been made with respect thereto; (ii) zoning,
building codes and other land use Laws regulating the use or occupancy of any
Owned Real Property or the activities conducted thereon that are imposed by any
Governmental Entity having jurisdiction over such real property; provided that
no such zoning, building codes and other land use Laws prohibit or, individually
or in the aggregate materially impair, the use or occupancy of such Owned Real
Property or the operation of the business of the Company and its Subsidiaries;
(iii) easements, covenants, conditions, restrictions and other similar matters
affecting title to any Owned Real Property and other title defects that do not
or would not, individually or in the aggregate, materially impair the use or
occupancy of such real property or the operation of the Company’s or any of its
Subsidiaries’ business or, individually or in the aggregate, materially
adversely affect the value of any Owned Real Property; (iv) mortgages on Owned
Real Property or a lessor’s interest in real property subject to Real Property
Leases or leasehold mortgage on any Real Property Lease, (v) Liens that,
pursuant to the Plan and the Confirmation Order, will be discharged and released
on the Effective Date; (vi) solely with respect to the Company’s drilling units
and Owned Real Property, operators’, vendors’, suppliers of necessaries to the
Company’s drilling units, carriers’, warehousemen’s, repairmen’s, mechanics’,
workmen’s, materialmen’s, construction or shipyard liens (during repair or
upgrade periods) or other like Liens arising by operation of law in the ordinary
course of business or statutory landlord’s liens, each of which is in respect of
obligations that have not been outstanding more than ninety (90) days (so long
as no action has been taken to file or enforce such Liens within said ninety
(90) day period) or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been made with respect thereto
and (vii) Liens which do not impair, other than in an immaterial respect, the
ability of the Debtors (taken as a whole) to operate in the ordinary course of
business.



 



10

 

 

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

 

“Porter Hedges” means Porter Hedges LLP, as local counsel to the Ad Hoc Group.

 

“Purchase Price” means, as applicable, an amount equal to 100% of the principal
amount of the New Secured Notes offered in the Rights Offering ($500,000,000)
or, in the case of an individual Backstop Party, 100% of the principal amount of
the New Secured Notes purchased by such Backstop Party.

 

“Qualifying Senior Notes Claims” means Senior Notes Claims that have not
previously been used (by the Initial Backstop Parties, their transferees or
otherwise) as the basis for participation in the Backstop Commitment and the
Holdback Commitment.

 

“Real Property Leases” means those leases, subleases, licenses, concessions and
other agreements, as amended, modified or restated, pursuant to which the
Company or one of its Subsidiaries holds a leasehold or subleasehold estate in,
or is granted the right to use or occupy, any land, buildings, structures,
improvements, fixtures or other interest in real property used in the Company’s
or its Subsidiaries’ business.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment.

 

“Reorganized Valaris Corporate Documents” the organizational and governance
documents for the Reorganized Debtors and any subsidiaries thereof, including,
as applicable, the articles of association, the certificates or articles of
incorporation and bylaws, certificates of formation, partnership agreements,
operating agreements, limited liability company agreements, limited partnership
agreements, and any similar documents of the Reorganized Debtors, in form and
substance reasonably satisfactory to the Requisite Backstop Parties.

 

“Reorganized Debtors” means the Issuer and Debtors from and after the Effective
Date.

 

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

 

“Requisite Backstop Parties” means, collectively, the Initial Backstop Parties
(excluding any Defaulting Backstop Parties) holding at least 50.01% of the
aggregate Backstop Commitment Percentages of the Initial Backstop Parties
(excluding any Defaulting Backstop Parties); provided that for purposes of this
definition, each such Initial Backstop Party shall be deemed to hold the
Backstop Commitment Percentages held by such Initial Backstop Party’s Related
Purchasers.

 



11

 

 

“Restructuring” has the meaning given to the term “Restructuring Transactions”
set forth in the Restructuring Term Sheet.



 

“Rights Offering” has the meaning set forth in the Restructuring Term Sheet.

 

“Rights Offering Amount” means $500,000,000.

 

“Rights Offering Escrow Accounts” means, collectively, the Backstop Escrow
Account and the General Rights Offering Escrow Accounts.

 

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription form must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable Purchase Price.

 

“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Securities in accordance with the Rights Offering Procedures.

 

“Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court pursuant to the Disclosure
Statement Order, which procedures shall be on terms and conditions materially
consistent with the terms of this Agreement and in form and substance reasonably
satisfactory to the Requisite Backstop Parties and the Company.

 

“Rights Offering Securities” means the New Secured Notes (together with the
corresponding Participation Equity) offered in the Rights Offering.

 

“Rights Offering Subscription Agent” means a subscription agent appointed by the
Debtors and reasonably satisfactory to the Requisite Backstop Parties.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (i) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (ii) has the power to elect a majority of the board of directors or
similar governing body or (iii) has the power to direct the business and
policies.

 

“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, share capital, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a Tax Return), all estimated taxes, deficiency assessments,
additions to tax, penalties and interest thereon and shall include any liability
for such amounts as a result of being a member of a combined, consolidated,
unitary or affiliated group.

 



12

 

 

“Transfer” has the meaning set forth in the Restructuring Support Agreement.



 

“Unlegended Securities” means any New Secured Notes or New Shares acquired by
the Backstop Parties (including any Related Purchaser or Ultimate Purchaser)
pursuant to this Agreement and the Plan, including New Secured Notes or New
Shares issued in connection with the Rights Offering, that are no longer subject
to the Note Legend or the Share Legend, as applicable.

 

“Unregistered Notes” means any New Secured Notes issued in reliance on the
exemption provided by Section 4(a)(2) under the Securities Act or another
available exemption.

 

“Unregistered Securities” means, collectively, Unregistered Notes and
Unregistered Shares.

 

“Unregistered Shares” means any New Shares issued in reliance on the exemption
provided by Section 4(a)(2) under the Securities Act or another available
exemption.

 

“Unsubscribed Securities” means the Rights Offering Securities that have not
been duly purchased by the Rights Offering Participants in accordance with the
Rights Offering Procedures and the Plan, excluding Rights Offering Securities
committed to be purchased pursuant to Section 2.1(b) (Subscription Covenant) and
Section 2.2(b).

 

Section 1.2   Additional Defined Terms. In addition to the terms defined in
Section 1.1, additional defined terms used herein shall have the respective
meanings assigned thereto in the Sections indicated in the table below.

 

Defined Term   Section Additional Notes   Section 3.5 Agreement   Preamble
Backstop Commitment   Section 2.2(a) Backstop Premium   Section 3.1(a) Backstop
Escrow Account   Section 2.4(a) Backstop Escrow Funding Date   Section 2.4(b)
Backstop Party   Preamble Backstop Party Replacement   Section 2.3(a) Backstop
Party Replacement Period   Section 2.3(a) Bankruptcy Code   Preamble BCA
Joinder   Section 2.7(a) Chapter 11 Cases   Preamble Closing   Section 2.5(a)
Closing Date   Section 2.5(a) Commitment Fee   Section 3.1(b) Company   Preamble
Company Fleet Report   Section 4.30 Cover Transaction Period   Section 2.3(e)
Debtor   Preamble Definitions   Section 1.1

 



13

 

 

Employee Representative   Section 4.14(a) Environmental Laws   Section 4.19(a)
Excess Shares   Section 6.11 Expense Reimbursement   Section 3.3 Extension Fee 
 Section 3.1(e) Filing Party   Section 6.4(b) Financial Reports   Section 6.6(a)
Financial Statements   Section 4.9(a) Foreign Benefit Plan   Section 4.21(h)
Funding Notice   Section 2.4(a) GAAP   Section 4.9(a) Holdback Commitment 
 Section 2.2(b) Holdback Notes   Recitals Holdback Securities   Recitals
Holdback Shares   Recitals Holder   Section 2.1(a) Holder Subscription Rights 
 Section 2.1(a) Indemnified Claim   Section 8.2 Indemnified Person   Section 8.1
Indemnifying Party   Section 8.1 Initial Backstop Parties   Recitals
Intellectual Property Rights   Section 4.15 Joint Filing Party   Section 6.4(c)
Losses   Section 8.1 Material Contracts   Section 4.24 Money Laundering Laws 
 Section 4.26 Multiemployer Plan   Section 4.21(b) Note Legend   Section 6.16(b)
Party   Preamble Participation Equity   Recitals Permitted Fleet Changes 
 Section 4.30(a) Plan   Recitals Pre-Closing Period   Section 6.3(a)
Proceedings   Section 4.13 Qualifying Senior Notes Claims   Section 2.7(a)
Registrable Securities   Section 6.11 Registration Rights Agreement 
 Section 6.11 Related Purchaser   Section 2.6(a) Replacing Backstop Parties 
 Section 2.3(a) Restructuring Support Agreement   Recitals Restructuring Term
Sheet   Recitals Right   Recitals Rights Offering Commitment   Section 2.2(a)
RSA Joinder   Section 2.7(a) Share Legend   Section 6.16(a) Tax Return 
 Section 4.20(a)

 



14

 

 

Transaction Agreements   Section 4.2(a) Ultimate Purchaser   Section 2.6(b) U.S.
Benefit Plans   Section 4.21(a) willful or intentional breach   Section 9.2

 

Section 1.3   Construction. In this Agreement, unless the context otherwise
requires:

 

(a)           references to Articles, Sections, Exhibits and Schedules are
references to the articles and sections or subsections of, and the exhibits and
schedules attached to, this Agreement;

 

(b)           the descriptive headings of the Articles and Sections of this
Agreement are inserted for convenience only, do not constitute a part of this
Agreement and shall not affect in any way the meaning or interpretation of this
Agreement;

 

(c)           references in this Agreement to “writing” or comparable
expressions include a reference to a written document transmitted by means of
electronic mail in portable document format (.pdf), facsimile transmission or
comparable means of communication;

 

(d)           words expressed in the singular number shall include the plural
and vice versa; words expressed in the masculine shall include the feminine and
neuter gender and vice versa;

 

(e)           the words “hereof”, “herein”, “hereto” and “hereunder”, and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole, including all Exhibits and Schedules attached to this Agreement, and
not to any provision of this Agreement;

 

(f)            the term this “Agreement” shall be construed as a reference to
this Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

 

(g)           “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;

 

(h)           references to “day” or “days” are to calendar days;

 

(i)            references to “the date hereof” means as of the date of this
Agreement;

 

(j)            unless otherwise specified, references to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder in effect on the date of this
Agreement; and

 

(k)           references to “dollars” or “$” are to United States of America
dollars.



 

15

 



 

ARTICLE II

 

BACKSTOP COMMITMENT

 

Section 2.1   The Rights Offering.

 

(a)            Rights Offering Allocation. On and subject to the terms and
conditions hereof, the Debtors and Issuer, if applicable, shall conduct the
Rights Offering pursuant to and in accordance with the Plan, the Rights Offering
Procedures and the Disclosure Statement Order. The Backstop Parties shall be
offered the Holdback Notes offered in the Rights Offering, together with the
corresponding Holdback Shares, allocated among such Backstop Parties based on
the Holdback Commitment Percentage of such Backstop Parties (subject to any
adjustments thereto in accordance with Section 2.7), and the remaining
$312,500,000 of the New Secured Notes offered in the Rights Offering, together
with the corresponding Participation Equity, will be offered to the holders of
Senior Notes Claims (including, for the avoidance of doubt, the Backstop
Parties) (each such holder, a “Holder”), allocated among such Holders based on
the Deemed Claim Amount of each such Holder relative to the Deemed Claim Amount
of all such Holders (such amount, per Holder, the “Holder Subscription Rights”).
For the avoidance of doubt, in no event will (a) any Backstop Party or Holder
have oversubscription Rights or privileges or (b) Rights offered in the Rights
Offering be detachable from the Claims with which they are associated.

 

(b)            Subscription Covenant. On and subject to the terms and conditions
hereof, including entry of the Confirmation Order, each Backstop Party agrees,
severally and not jointly, to fully exercise all Rights that are issued to it
pursuant to the Rights Offering and duly purchase all Rights Offering Securities
issuable to it in relation thereto, in accordance with the Rights Offering
Procedures and the Plan. Any Defaulting Backstop Party shall be liable,
severally and not jointly, to each non-Defaulting Backstop Party, the Debtors
and the Issuer as a result of any breach of its obligations hereunder.

 

(c)            If requested by the Requisite Backstop Parties, from time to time
prior to the expiration of the Offering Period (as defined in the Rights
Offering Procedures), the Company or Issuer (as appropriate) shall notify, or
instruct the Rights Offering Subscription Agent to notify, as promptly as
practicable and in any event, will instruct the Rights Offering Subscription
Agent to provide within forty-eight (48) hours of receipt of such request by the
Company or the Issuer (as appropriate), the Initial Backstop Parties of the
aggregate number of Rights known by the Company or the Rights Offering
Subscription Agent to have been exercised pursuant to the Rights Offering as of
the most recent practicable time before such request.

 

(d)            The Rights Offering Securities will be issued in reliance on the
exemption from registration under the Securities Act provided in Section 1145 of
the Bankruptcy Code to the maximum extent possible and, to the extent such
exemption is unavailable, will be issued in reliance on the exemption provided
by Section 4(a)(2) under the Securities Act or another available exemption, and
the Plan and the Disclosure Statement shall each include a statement to such
effect. The offer and sale of the Unsubscribed Securities and, if applicable,
the Holdback Securities purchased by the applicable Backstop Parties pursuant to
this Agreement will be made in reliance on the exemption from registration
provided by Section 4(a)(2) of the Securities Act or another available exemption
from registration under the Securities Act, as applicable, and the Plan and the
Disclosure Statement shall each include a statement to such effect.

 



16

 

 

Section 2.2   Backstop Commitment; Holdback Commitment.

 

(a)            On and subject to the terms and conditions hereof, including
entry of the Confirmation Order, (i) each Backstop Party agrees, severally and
not jointly, to purchase, and the Issuer agrees to issue to such Backstop Party,
on the Closing Date for the applicable Purchase Price, the amount of
Unsubscribed Securities equal to such Backstop Party’s Backstop Commitment
Percentage of the aggregate Unsubscribed Securities, in accordance with the
Rights Offering Procedures and the Plan (such obligation to purchase the
Unsubscribed Securities, the “Rights Offering Commitment”) and (ii) each Initial
Backstop Party agrees, severally and not jointly, to purchase, and the Issuer
agrees to issue to such Initial Backstop Party, on the Closing Date for the
applicable Purchase Price, the amount of Additional Notes equal to such Initial
Backstop Party’s Backstop Commitment Percentage as of the date hereof of the
aggregate Additional Notes in accordance with the terms of this Agreement (such
obligation to purchase the Additional Notes, together with the Rights Offering
Commitment, the “Backstop Commitment”).

 

(b)            On and subject to the terms and conditions hereof, including
entry of the Confirmation Order, each Backstop Party agrees, severally and not
jointly, to purchase, and the Issuer agrees to issue to such Backstop Party, on
the Closing Date for the applicable Purchase Price, the amount of Holdback
Securities equal to such Backstop Party’s Holdback Commitment Percentage of the
aggregate Holdback Securities, in accordance with the Rights Offering Procedures
and the Plan (such obligation to purchase the Holdback Securities, the “Holdback
Commitment”).

 

Section 2.3   Backstop Party Default.

 

(a)            Upon the occurrence of a Backstop Party Default, the Initial
Backstop Parties (other than any Defaulting Backstop Party) shall have the
right, but shall not be obligated to, within five (5) Business Days after
receipt of written notice from the Company or the Issuer to the Initial Backstop
Parties of such Backstop Party Default (which notice shall be given promptly
following the occurrence of such Backstop Party Default) (such five (5) Business
Day period, the “Backstop Party Replacement Period”), to make arrangements for
one or more of the Initial Backstop Parties (excluding any Defaulting Backstop
Party) to purchase all or any portion of the Available Securities (such
purchase, a “Backstop Party Replacement”) on the terms and subject to the
conditions set forth in this Agreement and in such amounts based upon the
applicable Backstop Commitment Percentage of any such electing Initial Backstop
Party or as may otherwise be agreed upon by the Initial Backstop Parties
electing to purchase all or any portion of the Available Securities (such
Initial Backstop Parties, the “Replacing Backstop Parties”). Any such Available
Securities purchased by a Replacing Backstop Party shall be included in the
determination of (x) the Backstop Securities, Holdback Securities and Additional
Notes, as applicable, of such Replacing Backstop Party for all purposes
hereunder and (y) the Backstop Commitment Percentage of such Initial Backstop
Party for purposes of Section 3.1.

 

(b)            If a Backstop Party Default occurs, the Outside Date shall be
delayed only to the extent necessary to allow for (i) the Backstop Party
Replacement, to be completed within the Backstop Party Replacement Period, or
(ii) the consummation of a Cover Transaction within the Cover Transaction
Period.

 



17

 

 

(c)            If a Backstop Party is or becomes a Defaulting Backstop Party, it
shall not be entitled to any portion of the Backstop Premium (as defined below),
it shall promptly notify the Company and the Issuer (as relevant) in writing if
it receives any portion of the Backstop Premium, and it shall transfer its
portion of the Backstop Premium to the extent received from the Company or the
Issuer (as relevant) to the applicable Replacing Backstop Party or Cover
Purchaser within one (1) Business Day of receiving written notice by the Company
or the Issuer of the identity of the Person or Persons to whom such Backstop
Premium should have been allocated in accordance with Section 3.1.

 

(d)            Except as contemplated by Section 2.3(a), nothing in this
Agreement shall be deemed to require a Backstop Party to purchase more than its
Backstop Commitment Percentage of the Unsubscribed Securities, Additional Notes
or Holdback Commitment Percentage of the Holdback Securities.

 

(e)            Notwithstanding the foregoing, if the non-Defaulting Backstop
Parties do not elect to subscribe for all of the Available Securities pursuant
to Section 2.3(a) prior to the expiration of the Backstop Party Replacement
Period, the Company or the Issuer shall have an additional twenty (20) Business
Days following the expiration thereof (such period, the “Cover Transaction
Period”) to consummate a Cover Transaction.

 

(f)            For the avoidance of doubt, notwithstanding anything to the
contrary set forth in Section 9.2, but subject to Section 10.10, no provision of
this Agreement shall relieve any Defaulting Backstop Party from liability
hereunder in connection with such Defaulting Backstop Party’s Backstop Party
Default.

 

Section 2.4   Backstop Escrow Account Funding.

 

(a)            Funding Notice. No later than the tenth (10th) Business Day
following the Rights Offering Expiration Time, the Rights Offering Subscription
Agent shall deliver to each Backstop Party (to the extent applicable) a written
notice (the “Funding Notice”) of (i) the amount of Rights Offering Securities
elected to be purchased by the Rights Offering Participants and the aggregate
Purchase Price therefor; (ii) the aggregate amount of Holdback Securities to be
purchased by all Backstop Parties; (iii) the amount of Holdback Securities to be
purchased by such Backstop Party and the Purchase Price therefor as determined
in accordance with Section 2.2; (iv) the aggregate amount of Unsubscribed
Securities (and corresponding Participation Equity), if any, and the aggregate
Purchase Price therefor; (v) the amount of Unsubscribed Securities (based upon
such Backstop Party’s Backstop Commitment Percentage) to be purchased by such
Backstop Party and the Purchase Price therefor as determined in accordance with
Section 2.2; and (vi) the escrow account to which such Backstop Party shall
deliver and pay the Purchase Price for such Backstop Party’s Holdback Securities
and Backstop Commitment Percentage of the Unsubscribed Securities (the “Backstop
Escrow Account”). The Rights Offering Subscription Agent shall promptly provide
any written backup, information and documentation relating to the information
contained in the Funding Notice as any Backstop Party may reasonably request.

 



18

 

 

(b)            Backstop Escrow Account Funding. No later than the second (2nd)
Business Day following receipt of the Funding Notice (such date, the “Backstop
Escrow Funding Date”), each Backstop Party shall deliver and pay the aggregate
Purchase Price for such Backstop Party’s Backstop Commitment Percentage of the
Unsubscribed Securities and Holdback Commitment Percentage of Holdback
Securities by wire transfer in immediately available funds in U.S. dollars into
the Backstop Escrow Account in satisfaction of such Backstop Party’s Backstop
Commitment and/or Holdback Commitment, as applicable. The Backstop Escrow
Account shall be established with an escrow agent satisfactory to the Requisite
Backstop Parties and the Company and the Issuer (as relevant) pursuant to an
escrow agreement in form and substance reasonably satisfactory to the Requisite
Backstop Parties and the Company and the Issuer (as relevant). The funds held in
the Backstop Escrow Account shall be distributed to the Debtors and Issuer (if
relevant) at the Closing, or returned to each Backstop Party upon the
termination of this Agreement, in each case, inclusive of any interest accrued
thereon.

 

Section 2.5   Closing.

 

(a)            Subject to Article VII, unless otherwise mutually agreed in
writing between the Company and the Requisite Backstop Parties, the closing of
the Backstop Commitment and the purchase and sale of the Holdback Securities
(the “Closing”) shall take place at the offices of Kramer Levin Naftalis &
Frankel LLP, 1177 Avenue of the Americas, New York, NY 10036 at 10:00 a.m., New
York City time, on the date on which all of the conditions set forth in
Article VII shall have been satisfied or waived in accordance with this
Agreement (other than conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction or waiver of such conditions). The date
on which the Closing actually occurs shall be referred to herein as the “Closing
Date”.

 

(b)            At the Closing, the funds held in the Backstop Escrow Account
shall be released and utilized as set forth and in accordance with Section 6.15
and the Plan.

 

(c)            At the Closing, issuance of the Backstop Securities, Holdback
Securities and Additional Notes will be made by the Issuer to the account of
each Backstop Party (or to such other accounts as any Backstop Party may
designate in accordance with this Agreement) against payment of the aggregate
Purchase Price for the Backstop Securities, Holdback Securities and Additional
Notes of such Backstop Party. Unless a Backstop Party requests delivery of a
physical stock certificate, the entry of any New Shares to be delivered pursuant
to this Section 2.5(c) into the account of a Backstop Party pursuant to the
Issuer’s book entry procedures and delivery to such Backstop Party of an account
statement reflecting the book entry of such New Shares shall be deemed delivery
of such New Shares for purposes of this Agreement. Except as provided for in
Section 2.6(c), all New Shares will be delivered with all issue, stamp,
transfer, sales and use, or similar Taxes or duties that are due and payable (if
any) in connection with such delivery duly paid by the Company or the Issuer (as
relevant).

 



19

 

 

Section 2.6   Designation and Assignment Rights.

 

(a)            Each Backstop Party shall have the right to designate by written
notice to the Company and the Issuer no later than two (2) Business Days prior
to the Closing Date that some or all of its Backstop Securities and/or Holdback
Securities be issued in the name of, and delivered to, one or more of its
Affiliates, excluding any operating portfolio company (each a “Related
Purchaser”) upon receipt by the Issuer of payment therefor in accordance with
the terms hereof, which notice of designation shall (i) be addressed to the
Company and the Issuer and signed by such Backstop Party and each Related
Purchaser, (ii) specify the number of Backstop Securities and/or Holdback
Securities to be delivered to or issued in the name of such Related Purchaser
and (iii) contain a confirmation by such Related Purchaser of the accuracy of
the representations set forth in Sections 5.6 through 5.9 as applied to such
Related Purchaser; provided that no such designation pursuant to this
Section 2.6(a) shall relieve such Backstop Party from its obligations under this
Agreement.

 

(b)            Backstop Parties shall not be entitled to Transfer all or any
portion of their Backstop Commitment or Holdback Commitment except as expressly
provided in this Section 2.6 and each Backstop Party agrees, severally and not
jointly, that it will not Transfer, at any time prior to the Closing Date, any
of its rights and obligations under this Agreement to any Person other than in
accordance with this Section 2.6. Each Backstop Party shall have the right to
Transfer all or any portion of its Backstop Commitment or Holdback Commitment to
(i) a Related Purchaser, (ii) any other Backstop Party or (iii) one or more
other Persons that is not a Disqualified Person and is otherwise reasonably
acceptable to the Company and the Issuer (if relevant) and the Requisite
Backstop Parties; provided that the Backstop Party provide the Company and the
Issuer, as applicable, (upon reasonable request), and the Requisite Backstop
Parties, with reasonably sufficient evidence of such transferee’s
(A) creditworthiness in relation to the obligation being transferred and
(B) capability of consummating the transactions contemplated hereby in a timely
fashion (each such transferee, an “Ultimate Purchaser”). As a condition of such
Transfer, the Ultimate Purchaser must (x) execute a BCA Joinder and an RSA
Joinder and (y) agree in a writing addressed to the Company and Issuer (if
relevant) (A) to purchase such portion of such Backstop Party’s Backstop
Commitment and/or Holdback Commitment, as applicable and (B) to be fully bound
by, and subject to, this Agreement; provided that no such sale, transfer or
assignment pursuant to this Section 2.6(b) shall relieve such Backstop Party
from its obligations under this Agreement. Any Transfer of a Backstop Party’s
obligations under this Agreement made in violation of this Section 2.6 shall be
deemed null and void ab initio and of no force or effect and shall not create
any obligation or liability of any Debtor or any other Backstop Party to the
purported transferee. After the Closing Date, nothing in this Agreement
(including the terms and conditions of any other agreement or arrangement
contemplated hereby or by the Plan, including the Reorganized Valaris Corporate
Documents) shall limit or restrict in any way any Backstop Party’s ability to
Transfer any of its New Secured Notes or New Shares or any interest therein.

 

(c)            Notwithstanding anything to the contrary in this Agreement,
neither the Issuer nor any of the Debtors shall bear the cost of any UK stamp
duty reserve tax (if any) arising from or in connection with any agreement to
novate, assign, or otherwise transfer rights granted pursuant to this Agreement.

 

(d)            The parties will work together in good faith after the date of
this Agreement to ensure that, to the extent possible, any transfers or rights
effected pursuant to this Section 2.6 can be effected in a tax-efficient manner,
including but not limited to amending the terms of this Agreement.

 



20

 

 

Section 2.7   Additional Backstop Parties.

 

(a)            Holders of Qualifying Senior Notes Claims (including the Initial
Backstop Parties to the extent of Senior Notes Claims acquired after the date
hereof) may elect to participate in the rights and obligations of the Backstop
Parties set forth in this Agreement as an Additional Backstop Party (to the
extent they meet the qualifications set forth in the definition of such term)
until the date that is fifteen (15) Business Days following the date hereof. All
holders of Qualifying Senior Notes Claims electing to become Additional Backstop
Parties must (i) do so with respect to all Qualifying Senior Notes Claims held
by them, (ii) execute a joinder to this Agreement in substantially the form
attached as Exhibit A hereto or otherwise in form and substance reasonably
acceptable to the Company and the Requisite Backstop Parties (a “BCA Joinder”)
and a joinder to the Restructuring Support Agreement in the form attached
thereto (an “RSA Joinder”) and (iii) upon request of the Company in its sole
discretion, provide the Company with (A) reasonably sufficient evidence of such
Holder’s creditworthiness in relation to the Backstop Commitment and Holdback
Commitment being assumed by such Holder and capability of such Holder of
consummating the transactions contemplated hereby in a timely fashion, and/or,
(B) as a condition to joining as an Additional Backstop Party, credit assurance
supporting the Backstop Commitment and Holdback Commitment to be assumed by such
Holder in a form acceptable to the Company in its sole discretion (which may be
in the form of a letter of credit, deposit in full of the Backstop Commitment
and/or Holdback Commitment or any other form the Company requests). Upon the
execution and delivery of a BCA Joinder and an RSA Joinder by any Additional
Backstop Party within such fifteen (15) Business Day period, the Company shall
promptly, and in any event within three (3) Business Days, provide notice
thereof to each Backstop Party along with an amended Schedule 1 that restates
the Backstop Commitment Percentage and the Holdback Commitment Percentage of all
Backstop Parties, as determined in accordance with this Agreement.

 

(b)            Additional Backstop Parties shall have the right and obligation
to purchase their pro rata share of Holdback Notes offered in the Rights
Offering, and receive the corresponding amount of Holdback Shares, based on the
Deemed Claim Amount of each such Additional Backstop Party relative to the
Deemed Claim Amount of all Backstop Parties, with other Backstop Parties reduced
pro rata; provided, that (a) the aggregate amount of Holdback Notes (and
corresponding Holdback Shares) that may be purchased by Additional Backstop
Parties shall be capped at 31.12% of the aggregate amount of Holdback Notes (and
corresponding Holdback Shares) offered in the Rights Offering (i.e. 23/73.9) and
(b) if without giving effect to the cap provided in (a), inclusion of any
Additional Backstop Party would result in the Holdback Notes (and corresponding
Holdback Shares) to be purchased by Additional Backstop Parties exceeding such
31.12% cap, then (x) each Initial Backstop Party shall have a Holdback
Commitment Percentage equal to such Initial Backstop Party’s Backstop Commitment
Percentage as of the date hereof multiplied by 68.88% and (y) each Additional
Backstop Party shall have a Holdback Commitment Percentage equal to such
Additional Backstop Party’s Deemed Claim Amount relative to the Deemed Claim
Amount of all such Additional Backstop Parties multiplied by 31.12%. For the
avoidance of doubt, (i) 68.88% of the aggregate amount of Holdback Notes (and
corresponding Holdback Shares) are subject to purchase only by the Initial
Backstop Parties, and (ii) Additional Backstop Parties shall not receive any
portion of the Commitment Fee, Extension Fee, if any, or Backstop Premium.

 



21

 

 

ARTICLE III

 

BACKSTOP PREMIUM, EQUITY ALLOCATION AND EXPENSE REIMBURSEMENT

 

Section 3.1   Backstop Premium; Commitment Fee.

 

(a)            As consideration for the Backstop Commitment and the other
agreements of the Initial Backstop Parties in this Agreement, the Debtors shall
pay or cause to be paid to the Initial Backstop Parties (and any Replacing
Backstop Party and/or Cover Purchaser, as applicable) a backstop premium (the
“Backstop Premium”), paid in the form of New Secured Notes (in addition to the
New Secured Notes offered in the Rights Offering) equal to 10% (i.e.,
$50,000,000 principal amount) of the New Secured Notes multiplied by such
Initial Backstop Party’s Backstop Commitment Percentage as of the date hereof.

 

(b)            On the date hereof, the Company has placed $20,000,000 (the
“Commitment Fee”) in escrow with American Deposit Management into an account
that, as of the execution of this Agreement, shall be controlled solely by the
Initial Backstop Parties, and shall be distributed to the Initial Backstop
Parties pro rata in proportion to their Backstop Commitment Percentage as of the
date hereof; provided that if any Initial Backstop Party receiving such
Commitment Fee subsequently becomes a Defaulting Backstop Party, then such
Defaulting Backstop Party shall be liable to the Company for the portion of the
Commitment Fee received by such Defaulting Backstop Party and such amount shall
be immediately due and payable by such Defaulting Backstop Party to the Company.
Notwithstanding anything to the contrary herein, including Section 3.1, if the
Closing shall occur, the principal amount of New Secured Notes paid in
connection with the Backstop Premium shall be reduced by an amount equal to the
Commitment Fee. The Commitment Fee shall be paid free and clear of any
withholding or deduction for any Taxes and shall be treated, for United States
federal income Tax purposes only, as paid by the Company in exchange for the
issuance of a put right to the Backstop Parties with respect to the Rights
Offering. For the avoidance of doubt, (i) Debtors shall have no claim or right
to any portion of the amount held in escrow pursuant to this Section 3.1(b),
(ii) the failure to place the Commitment Fee into escrow pursuant to this
Section 3.1(b) prior to the execution of this Agreement shall constitute a
material breach of this Agreement, upon which breach the Requisite Backstop
Parties shall have the right to immediately terminate this Agreement (iii) the
Company will be deemed to have fully and completely performed its obligations
under this Section 3.1(b) upon receipt by American Deposit Management of the
Commitment Fee into an account controlled solely by the Initial Backstop Parties
as provided in this Section 3.1(b), and upon such receipt by American Deposit
Management, no Backstop Parties (including the Requisite Backstop Parties) shall
have the right to terminate this Agreement as a result of a claim of breach of
this Section 3.1(b) (but, for the avoidance of doubt, this Agreement may still
be terminated in accordance with Section 9.1(c)(ix); provided that in connection
with such termination, the amount of the Commitment Fee that has been ordered to
be returned will be returned to the Company), and (iv) the Commitment Fee shall
be fully earned, nonrefundable and non-avoidable upon the execution of this
Agreement by the Parties.

 

(c)            The provisions for the payment of the Backstop Premium are an
integral part of the transactions contemplated by this Agreement and without
these provisions the Initial Backstop Parties would not have entered into this
Agreement, and the Backstop Premium shall constitute an allowed administrative
expense of the Debtors’ estates under Sections 503(b) and 507 of the Bankruptcy
Code.

 



22

 

 

(d)            Notwithstanding anything herein to the contrary, a Defaulting
Backstop Party shall not be entitled to receive any portion of the Backstop
Premium, and the portion of the Backstop Premium that would otherwise have been
allocated to such Defaulting Backstop Party shall instead be payable to the
Replacing Backstop Party or Replacing Backstop Parties and/or Cover
Purchaser(s) that purchase the New Secured Notes (and corresponding
Participation Equity) that such Defaulting Backstop Party was obligated to
purchase pursuant to the terms hereof.

 

(e)            Notwithstanding anything herein to the contrary, upon (i) the
Company providing written notice to the Requisite Backstop Parties and
(ii) payment of $10,000,000 in cash (the “Extension Fee”) to the Initial
Backstop Parties, allocated among such Initial Backstop Parties pro rata in
proportion to their Backstop Commitment Percentage as of the date hereof, the
Outside Date shall automatically be extended to August 18, 2021. For the
avoidance of doubt, (i) the principal amount of New Secured Notes paid in
connection with the Backstop Premium shall not be reduced by the Extension Fee
and (ii) the Extension Fee shall be fully earned, nonrefundable and
non-avoidable upon the payment thereof.

 

Section 3.2   Payment of Backstop Premium. Subject to Section 3.1(d), the
Backstop Premium shall be fully earned, nonrefundable and non-avoidable upon
entry by the Bankruptcy Court of the Confirmation Order, and shall be paid
promptly on the later to occur of the Closing Date and the Effective Date by the
Issuer to the Initial Backstop Parties. For the avoidance of doubt, the Backstop
Premium (a) will be nonrefundable and non-avoidable when paid, (b) will be
payable as provided herein, irrespective of the amount of Unsubscribed
Securities (if any) actually purchased, (c) shall be paid by the Issuer free and
clear of any withholding or deduction for any applicable Taxes and (d) shall be
treated, for United States federal income Tax purposes only, as paid by the
Issuer in exchange for the issuance of a put right to the Debtors with respect
to the Rights Offering.

 



23

 

 

Section 3.3   Expense Reimbursement. Whether or not the transactions
contemplated hereunder are consummated, the Debtors agree to pay the documented
reasonable third-party fees and expenses of each Initial Backstop Party,
including the reasonable and documented fees and expenses of counsel and other
professionals retained by such Initial Backstop Party, that have been and are
incurred in connection with the negotiation, preparation and implementation of
the Backstop Commitment and the Rights Offering, including the Initial Backstop
Parties’ negotiation, preparation and implementation of this Agreement
(including the Backstop Commitment and the other transactions contemplated
hereby), the Plan, the Debtors, the Chapter 11 Cases, the Registration Rights
Agreement and the other agreements contemplated hereby and thereby and all other
Definitive Documents, including, but not limited to, the fees and expenses (and
retainers) of Kramer Levin, Akin Gump, Porter Hedges and Houlihan, and the Rowan
Ad Hoc Group Fees (the “Expense Reimbursement”). The Expense Reimbursement
accrued through the date hereof (other than Rowan Ad Hoc Group Fees incurred in
pursuing the Harris County Litigation) shall be paid on the date hereof. Through
the Effective Date, the Debtors shall pay currently in cash the Expense
Reimbursement; provided, however, the Debtors shall not be required to make any
payments during the Chapter 11 Cases absent authorization by the Bankruptcy
Court. The Initial Backstop Parties shall deliver to the Debtors an invoice for
reimbursable fees and expenses. The invoice for such fees and expenses shall not
be required to comply with U.S. Trustee guidelines and local guidelines issued
by the Bankruptcy Court with respect to payment of professional fees. Provided
the Court has authorized payment of the Expense Reimbursement, the Debtors shall
pay such invoices within ten (10) Business Days of receipt thereof. For the
avoidance of doubt, no recipient of any payment under this Section 3.3 shall be
required to file with respect thereto any interim or final fee application with
the Bankruptcy Court. On the Effective Date, all remaining unpaid and/or
unreimbursed reasonable and documented fees and expenses (including for the
avoidance of doubt, any value added Tax or equivalent Tax) of the Parties,
including the Rowan Ad Hoc Group Fees incurred in connection with the
negotiation, preparation and implementation of the Backstop Commitment and the
Rights Offering, including the Initial Backstop Parties’ negotiation,
preparation and implementation of this Agreement (including the Backstop
Commitment and the other transactions contemplated hereby), the Plan, the
Registration Rights Agreement and the other agreements contemplated hereby shall
be paid in full in cash by the Debtors and the Debtors hereby agree, on a joint
and several basis, to pay such fees and expenses in full in cash, without any
requirement for Bankruptcy Court review or further Bankruptcy Court Order.
Debtors agree to seek approval of the Expense Reimbursement in connection with
the entry of Confirmation Order. The provisions for the payment of the Expense
Reimbursement are an integral part of the transactions contemplated by this
Agreement and without these provisions the Initial Backstop Parties would not
have entered into this Agreement, and the Expense Reimbursement shall an
constitute allowed administrative expense of the Debtors’ estates under Sections
503(b) and 507 of the Bankruptcy Code.

 

Section 3.4   Equity Allocation. On the Closing Date, in addition to the
Participation Equity, the Issuer will issue New Shares representing 2.7% of the
total issued and outstanding New Shares of Issuer as of immediately following
the Effective Date (subject to dilution by the New Warrants and the MIP) to all
Backstop Parties pro rata in accordance with the amount of New Secured Notes
such Backstop Party is committed to purchase pursuant to the Rights Offering
Commitment and Holdback Commitment assuming (a) each Backstop Party fully
subscribes to its Rights in the Rights Offering and (b) no other participant in
the Rights Offering subscribes to its Rights; provided that if any Backstop
Party becomes a Defaulting Backstop Party, then such Defaulting Backstop Party
shall not receive any New Shares in accordance with this Section 3.4 and such
New Shares originally allocated to such Defaulting Backstop Party in accordance
with this Section 3.4 shall instead be allocated to the Backstop Parties and/or
Cover Purchaser, as applicable, that actually purchase the New Secured Notes
that would have otherwise been purchased by such Defaulting Backstop Party, had
such Defaulting Backstop Party not committed a Backstop Party Default, and such
New Shares shall be allocated among such Backstop Parties and/or Cover Purchaser
pro rata in proportion with the amount of such New Secured Notes the Defaulting
Backstop Party was obligated to purchase, but which were actually purchased by
such Backstop Parties and/or Cover Purchaser.

 

Section 3.5   New Secured Notes. On the Closing Date, in addition to the New
Secured Notes sold in connection with the Rights Offering and the issuance of
the Backstop Premium, the Issuer will issue to each respective Initial Backstop
Party, and each respective Initial Backstop Party agrees solely with respect to
itself to purchase, New Secured Notes with a Purchase Price for each respective
Initial Backstop Party equal to the Commitment Fee multiplied by the Backstop
Commitment Percentage for such Initial Backstop Party as of the date hereof (the
“Additional Notes”). Such Purchase Price shall be funded by each respective
initial Backstop Party by wire transfer in immediately available funds in U.S.
dollars into the Backstop Escrow Account on the Backstop Escrow Funding Date in
satisfaction of its obligation set forth in this Section 3.5.

 



24

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE DEBTORS

 

Except (i) as set forth in the corresponding section of the Company Disclosure
Schedules or (ii) as disclosed in the Company SEC Documents filed with the SEC
on or after December 31, 2019 and publicly available on the SEC’s Electronic
Data-Gathering, Analysis and Retrieval system prior to the date hereof
(excluding any disclosures contained in the “Forward-Looking Statements” or
“Risk Factors” sections thereof), the Debtors, jointly and severally, hereby
represent and warrant to the Backstop Parties (unless otherwise set forth
herein, as of the date of this Agreement and as of the Closing Date) as set
forth below.

 

Section 4.1   Organization and Qualification. Each of the Debtors is a legal
entity duly organized, validly existing and in good standing (or the equivalent
thereof) under the Laws of its respective jurisdiction of incorporation or
organization (except where the failure to be in good standing, or the
equivalent, would not constitute a Material Adverse Effect) and has all
requisite power and authority to own, lease and operate its properties and to
carry on its business as currently conducted except where the failure to have
such authority would not constitute a Material Adverse Effect. Each Debtor is
duly qualified or licensed to do business and is in good standing (or the
equivalent thereof) under the Laws of each other jurisdiction in which it owns,
leases or operates properties or conducts any business, in each case except to
the extent that the failure to be so qualified or licensed or be in good
standing does not constitute a Material Adverse Effect.

 

Section 4.2   Corporate Power and Authority.

 

(a)            The Company has the requisite corporate power and authority (i) 
to enter into, execute and deliver this Agreement, and (ii) subject to the
Disclosure Statement Order, and the Confirmation Order, to consummate the
transactions contemplated herein and in the Plan, to enter into, execute and
deliver the Registration Rights Agreement and all other agreements to which it
will be a party as contemplated by this Agreement and the Plan (this Agreement,
the Restructuring Support Agreement, the Registration Rights Agreement and such
other agreements, collectively, the “Transaction Agreements”) and to perform its
obligations under each of the Transaction Agreements (other than this
Agreement). Subject to the receipt of the foregoing Orders, as applicable, the
execution and delivery of this Agreement and each of the other Transaction
Agreements and the consummation of the transactions contemplated hereby and
thereby have been or will be duly authorized by all requisite corporate action
on behalf of the Company, and no other corporate proceedings on the part of the
Company are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or
thereby.

 

(b)            Subject to entry of the Confirmation Order, each of the other
Debtors has the requisite power and authority (corporate or otherwise) to enter
into, execute and deliver each Transaction Agreement to which such other Debtor
is a party and to perform its obligations thereunder. Subject to the receipt of
the foregoing Order, the execution and delivery of this Agreement and each of
the other Transaction Agreements and the consummation of the transactions
contemplated hereby and thereby have been or will be duly authorized by all
requisite corporate action on behalf of each other Debtor party thereto, and no
other corporate proceedings on the part of any other Debtor party thereto are or
will be necessary to authorize this Agreement or any of the other Transaction
Agreements or to consummate the transactions contemplated hereby or thereby.

 



25

 



 

(c)            Subject to entry of the Confirmation Order, each of the Company
and the other Debtors has the requisite corporate power and authority to perform
its obligations under the Plan, and has taken or shall take all necessary
corporate actions required for the due consummation of the Plan in accordance
with its terms.

 

Section 4.3   Execution and Delivery; Enforceability. Subject the entry of the
Confirmation Order, this Agreement has been, and each other Transaction
Agreement will be, duly executed and delivered by the Company and each of the
other Debtors party thereto. Assuming this Agreement has been duly authorized,
executed and delivered by the Backstop Parties, each of the obligations
hereunder and under each other Transaction Agreement will constitute the valid
and binding obligations of the Company and, to the extent applicable, the other
Debtors, enforceable against the Company and, to the extent applicable, the
other Debtors, in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.

 

Section 4.4   Authorized and Issued Share Capital.

 

(a)            On the Closing Date, Issuer will have sufficient authorized but
unissued New Shares, and other Equity Securities as applicable, to meet its
obligations to deliver the New Shares or other Equity Securities to be delivered
pursuant to the Plan, including the New Shares to be issued in connection with
the Rights Offering or otherwise delivered pursuant to this Agreement and any
New Shares or other Equity Securities to be issued in connection with the MIP or
upon the valid exercise of the New Warrants.

 

(b)            Subject to the entry of the Confirmation Order and the
Implementation Mechanisms, the New Shares and other Equity Securities, as
applicable, to be issued pursuant to the Plan, including the New Shares to be
issued in connection with the Rights Offering, the Holdback Shares and as
contemplated by Section 3.4, will, when issued and delivered on the Closing
Date, be duly and validly authorized, issued and delivered and shall be fully
paid and non-assessable, and free and clear of all Taxes, Liens (other than
transfer restrictions imposed by applicable Law or the Reorganized Valaris
Corporate Documents), preemptive rights, subscription and similar rights.

 

(c)            Except as contemplated by the Restructuring Support Agreement and
the Restructuring Term Sheet, as of the Closing Date, no share capital or other
Equity Securities or voting interest in the Company will have been issued,
reserved for issuance or outstanding other than save for any shares denominated
in pound sterling that have been issued by an Issuer incorporated in England and
Wales to a nominee or Affiliate to satisfy the minimum share capital
requirements for public companies under Part 20 of the Companies Act 2006, the
aggregate value of which shall not exceed £50,000.

 



26

 

 

(d)            Except as described in this Section 4.4 and except for the rights
set forth in the Registration Rights Agreement, the New Warrants, the MIP, the
Reorganized Valaris Corporate Documents and any employment agreement assumed or
entered into in accordance with the Restructuring Support Agreement, as of the
Closing Date, neither the Company nor any Debtor will be party to or otherwise
bound by or subject to any outstanding option, warrant, call, right, security,
commitment, contract, arrangement or undertaking (including any preemptive
right) that (i) obligates the Company or any Debtor to issue, deliver, sell or
transfer, or repurchase, redeem or otherwise acquire, or cause to be issued,
delivered, sold or transferred, or repurchased, redeemed or otherwise acquired,
any share capital of, or other equity or voting interests in, the Company or any
of the other Debtors or any security convertible or exercisable for or
exchangeable into any share capital of, or other equity or voting interest in,
the Company or any of the other Debtors, (ii) obligates the Company or any
Debtor to issue, grant, extend or enter into any such option, warrant, call,
right, security, commitment, contract, arrangement or undertaking,
(iii) restricts the transfer of any share capital of the Company or any Debtor
or (iv) relates to the voting of any share capital of the Company.

 

Section 4.5   Issuance. Subject to the entry of the Confirmation Order and the
agreed Implementation Mechanisms, (A) the distribution of the Rights to be
issued pursuant to the Plan has been or will be duly and validly authorized and
(B) (i) the New Secured Notes, when issued and delivered against payment
therefor in the Rights Offering or to the Backstop Parties hereunder (including,
for the avoidance of doubt, the Holdback Notes or the portion of the Backstop
Premium payable in New Secured Notes) in accordance with the terms of the
indenture related to the New Secured Notes, will be valid and legally binding
obligations of the Issuer, enforceable against the Issuer in accordance with
their terms and, the terms of the indenture related to the New Secured Notes,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity whether applied in a court
of law or a court of equity and (ii) the guarantees of the New Secured Notes,
when issued and delivered against payment therefor in accordance with the terms
of the indenture related to the New Secured Notes, will be valid and legally
binding obligations of the applicable guarantor, enforceable against such
guarantor in accordance with their terms and the terms of the indenture
representing the New Secured Notes, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar Laws of general
applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.

 

Section 4.6   No Conflict. Assuming the consents described in Section 4.7 are
obtained and other than as may arise as a result of the Chapter 11 Cases or any
other agreed Implementation Mechanism or the Company’s or any Debtor’s
undertaking to implement the Restructuring Transactions through the Chapter 11
Cases), the execution and delivery by the Company and, if applicable, its
Subsidiaries of this Agreement, the Plan and the other Transaction Agreements,
the compliance by the Company and, if applicable, its Subsidiaries with all of
the provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (a) will not conflict with, or result in a
breach, modification or violation of, any of the terms or provisions of, or
constitute a default under (with or without notice or lapse of time, or both),
or result, except to the extent specified in the Plan, in the acceleration of,
or the creation of any Lien under, or cause any payment or consent to be
required under, any Contract to which the Company or any of the other Debtors
will be bound as of the Closing Date after giving effect to the Plan or to which
any of the property or assets of the Company or any of the other Debtors will be
subject as of the Closing Date after giving effect to the Plan, (b) will not
result in any violation of the provisions of the Reorganized Valaris Corporate
Documents or any of the organization documents of any Debtor and (c) will not
result in any material violation of any Law or Order applicable to the Company
or any of the other Debtors or any of their properties, except, in each case
described in clause (a), for such conflicts, breaches, modifications, violations
or Liens that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 



27

 

 

Section 4.7   Consents and Approvals. No consent, approval, authorization,
order, registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of the other Debtors or any of their
properties is required for the execution and delivery by the Company or any
other Debtor of this Agreement, the Plan and the other Transaction Agreements,
the compliance by the Company and the other Debtors, as applicable, with all of
the provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (including compliance by each Backstop Party
with its obligations hereunder and thereunder), except for (a) the entry of the
Disclosure Statement Order, (b) the entry of the Confirmation Order, (c) entry
by the Bankruptcy Court, or any other court of competent jurisdiction, of Orders
as may be necessary in the Chapter 11 Cases or as part of any other agreed
Implementation Mechanism from time to time, (d) Antitrust Approvals, if any, in
connection with the transactions contemplated by this Agreement, (e) the filing
with the relevant local Governmental Entity (which may include the Registrar of
Companies (England and Wales)) of the Articles of Association, and the filing of
any other corporate documents with applicable state and local filing agencies
applicable to the Issuer or any of the other Debtors, (f) if applicable, the
convening and sanction order of the Shareholder Scheme or UK Restructuring Plan
and any order in respect of the Administration; and (g) such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or “Blue Sky” laws in connection with the purchase of the
Backstop Securities, the Holdback Securities by the Backstop Parties and the
issuance of the Backstop Premium, the Rights and the Rights Offering Securities
pursuant to the exercise of the Rights.

 

Section 4.8   Arm’s Length. The Company acknowledges and agrees that (a) each of
the Backstop Parties is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of the other Debtors and (b) no Backstop Party is
advising the Company or any of the other Debtors as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.

 



28

 

 

Section 4.9   Financial Statements; Undisclosed Liabilities.

 

(a)            The consolidated financial statements of the Company included or
incorporated by reference in Forms 10-Q and 10-K filed by the Company with the
SEC since December 31, 2019 (collectively, the “Financial Statements”), comply
or when submitted or filed will comply, as the case may be, in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act and present fairly or when submitted and filed will present fairly in all
material respects the financial position, results of operations and cash flows
of the Company and its consolidated subsidiaries, taken as a whole, as of the
dates indicated and for the periods specified therein. The Financial Statements
have been prepared in conformity with U.S. generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods and at
the dates covered thereby (except as disclosed therein). The ARO Note
constitutes a bona fide receivable of the applicable Debtor(s) and is properly
reflected on the Company’s financial statements in accordance with GAAP, has not
been forgiven or made subject to an assignment or right of set-off and has not
been amended, modified, or forgiven in whole or in part.

 

(b)            There are no liabilities or obligations of the Company or any of
the other Debtors of any kind whatsoever, whether accrued, contingent, absolute,
determined or determinable, and there is no existing condition, situation or set
of circumstances that would reasonably be expected to result in such a liability
or obligation, in each case, that would be required by GAAP, consistently
applied, to be reflected on the balance sheet of the Company other than:
(i) liabilities or obligations disclosed and provided for in the consolidated
balance sheet of the Company and its Subsidiaries as of December 31, 2019 or in
the notes thereto;(ii) liabilities or obligations incurred in accordance with or
in connection with this Agreement, (iii) liabilities or obligations incurred in
the ordinary course of business since December 31, 2019 or disclosed in the
Company SEC Documents, (iv) liabilities or obligations that have been discharged
or paid in full or (v) liabilities or obligations that would not be material to
the Debtors, taken as a whole.

 

Section 4.10   Company SEC Documents and Disclosure Statement. Since
December 31, 2019, the Company has filed all required reports, schedules, forms
and statements with the SEC. As of their respective dates, and giving effect to
any amendments or supplements thereto filed prior to the date of this Agreement,
each of the Company SEC Documents complied in all material respects with the
requirements of the Securities Act or the Exchange Act applicable to such
Company SEC Documents. As of the date hereof, the Company has filed with the SEC
all “material contracts” (as such term is defined in Item 601(b)(10) of
Regulation S-K under the Exchange Act) that are required to be filed as exhibits
to the Company SEC Documents. As of the date hereof, no Company SEC Document,
after giving effect to any amendments or supplements thereto and to any
subsequently filed Company SEC Documents, in each case filed prior to the date
of this Agreement, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Disclosure Statement as approved by the Bankruptcy Court
will conform in all material respects with Section 1125 of the Bankruptcy Code.

 

Section 4.11   Absence of Certain Changes. From June 30, 2020 to the date
hereof, no event, change, effect, occurrence, development, circumstance or
change of fact occurring or existing has occurred or exists that constitutes a
Material Adverse Effect.

 

Section 4.12   No Violation; Compliance with Laws. (a) The Company is not, and
the Issuer shall not be, in violation of its Articles of Association or any
similar organizational document, and (b) no other Debtor is in violation of its
respective articles of association, charter, bylaws or similar organizational
document. Neither the Company nor any of the other Debtors is or has been at any
time since January 1, 2018 in violation of any Law or Order, except for any such
violation that does not constitute a Material Adverse Effect. There is and since
January 1, 2018 has been no failure on the part of the Company to comply in all
material respects with the Sarbanes-Oxley Act of 2002, as amended, and the
rules and regulations promulgated by the SEC thereunder.

 



29

 

 

Section 4.13   Proceedings. Other than (a) the Chapter 11 Cases (or any other
agreed Implementation Mechanism) and any adversary proceedings or contested
motions commenced in connection therewith and (b) the Harris County Litigation,
there are no legal, governmental or regulatory investigations, audits, actions,
suits, arbitrations or proceedings (“Proceedings”) pending or threatened to
which the Company or any of the other Debtors is a party or to which any
property of the Company or any of the other Debtors is the subject that
constitute a Material Adverse Effect.

 

Section 4.14   Labor Relations.

 

(a)            There is no labor or employment-related Proceeding pending or, to
the Knowledge of the Company, threatened against the Company or any of the other
Debtors, by or on behalf of any of their respective employees or such employees’
labor organization, works council, workers’ committee, union representatives or
any other type of employees’ representatives appointed for collective bargaining
purposes (collectively “Employee Representatives”), or by any Governmental
Entity, that constitutes a Material Adverse Effect.

 

(b)            Except as does not constitute a Material Adverse Effect, there is
no strike, lockout, material labor dispute or, to the Knowledge of the Company,
threat thereof, by or with respect to any employees of the Company or any of the
other Debtors, and, to the Knowledge of the Company, there has not been any such
action within the past two (2) years. Except as does not constitute a Material
Adverse Effect, neither the Company nor any of the other Debtors is subject to
any obligation (whether pursuant to Law or Contract) to notify, inform and/or
consult with, or obtain consent from, any Employee Representative regarding the
transactions contemplated by this Agreement prior to entering into the
Agreement.

 

(c)            The Company and each of the other Debtors is in compliance in all
respects with its payment obligations to all employees of the Company and any of
the other Debtors in respect of all wages, salaries, fees, commissions, bonuses,
overtime pay, holiday pay, sick pay, benefits and all other compensation,
remuneration and emoluments due and payable to such employees under any Company
Plan or any applicable Collective Bargaining Agreement or Law (including the
Fair Labor Standards Act or any other applicable Law dealing with such matters),
except to the extent that any noncompliance does not constitute a Material
Adverse Effect and, for the avoidance of doubt, except for any payments that are
not permitted by the Bankruptcy Court or the Bankruptcy Code.

 

(d)            Except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, (i) the consummation of the
transactions contemplated by the Transaction Agreements will not give rise to a
right of termination or right of renegotiation on the part of any union under
any material Collective Bargaining Agreement to which any of the Debtors (or any
predecessor) is a party or by which any of the Debtors (or any predecessor) is
bound and (ii) all payments due from any of the Debtors or for which any claim
may be made against any of the Debtors on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of any of the Debtors to the extent required by GAAP.

 



30

 

 

Section 4.15   Intellectual Property. Except as would not constitute a Material
Adverse Effect, (a) each of the Debtors owns, or possesses the right to use, all
of the trademarks, trade names, service marks, service names, mark
registrations, logos, assumed names, domain names, registered and unregistered
copyrights, patents or applications and registrations, trade secrets and other
intellectual property rights (collectively, “Intellectual Property Rights”) that
are reasonably necessary for the operation of their respective businesses,
without conflict with the rights of any other Person, (b) to the Knowledge of
the Company, none of the Debtors, nor any Intellectual Property Right,
proprietary right, product, process, method, substance, part, or other material
now employed, sold or offered by or contemplated to be employed, sold or offered
by such Person, is interfering with, infringing upon, misappropriating or
otherwise violating any valid Intellectual Property Rights of any Person, (c) no
claim or litigation regarding any of the foregoing is pending or, to the
Knowledge of the Company, threatened and (d) to the Knowledge of the Company, no
Person is infringing, misappropriating or otherwise violating any Intellectual
Property Rights. Except as would not constitute a Material Adverse Effect, the
Debtors have implemented (x) commercially reasonable measures, consistent with
industry standards, to protect the confidentiality, integrity and security of
the computers, software, servers, routers, hubs, switches, circuits, networks,
data communications lines and all other information technology infrastructure
and equipment of the Debtors that are reasonably necessary for the operation of
their respective businesses (and all information and transactions stored or
contained therein or transmitted thereby) and (y) commercially reasonable data
backup, data storage, system redundancy and disaster avoidance and recovery
procedures, as well as a commercially reasonable business continuity plan, in
each case consistent with customary industry practices.

 

Section 4.16   Title to Real and Personal Property.

 

(a)            Real Property. The Company or one of its Subsidiaries, as the
case may be, has good, valid, defensible and marketable title in fee simple to
each Owned Real Property, free and clear of all Liens, except for (i) Liens that
are described in (x) the Company SEC Documents filed prior to the date hereof,
(y) the Plan or (z) the Disclosure Statement, or (ii) Permitted Liens. Neither
the Company nor its Subsidiaries has leased, licensed or otherwise granted any
Person the right to use or occupy the Owned Real Property, which lease, license
or grant is currently in effect or collaterally assigned, or granted any other
security interest in the Owned Real Property which assignment or security
interest is currently in effect. There are no outstanding agreements, options,
rights of first offer or rights of first refusal on the part of any party to
purchase any Owned Real Property. There are not pending or, to the Knowledge of
the Company, threatened any condemnation proceedings, new or increased
assessments or changes in legally permitted uses related to any of the Owned
Real Property.

 



31

 

 

(b)            Leased Real Property. All Real Property Leases are valid, binding
and enforceable by and against the Company or its relevant Subsidiary, and, to
the Knowledge of the Company, the other parties thereto and are in full force
and effect, and no written notice to terminate, in whole or part, any of such
Real Property Leases has been delivered to the Company or any of the other
Debtors (nor, to the Knowledge of the Company, has there been any indication
that any such notice of termination will be served). Other than as a result of
the filing of the Chapter 11 Cases (or any other agreed Implementation
Mechanism), neither the Company nor any of the other Debtors nor, to the
Knowledge of the Company, any other party to any material Real Property Lease is
in default or breach, except to the extent any such default or breach,
individually or in the aggregate, would not materially impair the ability of the
Debtors (taken as a whole) to operate in the ordinary course of business. Other
than as a result of the filing of the Chapter 11 Cases (or any other agreed
Implementation Mechanism), no event has occurred that with or without the lapse
of time or the giving of notice or both would constitute a material breach or
material default under any Real Property Leases by the Company, any of its
Subsidiaries or, to the Knowledge of the Company, any other party thereto. Each
of the Debtors enjoys peaceful and undisturbed possession under all such Real
Property Leases, other than Real Property Leases in respect of which the failure
to enjoy peaceful and undisturbed possession would not reasonably be expected to
materially interfere with its ability to conduct its business as currently
conducted or, individually or in the aggregate, materially detract from the
value of, or, individually or in the aggregate, materially impair the use or
operation of, any of the real property subject to any Real Property Leases. The
Company and each of the other Debtors that is either the tenant or licensee
named under each Real Property Lease has a good and valid leasehold interest in
each real property subject to a Real Property Lease. To the Knowledge of the
Company, there are not any pending, or threatened, condemnation proceedings or
changes in legally permitted uses related to any of the Real Property Leases.

 

(c)            Personal Property. Except to the extent such failure would not
constitute a Material Adverse Effect, the Company or one of its Subsidiaries has
good title or, in the case of leased assets used or held for use in the business
conducted by the Company and its Subsidiaries, a valid leasehold interest, free
and clear of all Liens, to all of the tangible personal property and assets
necessary to conduct the business as presently conducted, except for (i) Liens
that are described in (x) the Company SEC Documents filed prior to the date
hereof, (y) the Plan or (z) the Disclosure Statement or (ii) Permitted Liens.

 

Section 4.17   No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company or any of the other Debtors, on
the one hand, and the directors, officers, shareholders, customers or suppliers
of the Company or any of the other Debtors, on the other hand, that is required
by the Exchange Act to be described in the Company SEC Documents and that are
not so described in the Company SEC Documents, except for the transactions
contemplated by this Agreement.

 

Section 4.18   Licenses and Permits. The Company and its Subsidiaries possess
all licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate Governmental Entities
that are necessary for the ownership or lease of their respective properties and
the conduct of the business of the Debtors, in each case, except as does not
constitute a Material Adverse Effect. Except as would not constitute a Material
Adverse Effect, neither the Company nor any of the other Debtors (a) has
received notice of any revocation or modification of any such license,
certificate, permit or authorization or (b) has any reason to believe that any
such license, certificate, permit or authorization will not be renewed in the
ordinary course.

 



32

 

 

Section 4.19   Environmental.

 

(a)            The Company and its Subsidiaries are, and since January 1, 2018
have been, in compliance with all applicable Laws relating to the protection of
the environment, of natural resources (including wetlands, wildlife, aquatic and
terrestrial species and vegetation) or of human health and safety as it relates
to exposure to Materials of Environmental Concern, or to the management, use,
transportation, treatment, storage, disposal or arrangement for disposal of
Materials of Environmental Concern (collectively, “Environmental Laws”), except
for such noncompliance that does not constitute a Material Adverse Effect.

 

(b)            The Company and its Subsidiaries (i) have received and are in
compliance with all permits, licenses, exemptions and other approvals required
of them under applicable Environmental Laws to conduct their respective
businesses and are, and since January 1, 2018, have been, in compliance with the
terms of such permits, licenses and other approvals and with all applicable
Environmental Laws, (ii) have not received notice of any action to revoke,
terminate, cancel, limit, amend or appeal any such permits, licenses, exemptions
or approvals, and (iii) have paid all fees, assessments or expenses due under
any such permits, licenses, exemptions or approvals, except for such failures to
receive and comply with permits, licenses, exemptions and approvals or to comply
with Environmental Laws, or any such actions, or failure to pay any such fees,
assessments or expenses that do not constitute a Material Adverse Effect.

 

(c)            Except with respect to matters that have been fully and finally
settled or resolved, (i) there are no Proceedings under any Environmental Laws
pending or, to the Knowledge of the Company, threatened against the Company or
any of the other Debtors, and (ii) the Company and its Subsidiaries have not
received written or, to the Knowledge of the Company, verbal notice of any
actual or potential liability of the Company under Environmental Laws for the
investigation, remediation or monitoring of any Materials of Environmental
Concern at any location, or for any violation of Environmental Laws, where such
Proceedings or liability or violation constitute a Material Adverse Effect.

 

(d)            Except as to matters that have been fully and finally settled or
resolved or would not be reasonably expected to have a Material Adverse Effect,
(i) no written notice, claim, demand, request for information, Order or
complaint has been received by the Company or any of the other Debtors and
(ii) there are no Proceedings pending or, to the Knowledge of the Company,
threatened against the Company or any of the other Debtors, in each case of
(i) and (ii) which allege a violation of or liability under any Environmental
Laws. None of the Company or any of the other Debtors has entered into any
consent decree, settlement or other agreement with any Governmental Entity under
which it has outstanding obligations, and none of the Company or its
Subsidiaries is subject to any Order, in either case pursuant to any
Environmental Laws and where such consent decree, settlement or other agreement
or Order constitutes a Material Adverse Effect.

 

(e)            There has been no Release, disposal or arrangement for disposal
of any Materials of Environmental Concern by the Company, its Subsidiaries or
any of their predecessors at any real property owned or operated by the Company
or any of the other Debtors that would reasonably be expected to give rise to
any claim or Proceeding, or to any liability, under any Environmental Law
against or for the Company or its Subsidiaries, except for such claim,
Proceeding or liability that does not constitute a Material Adverse Effect.

 



33

 

 

(f)            Neither the Company nor any of the other Debtors has assumed or
retained (i) expressly by Contract or (ii) by operation of Law any liabilities
of any other Person under Environmental Laws or concerning any Materials of
Environmental Concern for which the Company or its Subsidiaries would not
otherwise be liable, where such assumption or retention of responsibility
constitutes a Material Adverse Effect.

 

(g)            To the Knowledge of the Company, none of the transactions
contemplated under this Agreement will give rise to any obligations to obtain
the consent of or provide notice to any Governmental Entity under any
Environmental Laws. The representations and warranties in this Section 4.19 are
the sole and exclusive representations and warranties of the Company and its
Subsidiaries with respect to environmental, health or safety matters, including
any arising under Environmental Laws or relating to Materials of Environmental
Concern.

 

Section 4.20   Tax Matters.

 

(a)            Except as would not, individually or in the aggregate, constitute
a Material Adverse Effect, the Company and each of the other Debtors have timely
filed or caused to be timely filed (taking into account any applicable extension
of time within which to file) with the appropriate taxing authorities all tax
returns, statements, forms and reports (including elections, declarations,
disclosures, schedules, estimates and information Tax Returns) for Taxes (“Tax
Returns”) that are required to be filed by, or with respect to, the Company and
its Subsidiaries. The Tax Returns accurately reflect all liability for Taxes of
the Company and its Subsidiaries, taken as a whole, for the periods covered
thereby.

 

(b)            Except as would not, individually or in the aggregate, constitute
a Material Adverse Effect, all Taxes and Tax liabilities of the Company and its
Subsidiaries required to be paid before the Closing Date, whether or not shown
as due under the Tax Returns, have been paid in full or will be paid in full
pursuant to the Plan.

 

(c)            Neither the Company nor any of the other Debtors has received any
written notices from any taxing authority relating to any issue that could
constitute a Material Adverse Effect of the Company and its Subsidiaries, taken
as a whole.

 

(d)            Except as would not, individually or in the aggregate, constitute
a Material Adverse Effect, all Taxes that the Company and its Subsidiaries
(taken as a whole) were (or was) required by Law to withhold or collect in
connection with amounts paid or owing to any employee, independent contractor,
creditor, shareholder or other third party have been duly withheld or collected,
and have been timely paid to the proper authorities to the extent due and
payable.

 

(e)            Neither the Company nor any of the other Debtors has been
included in any “consolidated,” “unitary” or “combined” Tax Return provided for
under any Law with respect to Taxes for any taxable period for which the statute
of limitations has not expired (other than a group of which the Company and/or
its current or past Subsidiaries are or were the only members).

 

(f)            There are no tax sharing, indemnification or similar agreements
in effect as between the Company or any of the other Debtors or any predecessor
or Affiliate thereof and any other party (including any predecessors or
Affiliates thereof) under which the Company or any of the other Debtors is a
party to or otherwise bound by (other than such agreements (i) that are entered
in the ordinary course of business or (ii) that are not expected to result in a
liability for Taxes that is material to the Company and its Subsidiaries taken
as a whole).

 



34

 

 

(g)            Neither the Company nor any of the other Debtors has engaged in a
“listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2) for tax years since 2014.

 

(h)            None of the Company or any of the other Debtors has been either a
“distributing corporation” or a “controlled corporation” in a distribution
occurring during the last five (5) years in which the parties to such
distribution treated the distribution as one to which Section 355 of the Code is
applicable.

 

(i)            There are no material Liens with respect to Taxes upon any of the
assets or properties of the Company and its Subsidiaries (taken as a whole),
other than Permitted Liens.

 

(j)            The Company is not a “passive foreign investment company” within
the meaning of Section 1297(a) of the Code.

 

Section 4.21   Company Plans.

 

(a)            Except as could not, individually or in the aggregate, constitute
a Material Adverse Effect: (i) each Company Plan is in compliance in form and
operation with its governing documents and all applicable Laws, including for
each Company Plan other than a Foreign Benefit Plan (such plans, “U.S. Benefit
Plans”), ERISA, the Code, other applicable Laws; (ii) each U.S. Benefit Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS, and nothing has occurred
that is reasonably likely to result in the loss of the qualification of such
U.S. Benefit Plan under Section 401(a) of the Code; (iii) no “reportable event,”
within the meaning of Section 4043 of ERISA has occurred or is expected to occur
for any U.S. Benefit Plan covered by Title IV of ERISA other than as a result of
the Chapter 11 Cases (or any other agreed Implementation Mechanism); (iv) all
contributions required to have been made under the terms of any Company Plan
have been timely made or have been (A) reflected in the financial statements of
the Company included in the Company SEC Documents filed prior to the date hereof
or (B) described in the Plan or Disclosure Statement; and (v) no liability,
claim, action, litigation, audit, examination, investigation or administrative
proceeding has been made, commenced or, to the Knowledge of the Company,
threatened with respect to any Company Plan (other than (A) routine claims for
benefits payable in the ordinary course, or (B) otherwise in relation to the
Chapter 11 Cases or any other agreed Implementation Mechanism).

 

(b)            No U.S. Benefit Plan (other than any “multiemployer plan” within
the meaning of Section 3(37) of ERISA (a “Multiemployer Plan”)) subject to
Section 412 of the Code or Section 302 of ERISA has failed to satisfy the
minimum funding standard, within the meaning of Section 412 of the Code or
Section 302 of ERISA, or obtained a waiver of any minimum funding standard and,
within the past six (6) years, no U.S. Benefit Plan covered by Title IV of ERISA
has been terminated and no proceedings have been instituted to terminate or
appoint a trustee under Title IV of ERISA to administer any such Company Plan.
Within the past six (6) years, neither the Company nor any of the other Debtors
have incurred any unsatisfied liability under Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA by reason of being treated as a single
employer together with any other Person under Section 4001 of ERISA or
Section 414 of the Code.

 



35

 



 

(c)          Within the past six (6) years, the Company and its Subsidiaries
have not incurred any withdrawal liability with respect to a Multiemployer Plan
under Subtitle E of Title IV of ERISA that has not been satisfied in full, and
no condition or circumstance exists that presents a reasonable risk of the
occurrence of any other withdrawal from or the partition, termination or
insolvency of any such Multiemployer Plan.

 

(d)          No Company Plan provides for material post-employment or retiree
health or life insurance, except for benefits required by Section 4980B of the
Code or similar Law for which the covered individual pays the full premium cost.

 

(e)          Neither the execution of this Agreement, the Plan or the other
Transaction Agreements, nor the consummation of the transactions contemplated
hereby or thereby, either alone or upon the occurrence of any additional or
subsequent events, will (i) entitle any employees of the Company or any of the
other Debtors (other than any member of the board of directors or similar
governing body of the Company or any of the Debtors that will no longer hold
such position at the Issuer or any of the Reorganized Debtors following the
Closing Date as contemplated by Section 6.10) to severance pay or any increase
in severance pay upon any termination of employment after the date hereof,
(ii) accelerate the time of payment or vesting or result in any payment or
funding (through a grantor trust or otherwise) of compensation or benefits
under, increase the amount payable or result in any other material obligation
pursuant to, any of the Company Plans, or (iii) limit or restrict the right of
the Company to merge, amend or terminate any of the Company Plans.

 

(f)           The execution, delivery of and performance by the Company and its
Subsidiaries of its obligations under this Agreement will not (either alone or
upon the occurrence of any additional or subsequent events) result in “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code or any
payments under any other applicable Laws that would be treated in such similar
nature to such section of the Code, with respect to any Company Plan that would
be in effect immediately after the Closing.

 

(g)          Neither the Company nor any of the other Debtors (i) has any
obligation to provide any individual with a “gross up” or similar payment, or
otherwise indemnify any such individual, in respect of any Taxes, penalties or
interest that may become payable under Sections 409A, 457A or 4999 of the Code
and (ii) is subject to any Taxes or assessable penalties under Section 4980H.

 

(h)          Except as would not constitute a Material Adverse Effect, each
Company Plan that is subject to the Laws or applicable customs or rules of
relevant jurisdictions other than the United States (any such Company Plan, a
“Foreign Benefit Plan”) which, under the Laws of any jurisdiction outside of the
United States, is required to be registered or approved by any Governmental
Entity, has been so registered and approved and has been maintained in good
standing with applicable material requirements of the Governmental Entities, and
if intended to qualify for special tax treatment, there are no existing
circumstances or events that have occurred that could reasonably be expected to
adversely affect the special tax treatment with respect to such Foreign Benefit
Plan.

 



 36 

 

 

Section 4.22   Internal Control Over Financial Reporting. The Company has
established and maintains a system of internal control over financial reporting
(as defined in Rules 13a-15(f) and 15d-15(f) promulgated under the Exchange Act)
that complies in all material respects with the requirements of the Exchange Act
and has been designed to provide reasonable assurances regarding the reliability
of financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company is not aware of any material
weaknesses in its internal control over financial reporting.

 

Section 4.23   Disclosure Controls and Procedures. The Company (a) maintains
disclosure controls and procedures (within the meaning of Rules 13a-15(e) and
15d-15(e) promulgated under the Exchange Act) designed to ensure that
information required to be disclosed by the Company in the reports that it files
and submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms,
including that information required to be disclosed by the Company in the
reports that it files and submits under the Exchange Act is accumulated and
communicated to management of the Company as appropriate to allow timely
decisions regarding required disclosure, and (b) has disclosed, based upon the
most recent evaluation by the Chief Executive Officer and Chief Financial
Officer of the Company of the Company’s internal control over financial
reporting, to its auditors and the audit committee of the Board (i) all
significant deficiencies and material weaknesses in the design or operation of
the Company’s internal control over financial reporting which are reasonably
likely to adversely affect its ability to record, process, summarize and report
financial data and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting.

 

Section 4.24   Material Contracts. All Material Contracts are valid, binding and
enforceable by and against the Company or its relevant Subsidiary, and, to the
Knowledge of the Company, each other party thereto, except where the failure to
be valid, binding or enforceable would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and no written
notice to terminate, in whole or part, any Material Contract has been delivered
to the Company or any of the other Debtors except where such termination would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Other than as a result of the filing of the Chapter 11 Cases (or
any other agreed Implementation Mechanism), neither the Company nor any of the
other Debtors nor, to the Knowledge of the Company, any other party to any
Material Contract, is in default or breach under the terms thereof except, in
each case, for such instances of default or breach that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
For purposes of this Agreement, “Material Contract” means any Contract that is a
“material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K of the SEC or required to be disclosed on a Current Report on Form 8-K) and,
to the extent they would not otherwise be covered by the foregoing, the ARO Note
and the ARO JVA.

 

Section 4.25   No Unlawful Payments. Neither the Company nor any of the other
Debtors nor any of their respective directors, officers or employees nor, to the
Knowledge of the Company, any agent or other Person acting on behalf of the
Company or any of the other Debtors, has, in any material respect in the past
three (3) years: (a) used any funds of the Company or any of the other Debtors
for any unlawful contribution, gift, entertainment or other unlawful expense, in
each case relating to political activity; (b) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; or (c) made any bribe, rebate, payoff, influence payment,
kickback or other similar unlawful payment, in each case, in violation of any
applicable Law (including the Foreign Corrupt Practices Act of 1977).

 



 37 

 

 

Section 4.26   Compliance with Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been at all times conducted in
compliance in all material respects in the past three (3) years with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar Laws (collectively, the “Money Laundering Laws”) and no material action,
suit or proceeding by or before any Governmental Entity or any arbitrator
involving the Company or any of the other Debtors with respect to Money
Laundering Laws is pending or, to the Knowledge of the Company, threatened.

 

Section 4.27   Compliance with Sanctions Laws. Neither the Company nor any of
the other Debtors nor any of their respective directors, officers or employees
nor, to the Knowledge of the Company, any agent or other Person acting on behalf
or at the direction of the Company or any of the other Debtors, (i) is currently
the subject of any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department, UK sanctions administered by the office
of financial sanctions implementation of HM Treasury and/or EU sanctions
administered by the competent EU Member State authorities, and (ii) used the
proceeds of the Senior Notes and Credit Facility for the purpose of financing
the activities of any Person that, to the Knowledge of the Company, is currently
the subject of same U.S., UK and/or EU sanctions, in violation of such
sanctions. The Company will not directly or knowingly indirectly use the
proceeds of the DIP Facility, the Rights Offering or the sale of the New Secured
Notes or the New Shares, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person that, to the Knowledge of the
Company, is currently the subject of the same U.S., UK and/or EU sanctions in
violation of such sanctions.

 

Section 4.28   No Broker’s Fees. Upon the entry of a Final Order of the
Bankruptcy Court, none of the Company nor any of the other Debtors is a party to
any Contract with any Person (other than this Agreement) that would give rise to
a valid claim against the Backstop Parties for a brokerage commission, finder’s
fee or like payment in connection with the Rights Offering, the sale of the
Backstop Securities or the payment of the Backstop Premium.

 

Section 4.29   No Registration Rights. Except as provided for pursuant to the
Registration Rights Agreement, no Person has the right to require the Company or
any of the other Debtors to register any securities for sale under the
Securities Act.

 



 38 

 

 

Section 4.30   Ownership of Drilling Units.

 

(a)          Other than drilling units sold or disposed of in the ordinary
course of business prior to the date hereof, or sold or disposed of after the
date hereof in a manner that does not violate or breach this Agreement
(“Permitted Fleet Changes”), either the Company or a Subsidiary of the Company
has good and marketable title to the drilling units listed in the Company’s most
recent fleet status report filed by the Company with the SEC (the “Company Fleet
Report”), in each case free and clear of all Liens except for Permitted Liens
and no such drilling unit or any related asset is leased under an operating
lease from a lessor that, to the Company’s knowledge, has incurred non-recourse
indebtedness to finance the acquisition or construction of such asset.

 

(b)          The drilling units listed in the Company Fleet Report (other than
such drilling units (x) that are noted therein as “preservation stacked” or are
being prepared to be “preservation stacked” or (y) sold or disposed of in
Permitted Fleet Changes) (i) have been maintained consistent with general
practice in the offshore drilling industry, and are in good operating condition
and repair, subject to ordinary wear and tear; (ii) are adequate for the purpose
for which they are being used and are capable of being used in the business as
presently conducted without present need for replacement or repair, except in
the ordinary course of business; (iii) conform in all material respects with all
applicable legal requirements; and (iv) in the aggregate, provide the capacity
to engage in the Debtors’ business on a continuous basis as it is presently
conducted, subject to routine maintenance.

 

Section 4.31   Insurance. The Debtors have insured their material properties and
material assets against such risks and in such amounts as are customary for
companies engaged in similar businesses and all premiums due and payable in
respect of such insurance policies maintained by the Company and its
Subsidiaries have been paid. The Company reasonably believes that the insurance
maintained by or on behalf of the Company and its Subsidiaries is adequate in
all material respects. As of the date hereof, to the Knowledge of the Company,
neither the Company nor any of the other Debtors has received notice from any
insurer or agent of such insurer with respect to any material insurance policies
of the Company and its Subsidiaries of cancellation or termination of such
policies, other than such notices which are received in the ordinary course of
business or for policies that have expired on their terms, and except to the
extent that such cancellation or termination does not constitute a Material
Adverse Effect.

 

Section 4.32   Investment Company Act. None of the Debtors or any of their
respective Subsidiaries is, or immediately after giving effect to the
consummation of the Restructuring will be, an “investment company” as defined
in, or subject to regulation under, the Investment Company Act.

 

Section 4.33   Alternative Restructuring. As of the date hereof, neither the
Company nor any of the other Debtors is party to any binding commitment or other
Contract to pursue, implement or effectuate any Alternative Restructuring
Proposal.

 

Section 4.34   No Other Representations or Warranties. Except for the
representations and warranties of the Company contained in this Article IV,
neither the Company nor any other Person makes any express or implied
representations or warranties regarding the Company or the Debtors, and the
Company and each Debtor hereby disclaims any such representation or warranty
with respect to the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement.

 



 39 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE BACKSTOP PARTIES

 

Each Backstop Party represents and warrants as to itself only, unless otherwise
set forth herein, as of the date of this Agreement and as of the Closing Date,
as set forth below.

 

Section 5.1     Incorporation. To the extent applicable, such Backstop Party is
a legal entity duly organized, validly existing and, if applicable, in good
standing (or the equivalent thereof) under the laws of its jurisdiction of
incorporation or organization.

 

Section 5.2     Corporate Power and Authority. To the extent applicable, such
Backstop Party has the requisite corporate, limited partnership or limited
liability company power and authority to enter into, execute and deliver this
Agreement and each other Transaction Agreements to which such Backstop Party is
a party and to perform its obligations hereunder and thereunder and has taken
all necessary corporate, limited partnership or limited liability company action
required for the due authorization, execution, delivery and performance by it of
this Agreement and the other Transaction Agreements.

 

Section 5.3     Execution and Delivery. This Agreement and each other
Transaction Agreement to which such Backstop Party is a party has been, or prior
to its execution and delivery will be, duly and validly executed and delivered
by such Backstop Party and when executed and delivered, will constitute the
valid and binding obligations of such Backstop Party, enforceable against such
Backstop Party in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity whether applied in a court of law or a court of equity.

 

Section 5.4     No Conflict. Assuming that the consents referred to in clauses
(a) and (b) of Section 5.5 are obtained, the execution and delivery by such
Backstop Party of this Agreement and, to the extent applicable, the other
Transaction Agreements, the compliance by such Backstop Party with all of the
provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein (a) will not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under (with or without notice or lapse of time, or both), or result in
the acceleration of, or the creation of any Lien under, any Contract to which
such Backstop Party is a party or by which such Backstop Party is bound or to
which any of the properties or assets of such Backstop Party are subject,
(b) will not result in any violation of the provisions of the certificate of
incorporation or bylaws (or comparable constituent documents) of such Backstop
Party and (c) will not result in any material violation of any Law or Order
applicable to such Backstop Party or any of its properties, except, in each of
the cases described in clauses (a), (b) and (c), for any conflict, breach,
violation, default, acceleration or Lien which would not reasonably be expected,
individually or in the aggregate, to have a material adverse effect on such
Backstop Party’s performance of its obligations under this Agreement.

 

Section 5.5     Consents and Approvals. No consent, approval, authorization,
order, registration or qualification of or with any Governmental Entity having
jurisdiction over such Backstop Party or any of its properties is required for
the execution and delivery by such Backstop Party of this Agreement and, to the
extent applicable, the Transaction Agreements, the compliance by such Backstop
Party with all of the provisions hereof and thereof and the consummation of the
transactions (including the purchase by such Backstop Party of its Backstop
Commitment Percentage of the Backstop Securities and Additional Notes and
Holdback Commitment Percentage of the Holdback Securities) contemplated herein
and therein, except (a) Antitrust Approvals, including any filings required
pursuant to the HSR Act , in each case, in connection with the transactions
contemplated by this Agreement, and (b) any consent, approval, authorization,
order, registration or qualification which, if not made or obtained, would not
reasonably be expected, individually or in the aggregate, to have a material
adverse effect on such Backstop Party’s performance of its obligations under
this Agreement.

 



 40 

 

 

Section 5.6    No Registration. Such Backstop Party understands that the
Unregistered Securities have not been registered under the Securities Act by
reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends on, among other things, the
bona fide nature of the investment intent and the accuracy of such Backstop
Party’s representations as expressed herein or otherwise made pursuant hereto.

 

Section 5.7     Purchasing Intent. Such Backstop Party is acquiring the Backstop
Securities and Holdback Securities for its own account, not as a nominee or
agent, and not with the view to, or for resale in connection with, any
distribution thereof not in compliance with applicable securities Laws, and such
Backstop Party has no present intention of selling, granting any participation
in, or otherwise distributing the same, except in compliance with applicable
securities Laws.

 

Section 5.8     Sophistication; Investigation. Such Backstop Party acknowledges
that the Backstop Securities and Holdback Securities have not been registered
pursuant to the Securities Act. Such Backstop Party has such knowledge and
experience in financial and business matters such that it is capable of
evaluating the merits and risks of its investment in the Backstop Securities and
Holdback Securities being acquired hereunder. Such Backstop Party is an
“accredited investor” within the meaning of Rule 501(a) of the Securities Act or
a “qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act. Such Backstop Party understands and is able to bear any economic
risks associated with such investment (including the necessity of holding the
Backstop Securities and, if applicable, Holdback Securities, for an indefinite
period of time). Such Backstop Party has conducted and relied on its own
independent investigation of, and judgment with respect to, the Debtors and the
advice of its own legal, tax, economic, and other advisors.

 

Section 5.9     No Broker’s Fees. Such Backstop Party is not a party to any
Contract with any Person (other than this Agreement and any engagement letter
with Houlihan) that would give rise to a valid claim against the Company, for a
brokerage commission, finder’s fee or like payment in connection with the Rights
Offering or the sale of the Backstop Securities and Holdback Securities.

 

Section 5.10  Sufficiency of Funds. Such Backstop Party has, and such Backstop
Party on the Effective Date will have, sufficient immediately available funds to
make and complete the payment of the aggregate Purchase Price for its Backstop
Commitment Percentage of the Backstop Securities and Additional Notes and
Holdback Commitment Percentage of the Holdback Securities.

 



 41 

 

 

Section 5.11   Proceedings. As of the date hereof, there are no Proceedings
pending or threatened to which such Backstop Party is a party or to which any
property of such Backstop Party is the subject that would reasonably be expected
to prevent, materially delay or materially impair the ability of such Backstop
Party to consummate the transactions contemplated hereby.

 

Section 5.12   Arm’s Length. Such Backstop Party acknowledges and agrees that
the Company is acting solely in the capacity of an arm’s length contractual
counterparty to such Backstop Party with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering).

 

ARTICLE VI

 

ADDITIONAL COVENANTS

 

Section 6.1     Approval of the Requisite Backstop Parties. Except as otherwise
provided for in the Restructuring Support Agreement, each Definitive Document in
connection with the Restructuring, including the following, shall be in a form
and substance reasonably acceptable to the Company and the Requisite Backstop
Parties:

 

(a)         the Disclosure Statement, the Disclosure Statement Motion and the
Disclosure Statement Order;

 

(b)         the Plan and any exhibits, supplements, appendices, amendments and
other attachments thereto, including the Plan Supplement;

 

(c)         the Financing Order;

 

(d)         the DIP Facility Documents;

 

(e)         the Reorganized Valaris Corporate Documents;

 

(f)          the Rights Offering Procedures and the Registration Rights
Agreement;

 

(g)         the indenture for the New Secured Notes and related documentation
(including the security and guaranty documentation), which shall reflect the
terms set forth on Exhibit 2 to the Restructuring Term Sheet; and

 

(h)         the Confirmation Order.

 

Section 6.2     Orders; Plan and Disclosure Statement. The Debtors shall use
their respective commercially reasonable best efforts to obtain entry of the
Confirmation Order, the Disclosure Statement Order and the Financing Order, as
contemplated by, and otherwise in compliance with, the Restructuring Support
Agreement. The Company shall provide to counsel to the Backstop Parties a copy
of each of the proposed Confirmation Order, the Disclosure Statement Order and
the Financing Order and a reasonable opportunity to review and comment on such
documents in advance of any filing, execution, distribution, or use (as
applicable) thereof. The company shall provide counsel to the Backstop Parties a
copy of any proposed amendment, modification or change to the Plan, the
Disclosure Statement, the Confirmation Order, the Disclosure Statement Order and
the Financing Order and a reasonable opportunity to review and comment on such
documents in advance of any filing, execution, distribution, or use (as
applicable) thereof.

 



 42 

 

 

Section 6.3     Covenants of the Company.

 

(a)          Affirmative Covenants of the Company. Except (i) as explicitly set
forth in this Agreement, the Restructuring Support Agreement or otherwise
contemplated by the Disclosure Statement and Plan or (ii) with the express
consent of Requisite Backstop Parties (such consent not to be unreasonably
withheld, conditioned or delayed), during the period from the date of this
Agreement to the earlier of the Closing Date and the date on which this
Agreement is terminated in accordance with its terms (the “Pre-Closing Period”),
the Debtors shall (x) comply with the provisions of Section 6.01 of the
Restructuring Support Agreement as in effect on the date hereof and (y) do the
following:

 

(i)            (A) reasonably consult with the Requisite Backstop Parties in
connection with the hiring of any person who will become an insider (as defined
in the Bankruptcy Code) of the Debtors, in replacement of other persons having
such title or position or otherwise; and (B) cause any employment agreement or
other compensation arrangement with any such newly hired person to be consistent
in all material respects with the terms of the comparable arrangements described
in Exhibit 6 to the Restructuring Term Sheet; and

 

(ii)           notify Kramer Levin upon becoming aware of either of the
following: (A) the occurrence of an event giving rise to a right to terminate
this Agreement or the Restructuring Support Agreement or (B) any person has
challenged in writing the validity or priority of, or has sought to avoid, any
of the Senior Notes.

 

(b)          Negative Covenants of the Company. Except (i) as explicitly set
forth in this Agreement, the Restructuring Support Agreement or otherwise
contemplated by the Disclosure Statement and Plan or (ii) with the express
consent of the Requisite Backstop Parties (such consent not to be unreasonably
withheld, conditioned or delayed), during the Pre-Closing Period, the Company
shall not, and shall cause each of its Subsidiaries not to (x) take any action
in violation of Section 6.02 of the Restructuring Support Agreement as in effect
on the date hereof, or (y) do any of the following:

 

(i)            enter into any Contract that would constitute a Material Contract
had such Contract been executed as of the date hereof, or terminate, amend or
otherwise modify any Material Contract other than in the ordinary course of
business; provided, that the ARO Note and ARO JVA may not be terminated,
amended, cancelled, settled or otherwise modified (other than in an immaterial
respect), in each case without the prior consent of the Requisite Backstop
Parties, not to be unreasonably withheld, conditioned or delayed;

 



 43 

 

 

(ii)           except as permitted under the DIP Facility Documents or the
Financing Order, enter into any transaction that is material to the
post-Effective Date business of the Reorganized Debtors taken as a whole
(including any agreement, or the filing of any motion or application seeking
authority, to sell or abandon to sell, lease, abandon, or otherwise dispose of,
or file a motion seeking authority to sell, lease, abandon or otherwise dispose
of any assets with a fair market value greater than Forty Million Dollars
($40,000,000) or any drilling unit other than (x) in the ordinary course of
business to the extent necessary to conduct Company operations in a manner
consistent with the financial and business projections provided to the Backstop
Parties prior to the date hereof, (y) other transactions after prior notice to
the Backstop Parties to implement tax planning which transactions are not
reasonably expected to materially adversely affect any Backstop Party and
(z) such other transactions disclosed to the Backstop Parties in writing prior
to the date hereof that are reasonably satisfactory to the Requisite Backstop
Parties;

 

(iii)          other than in the ordinary course of business, enter into any
settlement of any material claim, litigation, dispute, controversy, cause of
action, proceeding, appeal, determination, investigation, or matter without the
prior written consent of the Requisite Backstop Parties, which consent shall not
be unreasonably withheld, conditioned, or delayed (with email from Kramer Levin
being sufficient);

 

(iv)          incur any Liens, other than (a) as expressly contemplated by the
Plan or the DIP Facility Documents (including consent by the lenders under the
DIP Facility), (b) Permitted Liens or (c) in the ordinary course of business; or

 

(v)           make or change any material Tax election; settle, consent to or
compromise any material Tax claim or assessment or surrender a right to a
material Tax refund; or adopt or change any material Tax accounting method,
without the prior written consent of the Requisite Backstop Parties, which
consent shall not be unreasonably withheld, conditioned or delayed, in each case
other than (a) as expressly contemplated by the Plan, or (b) in the ordinary
course of business, as required by applicable Law or (in the case of the making
of changing of any material Tax election) in a manner consistent in all material
respects with past practice.

 

(c)          Notwithstanding anything to the contrary in this Agreement
(including in this Section 6.3), the Company and the other Debtors are not in
any event prevented from, and in no event shall need consent from the Requisite
Backstop Parties to: (i) take any reasonable action to prevent, address or
mitigate the effects of any environmental condition or hazard (including any
Release of Materials of Environmental Concern), any occupational health, safety
and welfare hazard, or any emergency; (ii) take or refrain from taking any
reasonable action on any matter as may be required to give effect to any
provision of this Agreement or to comply with applicable Laws; (iii) take any
reasonable action to prevent or mitigate injury or damage to any Person or
property or otherwise take any commercially reasonable action in response to a
business emergency or other unforeseen operational matters; (iv) take or refrain
from taking any reasonable action in accordance with prudent practices for an
offshore oilfield services business or a company operating under the Bankruptcy
Code or (v) to take all reasonable measures to preserve the business as a result
of any impact or reasonably anticipated impact arising as a result of COVID-19,
in the case of this clause (v) in consultation with the Requisite Backstop
Parties.

 



 44 

 

 

Section 6.4     Antitrust Approval.

 

(a)          Each Party agrees to use commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective the transactions contemplated by this
Agreement, the other Transaction Agreements and the Plan, including (i) if
applicable, filing, or causing to be filed, the Notification and Report
Form pursuant to the HSR Act with respect to the transactions contemplated by
this Agreement with the Antitrust Division of the United States Department of
Justice and the United States Federal Trade Commission, and any other filings,
notifications or other forms required or advisable in order to obtain any
Antitrust Approvals (other than the HSR Filing), in each case as soon as
reasonably practicable following the date hereof and, when practicable, shall
use commercially reasonable efforts to request expedited treatment of any such
filings (including requesting early termination of any applicable waiting
periods under the HSR Act) and (ii) promptly furnishing documents or information
reasonably requested by any Antitrust Authority. The Company will be responsible
for the payment of any filing fees required to be paid to any Governmental
Entity with any filings required to be submitted pursuant to this Section 6.4,
as well as any required foreign direct investment filings, in connection with
the consummation of the transactions contemplated by this Agreement.

 

(b)          The Company, and each Backstop Party that is subject to an
obligation pursuant to the Antitrust Laws to notify any transaction contemplated
by this Agreement, the Plan or the other Transaction Agreements that has
notified the Company in writing of such obligation (each such Backstop Party, a
“Filing Party”), agree to reasonably cooperate with each other as to the content
of any antitrust filings and notifications, and the Company agrees that the
Backstop Parties, acting reasonably, shall solely determine whether the making
of any antitrust filing or notification, other than an HSR Filing, is necessary.
The Company and each Filing Party shall, to the extent permitted by applicable
Law, use reasonable endeavors to: (i) promptly notify each other of, and if in
writing, furnish each other with copies of (or, in the case of material oral
communications, advise each other orally of) any communications from or with an
Antitrust Authority, subject to confidentiality obligations and the need to
protect business secrets; (ii) where reasonably practicable, not participate in
any meeting with an Antitrust Authority unless it consults with each other
Filing Party and the Company, as applicable, in advance and, to the extent
permitted by the Antitrust Authority and applicable Law, give each other Filing
Party and the Company, as applicable, a reasonable opportunity to attend and
participate thereat; (iii) furnish each other Filing Party and the Company, as
applicable, with copies of all correspondence, filings and communications
between such Filing Party or the Company and the Antitrust Authority, subject to
confidentiality obligations, provided that any such documentation may be
redacted to remove any non-public business data or similar information of the
Filing Party; (iv) furnish each other Filing Party with such necessary
information and reasonable assistance as may be reasonably necessary in
connection with the preparation of any antitrust filing, notification or
submission of information to the Antitrust Authority, subject to applicable Law,
confidentiality obligations and the need to protect business secrets;
(v) provide to, and afford reasonable opportunity of comment and review by, each
other Filing Party and the Company of any material correspondence filings and
communications with any Antitrust Authority, no less than two (2) Business Days
in advance of any filing, execution, distribution or use (as applicable) thereof
and (v) not withdraw its filing, if any, under the HSR Act or any other filing
to any Antitrust Authority without the prior written consent of the Requisite
Backstop Parties and the Company.

 



 45 

 



 

(c)            Should a Filing Party be subject to an obligation in connection
with any Antitrust Approval to jointly notify with one or more other Filing
Parties (each, a “Joint Filing Party”) a transaction contemplated by this
Agreement, the Plan or the other Transaction Agreements, such Joint Filing Party
shall promptly notify each other Joint Filing Party of, and if in writing,
furnish each other Joint Filing Party with copies of (or, in the case of
material oral communications, advise each other Joint Filing Party orally of)
any communications from or with an Antitrust Authority, subject to
confidentiality obligations and the need to protect business secrets.

 

(d)            Subject to the last sentence of this Section 6.4(d) and to
Section 6.4(e), the Company and each Filing Party shall use commercially
reasonable efforts to cause the review or waiting periods under the applicable
Antitrust Laws to terminate or expire, or to obtain approval from the applicable
Antitrust Authority, at the earliest possible date after the date of filing. The
communications contemplated by this Section 6.4 may be made by the Company or a
Filing Party on an outside counsel-only basis or subject to other agreed upon
confidentiality safeguards. The obligations in this Section 6.4 shall not apply
to filings, correspondence, communications or meetings with Antitrust
Authorities unrelated to the transactions contemplated by this Agreement, the
Plan and the other Transaction Agreements. The obligations in this Section 6.4
shall not require the Company, the Issuer, any Debtor or any Backstop Party to
(1) take any action or share any information which is restricted or prohibited
by obligations of confidentiality binding on the Company, the Issuer, any Debtor
or any Backstop Party, applicable Law or the rules of any applicable securities
exchange (provided that such Party must only withhold the portion of such
information or materials that are actually subject to such confidentiality
obligations, applicable Law or rules of any applicable securities exchange and,
unless otherwise restricted from doing so by any of the aforementioned, use
commercially reasonable efforts to provide such withheld information or
materials on an outside counsel only basis or subject to other agreed upon
confidentiality safeguards), (2) disclose any document or share any information
over which the Company, the Issuer, any Debtor or any Backstop Party asserts any
legal professional privilege nor waive or forego the benefit of any applicable
legal professional privilege or (3) disclose any non-public business data or
similar information of a Filing Party, except such data or information as may be
necessary to establish jurisdictional filing or notification requirements, which
shall be shared on a counsel-only basis.

 

(e)            Notwithstanding anything in this Agreement to the contrary,
nothing shall require any Backstop Party or any of its Affiliates to (i) dispose
of, license or hold separate any of its or its Subsidiaries’ or Affiliates’
assets, (ii) limit its freedom of action or the conduct of its or its
Subsidiaries’ or Affiliates’ businesses or make any other behavioral commitments
with respect to itself or any of its Subsidiaries or Affiliates, (iii) divest
any of its Subsidiaries or its Affiliates, or (iv) commit or agree to any of the
foregoing. Without the prior written consent of the Requisite Backstop Parties,
neither the Company nor any of the other Debtors shall commit or agree to
(x) dispose of, license or hold separate any of its assets or (y) limit its
freedom of action with respect to any of its businesses or commit or agree to
any of the foregoing, in each case, in order to secure any necessary consent or
approvals for the transactions contemplated hereby under the Antitrust Laws.
Notwithstanding anything to the contrary herein, neither the Backstop Parties,
nor any of their Affiliates, nor the Company or any of the other Debtors, shall
be required as a result of this Agreement, to initiate any legal action against,
or defend any litigation brought by, the United States Department of Justice,
the United States Federal Trade Commission, or any other Governmental Entity in
order to avoid the entry of, or to effect the dissolution of, any injunction,
temporary restraining order or other order in any suit or proceeding which would
otherwise have the effect of preventing or materially delaying the transactions
contemplated hereby, or which may require any undertaking or condition set forth
in the preceding sentence.

 



46

 

 

Section 6.5   Access to Information. During the Pre-Closing Period, the Debtors
agree to, upon request keep the Backstop Parties reasonably informed about the
operations of the Company and its direct and indirect subsidiaries, and, subject
to applicable non-disclosure agreements and the terms thereof, use commercially
reasonable efforts to provide the Backstop Parties any information reasonably
requested regarding the Company or any of its direct and indirect subsidiaries
and provide, and direct the Company’s current employees, officers, advisors and
other representatives to provide, to the Consenting Noteholders Advisors:
(i) reasonable access to the Company’s books, records, and facilities, and
(ii) reasonable access to the senior management and advisors of the Company for
the purposes of evaluating the Company’s assets, liabilities, operations,
businesses, finances, strategies, prospects, and affairs, provided that the
foregoing obligation shall not require the Issuer or any Debtor or any of their
employees, officers, advisors or other representatives to (1) take any action or
share any information which is restricted or prohibited by obligations of
confidentiality binding on the Issuer or any Debtor, applicable Law or the
rules of any applicable securities exchange (provided, that such Issuer or
Debtor, as applicable, must only withhold the portion of such information or
materials that are actually subject to such confidentiality obligations,
applicable Law or rules of any applicable securities exchange, and unless
otherwise restricted from doing so by any of the aforementioned, use
commercially reasonable efforts to provide such withheld information or
materials to counsel to the Backstop Parties pursuant to a Confidentiality
Agreement) nor (2) disclose any document or share any information over which the
Issuer or any Debtor asserts any legal professional privilege nor waive or
forego the benefit of any applicable legal professional privilege.

 

Section 6.6   Financial Information.

 

(a)            At all times prior to the Closing Date, the Company shall deliver
to counsel to each Backstop Party and to each Backstop Party that so requests,
subject to appropriate assurance of confidential treatment, all statements and
reports (excluding any compliance certificates, but including any reports
delivered with any compliance certificates) the Company actually delivers
pursuant to any credit agreement, indenture or similar agreement or instrument
to which the Company is or any of its Subsidiaries is party (as in effect on the
date hereof) (the “Financial Reports”).

 

(b)            The Financial Reports shall be deemed to have been delivered in
accordance with Section 6.6(a) on the date on which the Company posts such
information on the Company’s website or is available via the EDGAR system of the
SEC on the internet (to the extent such information has been posted or is
available).

 

Section 6.7   Alternative Restructuring Proposals.

 

(a)            Notwithstanding anything to the contrary in this Agreement,
nothing in this Agreement shall require a Debtor or the board of directors,
board of managers, or similar governing body of a Debtor, after consulting with
outside counsel, to take any action or to refrain from taking any action with
respect to the Restructuring Transactions, including terminating this Agreement
pursuant to Section 9.1(d)(ii), to the extent taking or failing to take such
action would be inconsistent with applicable Law or its fiduciary obligations
under applicable Law, and any such action or inaction pursuant to this
Section 6.7 shall not be deemed to constitute a breach of this Agreement;
provided that this Section 6.7 shall not impede any Party’s right to terminate
this Agreement pursuant to Article 9, including, for the avoidance of doubt, the
Backstop Parties’ right to terminate in accordance with Section 9.1(c);
provided, further, that the Company Parties shall provide notice as soon as
reasonably practicable (before or after) to the Initial Backstop Parties (with
email to Kramer Levin being sufficient) of any such action or inaction in
reliance on this Section 6.7.

 



47

 

 

(b)            Notwithstanding anything to the contrary in this Agreement (but
subject to Section 6.7(a)), each Debtor and their respective directors,
officers, employees, investment bankers, attorneys, accountants, consultants,
and other advisors or Representatives shall have the rights to: (i) solicit,
encourage, consider, respond to, and facilitate Alternative Restructuring
Proposals; (ii) provide access to non-public information concerning any Debtor
to any Person or enter into Confidentiality Agreements or nondisclosure
agreements with any Person; (iii) maintain or continue discussions or
negotiations with respect to Alternative Restructuring Proposals; (iv) otherwise
cooperate with, assist, participate in, facilitate, and respond to any
inquiries, proposals, discussions, or negotiation of Alternative Restructuring
Proposals; and (v) enter into or continue discussions or negotiations with
holders of Claims against or Equity Securities in a Debtor (including any
Backstop Party), any other party in interest in the Chapter 11 Cases (including
any official committee and the United States Trustee), or any other Person
regarding the Restructuring Transactions or Alternative Restructuring Proposals.

 

Section 6.8   Commercially Reasonable Efforts.

 

(a)            Without in any way limiting any other respective obligation of
the Debtors or any Backstop Party in this Agreement, the Debtors shall use (and
shall cause its Subsidiaries to use), and each Backstop Party shall use,
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable in
order to consummate and make effective the transactions contemplated by this
Agreement, the Plan and the other Transaction Agreements, including using
commercially reasonable efforts in:

 

(i)            timely preparing and filing all documentation reasonably
necessary to effect all necessary notices, reports and other filings of such
Party and to obtain as promptly as practicable all consents, registrations,
approvals, permits and authorizations necessary or advisable to be obtained from
any third party or Governmental Entity;

 

(ii)            in the case of the Debtors, defending any Proceedings
challenging this Agreement, the Plan or any other Transaction Agreement or the
consummation of the transactions contemplated hereby and thereby, including
seeking to have any stay or temporary restraining order entered by any
Governmental Entity vacated or reversed; and

 

(iii)            working together in good faith to finalize the Registration
Rights Agreement and Reorganized Valaris Corporate Documents for timely
inclusion in the Plan Supplement and filing with the Bankruptcy Court.

 



48

 

 

(b)            Subject to applicable Laws relating to the exchange of
information, the Backstop Parties and the Company shall have the right to review
in advance, and to the extent practicable each will consult with the other on
all of the material information relating to Backstop Parties or the Company, as
the case may be, and any of their respective Subsidiaries, that appears in any
filing made with, or written materials submitted to, any third party and/or any
Governmental Entity in connection with the transactions contemplated by this
Agreement or the Plan; provided, however, that the Backstop Parties are not
required to provide for review in advance declarations or other evidence
submitted in connection with any filing with the Bankruptcy Court. In exercising
the foregoing rights, each of the Company and the Backstop Parties shall act
reasonably and as promptly as practicable.

 

(c)            Nothing contained in this Section 6.8 shall limit the ability of
any Backstop Party to (i) consult with the Debtors, any other Backstop Party, or
any other party in interest in the Chapter 11 Cases, (ii) to appear and be
heard, or (iii) to file objections, concerning any matter arising in the Chapter
11 Cases.

 

Section 6.9   Issuer Joinder. If the ultimate parent company of the Debtors on
the Closing Date is to be a Person other than a Debtor on the date hereof, then
reasonably promptly after the creation of such Person, the Company shall cause
such Person to join this Agreement pursuant to a joinder agreement in form and
substance attached hereto as Exhibit B.

 

Section 6.10   New Board of Directors. On the Closing Date, the board of
directors for the Issuer shall be comprised of seven (7) directors consisting
of: (a) the chief executive officer of the Company, (b) four (4) directors
designated by the members of the Ad Hoc Group and (c) two (2) directors
designated by a majority of the holders of Credit Facility Claims.

 

Section 6.11   Registration Rights Agreement, Etc. The Plan will provide that
from and after the Closing Date the Backstop Parties shall be entitled to
certain registration rights with respect to the New Notes and New Shares issued
in connection with the Rights Offering, this Agreement and the Plan, in each
case that are issued other than pursuant to the Section 1145 of the Bankruptcy
Code, or which are deemed to be securities held by affiliates under applicable
securities Laws (the “Registrable Securities”), pursuant to a customary
registration rights agreement in form and substance consistent with the terms
set forth in this Agreement and the Restructuring Support Agreement and
otherwise on terms and conditions reasonably satisfactory to the Company and the
Requisite Backstop Parties (the “Registration Rights Agreement”). A form of the
Registration Rights Agreement shall be filed with the Bankruptcy Court as part
of the Plan Supplement. The Registration Rights Agreement shall provide for,
among other things, the filing of a resale registration statement covering all
Registrable Securities and, in the case of New Shares, customary demand and
piggyback registration rights. The Company or the Issuer (as relevant) shall
cause such registration statement to be filed as promptly as practicable but in
no event later than thirty (30)1 days after the Effective Date, and to use its
commercially reasonable best efforts to cause the registration statement to be
declared effective by the staff of the SEC as promptly as practicable
thereafter. Backstop Parties that would otherwise receive New Shares
representing beneficial ownership of 10% or more of the aggregate issued and
outstanding New Shares may elect to receive penny warrants in respect of such
number of New Shares that result in such Backstop Party having beneficial
ownership of fewer than 10% of the New Shares, which such warrants shall be in
form and substance reasonably satisfactory to such Backstop Parties and the
Company or the Issuer (as relevant), in which case the New Shares issuable upon
exercise of such warrants shall be included in the resale shelf registration
statement.

 



 



1 Subject to extension if S-3 not available and/or fresh start pro forma
financial statements required.

 



49

 

 

Section 6.12   Form D and Blue Sky. The Issuer shall timely file a Form D with
the SEC with respect to the Unregistered Securities issued hereunder to the
extent required under Regulation D of the Securities Act and shall provide, upon
request, a copy thereof to each Backstop Party. The Issuer shall, on or before
the Closing Date, take such action as the Issuer shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Unregistered
Securities issued hereunder for, sale to the Backstop Parties at the Closing
Date pursuant to this Agreement under applicable securities and “Blue Sky” Laws
of the states of the United States (or to obtain an exemption from such
qualification) and any applicable foreign jurisdictions, and shall provide
evidence of any such action so taken to the Backstop Parties on or prior to the
Closing Date. The Issuer shall timely make all filings and reports relating to
the offer and sale of the Unregistered Securities issued hereunder required
under applicable securities and “Blue Sky” Laws of the states of the United
States following the Closing Date. The Issuer shall pay all fees and expenses in
connection with satisfying its obligations under this Section 6.12.

 

Section 6.13   No Integration; No General Solicitation. Neither the Company nor
any of its affiliates (as defined in Rule 501(b) of Regulation D promulgated
under the Securities Act) will, directly or through any agent, sell, offer for
sale, solicit offers to buy or otherwise negotiate in respect of, any security
(as defined in the Securities Act), that is or will be integrated with the sale
of the Unregistered Securities, the Rights Offering and this Agreement in a
manner that would require registration under the Securities Act of the
Unregistered Securities to be issued by the Company on the Effective Date. None
of the Company or any of its affiliates or any other Person acting on its or
their behalf will solicit offers for, or offer or sell, any Unregistered
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D promulgated under the
Securities Act or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act.

 

Section 6.14   Fungibility and Liquidity. The New Secured Notes and New Shares
issued in connection with the Rights Offering and this Agreement (including the
Holdback Securities and the Backstop Premium) are to be DTC-eligible, other than
any New Secured Notes or New Shares required to bear a “restricted” legend under
applicable securities laws (which shall be in DTC under a restricted CUSIP if
feasible, otherwise in book entry form). The Issuer shall use commercially
reasonable efforts to promptly make, when applicable from time to time after the
Closing, all Unlegended Securities eligible for deposit with DTC.
Notwithstanding anything herein to the contrary, the Parties will continue to
evaluate potential alternative securities law and transfer restriction treatment
for the New Secured Notes and the New Shares issued pursuant to this Agreement,
with a view toward maximizing the liquidity and fungibility of the issuances of
the New Secured Notes and the issuances of the New Shares. In all events, the
New Secured Notes and the New Shares shall be made fungible as promptly as
possible (including the same CUSIP), including as contemplated by the
Registration Rights Agreement. Such alternative treatment shall be reasonably
satisfactory to the Issuer and the Requisite Backstop Parties.

 



50

 

 

Section 6.15   Use of Proceeds. The Debtors will apply the proceeds from the
exercise of the Rights and the sale of the Holdback Securities and Backstop
Securities, in each case, pursuant to the Plan.

 

Section 6.16   Legends.

 

(a)            Each certificate evidencing Unregistered Shares, and each
certificate issued in exchange for or upon the transfer, sale or assignment of
any such securities, shall be stamped or otherwise imprinted with a legend (the
“Share Legend”) in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY, HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION
THEREUNDER OR UNLESS THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION
OR QUALIFICATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES LAWS.”

 

In the event of any uncertificated shares, such shares shall be subject to a
restrictive notation substantially similar to the Share Legend in the stock
ledger or other appropriate records maintained by the Issuer or agent and the
term “Share Legend” shall include such restrictive notation. The Issuer shall
remove the Share Legend (or restrictive notation, as applicable) set forth above
from the certificates evidencing any such securities (or the records, in the
case of uncertified shares), upon request at any time after the restrictions
described in such legend cease to be applicable. The Issuer may reasonably
request such opinions, certificates or other evidence that such restrictions no
longer apply as a condition of removing the Share Legend.

 

(b)            Each certificate evidencing Unregistered Notes, and each
certificate issued in exchange for or upon the transfer, sale or assignment of
any such securities, shall be stamped or otherwise imprinted with a legend (the
“Note Legend”) in substantially the following form:

 

“THIS SENIOR SECURED FIRST LIEN NOTE HAS BEEN ACQUIRED FOR INVESTMENT PURPOSES
ONLY, HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND MAY NOT
BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM
REGISTRATION THEREUNDER OR UNLESS THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT
REGISTRATION OR QUALIFICATION UNDER THE ACT AND THE APPLICABLE STATE SECURITIES
LAWS.”

 



51

 

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

 

Section 7.1   Conditions to the Obligation of the Backstop Parties. The
obligations of each Backstop Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the
satisfaction of the following conditions:

 

(a)            Disclosure Statement Order. The Bankruptcy Court shall have
entered the Disclosure Statement Order in form and substance reasonably
satisfactory to the Requisite Backstop Parties, and such Order shall be a Final
Order; such order shall be in full force and effect, and not subject to a stay.

 

(b)            Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order in form and substance reasonably satisfactory to the
Requisite Backstop Parties, and such Order shall be a Final Order; such order
shall be in full force and effect, and not subject to a stay.

 

(c)            Financing Order. The Bankruptcy Court shall have entered the
Financing Order and such Order shall be a Final Order; such order shall be in
full force and effect, and not subject to a stay.

 

(d)            Effective Date. The Effective Date shall have occurred, or shall
be deemed to have occurred concurrently with the Closing, as applicable, in
accordance with the terms and conditions in the Plan and in the Confirmation
Order.

 

(e)            DIP Obligations. All obligations of the Debtors under the DIP
Facility Documents shall have been paid in full in accordance with the terms of
the DIP Facility Documents.

 

(f)            Effectiveness of Restructuring Support Agreement. The
Restructuring Support Agreement shall have remained in effect through the
Effective Date.

 

(g)            Rights Offering. The Rights Offering shall have been conducted in
accordance with the Plan, the Disclosure Statement Order and this Agreement in
all material respects, and the Offering Period (as defined in the Rights
Offering Procedures) shall have concluded.

 

(h)            Registration Rights Agreement. The Registration Rights Agreement,
in form and substance reasonable satisfactory to the Issuer and the Requisite
Backstop Parties shall have been executed and delivered by the Issuer, shall
otherwise have become effective with respect to the Backstop Parties and the
other parties thereto and shall be in full force and effect.

 

(i)            Government Approvals. All terminations or expirations of reviews,
investigations or waiting periods imposed by any Governmental Entity necessary
for the consummation of the transactions contemplated by this Agreement,
including under the HSR Act and in connection with any other Antitrust
Approvals, shall have occurred, and all other notifications, consents,
authorizations and approvals required to be made or obtained from any
Governmental Entity shall have been made or obtained for the transactions
contemplated by this Agreement.

 



52

 

 

(j)            Expense Reimbursement. The Debtors shall have paid all Expense
Reimbursement accrued through the Closing Date pursuant to Section 3.3.

 

(k)            No Legal Impediment to Issuance. No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.

 

(l)            Material Adverse Effect. (i) From the date hereof to the Closing
Date, there shall not have occurred, and there shall not exist, any event,
change, effect, occurrence, development, circumstance or change of fact
occurring or existing that constitutes a Material Adverse Effect and (ii) the
Backstop Parties shall have received on and as of the Closing Date a certificate
of the chief executive officer or chief financial officer of the Company
confirming the same.

 

(m)            Minimum Liquidity and Minimum Cash of the Reorganized Debtors.
After giving pro forma effect to the occurrence of the Effective Date, the
Reorganized Debtors shall have minimum liquidity (consisting of unrestricted
cash and cash equivalents, plus proceeds from the Rights Offering net of
repayment of all DIP Claims and other uses of proceeds) on the Effective Date of
no less than Three Hundred Million Dollars ($300,000,000);

 

(n)            Plan. The Company and all of the other Debtors shall have
complied in all material respects with the terms of the Plan (as amended or
supplemented from time to time) that are to be performed by the Company, the
other Debtors or the Issuer on or prior to the Effective Date and the conditions
to the occurrence of the Effective Date (other than any conditions relating to
occurrence of the Closing) set forth in the Plan shall have been satisfied or
waived in accordance with the terms of the Plan.

 

(o)            Reorganized Valaris Corporate Documents. The Reorganized Valaris
Corporate Documents, in form and substance reasonably satisfactory to the
Company and the Requisite Backstop Parties, shall have been duly approved and
adopted and shall be in full force and effect.

 

(p)            Consents. All governmental and third party notifications,
filings, consents, waivers and approvals required for the consummation of the
transactions contemplated by this Agreement and the Plan shall have been made or
received.

 

(q)            Representations and Warranties.

 

(i)            The representations and warranties of the Debtors contained in
Section 4.11 shall be true and correct in all respects at and as of the date
hereof and the Closing Date after giving effect to the Plan with the same effect
as if made on and as of the Closing Date after giving effect to the Plan.

 



53

 

 

(ii)            The representations and warranties of the Debtors contained in
Sections 4.2, 4.3, 4.4, and 4.5 shall be true and correct in all material
respects at and as of the date hereof and the Closing Date with the same effect
as if made on and as of the Closing Date (except for such representations and
warranties made as of a specified date, which shall be true and correct only as
of the specified date).

 

(iii)            The other representations and warranties of the Debtors
contained in this Agreement shall be true and correct (disregarding all
materiality or Material Adverse Effect qualifiers) at and as of the date hereof
and the Closing Date with the same effect as if made on and as of the Closing
Date (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date), except
where the failure to be so true and correct does not, and would not reasonably
be expected to, constitute, individually or in the aggregate, a Material Adverse
Effect.

 

(r)            Covenants. The Debtors shall have performed and complied, in all
material respects, with all of their respective covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to or at the Closing Date.

 

(s)            Officer’s Certificate. The Backstop Parties shall have received
on and as of the Closing Date a certificate of the chief executive officer or
chief financial officer of the Company confirming that the conditions set forth
in Sections 7.1(l), (q) and (r) have been satisfied.

 

(t)            Funding Notice. The Backstop Parties shall have received the
Funding Notice.

 

Section 7.2   Waiver of Conditions to Obligation of Backstop Parties. All or any
of the conditions set forth in Section 7.1 may only be waived in whole or in
part with respect to all Backstop Parties by a written instrument executed by
the Requisite Backstop Parties in their sole discretion and if so waived, all
Backstop Parties shall be bound by such waiver.

 

Section 7.3   Conditions to the Obligation of the Company. The obligation of the
Company and the other Debtors to consummate the transactions contemplated hereby
with any Backstop Party is subject to (unless waived by the Company) the
satisfaction of each of the following conditions:

 

(a)            Effective Date. The Effective Date shall have occurred, or shall
be deemed to have occurred concurrently with the Closing, as applicable, in
accordance with the terms and conditions in the Plan and in the Confirmation
Order.

 

(b)            Disclosure Statement Order. The Bankruptcy Court shall have
entered the Disclosure Statement Order, and such order shall be a Final Order
and not subject to a stay.

 

(c)            Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order, and such order shall be a Final Order and not subject to a
stay.

 

(d)            Conditions to the Plan. The conditions to the occurrence of the
Effective Date as set forth in the Plan and in the Confirmation Order shall have
been satisfied or waived in accordance with the terms thereof and the Plan.

 



54

 

 

(e)            Government Approvals. All terminations or expirations of waiting
periods imposed by any Governmental Entity necessary for the consummation of the
transactions contemplated by this Agreement, including under the HSR Act and
under other Antitrust Laws, shall have occurred, and all other notifications,
consents, authorizations and approvals required to be made or obtained from any
Governmental Entity under any other Antitrust Law shall have been made or
obtained for the transactions contemplated by this Agreement.

 

(f)            No Legal Impediment to Issuance. No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.

 

(g)            Representations and Warranties. The representations and
warranties of each Backstop Party contained in this Agreement shall be true and
correct in all material respects at and as of the Closing Date with the same
effect as if made on and as of the Closing Date (except for such representations
and warranties made as of a specified date, which shall be true and correct only
as of the specified date).

 

(h)            Covenants. The Backstop Parties shall have performed and
complied, in all material respects, with all of their covenants and agreements
contained in this Agreement and in any other document delivered pursuant to this
Agreement.

 

ARTICLE VIII

 

INDEMNIFICATION AND CONTRIBUTION

 

Section 8.1   Indemnification Obligations. The Company and the other Debtors
(the “Indemnifying Parties” and each an “Indemnifying Party”) shall, jointly and
severally, indemnify and hold harmless each Backstop Party that is not a
Defaulting Backstop Party, its Affiliates, shareholders, members, partners and
other equity holders, general partners, managers and its and their respective
Representatives, agents and controlling persons (each, an “Indemnified Person”)
from and against any and all losses, claims, damages, liabilities and costs and
expenses (collectively, “Losses”) that any such Indemnified Person may incur or
to which any such Indemnified Person may become subject arising out of or in
connection with this Agreement, the Plan and the transactions contemplated
hereby and thereby, including the Backstop Commitment, the Rights Offering, the
payment of the Backstop Premium or the use of the proceeds of the Rights
Offering, or any breach by the Debtors of this Agreement, or any claim,
challenge, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any Indemnified Person is a party thereto, and
reimburse each Indemnified Person upon demand for reasonable and documented
(subject to redaction to preserve attorney client and work product privileges)
legal or other third-party expenses incurred in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing (including in connection with
the enforcement of the indemnification obligations set forth herein),
irrespective of whether or not the transactions contemplated by this Agreement
or the Plan are consummated or whether or not this Agreement is terminated;
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to Losses (a) as to a Defaulting Backstop Party and its Related Parties,
caused by a Backstop Party Default by such Backstop Party, or (b) to the extent
they are found by a final, non-appealable judgment of a court of competent
jurisdiction to arise from the bad faith, willful misconduct or gross negligence
of such Indemnified Person.

 



55

 

 

Section 8.2   Indemnification Procedure. Promptly after receipt by an
Indemnified Person of notice of the commencement of any claim, challenge,
litigation, investigation or proceeding (an “Indemnified Claim”), such
Indemnified Person will, if a claim is to be made hereunder against the
Indemnifying Party in respect thereof, notify the Indemnifying Party in writing
of the commencement thereof; provided that (a) the omission to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability
that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (b) the omission to so notify the Indemnifying
Party will not relieve the Indemnifying Party from any liability that it may
have to such Indemnified Person otherwise than on account of this Article VIII.
In case any such Indemnified Claims are brought against any Indemnified Person
and it notifies the Indemnifying Party of the commencement thereof, the
Indemnifying Party will be entitled to participate therein, and, to the extent
that it may elect by written notice delivered to such Indemnified Person, to
assume the defense thereof, with counsel reasonably acceptable to such
Indemnified Person; provided that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) such Indemnified
Person shall have employed separate counsel (in addition to any local counsel)
in connection with the assertion of legal defenses in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the Indemnifying Party shall not be liable for the expenses of more than
one separate counsel representing the Indemnified Persons who are parties to
such Indemnified Claims (in addition to one local counsel in each jurisdiction
in which local counsel is required) and that all such expenses shall be
reimbursed as they occur), (ii) the Indemnifying Party shall not have employed
counsel reasonably acceptable to such Indemnified Person to represent such
Indemnified Person within a reasonable time after notice of commencement of the
Indemnified Claims, (iii) after the Indemnifying Party assumes the defence of
the Indemnified Claims, the Indemnified Person determines in good faith that the
Indemnifying Party has failed or is failing to defend such claim and provides
written notice of such determination and the basis for such determination and
such failure is not reasonably cured within ten (10) Business Days of receipt of
such notice, or (iv) the Indemnifying Party shall have authorized in writing the
employment of counsel for such Indemnified Person. Notwithstanding anything
herein to the contrary, the Company and its Subsidiaries shall have sole control
over any Tax controversy or Tax audit and shall be permitted to settle any
liability for Taxes of the Company and its Subsidiaries.

 



56

 

 

Section 8.3   Settlement of Indemnified Claims. The Indemnifying Party shall not
be liable for any settlement of any Indemnified Claims effected without its
written consent (which consent shall not be unreasonably withheld). If any
settlement of any Indemnified Claims is consummated with the written consent of
the Indemnifying Party or if there is a final judgment for the plaintiff in any
such Indemnified Claims, the Indemnifying Party agrees to indemnify and hold
harmless each Indemnified Person from and against any and all Losses by reason
of such settlement or judgment to the extent such Losses are otherwise subject
to indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, the provisions of this Article VIII. The
Indemnifying Party shall not, without the prior written consent of an
Indemnified Person (which consent shall be granted or withheld in the
Indemnified Person’s sole discretion), effect any settlement of any pending or
threatened Indemnified Claims in respect of which indemnity or contribution has
been sought hereunder by such Indemnified Person unless (a) such settlement
includes an unconditional release of such Indemnified Person in form and
substance reasonably satisfactory to such Indemnified Person from all liability
on the claims that are the subject matter of such Indemnified Claims and
(b) such settlement does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

Section 8.4   Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company pursuant to the issuance and sale of the Backstop
Securities, the Rights Offering Securities in the Rights Offering contemplated
by this Agreement and the Plan bears to (b) the Backstop Premium paid or
proposed to be paid to the Backstop Parties.

 

Section 8.5   Treatment of Indemnification Payments. All amounts paid by the
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the
Purchase Price for all Tax purposes. The obligations of the Debtors under this
Article VIII shall constitute allowed administrative expenses of the Debtors’
estates under sections 503(b) and 507 of the Bankruptcy Code and are payable
without further Order of the Bankruptcy Court, and the Debtors may comply with
the requirements of this Article VIII without further Order of the Bankruptcy
Court.

 

Section 8.6   Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.

 



57

 



 

ARTICLE IX

 

TERMINATION

  

Section 9.1   Termination Rights. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date:

 

(a)            by mutual written consent of the Company and the Requisite
Backstop Parties.

 

(b)            by the Company or the Requisite Backstop Parties if:

 

(i)            the Closing Date has not occurred by the Outside Date; provided,
however, that upon the occurrence of a Backstop Party Default, the Outside Date
shall be extended in accordance with Section 2.3(a); provided, further that no
party hereto shall have the right to terminate this Agreement pursuant to this
Section 9.1(b)(i) if the failure of the Closing to occur on or before the
Outside Date was primarily caused by such party then being in willful or
intentional material breach of this Agreement;

 

(ii)           (A) the Bankruptcy Court enters an Order denying confirmation of
the Plan, or the Confirmation Order or the Financing Order is (x) reversed,
stayed, dismissed, vacated or reconsidered, (y) modified, or amended without the
consent of the Requisite Backstop Parties, not to be unreasonably withheld,
conditioned or delayed, or (B) a motion for reconsideration, reargument, or
rehearing with respect to any such Order has been filed and the Debtors have
failed to timely object to such motion; or

 

(iii)          the Restructuring Support Agreement has been terminated; provided
that if the Restructuring Support Agreement has been terminated pursuant to
Section 12.01(o) or 12.01(p) thereof with respect to any Consenting Noteholder
(as defined therein) that is also a Backstop Party, such Backstop Party shall
have the right to terminate its Backstop Commitment and/or Holdback Commitment,
as applicable, as to itself only.

 

(c)            by the Requisite Backstop Parties if:

 

(i)            the failure to comply with a Milestone set forth in the
Restructuring Support Agreement (as they may be extended or modified according
to the terms of the Restructuring Support Agreement);

 

(ii)           the Debtors enter into or publicly announce or state in writing
their intent to enter into an Alternative Restructuring Proposal;

 

(iii)          the Company or the other Debtors shall have breached any
representation, warranty, covenant or other agreement made by the Company or the
other Debtors in this Agreement or any such representation and warranty shall
have become inaccurate after the date of this Agreement and such breach or
inaccuracy would, individually or in the aggregate, cause a condition set forth
in Section 7.1(l), (q) or (r) not to be satisfied, (x) the Requisite Backstop
Parties shall have delivered written notice of such breach or inaccuracy to the
Company, (y) such breach or inaccuracy is not cured by the Company or the other
Debtors by the tenth (10th) Business Day after the Requisite Backstop Parties
transmit a written notice in accordance with Section 10.1 detailing any such
breach and (z) as a result of such failure to cure, any condition set forth in
Section 7.1(l), (q) or (r) is not capable of being satisfied; provided that the
Requisite Backstop Parties shall not have the right to terminate this Agreement
pursuant to this Section 9.1(c)(iii) if one or more Backstop Parties making up
the Requisite Backstop Parties is then in breach of any representation,
warranty, covenant or other agreement hereunder that would result in the failure
of any condition set forth in Section 7.3(g) or (h) being satisfied;

 



58

 





 

(iv)         the entry by the Bankruptcy Court of an order terminating the
Debtors’ exclusive right to file a plan of reorganization pursuant to
Section 1121 of the Bankruptcy Code without the approval of the Requisite
Backstop Parties;

 

(v)          the issuance by any Governmental Entity, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or Order that enjoins, makes illegal or otherwise restricts or prohibits
the consummation of a material portion of the Restructuring Transactions;

 

(vi)         the occurrence of the events set forth in Section 12.01(m) of the
Restructuring Support Agreement;

 

(vii)        the appointment in the Chapter 11 Cases of a trustee or receiver,
the conversion of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, or the dismissal of the Chapter 11 Cases by order of the
Bankruptcy Court;

 

(viii)       (x) the acceleration of amounts outstanding under the DIP Facility
pursuant to a DIP Termination Event (as defined in the Financing Order) and
expiration of the applicable Remedies Notice Period (as defined in the Financing
Order) without reversal by the Bankruptcy Court or (y) the termination of the
DIP Commitment Letter prior to the DIP Facility being funded, or the termination
of the DIP Facility;

 

(ix)          the Bankruptcy Court enters an Order to require the Backstop
Parties to return the Commitment Fee or the Extension Fee; or

 

(x)           the Commitment Fee has not been funded into escrow pursuant to
Section 3.1(b) prior to the execution of this Agreement.

 

(d)            by the Company upon written notice to each Backstop Party if:

 

(i)            one or more Backstop Parties have breached any representation,
warranty, covenant or other agreement made by the Backstop Parties in this
Agreement or any such representation and warranty shall have become inaccurate
after the date of this Agreement and such breach or inaccuracy would,
individually or in the aggregate, cause a condition set forth in
Section 7.3(g) or (h) not to be satisfied, (x) the Company shall have delivered
written notice of such breach or inaccuracy to the Backstop Parties, (y) such
breach or inaccuracy is not cured by the Backstop Parties by the tenth (10th)
Business Day after the Company transmits a written notice in accordance with
Section 10.1 detailing any such breach and (z) as a result of such failure to
cure, any conditions set forth in Section 7.3(g) or (h) is not capable of being
satisfied; provided that the Company shall not have the right to terminate this
Agreement pursuant to this Section 9.1(d)(i) if it is then in breach of any
representation, warranty, covenant or other agreement hereunder that would
result in the failure of any condition set forth in Section 7.1(l), (q) or
(r) being satisfied;

 



59

 

  

(ii)           the board of directors, board of managers, or such similar
governing body of any Debtor determines, after consulting with counsel, (i) that
proceeding with any of the Restructuring Transactions would be inconsistent with
the exercise of its fiduciary duties under applicable Law or (ii) in the
exercise of its fiduciary duties, to pursue an Alternative Restructuring
Proposal;

 

(iii)          the issuance by any Governmental Entity, including any regulatory
authority or court of competent jurisdiction, of any final, non-appealable
ruling or Order that enjoins, makes illegal or otherwise restricts or prohibits
the consummation of a material portion of the Restructuring Transactions; or

 

(iv)          the Bankruptcy Court enters an Order denying confirmation of the
Plan.

 

Section 9.2   Effect of Termination. Within three (3) days following the
delivery of a termination notice pursuant to Article IX, the Debtors and/or the
Requisite Backstop Parties, as applicable, delivering such termination notice
may waive, in writing, the occurrence of the termination event identified in the
termination notice; provided, however, that the termination event provided for
in Section 9.1(b)(i) may not be waived beyond the End Date with respect to a
Backstop Party that does not provide such waiver. Absent such waiver, this
Agreement shall be terminated on the fourth (4th) day following delivery of the
termination notice pursuant to Section 9.1. Upon termination pursuant to this
Article IX, this Agreement shall forthwith become void and there shall be no
further obligations or liabilities on the part of the Debtors or the Backstop
Parties; provided that (i) the obligations of the Debtors to pay the Expense
Reimbursement pursuant to Article III for fees and expenses through the date of
such termination and to satisfy their indemnification obligations pursuant to
Article VIII shall survive the termination of this Agreement, in each case,
until fully performed, (ii) the provisions set forth in Article X shall survive
the termination of this Agreement in accordance with their terms and
(iii) subject to Section 10.10, nothing in this Section 9.2 shall relieve any
Party from liability arising from any willful or intentional breach of this
Agreement prior to the termination thereof. For purposes of this Agreement,
“willful or intentional breach” shall mean a breach of this Agreement that is a
consequence of an act undertaken by the breaching Party with the knowledge
(actual or constructive) that the taking of such act would, or would reasonably
be expected to, cause a breach of this Agreement; it being acknowledged and
agreed, without limitation, that any failure by any party to consummate the
Restructuring Transactions and the other transactions contemplated by this
Agreement in accordance with the terms of this Agreement after the applicable
conditions thereto have been satisfied or waived shall constitute a willful or
intentional breach.

 



60

 

 

ARTICLE X

 

GENERAL PROVISIONS

  

Section 10.1   Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile (with confirmation), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as will be specified by like notice):

 

(a) If to the Company or any other Debtor:       Valaris plc    110 Cannon
Street   London EC4N 6EU    Attention: Michael McGuinty, General Counsel  
E-mail address: Michael.McGuinty@valaris.com   with a copy (which shall not
constitute notice) to:    Kirkland & Ellis LLP   300 North LaSalle   Chicago, IL
60654    Attention: Anup Sathy, P.C.     Ross M. Kwasteniet, P.C.     Spencer
Winters   E-mail: anup.sathy@kirkland.com     ross.kwasteniet@kirkland.com    
spencer.winters@kirkland.com   and     Kirkland & Ellis LLP   609 Main Street  
Houston, TX 77002   Attention: Sean T. Wheeler, P.C.     Douglas E. Bacon, P.C.
    Allan Kirk   E-mail: sean.wheeler@kirkland.com     doug.bacon@kirkland.com  
  allan.kirk@kirkland.com   and     Slaughter and May   One Bunhill Row   London
EC1Y 8YY   Attention: Hywel Davies and Ian Johnson   E-mail:
hywel.davies@slaughterandmay.com;     ian.johnson@slaughterandmay.com;    
ProjectPhoenixSM@slaughterandmay.com

 



61

 

  

(b)            if to an Initial Backstop Party or transferee thereof, to the
address set forth such Initial Backstop Party’s signature page or such
transferee’s joinder signature page, with, in the case of an Initial Backstop
Party, a copy (which shall not constitute notice) to:

 

Kramer Levin Naftalis & Frankel LLP 1177 Avenue of the Americas New York, NY
10036 Attention: Thomas Mayer, Stephen Zide and Nathaniel Allard Facsimile:
(212) 715-8000 E-mail: tmayer@kramerlevin.com, szide@kramerlevin.com,
nallard@kramerlevin.com     Akin Gump LLP Level 8, 10 Bishops Square London, E1
6EG United Kingdom Attention: James Terry and Jakeob Brown Facsimile: +44 20
7012 9600 E-mail: james.terry@akingump.com, jakeob.brown@akingump.com

 

(c)            if to an Additional Backstop Party or transferee thereof, to the
address set forth on such Additional Backstop Party’s joinder signature page or
such transferee’s joinder signature page.

 

Section 10.2   Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Backstop Parties, other than an
assignment by a Backstop Party expressly permitted by Section 2.6 or
Section 10.7, and any purported assignment in violation of this Section 10.2
shall be void ab initio. Except as provided in Article VIII with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person other than the Parties any rights or remedies under this Agreement.

 

Section 10.3   Prior Negotiations; Entire Agreement.

 

(a)            This Agreement (including the agreements attached as Exhibits to
and the documents and instruments referred to in this Agreement) constitutes the
entire agreement of the Parties and supersedes all prior agreements,
arrangements or understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement, except that the Parties hereto
acknowledge that any confidentiality agreements heretofore executed among the
Parties and the Restructuring Support Agreement will continue in full force and
effect in accordance with their terms.

 

(b)            Notwithstanding anything to the contrary in the Plan (including
any amendments, supplements or modifications thereto) or the Confirmation Order
(and any amendments, supplements or modifications thereto) or an affirmative
vote to accept the Plan submitted by any Backstop Party, nothing contained in
the Plan (including any amendments, supplements or modifications thereto) or
Confirmation Order (including any amendments, supplements or modifications
thereto) shall alter, amend or modify the rights of the Backstop Parties under
this Agreement unless such alteration, amendment or modification has been made
in accordance with Section 10.7.

 



62

 

  

Section 10.4   Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE. THE PARTIES CONSENT AND AGREE THAT ANY
ACTION TO ENFORCE THIS AGREEMENT OR ANY DISPUTE, WHETHER SUCH DISPUTES ARISE IN
LAW OR EQUITY, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY SHALL BE BROUGHT
EXCLUSIVELY IN THE BANKRUPTCY COURT. THE PARTIES CONSENT TO AND AGREE TO SUBMIT
TO THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT. EACH OF THE PARTIES
HEREBY WAIVES AND AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF THE BANKRUPTCY COURT, (II) SUCH PARTY
AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY LEGAL PROCESS ISSUED BY THE
BANKRUPTCY COURT OR (III) ANY LITIGATION OR OTHER PROCEEDING COMMENCED IN THE
BANKRUPTCY COURT IS BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HEREBY AGREE
THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING,
OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

 

Section 10.5   Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT,
TORT OR OTHERWISE.

 

Section 10.6   Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.

 



63

 

 

Section 10.7   Waivers and Amendments; Rights Cumulative. This Agreement may be
amended, restated, modified, or changed only by a written instrument signed by
the Debtors and the Requisite Backstop Parties; provided that each Backstop
Party’s prior written consent shall be required for any amendment that would
have the effect of: (a) modifying such Backstop Party’s Backstop Commitment
Percentage or Holdback Commitment Percentage (other than a pro rata reduction to
reflect the inclusion of Additional Backstop Parties), (b) increasing the
Purchase Price to be paid in respect of the Backstop Securities, (c) changing
the terms of or conditions to the payment of the Backstop Premium; (d) extending
the End Date (except as contemplated by Section 2.3(a)); or (e) otherwise
disproportionately and materially adversely affecting such Backstop Party;
provided that the sole remedy for any Backstop Party that does not consent to
any of the matters referred to in clauses (b), (c) or (d) above shall be that
such Backstop Party shall have the right to terminate its Backstop Commitment
and/or Holdback Commitment, as applicable, as to itself only. The terms and
conditions of this Agreement (other than the conditions set forth in Sections
7.1 and 7.3, the waiver of which shall be governed solely by Article VII) may be
waived (x) by the Debtors only by a written instrument executed by the Company
and (y) by the Requisite Backstop Parties only by a written instrument executed
by all of the Requisite Backstop Parties. Notwithstanding anything to the
contrary contained in this Agreement, prior to the third (3rd) Business Day
following the Rights Offering Expiration Time, the Initial Backstop Parties may
agree, among themselves, to reallocate their Backstop Commitment Percentages or
Holdback Commitment Percentages, without any consent or approval of any other
Party; provided, however, (i) for the avoidance of doubt, any such agreement
among the Initial Backstop Parties shall require the consent or approval of all
Initial Backstop Parties affected by such reallocation, (ii) no Initial Backstop
Party will be relieved of its obligations hereunder immediately prior to such
reallocation (including with respect to its Backstop Commitment and Holdback
Commitment) in connection with any such reallocation and (iii) (A) the Initial
Backstop Parties shall provide written notice to the Company of any such
adjustment reasonably promptly after any such agreement is reached and in any
event, within two (2) Business Days of any such agreement, (B) the Company shall
reasonably promptly, and in any event, within five (5) Business Days, amend
without further consent from any Party, Schedule 1 attached hereto to reflect
the reallocated Backstop Commitment Percentages or Holdback Commitment
Percentages, as applicable, (C) the Company shall be able to rely on any such
written notice and shall not be held liable or deemed in breach of this
Agreement in any way for amending Schedule 1 in accordance with such written
notice and (D) such amended Schedule 1 shall be valid and binding on all
Parties, notwithstanding any error or omissions that may have been in the
written notice provided to the Company. The Company shall provide written notice
(which may be in the form of email) of any amendment to Schedule 1 reasonably
promptly after any such amendment, which in no event shall be more than seven
(7) days after such amendment; provided that if the Company further amends
Schedule 1 prior to providing such written notice, the Company may provide
written notice of the fully amended Schedule 1 instead of individual notices of
each separate amendment. No delay on the part of any Party in exercising any
right, power or privilege pursuant to this Agreement will operate as a waiver
thereof, nor will any waiver on the part of any Party of any right, power or
privilege pursuant to this Agreement, nor will any single or partial exercise of
any right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement. Except as otherwise provided in this Agreement, the
rights and remedies provided pursuant to this Agreement are cumulative and are
not exclusive of any rights or remedies which any Party otherwise may have at
law or in equity.

 

Section 10.8   Headings. The headings in this Agreement are for reference
purposes only and will not in any way affect the meaning or interpretation of
this Agreement.

 



64

 

 

Section 10.9   Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.

  

Section 10.10   Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits; provided, that in all events, a Party will
be liable for direct damages and any other reasonably foreseeable damage that is
recoverable under applicable contract law.

 

Section 10.11   No Reliance. No Backstop Party or any of its Related Parties
shall have any duties or obligations to the other Backstop Parties in respect of
this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Backstop Party or any of its Related Parties shall be subject
to any fiduciary or other implied duties to the other Backstop Parties, (b) no
Backstop Party or any of its Related Parties shall have any duty to take any
discretionary action or exercise any discretionary powers on behalf of any other
Backstop Party, (c) (i) no Backstop Party or any of its Related Parties shall
have any duty to the other Backstop Parties to obtain, through the exercise of
diligence or otherwise, to investigate, confirm, or disclose to the other
Backstop Parties any information relating to the Company or any of the other
Debtors that may have been communicated to or obtained by such Backstop Party or
any of its Affiliates in any capacity and (ii) no Backstop Party may rely, and
confirms that it has not relied, on any due diligence investigation that any
other Backstop Party or any Person acting on behalf of such other Backstop Party
may have conducted with respect to the Company or any of its Affiliates or any
of their respective securities and (d) each Backstop Party acknowledges that no
other Backstop Party is acting as a placement agent, initial purchaser,
underwriter, broker or finder with respect to its Backstop Securities.

 

Section 10.12   Publicity. At all times prior to the Closing Date or the earlier
termination of this Agreement in accordance with its terms, the Company and the
Backstop Parties shall consult with each other prior to issuing any press
releases (and provide each other a reasonable opportunity to review and comment
upon such release) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement.

 

Section 10.13   Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Federal Rule of Evidence 408 and any applicable state rules of evidence, this
Agreement and all negotiations relating thereto shall not be admissible into
evidence in any proceeding, except to the extent filed with, or disclosed to,
the Bankruptcy Court in connection with the Chapter 11 Cases (other than a
proceeding to approve or enforce the terms of this Agreement).

 

[Signature Pages Follow]

 



65

 

  

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

  VALARIS PLC           By: /s/ Jonathan H. Baksht     Name: Jonathan H. Baksht
    Title: Authorized Signatory           Alpha Achiever Company   Alpha Admiral
Company   Alpha Archer Company   Alpha Offshore Drilling Services Company  
Alpha Orca Company   Atlantic Maritime Services LLC   Atwood Australian Waters
Drilling Pty Ltd   Atwood Deep Seas, Ltd.   Atwood Oceanics Australia Pty.
Limited   Atwood Oceanics LLC   Atwood Oceanics Pacific Limited   Atwood
Offshore Drilling Limited   Atwood Offshore Worldwide Limited   Ensco (Thailand)
Limited   ENSCO Asia Pacific Pte. Limited   Ensco Associates Company   Ensco
Australia Pty Limited   ENSCO Capital Limited   ENSCO Corporate Resources LLC  
ENSCO Development Limited   Ensco do Brasil Petroleo E Gas Ltda.   Ensco
Drilling I Ltd.   ENSCO Drilling Mexico LLC   Ensco Endeavors Limited   ENSCO
Global GmbH   ENSCO Global Investments LP   Ensco Global IV Ltd   ENSCO Global
Resources Limited   ENSCO Holding Company   Ensco Holdings I Ltd.   Ensco
Holland B.V.   ENSCO Incorporated   ENSCO Intercontinental GmbH   ENSCO
International Inc.

 

 [Debtors Signature Page to Backstop Commitment Agreement]

 





 

 



  Ensco International Ltd.   ENSCO Investments LLC   ENSCO Jersey Finance
Limited   ENSCO Limited   Ensco Management Corp.   ENSCO Maritime Limited  
Ensco Mexico Services, S. de R.L. de C.V.   Ensco Ocean 2 Company   ENSCO
Oceanics Company LLC   Ensco Oceanics International Company   Ensco Offshore
Company   ENSCO Offshore International Company   ENSCO Offshore International
Holdings Limited   Ensco Offshore International Inc.   ENSCO Offshore U.K.
Limited   ENSCO Overseas Limited   ENSCO Transcontinental II LP   Ensco
Transnational I Limited   Ensco UK Drilling Limited   ENSCO United Incorporated
  ENSCO Universal Limited   Ensco Vistas Limited   ENSCO Worldwide GmbH   Great
White Shark Limited   Green Turtle Limited   Offshore Drilling Services LLC  
Pride Foramer S.A.S.   Pride Forasol S.A.S.   Pride Global II Ltd.   Pride
International LLC   Pride International Management Company LP   Ralph Coffman
Limited   Ralph Coffman Luxembourg S.a r.l.   RCI International, Inc.   RD
International Services Pte. Ltd.   RDC Arabia Drilling, Inc.   RDC Holdings
Luxembourg S.a r.l.   RoCal Cayman Limited   Rowan Companies Limited   Rowan
Companies LLC   Rowan Drilling (Trinidad) Limited   Rowan Drilling (U.K.)
Limited

 

  [Debtors Signature Page to Backstop Commitment Agreement]

 







 



 

  Rowan Drilling, S. de R.L. de C.V.   Rowan International Rig Holdings S.a r.l.
  Rowan Marine Services, LLC   Rowan N-Class (Gibraltar) Limited   Rowan No. 1
Limited   Rowan Norway Limited   Rowan Offshore (Gibraltar) Limited   Rowan
Offshore Luxembourg S.a r.l.   Rowan Rex Limited   Rowan Rigs S.a r.l.   Rowan
Services LLC   Rowan, S. de R.L. de C.V.   Rowandrill, LLC

 



 

By: /s/ Jonathan H. Baksht     Name: Jonathan H. Baksht     Title:  Authorized
Signatory

 

[Debtors Signature Page to Backstop Commitment Agreement]

 





 





 

  [Consenting Backstop Party SIGNATURE PAGEs OMITTED]           By:             
Name:   Title:           Notice Information [Address]       [Email address]    
  [Attention to:]

 

[Backstop Party Signature Page to Backstop Commitment Agreement]

 





 



 

Exhibit A

 

Form of Joinder Agreement - Backstop Parties

 

JOINDER AGREEMENT

 

This joinder agreement (this “Joinder Agreement”) to the Backstop Commitment
Agreement, dated August 18, 2020 (as amended, supplemented or otherwise modified
from time to time, the “Backstop Agreement”), between the Valaris plc, the other
Debtors (as defined in the Backstop Agreement) and the Backstop Parties (as
defined in the Backstop Agreement) is executed and delivered by [●] (the
“Joining Party”) as of [●]. Each capitalized term used but not defined herein
shall have the meaning set forth in the Backstop Agreement.

 

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Backstop Agreement, a copy of which is attached to this Joinder
Agreement as Exhibit A (as the same has been or may be hereafter amended,
restated or otherwise modified from time to time in accordance with the
provisions hereof), as a Backstop Party for all purposes under the Backstop
Agreement.

 

Representations and Warranties. The Joining Party hereby severally and jointly
makes the representations and warranties given by the Backstop Parties set forth
in Article V of the Backstop Agreement to the Debtors as of the date of this
Joinder Agreement and as of the Closing Date.

 

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 





 



 



Exhibit B

 

Form of Joinder Agreement - Issuer

 

JOINDER AGREEMENT

 

This joinder agreement (this “Joinder Agreement”) to the Backstop Commitment
Agreement, dated August 18, 2020 (as amended, supplemented or otherwise modified
from time to time, the “Backstop Agreement”), between the Valaris plc, the other
Debtors (as defined in the Backstop Agreement) and the Backstop Parties (as
defined in the Backstop Agreement) is executed and delivered by [●] (the
“Joining Party”) as of [●]. Each capitalized term used but not defined herein
shall have the meaning set forth in the Backstop Agreement.

 

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Backstop Agreement, a copy of which is attached to this Joinder
Agreement as Exhibit A (as the same has been or may be hereafter amended,
restated or otherwise modified from time to time in accordance with the
provisions hereof), as Issuer for all purposes under the Backstop Agreement.

 

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 





 





 

Exhibit 4

 

Release and Exculpation Provisions1

 

Definitions Released Party Collectively, and in each case in its capacity as
such:  (a) each Debtor; (b) each Reorganized Debtor (including Newco Valaris);
(c) each Agent/Trustee; (d) the DIP Agent; (e) each DIP Lender; (f) each
Consenting Noteholder; (g) each Backstop Party; (h) the Administrator; (i) all
holders of Claims and/or Interests; (j) each current and former Affiliate of
each Entity in the foregoing clause (a) through the following clause (k); and
(k) each Related Party of each Entity in the foregoing clause (a) through this
clause (k); provided that any holder of a Claim or Interest that opts out of the
releases shall not be a “Released Party.” Releasing Parties Collectively, and in
each case in its capacity as such:  (a) each Debtor; (b) each Reorganized Debtor
(including Newco Valaris); (c) each Agent/Trustee; (d) the DIP Agent; (e) each
DIP Lender; (f) each Consenting Noteholder; (g) each Backstop Party; (h) the
Administrator; (i) all holders of Claims; (j) all holders of Interests; (k) each
current and former Affiliate of each Entity in foregoing clause (a) through the
following clause (l); and (l) each Related Party of each Entity in the foregoing
clause (a) through this clause (l); provided that, in each case, an Entity shall
not be a Releasing Party if it: (x) elects to opt out of the releases contained
in the Plan; or (y) timely objects to the releases contained in the Plan and
such objection is not resolved before Confirmation; provided further that any
such Entity shall be identified by name as a non-Releasing Party in the
Confirmation Order. Exculpated Party Collectively, and in each case in its
capacity as such:  (a) each of the Debtors; (b) each of the Reorganized Debtors;
(c) any statutory committees appointed in the Chapter 11 Cases and each of their
respective members; (d) each current and former Affiliate of each Entity in the
foregoing clause (a) through the following clause (e); and (e) each Related
Party of each Entity in the foregoing clause (a) through this clause (e).
Related Party Each of, and in each case in its capacity as such, current and
former directors, managers, officers, committee members, equity holders
(regardless of whether such interests are held directly or indirectly),
affiliated investment funds or investment vehicles, managed accounts or funds,
predecessors, participants, successors, assigns, subsidiaries, Affiliates,
partners, limited partners, general partners, principals, members, management
companies, fund advisors or managers, employees, agents, trustees, advisory
board members, financial advisors, attorneys (including any other attorneys or
professionals retained by any current or former director or manager in his or
her capacity as director or manager of an Entity), accountants, investment
bankers, consultants, representatives, and other professionals and advisors and
any such Person’s or Entity’s respective heirs, executors, estates, and
nominees. Releases and Exculpation Debtor Release Effective as of the Plan
Effective Date, pursuant to section 1123(b) of the Bankruptcy Code, for good and
valuable consideration, the adequacy of which is hereby confirmed, on and after
the Plan Effective Date, each Released Party is deemed released and discharged
by each and all of the Debtors, the Reorganized Debtors, and their Estates, in
each case on behalf of themselves and their respective successors, assigns, and
representatives, and any and all other entities who may purport to assert any
Cause of Action, directly or derivatively, by, through, for, or because of the
foregoing entities, from any and all Causes of Action, whether known or unknown,
including any derivative claims, asserted or assertable on behalf of any of the
Debtors, that the Debtors, the Reorganized Debtors, or their Estates would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim against, or Interest in, a
Debtor or other Entity, based on or relating to, or in any manner arising from,
in whole or in part, the Debtors (including the management, ownership, or
operation thereof), the purchase, sale, or rescission of any security of the
Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in the Plan, the
business or contractual arrangements between any Debtor and any Released Party,
the Debtors’ in- or out-of-court restructuring efforts, intercompany
transactions, the DIP Facility, the Financing Order, the Rights Offering, the
Credit Facility, the Senior Notes, the Intercompany Funding, the RCF Guarantee,
the Merger Transactions, the Pari Passu Transaction, the Harris County
Litigation, the Pride Allegations, the Chapter 11 Cases, the Restructuring
Support Agreement, the formulation, preparation, dissemination, negotiation,
entry into, or filing of, as applicable, the Restructuring Support Agreement and
related prepetition transactions, the Disclosure Statement, the DIP Documents,
the New Corporate Governance Documents, the Plan, the Backstop Agreement, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document created or entered into in connection with the Restructuring Support
Agreement, Disclosure Statement, DIP Credit Agreement, the New Organizational
Documents, the Backstop Agreement, the Intercompany Funding, the RCF Guarantee,
the Merger Transactions, the Pari Passu Transaction, the Harris County
Litigation, the Pride Allegations, or the Plan, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other act, or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Plan Effective Date.  Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release (1) any post-Plan
Effective Date obligations of any party or Entity under the Plan, any
Restructuring Transaction, or any document, instrument, or agreement (including
those set forth in the Plan Supplement) executed to implement the Plan,
including the assumption of the Indemnification Provisions as set forth in the
Plan or (2) any retained Causes of Action.

 

 



1        Capitalized terms used in this Exhibit 4 not otherwise defined in this
Restructuring Term Sheet shall have the meanings given to them in the Plan.

 





 1 

 

 

Third-Party Release Effective as of the Plan Effective Date, each Releasing
Party, in each case on behalf of itself and its respective successors, assigns,
and representatives, and any and all other entities who may purport to assert
any Cause of Action, directly or derivatively, by, through, for, or because of
the foregoing entities, is deemed to have released and discharged each Debtor,
Reorganized Debtor, and Released Party from any and all Causes of Action,
whether known or unknown, including any derivative claims, asserted or
assertable on behalf of any of the Debtors, that such Entity would have been
legally entitled to assert (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part, the Debtors
(including the management, ownership or operation thereof), the purchase, sale,
or rescission of any security of the Debtors or the Reorganized Debtors, the
subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the business or contractual arrangements
between any Debtor and any Released Party, the Debtors’ in- or out-of-court
restructuring efforts, intercompany transactions, the DIP Facility, the DIP
Financing Orders, the Rights Offering, the Credit Facility, the Senior Notes,
the Intercompany Funding, the RCF Guarantee, the Merger Transactions, the Pari
Passu Transaction, the Harris County Litigation, the Pride Allegations, the
Chapter 11 Cases, the Restructuring Support Agreement, the formulation,
preparation, dissemination, negotiation, entry into, or filing of, as
applicable, the Restructuring Support Agreement and related prepetition
transactions, the Disclosure Statement, the DIP Documents, the New Corporate
Governance Documents, the Plan, the Backstop Agreement, or any Restructuring
Transaction, contract, instrument, release, or other agreement or document
created or entered into in connection with the Restructuring Support Agreement,
Disclosure Statement, DIP Credit Agreement, the New Corporate Governance
Documents, the Backstop Agreement, the Intercompany Funding, the RCF Guarantee,
the Merger Transactions, the Pari Passu Transaction, the Harris County
Litigation, the Pride Allegations, or the Plan, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act, or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Plan Effective Date.  Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release any post-Plan Effective
Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan, including the
assumption of the Indemnification Provisions as set forth in the Plan.
Exculpation Effective as of the Plan Effective Date, to the fullest extent
permissible under applicable law and without affecting or limiting either the
Debtor Release or the Third-Party Release, and except as otherwise specifically
provided in the Plan, no Exculpated Party shall have or incur, and each
Exculpated Party is released and exculpated from any Cause of Action for any
claim related to any act or omission in connection with, relating to, or arising
out of, the Chapter 11 Cases, the Disclosure Statement, the Plan, the DIP
Facility, the DIP Financing Orders, the Rights Offering, the Credit Facility,
the Senior Notes, the Intercompany Funding, the Merger Transactions, the Pari
Passu Transaction, or any Restructuring Transaction, contract, instrument,
release, or other agreement or document created or entered into in connection
with the DIP Facility, the DIP Financing Orders, the Rights Offering, the Credit
Facility, the Senior Notes, the Disclosure Statement, the Intercompany Funding,
the Merger Transactions, the Pari Passu Transaction, or the Plan, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance of
securities pursuant to the Plan, or the distribution of property under the Plan
or any other related agreement (including, for the avoidance of doubt, providing
any legal opinion requested by any Entity regarding any transaction, contract,
instrument, document, or other agreement contemplated by the Plan or the
reliance by any Exculpated Party on the Plan or the Confirmation Order in lieu
of such legal opinion), except for claims related to any act or omission that is
determined in a Final Order of a court of competent jurisdiction to have
constituted actual fraud, willful misconduct, or gross negligence, but in all
respects such Entities shall be entitled to reasonably rely upon the advice of
counsel with respect to their duties and responsibilities pursuant to the
Plan.  The Exculpated Parties have, and upon completion of the Plan shall be
deemed to have, participated in good faith and in compliance with the applicable
laws with regard to the solicitation of votes and distribution of consideration
pursuant to the Plan and, therefore, are not, and on account of such
distributions shall not be, liable at any time for the violation of any
applicable law, rule, or regulation governing the solicitation of acceptances or
rejections of the Plan or such distributions made pursuant to the Plan.

 





 2 

 

 

Exhibit 5

 

Bondholder Recovery Split

 

[tm2027797d1_ex10-1img001.jpg] 

 





 

 

Exhibit 6

 

Management Incentive Plan Term Sheet

 





 

 

VALARIS PLC

 

MANAGEMENT INCENTIVE PLAN

 

The following summarizes the principal emergence related arrangements for
Valaris (the “Company”).

 

Management Arrangements

 

Management Incentive Plan The post-emergence board of directors of the Company
or the Company’s ultimate parent company (such entity is referred to as
“Holdco”) will adopt a Management Incentive Plan (the “MIP”) post-emergence for
awards made to directors and employees of Holdco and its subsidiaries.  Holdco
will reserve a pool of shares of Common Stock of Holdco (“Common Stock”)
representing between 5% and 10% of Holdco’s Common Stock, determined on a fully
diluted and fully distributed basis (i.e., assuming conversion of all
outstanding convertible securities and full distribution of the MIP Pool).  The
Ad Hoc Group of Noteholders will engage a compensation consultant before
Emergence to advise on the form, amount, and terms and conditions of awards made
from the MIP.

 

Executive Employment Agreements

The Company will assume as applicable (i) all existing employment and change in
control agreements, (ii) all existing severance arrangements, including the
Executive Severance Plan and (iii) all existing incentive awards denominated in
cash, with the following modifications:

·            The Employment Agreement for T. Burke will be amended to replace
Section 2(d)(i)  with the agreed upon terms under the MIP and to amend the
definition of “Good Reason” to eliminate a material reduction in his annual
equity award as in effect as of the Effective Time. Good Reason also will be
amended to include his dissatisfaction with his MIP award, as described below.

·            Upon a severance-eligible termination under the Company’s Executive
Severance Plans, the cash severance entitlement of each executive set forth on
Exhibit A (an “Executive”) will be based on the sum of the Executive’s base
salary and target annual bonus (determined in each case without regard to any
reductions implemented without the Executive’s consent), with the appropriate
multiple provided under the plan to be applied.

·            A severance-eligible termination under the Company’s Executive
Severance Plans for each Executive will include a termination by the Executive
for Good Reason as defined in such Executive’s existing Change in Control
Severance Agreement (but disregarding any reference to a Change in Control
therein), with Good Reason including (i) a relocation of the Executive’s primary
place of employment to a location that increases the Executive’s normal commute
by more than thirty-five (35) miles (but excluding a relocation from or to the
Houston metropolitan area to or from the London Metropolitan area); and (ii) in
the event that (A) an Executive resigns following a failure by the Company to
make an award satisfactory to the Executive under the MIP within one hundred and
twenty (120) days after Emergence, (B) such Executive provides written notice
within thirty (30) days after such event, (C) the Company fails to cure such
event within thirty (30) days of giving of such notice and (D) the Executive
terminates employment within thirty (30) days following the expiration of the
Company’s cure period, then such Executive shall be entitled to the severance
pay and benefits payable in the event of a termination by the Company without
Cause (subject to the conditions thereto); provided, in the event of any
termination for Good Reason pursuant to clause (ii), that (A) any awards to such
Executive under the MIP shall not accelerate and shall instead be cancelled and
forfeited without consideration and (B) the severance payable to the Executive
will be determined in the manner described above.

 





 

 

 

·            The severance arrangements applicable to any Executive may not be
amended without the written consent of such Executive.

·            The effective date of a Plan of Reorganization will not constitute
a “change in control” (or similar term) for purposes of any compensation
arrangement.

·            The Company will reimburse an Executive for reasonable legal
expenses incurred in negotiating contractual arrangements to reflect the terms
set forth herein.

·            In the event of any dispute between the Company and an Executive,
the Company will reimburse each Executive for related costs and expenses
(including reasonable attorney fees) if the executive prevails on any material
issue.

 





  

 

 

Exhibit A

 

Name (Title & Position) Jonathan Baksht (EVP & CFO) Gilles Lucca (SVP & COO)
Alan Quintero (SVP, Business Development) Michael T. McGuinty (SVP, General
Counsel and Secretary)

 





 

 

Exhibit B

 

Provision for Transfer Agreement

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________, 2020
(the “Agreement”),1 by and among Valaris plc and its affiliates and subsidiaries
bound thereto and the Consenting Noteholders, including the transferor to the
Transferee of any Company Claims/Interests (each such transferor, a
“Transferor”), and agrees to be bound by the terms and conditions thereof to the
extent the Transferor was thereby bound, and shall be deemed a “Consenting
Noteholder” under the terms of the Agreement.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

 

Date Executed:

 

______________________________________

Name:

Title:

Address:

E-mail address(es):

 

principal amount of beneficially owned Valaris Bonds: $_____________

 

principal amount of beneficially owned Legacy Rowan Bonds: $_____________

 

principal amount of beneficially owned Jersey Bonds: $_____________

 

principal amount of beneficially owned Pride Bonds: $_____________

 

principal amount of beneficially owned Ensco International Bonds: $_____________

 

Credit Facility Claims: $_____________

 

Equity Interests in VAL: $_____________

 

 



1        Capitalized terms used but not otherwise defined herein shall having
the meaning ascribed to such terms in the Agreement.

 





 

 

Exhibit C

 

Provision for Joinder Agreement

 

The undersigned (“Joinder Agreement”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of __________, 2020
(the “Agreement”),1 by and among Valaris plc and its affiliates and subsidiaries
bound thereto and the Consenting Noteholders, and agrees to be bound by the
terms and conditions thereof to the extent the Transferor was thereby bound, and
shall be deemed a “Consenting Noteholder” under the terms of the Agreement.

 

The Joinder Party specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date hereof.

 

Date Executed:

 

______________________________________

Name:

Title:

Address:

E-mail address(es):

 

principal amount of beneficially owned Valaris Bonds: $_____________

 

principal amount of beneficially owned Legacy Rowan Bonds: $_____________

 

principal amount of beneficially owned Jersey Bonds: $_____________

 

principal amount of beneficially owned Pride Bonds: $_____________

 

principal amount of beneficially owned Ensco International Bonds: $_____________

 

Credit Facility Claims: $_____________

 

Equity Interests in VAL: $_____________

 

 



1        Capitalized terms used but not otherwise defined herein shall having
the meaning ascribed to such terms in the Agreement.

 





 

 

Exhibit D

 

Company Parties

 

Valaris plc

Alpha Achiever Company

Alpha Admiral Company

Alpha Archer Company

Alpha Offshore Drilling Services Company

Alpha Orca Company

Atlantic Maritime Services LLC

Atwood Australian Waters Drilling Pty Ltd

Atwood Deep Seas, Ltd.

Atwood Oceanics Australia Pty. Limited

Atwood Oceanics LLC

Atwood Oceanics Pacific Limited

Atwood Offshore Drilling Limited

Atwood Offshore Worldwide Limited

Ensco (Thailand) Limited

ENSCO Asia Pacific Pte. Limited

Ensco Associates Company

Ensco Australia Pty Limited

ENSCO Capital Limited

ENSCO Corporate Resources LLC

ENSCO Development Limited

Ensco do Brasil Petroleo E Gas Ltda.

Ensco Drilling I Ltd.

ENSCO Drilling Mexico LLC

Ensco Endeavors Limited

ENSCO Global GmbH

ENSCO Global Investments LP

Ensco Global IV Ltd

ENSCO Global Resources Limited

ENSCO Holding Company

Ensco Holdings I Ltd.

Ensco Holland B.V.

ENSCO Incorporated

ENSCO Intercontinental GmbH

ENSCO International Inc.

Ensco International Ltd.

ENSCO Investments LLC

ENSCO Jersey Finance Limited

ENSCO Limited

Ensco Management Corp.

ENSCO Maritime Limited

Ensco Mexico Services, S. de R.L. de C.V.

Ensco Ocean 2 Company

ENSCO Oceanics Company LLC

Ensco Oceanics International Company

Ensco Offshore Company

ENSCO Offshore International Company

 





 

 

ENSCO Offshore International Holdings Limited

Ensco Offshore International Inc.

ENSCO Offshore U.K. Limited

ENSCO Overseas Limited

ENSCO Transcontinental II LP

Ensco Transnational I Limited

Ensco UK Drilling Limited

ENSCO United Incorporated

ENSCO Universal Limited

Ensco Vistas Limited

ENSCO Worldwide GmbH

Great White Shark Limited

Green Turtle Limited

Offshore Drilling Services LLC

Pride Foramer S.A.S.

Pride Forasol S.A.S.

Pride Global II Ltd.

Pride International LLC

Pride International Management Company LP

Ralph Coffman Limited

Ralph Coffman Luxembourg S.a r.l.

RCI International, Inc.

RD International Services Pte. Ltd.

RDC Arabia Drilling, Inc.

RDC Holdings Luxembourg S.a r.l.

RoCal Cayman Limited

Rowan Companies Limited

Rowan Companies LLC

Rowan Drilling (Trinidad) Limited

Rowan Drilling (U.K.) Limited

Rowan Drilling, S. de R.L. de C.V.

Rowan International Rig Holdings S.a r.l.

Rowan Marine Services, LLC

Rowan N-Class (Gibraltar) Limited

Rowan No. 1 Limited

Rowan Norway Limited

Rowan Offshore (Gibraltar) Limited

Rowan Offshore Luxembourg S.a r.l.

Rowan Rex Limited

Rowan Rigs S.a r.l.

Rowan Services LLC

Rowan, S. de R.L. de C.V.

Rowandrill, LLC

 





 